18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 1 of
                                         58


  Richard J. Cinclair, Jr.
  State Bar ID No. 04251375
  Richard J. Cinclair, Jr., P.C.
  5335 Spring Valley Road
  Dallas, Texas 75254-3009
  (972) 991-2121; (972) 991-3220 (Facsimile)
  Attorneys for Compass Bank
  rick@tcblawfirm.com

                              IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE WESTERN DISTRICT OF TEXAS
                                           WACO DIVISION

  INRE:                                                                                 §
                                                                                        §
  LITTLE RIVER HEALTH CARE                                                              §                    CASE NO. 18-60526(rbk)
  HOLDINGS, LLC, et al.                                                                 §                    (Chapter 7)(Jointly Administered)
                                                                                        §
               Debtors. 1                                                               §

                                                   MOTION OF COMPASS BANK
                                               FOR RELIEF FROM AUTOMATIC STAY

  TO THE HONORABLE JUDGE OF SAID COURT:

               COMES NOW Compass Bank (hereinafter the "Bank") and files its Motion for Relief From

  Automatic Stay and would respectfully show the Court the following:

               1.            On or about July 24, 2018, Rockdale Blackhawk, L.L.C. ("Debtor") filed a voluntary

  petition seeking relief under Chapter 11 of the United States Bankruptcy Code.

               2.            On or about December 7, 2018, an Order was entered converting this case to a

  proceeding under Chapter 7 of the United States Bankruptcy Code.

               3.            On or about July 22, 2016, Debtor executed and delivered to the Bank that certain

  Promissory Note in the principal sum of $32,874.70 ("Note 42"). A true and correct copy of Note

  42 is attached hereto and incorporated herein for all purposes as Exhibit "A".


  1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification number, as applicable, are: Compass Pointe Holdings, LLC
  (1142), Little River Healthcare Holdings, LLC (7956), Timberlands Healthcare, LLC (1890), King's Daughters Phannacy, LLC (7097), Rockdale Blackhawk, LLC (0791 ),
  Little River Healthcare* Physicians of King's Daughters, LLC (5264), Cantera Way Ventures, LLC (7815), and Little River Healthcare Management, LLC (6688). Tiie
  Debtors' mailing address is 1700 Brazos Ave, Rockdale, TX 76567.
  CBP863/MOT!ON OF COMPASS BANK FORRELIIEFFROM AlITOMATIC STAY                                                                                      PAGE l
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 2 of
                                         58


             4.        On or about July 22, 2016, Debtor executed and delivered to the Bank that certain

  Security Agreement to secure Note 42 (the "Note 42 Security Agreement") granting the Bank a

  security interest that certain 2016 Chevrolet 1500 Crew PK (VIN 3GCPCRECXGG3l2I35)(the

  "2016 Chevrolet Pickup"). A true and co!Tect copy of the Note 42 Security Agreement is attached

  hereto and incorporated herein for all purposes as Exhibit "B".

             5.        The Bank is in possession of the original blue title with regard to the 2016 Chevrolet

  Pickup, a copy of which is attached hereto as Exhibit "C" (the "2016 Chevrolet Pickup Title").

             6.        On or about July 22, 2016, Debtor executed and delivered to the Bank that certain

  Promiss01y Note in the principal sum of $18,622.85 ("Note 59"). A true and correct copy of Note

  59 is attached hereto and incorporated herein for all purposes as Exhibit "D".

             7.        On or about July 22, 2016, Debtor executed and delivered to the Bank that certain

  Security Agreement to secure Note 59 (the "Note 59 Security Agreement") granting the Bank a

  security        interest   in   that   certain   2015   Chevrolet   City Express     Cargo    Van    (VIN

  3N63MOZNXFK725250)(the "2015 Cargo Van No.!"). A true and co!Tect copy of the Note 59

  Security Agreement is attached hereto and incorporated herein for all purposes as Exhibit "E".

             8.        The Bank is in possession of the original blue title with regard to the 2015 Cargo Van

  No. 1, a copy of which is attached hereto as Exhibit "F" (the "2015 Cargo Van No. 1 Title").

             9.        On or about July 22, 2016, Debtor executed and delivered to the Bank that certain

  Promissory Note in the principal sum of $20,046.11 ("Note 67"). A true and correct copy of Note

  67 is attached hereto and incorporated herein for all purposes as Exhibit "G".

             10.      On or about July 22, 2016, Debtor executed and delivered to the Bank that certain

  Security Agreement to secure Note 67 (the "Note 67 Security Agreement") granting the Bank a

  security interest in that certain 2015                  Chevrolet   City Express     Cargo    Van (VIN
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 3 of
                                         58


  3N63MOYNXFK725475)(the "2015 Cargo Van No. 2"). A hue and c01Tect copy of the Note 67

  Security Agreement is attached hereto and incorporated herein for all purposes as Exhibit "H".

          11.       The Bank is in possession of the original blue title with regard to the 2015 Cargo Van

  No. 2, a copy of which is attached hereto as Exhibit "I" (the "2015 Cargo Van No. 2 Title").

          12.       On or about July 22, 2016, Debtor executed and delivered to the Bank that ce1tain

  Promiss01y Note in the principal sum of $20,046.11 ("Note 75"). A hue and correct copy of Note

  75 is attached hereto and incorporated herein for all purposes as Exhibit "J".

          13.       On or about July 22, 2016, Debtor executed and delivered to the Bank that ce1tain

  Security Agreement to secure Note 75 (the "Note 75 Security Agreement") granting the Bank a

  security interest      in   that   certain 2015     Chevrolet    City Express     Cargo    Van    (VIN

  3N63MOYN2FK726829)(the "2015 Cargo Van No. 3"). A true and correct copy of the Note 75

  Security Agreement is attached hereto and incorporated herein for all purposes as Exhibit "K".

          14.       The Bank is in possession of the original blue title with regard to the 2015 Cargo Van

  No. 3, a copy of which is attached hereto as Exhibit "L" (the "2015 Cargo Van No. 3 Title").

          15.       Note 42, Note 59, Note 67 and Note 75 are all in default.

          16.       Debtor has not satisfied Note 42, Note 59, Note 67 and/or Note 75.

          17.       The Bank is the present owner and holder of the Note 42, the Note 42 Security

  Agreement, the 2016 Chevrolet Pickup Title, Note 59, the Note 59 Security Agreement, the 2015

  Cargo Van No. 1 Title, Note 67, the Note 67 Security Agreement, the 2015 Cargo Van No. 2 Title,

  Note 75, the Note 75 Security Agreement and the 2015 Cargo Van No. 3 Title.

         18.        Debtor has not adequately protected the Bank.

          19.       As ofMarch20, 2019, thepayoff ofeachofthenotes and the per diem for each note

  are as follows:
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 4 of
                                         58


                  a)     Note 42: $18,736.64 with a per diem of$2.31 (the "Note 42 Balance");

                  b)     Note 59: $10,613.96 with a per diem of $1.3 l(the "Note 59 Balance");

                 c)      Note 67: $11,426.57 with a per diem of $1.41 (the "Note 67 Balance"); and

                  d)     Note 75: $11,426.57 with a per diem of $1.41 (the "Note 75 Balance").

          20.     Debtor has no equity in the 2016 Chevrolet Pickup, the 2015 Cargo Van No. 1, the

  2015 Cargo Van No. 2, or the 2015 Cargo Van No. 3 and no reorganization is possible.

          21.    Cause exists for relief from the Automatic Stay pursuant to Section 362(d) of the

  United States Bankruptcy Code due to the fact that (i) the Bank's interests are not adequately

  protected and (ii) there is no equity in the 2016 Chevrolet Pickup, the 2015 Cargo Van No. 1, the

  2015 Cargo Van No. 2, or the 2015 Cargo Van No. 3 and no reorganization of the Debtor is possible.

          22.    If the Bank is not permitted to have the stay lifted to foreclose the 2016 Chevrolet

  Pickup, the2015 Cargo Van No. 1, the2015 Cargo Van No. 2, and the2015 Cargo Van No. 3, it will

  suffer irreparable harm and damage.

         WHEREFORE, PREMISES CONSIDERED, Compass Bank respectfully requests that the

  Court enter an Order terminating the Automatic Stay provided by 11 U.S.C. Section 362 with respect

  to the 2016 Chevrolet Pickup, the 2015 Cargo Van No. 1, the 2015 Cargo Van No. 2, and the 2015

  Cargo Van No. 3; and permit the Bank to enforce all of its rights under the Note 42, the Note 42

  Security Agreement, the 2016 Chevrolet Pickup Title, Note 59, the Note 59 Security Agreement, the

  2015 Cargo Van No. 1 Title, Note 67, the Note 67 Security Agreement, the 2015 Cargo Van No. 2

  Title, Note 75, the Note 75 Security Agreement and the 2015 Cargo Van No. 3 Title and foreclose

 the 2016 Chevrolet Pickup, the 2015 Cargo Van No. 1, the 2015 Cargo Van No. 2, and the 2015

  Cargo Van No. 3; and the Bank further prays that the Court grant it such other and further relief to

  which it may be justly entitled.
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 5 of
                                         58


                                        Respectfully submitted,

                                        THOMAS, CINCLAIR & BEUTTENMULLER
  5335 Spring Valley Road               A Professional Limited Liability Company
  Dallas, Texas 75240-3009
  (972) 991-2121                        By:          ISi Richard J. Cinclair. Jr.
  (972) 991-3220 (Facsimile)                  Richard J. Cinclair, Jr.
  rick@tcblawfirm.com                         State Bar I.D. No. 04251375

                                        ATTORNEYS FOR COMPASS BANK

                           NOTICE TO PARTIES IN INTEREST

       PURSUANT TO LOCAL BANKRUPTCY RULE 4001(a)(2), A RESPONSE IS
       REQUIRED TO THIS MOTION, OR THE ALLEGATIONS IN THE MOTION
       MAY BE DEEMED ADMITTED, AND AN ORDER GRANTING THE RELIEF
       SOUGHT MAY BE ENTERED BY DEFAULT.

      ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE CLERK OF
      THE UNITED STATES BANKRUPTCY COURT AT 800 FRANKLIN AVENUE,
      #140, WACO, TEXAS 76701 BEFORE CLOSE OF BUSINESS WITHIN 14DAYS
      FROM THE DATE OF SERVICE HEREOF. A COPY SHALL BE SERVED
      UPON COUNSEL FOR THE MOVING PARTY AND ANY TRUSTEE OR
      EXAMINER APPOINTED IN THE CASE. ANY RESPONSE SHALL INCLUDE
      A DETAILED AND COMPREHENSIVE STATEMENT AS TO HOW THE
      MOVANT CAN BE "ADEQUATELY PROTECTED" IF THE STAY IS TO BE
      CONTINUED.


                            CERTIFICATE OF CONFERENCE

         This is to certify that I have conferred with the Brian Cumings, Esq., Counsel to James

  Studensky, the Chapter 7 Trustee, with regard to the substance of this motion. Mr. Cumings and the

  Chapter 7 Trustee do not oppose this motion.

                                                             Isl Richard J. Cinclair, Jr.
                                                                 Richard J. Cinclair, Jr.
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 6 of
                                         58


                                CERTIFICATE OF SERVICE

         This is to certify that a true and correct copy of the foregoing Motion of Compass Bank for

  Relieffrom Automatic Stay has been sent either via the ECF system or mailed by regular first class

  mail to parties on the attached list on the 26th day of March, 2019.

                                                         Isl Richard J. Cinclair Jr.
                                                             Richard J. Cinclair, Jr.
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 7 of
                                         58
                                                     SERVICE LIST

   Counsel to Debtor                                        Internal Revenue Service
   Waller Lansden Do1tch & Davis, LLP                       Centralized Insolvency Office
   Attn: Morris D. Weiss                                    PO Box 7346
   I 00 Congress Avenue, Suite 1800                         Philadelphia, PA 19101 -7346
   Austin, TX 78701
   (via ECF/emaiQ                                           Texas Attorney General's Office
   morris.weiss@wallerlaw.com                               Bankruptcy-Collections Division
                                                            300 W 15th Street
   Waller Lansden Dortch & Davis, LLP                       Austin, TX 78701
   Attn: Tyler N. Layne, Courtney K. Stone
   511 Union Street, Suite 2700                            Texas Attorney General's Office
   Nashville, TN 37219                                     Attn: J. Casey Roy
   (via ECF/emaiQ                                          Assistant Attorney General
   tyler.layne@wallerlaw.com:                              Bankruptcy & Collections Div.
   courtney.stone@wallerlaw.com                            PO Box 12548-MC 008
                                                           Austin, TX 78711-2548
   Counsel to the Official Committee of Unsecured          (via ECF/emai[)
   Creditors                                               casey.roy@oag.texas.gov
   No1ton Rose Fulbright US LLP
   (Counsel to the Official Committee of Unsecured         Texas Comptroller Of Public Accounts
   Creditors)                                              Revenue Accounting Division
   Attn: Michael M. Parker, Ryan E. Manns                  Bankruptcy Section
   300 Convent Street, Suite 2100                          PO Box 13528
   San Antonio, TX 78205                                   Capital Station
   (via ECF/emaiQ                                          Austin, TX 78711
   michael.parker@nortonrosefulbright.com:                 ( via email)
   ryan.manns@nortonrosefulbright.com                      ptad.cpa@cpa.texas.gov
                                                           bankruptcy.section@cpa.texas.gov
   United States Trustee
  'Office of the U.S. Trustee                              Texas Comptroller Of Public Accounts
   Attn: Shane P. Tobin                                    Revenue Accounting Division
   903 San Jacinto, Suite 230                              Bankruptcy Section
   Austin, TX 7870 I                                       Lyndon B. Johnson Office Building
   (via ECf)                                               111 East l 7tll Street
                                                           Austin, TX 7871 I
  Chapter 7 Trustee                                        ( via email)
  James Studensky                                          ptad.cpa@cpa.texas.gov
  Chapter 7 Trustee
  3912 W. Waco Drive                                       Texas Health and Human Services Commission
  Waco, Texas 76710                                        Attn: J. Casey Roy
  (via ECf)                                                Assistant Attorney General
                                                           Bankruptcy & Collections Div.
  Governmental Entities                                    PO Box 12548-MC 008
  Department of State Health Services                      Austin, TX 78711-2548
  Attn: Marc Connelly, Assistant General Counsel           (via ECF!emai[)
  Office of General Counsel                                casey.roy@oag.texas.gov
  1100 West49tli Street
  Austin, TX 78756-3199                                    Texas State Board of Pharmacy
  (via email)                                              William P. Hobby Building
  robert.charrow@hhs.gov                                   333 Guadalupe Street, Suite 3-500
                                                           Austin, TX 78701
                                                           (via email)
                                                           rxJaw@pharmacy.texas.gov
                                                           www .Lisa. Wei ls@oharmacy.texas.gov.
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 8 of
                                         58

   Texas Workforce Commission
   Regulatory Integrity Division          GEHFS,LLC
   Collections & Civil Actions Dept.      POBox414
   101 East 15°' Street, Room 556         W-490
   Austin, TX 78778-0001                  Milwaukee, WI53201
   (via email)                            (via email)
   rid.bankruptcy@twc.state.tx.us         shawn.grimm@ge.com

   U.S. Department of Labor               GEHFS,LLC
   Office of the Chief Accountant         2 Bethesda Metro Center, Suite 600
   200 Constitution A venue N. W.         Bethesda, MD 20814
   Suite 400                              (via email)
   Washington, DC 20210                   shawn.grimm@ge.com

  United States Attorney General          General Electric Capital Corporation
  Department of Justice                   PO Box414
  950 Pennsylvania Avenue, N.W.           W-490
  Washington, DC 20530                    Milwaukee, WI 5320 1
                                          (via email)
  United States Attorney                  barbi.martin@ge.com
  Civil Process Clerk
  601 N.W. Loop 410, Suite 600            General Electric Capital Corporation
  San Antonio, TX 78216                   901 Main Ave
                                          Norwalk, CT 06581
  Secured Creditors                       (via email)
  Amerisourcebergen Drug Corporation      barbi.martin@ge.com
  1300 Morris Drive
  Chester brook, PA 19087                 IBM Credit, LLC
  (via email)                             One No11h Castle Drive
  bmurphy@amerisourcebergen.com           Armonk, NY I 0504
                                          (via email)
  Centennial Bank                         mjdube@ca.ibm.com
  P0Box2l88
  Lubbock, TA 79408                       Med One Capital Funding, LLC
  (via email)                             and MB Financial Bank, N.A.
  michael.crump@bankoncb.com              10712 S. 1300 E
                                          Sandy, UT 84094
  Centennial Bank                         (via email)
  620 Chestnut Street                     info@medonegroup.com;
  Conway, AR 72032                        eguipment@medonegroup.com
  (via email)
  michael .crump@bankoncb.com             Monroe Capital Management Advisors, LLC
                                          as Administrative Agent
  Colonial Pacific Leasing Corporation    311 S Wacker Dr., Suite 6400
   IO Riverview Drive                     Chicago, IL 60606
  Danbury, CT 06810                       (via email)
  (via email)                             pgruszka@monroecap.com
  barbi. martin@ge.com
                                          Olympus America Inc.
  Dell Financial Services L.L.C.          3500 Corporate Parkway
  Mail Stop-Ps2df-23                      Center Valley, PA 18034
  One Dell Way                            (via email)
  Round Rock, TX 78682                    thomas.czarnecki@olympus.com
  (via email)
  charles simpson@dell.com
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 9 of
                                         58

   Wells Fargo Bank, N.A.                       American Express IO 17
   F0005-055                                    c/o Zwicker & Associates, P.C.
   800 Walnut St.                               Attn: Daniel Moken
   Des Moines, IA 50309                         100 Corporate Woods, Ste. 230
   (via emam                                    Rochester, NY 14623
   ross.w.condit@wellsfargo.com
                                               American Realty Capital Healthcare Trust ll
   Wells Fargo Financial Leasing, Inc.         Operations Healthcare Trust, Inc.
   800 Walnut, 4th Floor                       Attn: Ar/Jonathan Dedellis
   Mac M0005-044                               38 Washington Square
   Des Moines, IA 50309                        Newpo11, RI 02840-2946
   (via emaiQ                                  (via emaiQ
   ross.w.condit@wellsfargo.com                info@ar-global.com

   Wells Fargo Vendor Financial Service, LLC   Aramark Uniform Service Inc.
   PO Box 35701                                Attn: Mike Fadden, President
   Billings, MT 59107                          115 N First Street
   (via emam                                   Burbank, CA 9 1502
   ross. w.condit@ we llsfargo.com             (viaemam
                                               m. fadden@uniform.aramark.com
   Wells Fargo Vendor Financial Serv, LLC
   800 Walnut Street                           Ascend Professional Consulting Inc.
   Des Moines, IA 50309                        Attn: Mark Swartz
   (via emam                                   1391 Calder Avenue Suite A
   ross.w.condit@we llsfargo.com               Beaumont, TX 77701
                                               (viaemam
   Xerox Financial Services LLC                mswartz@ascendplanning.com
   45 Glover A venue
   Norwalk, CT 06856                           Ascend Professional Consulting Inc.
   (via emam                                   c/o Morgan Law Firm
   vanessa.adams@xerox.com                     Attn: John S. Morgan
                                               2175 N011h Street, Suite IO I
   30 Largest Unsecured Creditors              Beaumont, TX 77701
   Alcon Laboratories, Inc.                    (via ema/D
   Attn: Jason Chavez                          info@ jsmorganlaw.com
   PNC Bank\Lockbox
   3714 Solutions Center                       BBL, LLC
   Chicago, IL 60677                           Attn: Jim Church & Kevin Moore
   (via emaiQ                                  dba BBL Construction Services LLC
   jason.chavez@alconlabs.com                  302 Washington Ave Extension
                                               Albany, NY 12203
  Alixpaiiners Holdings, LLP                   (via emaiQ
  2000 Town Center, Suite 2400                 jchurch@bblinc.com; kmoore@bblinc.com
  Southfield, MI 48075
  (via emaiQ                                   Central Texas Pathology Laborato1y, P.A.
  ksw1dt@al ixpartners.com                     601 Hwy 6, Suite 111
                                               Waco, TX 76710
  American Express IO 17                       (vifl emam
  Attn: Shraddha Bharatia, Claims              iwhite@ lrhealthcare.com
  Admin 1105 Laurel Oak Rd. Suite 136
  Voorhees, NJ 08043                           Central Texas Urology
  (via emaiQ                                   601 W Hwy 6 Suite 105
  proofofclaim@becket-lee.com                  Waco, TX 76710
                                               (via emaiQ
                                               mstory@lrhealthcare.com
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 10
                                       of 58

  Cerner Corporation                       Grant Thornton LLP
  Attn: Mark C Elkins                      Attn: Tiffany Harper
  2800 Rockcreek Parkway                   33562 Treasury Center
  Kansas City, MO 64117                    Chicago, IL 60694-3500
  (via email)                              (via email)
  mel kins@cerner.com                      tiffany.harper@us.gt.com

  Clinical Pathology Laboratories, Inc.   Hing-Sheung Eugene Fung, M.D., P.A.
  9200 Wall Street                        Eugene Fung MD & Alison Fung
  Austin, TX 78754                        611 W Highway 6 Suite 101
  (via email)                             Waco, TX 76710
  inguiries@cpllabs.com
                                          Hing-Sheung Eugene Fung, M.D., P.A.
  Computer Programs And Systems, Inc.     c/o Naman Howell Smith & Lee PLLC
  Evident LLC                             Attn: Kerry Haliburton
  6600 Wall Street                        400 Austin Ave Suite 800
  Mobile, AL 36695                        Waco, TX 76701
  (via email)                             (via ECF/email)
 sales@evident.com                        haliburton@namanhowell.com

 DML Sleep Diagnostics, LLC               Hologic Inc.
 14603 Huebner Road                       Attn: Cynthia Thiers
 Building 2                               24506 Network Place
 San Antonio, TX 78230                    Chicago, IL 60673-1245
                                          (via e111ail)
 Fujifilm Medical Systems 419             cynthia.thiers@hologic.com
 West Avenue, Building 7
 Stamford, CT 06902-6300                  Jacobs Marketing, Inc.
 (via email)                              17484 NW Freeway, Suite 276
 info mp@fujifilm.com                     Houston, TX 77040

 GA HC REIT II Temple MOB, LLC            Next Level Healthcare Consultants
 62781 Collection Center Drive            47 South Wind Drive
 Chicago, IL 60693-0627                   Montgomery, TX 77356
                                          (via email)
 GE Healthcare # 14456                    info@rogergjain.com
 500 W. Monroe Street
 Chicago, IL 60661                        Next Level Healthcare Consultants
 (via email)                              c/o Roger G. Jain & Associates, P.C
 gehcwire@ge.com: cs-us@ge.com            Attn: Roger Jain
                                          9301 SW Freeway, Ste. 250
 GE Healthcare Financial Services         Houston, TX 77074
 PO Box 641419                            (via email)
 Pittsburgh, PA 15264-1419                info@rogergjain.com
 (via e111ail)
 gehcwire@ge.com: cs-us@ge.com            Outreach Management Solutions, LLC
                                          dba True Health Outreach
 GE Healthcare Financial Services         6170 Research Rd, Suite 211
 c/o Kutak Rock LLP                       Frisco, TX 75033
 Attn: Lisa Peters                        (via email)
 The Omaha Building                       cgrottenhaler@truehealthdiag.com
 1650 Farnam Street
 Omaha, NE 68102-2186
 (via ECF/e111ail)
 lisa.peters@kutakrock.com
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 11
                                       of 58

  Pharmerica Hospital Pharmacy           Official Committee of Unsecured Creditors
  Services, LLC dba Luker Pharmacy       Computer Programs and Systems, Inc.
  Attn: Bernard Richardson               Attn: Matt J. Chambless
  1901 Campus Place                      6600 Wall Street
  Louisville, KY 40299                   Mobile, AL 36695
  (via emaiQ                             (viaemaiQ
  dluker@lukerrx.com:                    matt.c hambless@cpsi.com
  bemard.richardson@pharmerica.com
                                         Pharmerica
  Rev MD Partners, LLC                   Attn: Berard Tomassetti
  1111 Pasquinelli Drive                 190 l Campus Place
  Suite 400                              Louisville, KY 40299
  Westmont, IL 60559                     (via email)
  (via emaiQ                             btomassetti @pharmerica.com
  sales@revmd partners.com
                                         True Health Diagnostics LLC
  Sanofi Pasteur                         Attn: Chris Grottenthaler
  Attn: John Healey                      6170 Research Road, Suite 21 I
  12458 Collections Center Drive         Frisco, TX 75033
  Chicago, IL 60693                      (via emaiQ
  (via emaiQ                             cgrottenthaler@truehealthd iag.com
  jill.bingham@sanofipasteur.com:
  janet. voorhees@sanofipasteur.com:     Patient Care Ombudsman
  john.healey@sanofi.com                 Mesch, Clark & Rothschild, PC.
                                         (Patient Care Ombudsman)
  Sci Solutions                          Attn: Susan N . Goodman
  720 Third Avenue                       259 N. Meyer Avenue
  Suite 1000                             Tucson, AZ 85701-1090
  Seattle, WA 98104                      (via ECF/emaiQ
  (via email)                            sgoodman@mcrazlaw.com: doesterle@mcrazlaw.com:
  ar@scisolutions.com                    ecfbk@mcrazlaw.com

  Shi International Corp                Parties Requesting Notice
  Attn: Chi Nguyen                      Clark Hill Strasburger
  290 Davidson Avenue                   (Counsel to Kelly Tjelmeland, M.D., KTMSC
  Somerset, NJ 08873                    Holdings, LLC, KTMSC Management, LLC, and
  (via emaiQ                            Meridian Surgery Center, LLC)
  chi nguyen@shi.com                    Attn: Duane J. Brescia
                                        720 Brazos, Suite 700
  Theracom, LLC                         Austin, TX 78701
  Bayer Women's Healthcare LLC          (via ECF/emaiQ
  Attn: Claudia Friedman                duane.brescia@clarkhillstraburger.com
  3101 Gaylord Parkway
  Mail Stop: 2N-Cl55                    Dykema Gossett, LLC
  Frisco, TX 75034                      (Counsel to Salado Plaza, LLC)
  (via emaiQ                            Attn: Aaron M. Kaufman, Jane A. Gerber
  claudia.friedman@ bayer.com           1717 Main Street, Suite 4200
                                        Dallas, TX 75201
 United Biologics, LLC dba              (via emaiQ
 United Allergy Services 70 NE          akaufinan@dykema.com;
 Loop 410, Suite 600 San                jgerber@dykeman.com
 Antonio, TX 78216 (via emaiQ
 hugh.spires@unitedallergy.com
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 12
                                       of 58

  Fishman Jackson Ronquillo PLLC                        Husch Blackwell LLP
  (Counsel to Cerner Health Services, Inc.)             (Counsel to Central Texas Urology GP)
  Attn: Mark Ralston                                    Attn: Lynn H. Butler
  13155 Noel Road, Suite 700                            111 Congress Avenue, Suite 1400
  Dallas, TX 75240                                      Austin, TX 78701
  (via ECF/email)                                       (via ECF!e111ai/J
  mra Iston@fj rpl le.com                               lynn.butler@huschblackwell.com

  Goodrich Postnikoff & Associates, LLP                IBM Corporation
  (Counsel to Itxtend, LLC)                            Attn: Marie-Josee Dube
  Attn: Kevin G. Herd                                  275 Viger East
  801 Cherry Street, Suite 1010                        Montreal, QC H2X 3R7
  Unit 15                                              Canada
  Fo1t Wo,th, TX 76102                                 (via email)
  (via ECF/email)                                      mjdube@ca.ibm.com
  kherd@gpalaw.com
                                                       J. Scott Douglass (prose)
  Gray Reed & McGraw LLP                               Attorney at Law
  (Counsel to Pharmerica Hospital Pharmacy Services,   1811 Bering Dr., Suite 420
  LLC)                                                 Houston, TX 77057
  Attn: Jason S. Brookner, Attn: Amber M. Carson       (via ECF!email)
  1601 Elm Street, Suite 4600                          jsd@aol.com
  Dallas, TX 75201
  (via ECF/email)                                      Kay D. Brock
  jbrookner@ grayreed.com: acarson@grayreed.com        (Counsel to Travis County)
                                                       P.O. Box 1748
  Haley & Olson, P.C.                                  Austin, TX 78767
  (Counsel to Bauer Brothers Investments, LLC)         (via ECF/email)
  Attn: Blake Rasner                                   kay.brock@traviscountytx.gov
  100 N. Ritchie Road, Suite 200
  Waco, TX 76712                                       Linebarger Goggan Blair & Sampson, LLP
  (via ECF/email)                                      (Counsel to Bexar County)
  brasner@haleyolson.com                               Attn: Don Stecker
                                                       711 Navarro Street, Ste. 300
 Haynes and Boone, LLP                                 San Antonio, TX 78205
 (Counsel to GA HC Reit TT Killeen Mob, LLC, GA HC     (via ECF!e111ail)
 Reit 11 Temple Mob, LLC)                              sanantonio. bankruptcy@publicans.com
 Attn: Matthew T. Ferris
 2323 Victory Avenue, Suite 700                        Linebarger Goggan Blair & Sampson, LLP
 Dallas, TX 75219                                      (Counsel to McLennan County & Limestone County)
 (via ECF!email)                                       Attn: Diane W. Sanders
 matt. ferris@haynesboone.com                          P.O. Box 17428
                                                       Austin, TX 78760-7428
 Hunton Andrews Kmth LLP                               (via ECF/email)
 (Counsel to Boston Heart Diagnostics Corp.)           austin.bankruptcy@publicans.com
 Attn: Gregory G. Hesse, Allison Jacobsen
 1445 Ross Avenue, Suite 3700                          Little River Medical Group
 Dallas, TX 75202-2799                                 1700 Brazos Avenue
 (via ECF!email)                                       Rockdale, TX 76567-2517
 ghesse@hunton.com: ajacobsen@hunton.com:
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 13
                                       of 58

  McCreary, Veselka, Bragg & Allen, P.C .                 Ray Quinney & Nebeker, P.C.
  (Counsel to Bell TAD, et al. & County ofBasb·op, TX)    (Counsel to Med One Capital Funding, LLC)
  Attn: Tara Leday                                        Attn: David H. Leigh
  P.O. Box 1269                                           36 South State Sb·eet, 14u, Floor
  Round Rock, TX 78680                                    Salt Lake City, UT 84111
  (via ECF!email)                                         (via e111ail)
  tleday@mvba law.com                                     dleigh@rgn.com

  McGuire, Craddock & Strother, P.C.                      Reed Smith LLP
  (Counsel to BBL Construction Services, LLC)             (Counsel to Blue Cross and Blue Shield ofTexas)
  Attn: J. Mark Chevalier                                 Attn: Lloyd A. Lim, Rachel I. Thompson
  2501 N. Harwood, Suite 1800                             811 Main Street, Suite 1700
  Dallas, TX 75201                                        Houston, TX 77002-6110
  (via ECF/email)                                         (via ECF!email)
  mchevallier@ mcslaw.com                                 llim@reedsmith.com; rithompson@reedsmith.com

  Mel Smith, Esq.                                         Ruggero Law Firm PC
  (Counsel to Classic Bank, N.A.)                         (Counsel to Houston County Hospital District)
  4201 Cypress Creek Parkway, Suite 195                   Attn: Peter C. Ruggero
  Houston, TX 77068                                       1411 West Avenue, Suite 200
  (via ECF/email)                                         Austin, TX 78701
  mel@mls.esg.com                                         (via ECF/e111ail)
                                                          peter@ruggernlaw.com
  Naman, Howell, Smith & Lee, PLLC
  (Counsel to Hing-Sheung Eugene Fung, M.D., P.A.)        Savrick Schumann Johnson McGarr Kaminski &
  Attn: Kerry L. Haliburton                               Shirley, LLP
  P.O. Box 1470                                           (Counsel to Greenfield and Fo1tenbeny, LLC)
  Waco, TX 76703-1470                                     Attn: Mitchell D. Savrick
  (via ECF!email)                                         4330 Gaines Ranch Loop, Suite 150
  haliburton@ namanhowell.com                             Austin, TX 78735
                                                          (via £CF/email)
  Pakis Giotes Page & BW'leson, P.C.                      mitchell@ssjmlaw.com
  (Counsel to Cenb·a( Texas Pathology Laborat01y, P.A.)
  Attn: David C. Alford                                   Sherry Law, LTD.
  P.O. Box 58                                             (Counsel to Old Town Square, LLC)
  Waco, TX 76703-0058                                     Attn: Keith Sherry, Esq.
  (via ECF!email)                                         3104 Baiton Point Drive
  alford@pakislaw.com                                     Austin, TX 78733
                                                          (via ECF!email)
  Perdue, Brandon, Fielder, Collins & Mott, L.L.P.        ksherry@sherrylawltd.com
  (Counsel to Cameron Independent School District)
  Attn: John T. Banks                                     Sneed, Vine & Perry, P .C.
  3301 No1thland Drive, Suite 505                         (Counsel to River Place Estates, LLC)
  Austin, TX 78731                                        Attn: Charles L. Eppright
  (via ECF!email)                                         900 Congress Avenue, Suite 300
  jbanks@pbfcm.com                                        Austin, TX 78701
                                                          (via ECF!e111ail)
 Porter Hedges LLP                                        ceppright@sneedvine.com
 (Counsel to Brazos Valley Women Center, P.A.)
 Attn: Joshua W. Wolfshohl, Aaron J. Power                Stinson Leonard Street LLP
 1000 Main Sb·eet, 36th Floor                             (Counsel to Cerner Health Services, Inc.)
 Houston, TX 77002                                        Attn: Darrell Clark
 (via ECF!email)                                          1775 Pennsylvania Avenue NW, Suite 800
 j wol fshol@ porterhedges.com;                           Washington, DC 20006-4605
 apower@porterhedges.com                                  (via email)
                                                          darre ll.clark@stinson.com
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 14
                                       of 58

  Vinson & Elkins LLP                                   DuBois, Bryant & Campbell, LLP
  (Counsel to Monroe Capital Management, LLC)           (Counsel for Jeffrey P . Madison)
  Attn: William L. Wallander, Bradley Foxman, Matthew   Attn: Seth E. Meisel
  J. Pyeatt                                             303 Colorado Street, Suite 2300
  Trammell Crow Center                                  Austin, Texas 7870 I
  2001 Ross Avenue, Suite 3900                          (via ECF/email)
  Dallas, TX 75201                                      smeisel@dbcl lp.com
  (via ECF a11dlor email)
  bwallander@velaw.com; bfoxman@velaw.com;              Langley & Banack, Inc.
  mpyeatt@velaw.com                                     (Counsel for GE HFS, LLC)
                                                        Attn: Sara Murray, David Gragg
  Walsh Gallegos Trevino Russo & Kyle P.C.              745 E. Mulberry, Suite 700
  (Counsel to Rockdale Independent School District)     San Antonio, TX 78212
  Attn: Christina L. Garcia                             {via ECF and/or email)
  Attn: P. Blake Henshaw                                smurray@langleybanack.com;
  10375 Richmond A venue, Suite 1357                    dgragg@langleybanack.com
  Houston, TX 77042
  {via ECF)                                             Lewis Rice LLC
                                                        (Counsel for Brownstone Properties-Collinsville LLC,
  Shipman & Goodwin LLP                                 DKK Enterprises and Eastport Illinois, LLC)
  (Counsel to United Healthcare Insurance Company and   Attn: Larry Edward Parres
  United Healthcare of Texas, Inc.)                     600 Washington Ave., Suite 2500
  Attn: Eric S. Goldstein                               St. Louis, MO 6310 I
  1 Constitution Plaza                                  (via ECF/email)
  Hartford, CT 06103                                    Iparres@lewisrice.com
  (via ECF)
                                                        Jackson Walker LLP
  Streusand Landon Ozburn & Lemmon LLP                  (Counsel for Providence Health Services)
  (Counsel to Georgetown OB-Gyn LLC)                    Attn: Patricia Brown Tomasco
  Attn: Stephen Wayne Lemmon, Rhonda B. Mates           1401 McKinney Street, Suite 1900
  1801 S. MoPac Expressway, Suite 320                   Houston, TX 77010
  Austin, TX 78746                                      (via ECF)
  (via ECF and/or email)
  lemmon@slollp.com; mates@slollp.com                   Saul Ewing Arnstein & Lehr LLP
                                                        (Counsel for Alcon Laboratories, Inc.)
  Crady Jewett McCulley & Houren                        Attn: Sean P. Williams
  (Counsel to Brownstone Properties-Collinsville LLC)   161 N. Clark St., Ste. 4200
  Attn: Shelley B. Marmon                               Chicago, [L 60601
  2727 Allen Parkway, Suite 1700                        (viaECF)
  Houston, Texas 77019-2125
  (via ECF/email)                                       Santhi Penmetsa, MD
  smarmon@cjmhlaw.com                                   PO Box 1366
                                                        Hewitt, TX 76643-1366
  Fultz Maddox Dickens P.C.
  (Counsel for PharMerica Hospital Pharmacy Services,   Rockdale Hospital District
  LLC)                                                  P.O. Box286
  Attn: Phillip A. Martin                               Rockdale, TX 76567
  101 South Fifth Street, 27th Floor
  Louisville, KY 40202
  (via ECF/email)
  pmartin@findlegal.com
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 15
                                       of 58
                                                                                                         11111111
                                                             "021 OOOOOOOOOOOOOOOOOOOOOAFS0950 •

                                                                 PROMISSORY NOTE

     ~~itke~~~-~~tWl~~~~~%~~;1i,:ii~131l~~!~~~~~~iift;ii~~lllt:1:~~rr:~1::rt~!~~1a~;:~:
          Relerence11 tn the boxos abovo 010 for Uinder's use only and <10 not limit the appl[cabillty of this document to any partlcu!ar loan or Item.
                                     Any !rem above containing • • • •" has beM omitted due to te)(t length limilations.
      Borrower:       Rockdale BIBckhawk, LLC                                         lender:         Compass Bonk
                      1700 Brozo, Alie.                                                               Texa11 Proceaslng center
                      Rockdale, TX 78567                                                              3620 E11.ecuth10 Canter Drive, Buildll'lg .6, Suite 100
                                                                                                      AU!ltln. TX 78731•1642
                                                                                                      (800) 239-1996


       Prlnclpal Amount: $32,874.70                                                             Oate of Note: July 22, 2016s               l:xecut?t'..AS!.Ll..f
       PROMISE TO PAV. Rockdale Blackhawk, LL¢ ("Borrowa,~) promises to PDV to Compa11e Bank ("Lender"I, or order, II\ lawful money of tho
       Un.ltod States of Americe, tho prlnclpol amourit of Thirty-two Thous11nd Eight Hundred Se11onty-four &. 70/100 Dollars (032,874.70), togotllor
       with lntorost on the unpaid prlnclpal balance fr9m July 22, 2016, coh:uleted 88 described h1 tho "/NlEREST CALCULATION METHOD" porogrnph
       uu!ng an Interest rate of 4.620% per annum lfosod on o yonr of 360 days, untll maturity, The lnt11ras1 rat11 mny chang11 under th6 te1ms ond
       co11ditlone of tho 'POST MATURITY RATE" so~tlon.
       PAYMENT. Borrower w/11 pay this loan in 60 payment! of $614.20 each payment, Bor,ower's first payment is duo August 22, 2016, and aU
       subsoquont poymonts ore due on the .!l11me day of each month after that. 8onower's final ptiymont will be duo on July 22, 2021, and wm be for
       ell prlnclpol and oU accrued Interest not yet paid. Payments lrtcfuda prlnclpBI and Interest. Unless othorwlao agreed or roqu!rad by t1ppUcablo
       law, p11ymon1s wlfl be nppltad first to lntQr111;t, then to an'( toos or amounts for additional products or services you obtain In conn8ctl11n with !h!!I
       loon feuch 11& debt corico1h:itfon/1;uspon~on plotection, credit in-surence, wtmanty covorego, otc,) that ere payable with or aa part of you,
       payment, !hon to prlnclpal due, 1hen to any uiipoid collattion costs and other charges duo under this Note, with eny remaining amO!.lnt to tho
        otmtnndlng princtpal bal11nce. Borrower will poy Lender at L1,ndar's 11dd1tJSs shown above or at such 01hor p!aca as Landor may doslgnoto In
       wrlllng.
       INTEREST CAlCULA TION METHOD. lntarest on this Nola io computed on e 365/360 basis: that is, by epplylng the ratio of tho fntera!lt rote
       over o yoor of 360 days, multlpUod by tho 6utotartrling principal balance, multlplkld by the ectu11J numbor at d11ys tho printlJ)III balance is
       ouutendlng, union euch calculation would ,a,9u!t In a wurfous rate, In which case lntoroat shall h6 calculated on e per dlitm basi!I of a ya11r of
       365 or 366 doyo, 11s tha c1tse moy t>.,, All Interest pi1yobkt under this Noto Is ct1mputod using thl.s mothod, This colculatlon mat hod re.suits In a
       higher offoctlva ln101ost rato thlln the numaric interest rats !lblh1d in this Note.
       TRANSACTIONS WITH AFFILIATES. B11r,ower sh!lll not directly or lndlroc11y Uncludlng through Its parent company(ieScl, subsldiary{iesl, t>t
      ofll!l11tolsll tronsler any proceeds of the Loan to, nor use them for 1ho benefit of, a Bank Aflillate, lnclud!ng using MY of tho proceeds of lhB
      Loon 10 moko any payment 11n !or with respect to) any loan or 01her debt from any Bank Afflllate, Bcrwwer may reQuest o list of Bank
      Affilh1tos, which Is updated on o quarterly baSls, from tho Bank by conlocting its re!otionshlp manager, The term ~Bsr'lk J\,fflllato" moans any
      entity 111 that is directly or indirectly {including owoornhip through a trust ornl benal/clol ownership), co11tro!ting, controlled by, or under common
      control with Lendor (.!luch on ontity o "ContrOI Entity"), l2J in which a majority of its directors, truetees. or general partners !or individuals
      exorcising similot functions) consUtute a majorltY of tha persons holding ony such office with lender ore Conuol Entity, (3) that ls sponsored
      rind advlsod on a conoactual basis by Lendor or another Bank Affiliate, or (4) that is ta) on invastment company for which Lendor or ony Other
      Bonk AHil!ote 6'ervas es an investment adviser, es defined in section 2(al(20) of tho Investment Company Act of 1940 (15 U.S,C, B0a·2(aH20)I,
      or tb) an tnvoatmont lund for which Lendor or enothor Bank Affiliate servos as an investment ad11foor, if lander and the othar Bank Affiliates
      own or control in tho oggragnte more than five percent {$%) of any class or voting securities or of tho equity capitol or the fund Ut being
      undors1ood thot tho ownership of flfteort porceht (16%) or more of tho ownership interest In on entity shalt be deemed control of the enU!y, end
      that oech gonarel partner shall have control over the partnership).
      To the extant th& proceeds ol this loon will b~ used to putchese securities !regardless of whether such purchase ls conducted through B0VA
      Sacuritios Inc. or through another broker-dealer): 11) no securities of o Bank Aflillate /including those underw1inen by a Bank Affilh1tol shalt be
      puicha&ed during en Issuance or undorwriling period, or in a way that would transfer loan proceeds to a Bank Af!illeta; /2) no socu,itles shalt be
      purchased whore a Bank AtfiUoto is selling them as prlnclpel [even In the open market); ond 13) Bor,owor agrees 10 promptly notify Lender of ally
      violation of this provision,
      Failure to comply with tho foregoing Transactions wlth Afllliatos roquiraments ot any time during the term of this Agraement. including renowols
      end 01ctonsf1:ms tharoof, shall be deemed a Default and subject lo tho dafault pro11h~ions and remedies available 10 lender.
       PREPAYMENT, Borrower m11y poy without pohelty all 01 a portion of the amount owed eerllo, than it J& duo, Prepayment in full shoU consist of
       payment of the remaining unpaid prlncipal bal~nce together with al! accrued end unpaid intarast and all other amounts, costs and expanses for
       which Borrower Is rssponsib!o under 1his Nole or any other agrooment with Lender pertaining to this loan, ond in no event wiU Borrower ever be
      required to pay any unearned interest. Early p~yments wH! n11t, tmless agro8d to by lender In writing, relieve Borrower of Borrower's ob!igatiDn
      to continue to mak1t pnymonts under tho payr'nent schedule. Rather, oarly payments will reduce the principal bahmco dua and msy result in
      Borrower's making fewer payments. Borrower agrees not lo send Lender payments marked •paid in luU", "without recourse", or similar
      language. II Borrower sends such a payment, Lender may accept It without losing any of lender's rights under this Nola, end Bortower will
      ramoln obligotod to pay any further amount D\.Ved tel lerider. AH w1ltta11 communications nonco1nln11 disputed 11mounts, Including any check or
      01h11r payment lns1rumont that lndlcotos lhat tho payment oonstiMe!J -payment In full" of th11 amount owod or that la tondared with oth11r
      condltlon11 or Hm!tatlorts or 1:1!1 full o.otfaf1:11::tion of a dlaputed amount must be malled or do!111ored to: Compa,s B&nk, Te11as Procoaalng Cantor,
      3520 Exocutlvo Cantor Drl110, Building 6, Suite 100, Austin, TX 78731·1642.
      LA.TE CHARGE, Jr e peymont is 10 days or more leto, Borrower wm bo charged 6.000% of tha unp11id portion of tha rogultirly scheduled
      payment.
      POST MAlURITY RATE. The Post Matvritv Reta on thls Note Is tho lesser of IA! the maximum rate allowed by low or fBI 2.000% per annum
      ebova tho note roto in effect at the time of final ma111rltv. B11rrower will pay Interest on ell sums duo after linal maturity, whether by
      occe!orotJon or otherwise, et that rsto.
      OEFAULT, Each of tho follow Ing shell constituio an 1111ent of default !"Event of Oorault"l under this Note:
          Poyn11m1 Ootoult. Borrower foils to make jtny payment when duo under this Noto.
          Othst Do!au!lu, Borrower fails to comply,with or to perform sny 11th11r term. ob!ig11tlon, covenant or condition contained in this Note or in
          any ol tho releted documents or to comply with or to perform sny term, obligation, covenant or condition contained in any other agreement
          between Lendot and Borrower.
          DefDuh In favor ot Third Partle$. Bortower or any Granior dolaults under any loan, elttonsion ol credit, security agreement, purchase or
          sates i:igroemont, or any other agreement, In favot of any other creditor or parson 1hat may m11teria!ly affect any of Borrower's property Cf
          Boriowo1'e abllity 10 repay this Note or pe(lorm Borrower's obligatlons under this Noto Of any ol 1ho related documents.
          Fnle6 S1111oments, Any warrenty, representation or statem8tlt made or furnished to lendot by Botrowor or lln Botrower's behalf under 1his
          Note or the related documents is false or misleading in ony m11tarlal respect, ehhor now or et the time mode or furnished or becomes folse
          or n'llslooding al eny tlmo thoraattor.
          Dosth or lneolvoncy. The dissolut!on of B11rrowar (regordtass of whstMr oraction to continua is modal, any member withdrews lrorn
          Borrower, or any other 1errninotion of Bo1rowor's existence es a going business or the death of any member, the Insolvency ot Borrower,
          tho appointment ol o receiver for any part of Borrower's propertv, any assignment for the benefit of creditors, any !\'PO of creditor workout,
          or the commencement of ony proceeding under any bankruptcy or ins11lvoncy laws by or against Borrower.
         Cr11dltor or Forlofturo Proceedings. Cominoncemont of foreclosure or forfoituto proceedings. whether by judidal proceadlng, self-help,
         repossess/on or any other m8thod, by any creditor of Borrower or by any governmental agency a9alns1 any collateral securing the loan,
         This tncludos a garnishment or any of Borrower's accounts, fnctud!ng deposit accounts, with lender, However, th1s Event of Default shall
         not apply if there is a g:ood faith dispute by Borrower as to the validity or reosonebloness of the claim wh!th h> the basis of the craditor or
         forfe!turo procoedi11g a11d !I Borrowet giveli Lendor written notice af tha creditor or forfeiture proceeding end deposits with Lender monies or
         a surety bond for tho creditor or forfoilute proceeding, fn an amount determined by Lendor, in tta so!e discretion, os being: an odequato
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 16
                                        of 58NOTE
                                 PROMISSORY
                                                                            (Continued)                                                                     Page 2

             1osorve or bond for tho dispute.
             Events Affecting Gua111ntor. Any of the preceding events occurs with respect to any ouarantor, endorser, surety, or accommodation patty
             of any of the indebtedness or any guara.ntor, endorsor, suraty, or accommodation party dies or bacomae incompatanl, or revokes or
             disputes 1ho validitY of, or liability under, ony gua,anty of the indebtedness ev!dem:ed by this Note.
             Adverne Chun9e. A material edversa ch~noa occurs !n 8orrowe1's linanclal condition. or londor believes the prospect of payment or
             performance of this Noto is impulted.
             tnnecurlty, Lender In good hlith balJeves itself insecure.
        LENDER'S RIGHTS. Upon default, Lender m!ly declare the entire Jndebtadnass, including the unpaid principal balance under this Note, all
        accrued unpaid interost, and all other amounts; costs and expenses for which Borrower is responsible under this Note or any other agreement
        with Lender pert.ilning to this loan, immedialelv duo, without notice. ond !hen Borrower will pay that amount.
         ATTORNEYS' FEESi EXPENSES. Lender may hire an attornay to help collt!Ct this Note if Borrower does not pay, and Borrower will pay Lender's
         rensonoble attorneys' fees. Borrower also will pay Lendet all other amounls Lender actually incurs as court costs, lawlul fe~s for filing,
         recording, releasing to any public olrice any Instrument securing this Note: the reasonable cost actually ellp!mded for repossessing, storing,
        preparing for sale, and sailing any socmity; end fee$ fat noting a lien on or transleulng a certificate of title to any motor vehicle offered as
        sacuritv for this Nole, or premiums or idsn1iliabJe charges received In connoctiM with the sale of authoriiad insurance.
        JURY WAIVER, Lender and Borrower hereby ~alve tha right to any Jury trio! In any action, proceeding, or counterclnlm brought by either LeAder
        or Borrower against the other.
        GOVERNING LAW, This Note wl!I ba govemod by federal law applicable to Londor and, to the elrtent not praempted by fodo,el low, tha lows ol
        the Stnto of Tua, wl!hout regard to- its conflicts of law provisions. This Note has been eccop1ed by lender in the Stnte of Toxns.
        DISHONORED CHECK CHATIGE. Borrower will p11y a procassing fee of $25.00 If 1my check g!ven by Borrower to Lender as a payment on this
        roan is dishonored.
       RIGHT OF SETOFF. To the extent pormittod b,J appUcab!e few, Lendar reserYes a right of setoff in all Borrower's accounts with Lendor lwholhor
       checking, savings, or soma other account). This includes oH accounts Borrower holds jointly with someone else and all accounts Borrower may
       open in the future. However, this does not lnchlda any IRA or Keogh accounts, or MY trust accounts for which setoff would be prohibited by
       Jew. Borrower authorizos Lender, to tha extent permitted by applicable law, to charge or satoff ell sums owing on the indeb!edness against any
       and oU such eccotmts.
       FEE TO WAIVE VIOLATION OF COVENANT, Lender reserves the right to assess and collect a fee in connec1ion with any agreement by Lender to
       waive the viola lion of any coYeoant contained ,in the Note or any 01her document ot agreement signed in connac1lon wl1h the Note or to waiva
       or forogo its rights 11nd rernadies upon tho occurranao of a dalaull. The foregoing statement shall not in any respect obligate the Lender to
       waive the violetlM of any covenant or to forego its righls and remedies upon the occurrence of a default, which it may ot may not do in its eola
       dlscracion.
       AMENOMENTS, This Note constitutes the entire understanding and agreements of tho parties as to the matters set forth in this Note. No
       el1erntion or emendmont of this Note sha!I be effettlve unless given In writing and signed by the party or parties sought to be bound by the
       ohor/ltJOn or .imelldment.
       SEVERABILITV, If II court of competent jurisdiction finds MY proYieion of th!s Note to be illegal, hwo!id, or unenforceeb!e as to any
       circumetenca, that finding shall not make the olfending p1ovls!on illegal, lnva!!d, or unenforcet1b!e as to 1;1ny other oircumstanca, If foosible, tho
       olfandlng provision ehell be considered modiffed so that it bect1mes legal, velld and enforcaabte. If the ollendlng provision cannot bo so
       modified, it shall be con9Jdered deleted from th!s Note. Unless otherwise required by low, the illegality, invelldity, or unenfofoeabilitv ol any
       proYlaion of this Note shall not effect the legality, YaliditY or enforceabili1y of any other provision of this Note.
       ADDITIONAL PROVISIONS. Notwithstartding any other p1ovls!ons of this Note to the contrary: (a)Lender's Remedies. Lender also may exercise
       any end all remedies available to it. Lender's ,ights are cumulative and may be exercised together, separately, and in any order; (bJNo
       Aufgnment. Bonowar agrees not to assign efw of Borrower's rights or obligations under this Note; {c)Prepaymants, The terms •pmpaym'ont"
       and ~early payment~ mlltln any poyme!'lt that exceeds the combined amount of interest, principal due, ond charges due es of tho data Lender
       receives thot payment. The omount of thii3 eic;cess w!II be applied to the outstanding princlpal bahmce;(dlRnal Payment, Borrower agrees that,
       II Borrower owes My late charges, collection c;osts or other amounts u!'lder this- Note or .iny related documents, llorrower's rina! payment under
       this Note will includa al! of these amounts, as well es all unpaid prtncipal and accrued lnteres1;(eJLoan Fees. Borrower agrees that an loon fees
       and other prepsid finance charges are fully earned es tlf the date of the loan and will not be subject to refund upon early pavment !whether
       YOluntary or aa 8 reault of default}.          '
       BUSINESS PURP()SE. The Borrower agrees to use the proceeds of this Note or Credit Agreement sola!y for business purposes and not any
       personal, family or household pu,pose.
       CHANGE IN INITIAL INTEREST RATE, If this Note avldencea en ellteneion of credit withe variable roto and sn initial or a currant interest ra!e or
       Index le stated, the lni1!ol or current rate or Ind.ex stoled on the Note may dllfat /tom the actual rate or Index duo to changes In the rate or index
       baforo closing,
       CONSTRUCT/ON OF DOCUMENTS. In the event of any confllct within tha provisions of this Note or batween this Nole and any other document
       referred to or oxecuted in connection with t~is Note, end !'IOtwithstending any other proYision to the conlrary ln any of the foregoing, the
       provisions most fovorabta to Lender shall control. 1he patties hateto agree and acknowledge that no ,ute of construction permitting or requlfing
       any cleimlld ambiguities to be reso\Yod against tho drafting p11rty shall be ernp!oy11d In the lmerpre1ation of this Note or any of the other
       documents 1eferred to or exacu1ed In connoctipn with this Note.
      ERRORS AND OMISSIONS. I agree that ii dliemed neceaaory by Lender or any agent closing tho roan evidenced by this Note !"the Loan"),
      Landor or tho ogont moy corcect ond adjust th!a Note and any other documentll executed In connection with tho Loan ("Ralatod Documents"! on
      my behalf, as If I were making the correction or adjustment, in order to correct Clerical errors. A clerical error Is informetlon in a document that
      Is missing or that does not reflect accurately my agreement with Lendar at the time the document was ex6cuted, If any such cloricar arrors are
      material changes, I agree to lul!y cooperate tr\ correcting such errors wilhin 30 days of the date of mailing by Lender ol a request to do that.
      Any chenga in the documents alter they are signed to relfact a changa In the aoreemont of the pe11les la en -a11e1ot!on• or "emendmem," which
      must be !n wrhing and s1gnod by the party whil will be bound by tho chang11.
      MINIMUM INTERESl' RATE, Notwithstanding 11nythlng to tha contrary                contained In your note, credit agr+)emont or Olher Instrument I th&
      "Ndt11-J your lntcmutt rate or Pa1!od!c R11te, wUI n11ver IXt lower lhon the    fel}dl minimum tntarest tolfl or floor !II daaerfbed In your Note, lf your
      Note providoa for a vorlable r11to tfod to an lnd/)x plus e margin, that rato   may, at timos, tolfll en amount loo9 than tha Minimum lntara!lt Rote. In
      such c111e vour Interest rata or ~riodlc Ralll WIii be the stllted Minimum      Interest Rate. In lhe e11ent th.st the sum of the Jndell: plus the nu:irgin is
      grellter thlln the Minimum Interest R&te, th&n 1hls hi~r rnta ahnll bo 1118     Interest rete or Periodic Rate charged on your Nole.
      AUTHORIZATION TO OBTAIN CREDIT INFORMATION REGARDING BORROWER. Borrower hereby authorizes Lender to obt11in credit inlormlnion
      on Borrower from creditors ond crodit roporttnQ agancles at any tlma end from tlma to time for the purpose of roviawing any 1011n, other financial
      accommodation or service ptovidod by Lander to Borrower.
      ADDITIONAL EVENl'S OF DEFAULT. Notwithiitanding any othar proYlsions herein 10 tho comrery, eai::h of 1he following also shall be an Evant of
      Oeleutl hereunder:
      {ii any change In the ownership [wha1he1 lh a single transaction or a series of transactions) ol twenty·fivo porc,ml (25%) or more ol the
      ownorshlp interaats /as dolinod below) of Botrowor, any Guarantor or any Granter; •ownarship in1erest• of any ontity shall mean any diroct or
      Jndiract ownorahip, control or prolil inleresls jn euch entity, including any and all shares, membatship interests, general and limited partnership
      Interests, Uusl interests or olher equlYa!ents (!egerdlass of how designat(ldJ.
      liil Any materlal adverse change in tho linenclal condhion of any Guarantor or Granter.
       JURISDICTION I SERVICE OF PROCESS. Any legal action or proceeding brought by Lender or Borrower against tha othar llfislng out of or
      relating to the loan or other extension of cred.Jt avfdenced by, secured by or etherwfsa retatod to this Instrument or agreement (a 'Proceadlng"I
      shall be instituted in the fedatal court for or t~e stale court sitting In the county where Lender's office fat the address for Lender first sat fonh
      ebova) fa located; ptavidad thal, notwithstanding the foregoing, lander shall haYa Iha right to bring any Procaoding ag.iinst 11ny p.irty hereto o,
      its propertiaa in tho eourte of any other jurisdiction. Wi1h respect to any Ptaceodlng, Borrower, to tho fullest extant permitted by law,
      /rrovocably: ti) welvos any objectlOtls that 8oirowor may now or haroofter have bnaed on venue andfor lorum non conven!en& In such federal or
      steto court {OJtd agr+)BS not to pload or claim jhe same); (iii .submits to the jurisdiction of any such roderel Ot state court; {!ii) agraes that service
      of procoss in any Proceeding may be offoctt;1d by maUJng e copy thereof by registered er certif1ed United Stales mail [or any substantially similar
      form of United States melll, poatoge prepaid. 10 tha addreea for Borrower first set forth above; and {iv) agrees that nothing heu·:!n shall affect
      the right to affect eervic+) of process in any othar manner permitted by law.
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 17
                                        of 58NOTE
                                 PROMISSORY
                                                                         (Continued)                                                                 Page 3

       REINSTATEMENT OF MINIMUM INTEREST RATE OR INDEX. II the Note provides for a minimum interest rata or minimum iJ'llerest t11ta index
       !sometimes reforred to as the 'floor'), and such· minimum interest rate or minimum imereat tata index is waived or remov1;1d in conjunction with
       Borrowor entering into an interest tate swap t(ansaction, such minimum h1torost rate shall automatically be reinstatnd if, and at the time, the
       !ntorost rnto sw11p transaction is conca!ed or terminated fot any reason.
       SUCCESSOR INTERESTS. Tho termS of this Noto shall be binding upon Borrower, and upon Borrower's hairs, personal representativtis,
       succaasors and assigns, and shell inure to tho bilneflt of Lender end ils successors and assigns,
       GENEflAL PROVISIONS. N"OTJCE: Undor f\O dfcumstances (and notwithstanding anv othor provisions of this Note) shall the interest charged,
       collected, or contractlld tor on this Note ei<ceecl tho maximum rate permitted by law. The term "maximum rate permitted by law" as used in
       this Noto means the groater of (al lhe maximuin rota of Interest permitted under federal of other law appl!oebl11 to the indebtedness evidenced
       by this: Nole, or {bl the higher, as of the date of this Note, of the "Weekly Ceiling" or the "Quarterly Ceiling· as referred to in Sections 303.002.
       303.003 and 303.006 of the Tol!OS Finance Code. If any part of this Noto c:annot bo enforcod, this fact will not alfect tho rest of tho Noto,
       Bottowor does not agr6e at intet1d to pay, efid Lender does not agree Of intend to contract for, charge, collect, take, reserve ot receive
       !colleotivoly rolem1d to herein as "chargo or collect«), 1my amount in tho nawre of interest or in the nature of II fee for th!s loan, which would in
       any way Of event (including demand, prnpayment, or acceleration) cause Lendor to charge of collect moro for this loan that1 the maximum
       Lendor would be permlnad to charge or collect by federal law or the law of the State of Texas tas applicable), Any such excess interest or
       unauthorized faa ahell, Instead ol anything stated to th8 contrnry, be applied first to reduce the prlncipal balance of this loan, and when the
       principal has boon paid in full, be rerundad 10 Bprrower, Tho right to occeterala maturity of sums due under this Note does not Include tho right
       to accelerate ony Interest which has not othorwise accrued on the dato ol such acceloratlon, and lender does not Intend to charge or colli:ict any
       unearned lntaraat Jn the avem of acceleration, AH sums paid or agreed to ba paid lo Lander for tha use, forbearance or detenlion of sums due
       horoundor aholl, to the el!letll permillad by apj)!lceble law, be amortized, prorated, allocated and spreed throughout the full term of the loan
       ovJdanced by this Note until paymal'll In full so that the ro1a or amount of Interest on aecount of tha loan evidenced hereby does not exceed the
       appflcoble usury ceiling, Lander m1;1y da!ay or forgo onforolno ony of its rights or remedies untlor this Nota without losing them. Borrower and
       onv othor person who signs, guarantees or end9rses this Nata, to the extent allowed by law, waive presentment, demand fat payment, not!co of
      dishonor, notice ol intent lo occaleralo the mattJrity of this Note, ,md notice of acca!arnt!on of lhe maturity of this Note. Upon any changa in lhe
      torms of this Note, and unless otherwise OlCprass!y stated 1n writing, no party who aigns this Note, whether as maker, guarantor,
      occommodation maker or endorser, shall be ref~asad from liability. AH such parties agree that Lender may renew or extend (repeatedly and for
      ony length of time) this loan or reloase any party or guarantor or coll11teral; or impair, fail to realize upon or perfect Lender's security interest in
      the col!a1eral without the consent of or notito to anyone, Alt such parties also agree that Lender may modiry 1his loan without the consent ol or
      notice to anyona other than the party with whom the modification is made, Tha obligations under this Nota ate joint and several.
      PRIOR TO SIGNING THIS NOTE. BORROWER READ AND UNDERSTOOD All THE PROVISIONS OF THIS NOTE, BOflROWER AGREES TO THE
      TERMS OF THE; NOTE.
      BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

      BORROWER:



      ROCKDALE BLACKHAWK, LLC



      LITTLE RIVER HEALTHCARE HOLDINGS, LLC. f,'embor ol Rockdah, Blackhawk, LL

                                                                                 By:
                             anager of llhla Rive, 1-!ealthcBro
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 18
                                       of 58
                                          li~I                                             il ~i!l!l !l l l!II
                                                             •02 t 000000000000000000000AFS0235 •

                                                 COMMERCIAL SECURITY AGREEMENT

     ?ll:~~~~J!t~~; !_%~~2i~t\~ffi~ ~1~;i~!f@?i ~iJii~t~ZJW~i1~ ~~i¢~iiiMill~ ~!i{;;rh~t1i~0r?Pt~;¥f '.:~~W.1J ~Jll1~}M~a~i;
                                  1


          Roletencoe In the bo!<es above are for Lender's use only and do not Um[t the applicability of this document to any particular loon or !U1m,
                                       Any item ebove containing.·•••" has been omitted due to u,xt length 11mltations.

      Grantor:        Rockdale Blackhawk, LLC                                        Lender:          Compasa Bank
                      1700 Brazos Avo.                                                                Te11.as Pmces,ing Center
                      Rockdole, TX 78SQ7                                                              3620 Eim:utivo C6nter Drive, Building 6, Suite 100
                                                                                                      Aus1ln. TX 78731-1642
                                                                                                      1800) 239·1996



        THIS COMMERCIAL SECURl'fY AGREEMENT dated July 22, 2016, Executed'fi.@f.&°?fa made and oxocutnd between Rockdale Blackhawk, LLC
        !'Grontor"J ond Compoae Bonk f"londor").
        GRANT OF SECURITY INTEREST. For vtiluab:ra coMimlretlon, Gttmtor grants. to L,:mdar fl secu1ity ln1aroat In tha Collatoml to secure the
        lndebtodm,a, 1111d agroos that Lender ah111J have the rlghu stl!l8d in this Agrnamant with rosp11ct to the Colloloml, In 11ddltfon to 1111 othor rlghla
        which lend11r may hovo by low.
        COLLATERAL DESCRIPTION, Tho wotd 'Coltatem1" as used in this Agreement means the to11owlng described p1operty in which Grantor Is
        giving to Lender a security Interest for the paymerit of the lndoblodnass and performance of all other obligatlons under the Note and this
        Agraemant:                                       '
             2016 Chevrolet 1500 Crow PK (VIN 3GCPCRECXGG3121351
        In additlon, the word "Collateral' also includes oil the lol!owin9:
             (Al All accessions, attachments, accassorias, rop1acaments of and additions 10 any of tho c::ol!atoral desc,ibcd herein, whether added now
             or later.                                    ·
            (Bl All products and produce ol 1my of the propertv desc1ibed in thls Collatertil section.
                                                         0

            (C) All accounts, general intangib1as, instruments, rents, monies, p11vment5:1 and all othar right~. arising out of a sale, lease, consignment
            or othat disposition of any of Iha propelty described in this Collateral section:
            ID) AU proceeds {inaluding Insurance proc~adsl from the !ia!a. destmctlon, loss, or other disposition of any of the propany described lrt this
            Colhuorel seclion, and sums dua from a third party who has damaged or destroyed tM Collateral or from that party's insurer, whether due
            to judgmont, sott!oment or other process.
            !El AU records and data relatJng ta any of the property described In this Co!!<1teral section, whether In the fonn of a writing, photograph,
            microfilm, microfiche, or electronic media, together with o.11 of Grantor's right, tide, and Interest in and to all computer software required to
            u1i!ite, c1ea1a, merntaln, and proca!ls onv such records or data on olectronic medln.


       CROSS-COLLAi'ERALIZATION, In Mdition to the Nota, this Agreement secures al! obligations, dl!bts end Uabllities, plus intetest thereon, ol
       Grentor to londar, or any one or more Of them, as woll os all claims by Lender against Grantor or any one or more of them, whether now
       existing 01 hereafter arising, whether related or unrelated to the purpose of the "Note, whother voluntary or olharwiso, whathe1 duo or not duo,
       direct or indirect, determined or undetermined, absolute ot contingent, llqu!dated or un!iquldated, whether Grantor may ho liab!a individually or
       jointly with othara, whether obllgarnd as guarantor, surety, accommodation party or otherwise. However, this Agreement shall not secure, and
       the "lndabtodnosa• &hell not Include, any obligat!ons arising under Subchaptors E end Fol Chapter 342 of tho le)IOS Finance Code, as amended.
       RIGHT OF SETOFF. To the O)l!ent permitted b'I applicable law, Lender raservos a right of setoff in ell Grantor'a accounts with Lender (whether
       checking, eav!nga, or some other accountl, lhis includes ell accounts Gran1or holds jointly wlth someone else and all accounts Grantor mav
       opon Jn !ha fUlure. However, thls does not include any IRA or Keogh accounts, or any trust accounts for which se10H would be prohibited bv
       low. Granto, authorizes Lender, to the extent permitted by opp!icablo law, to charga or G8toff all sums owing on the lndeb1adnoss against any
       and ell such accounts.
       GRANTOR'S REPRESENTATIONS ANO WARRA°NTJES WITH RESPECT TO THE COLLA1ERAL. With respect to Iha Collataro1, Grentor reprasents
       end promises to Lander that:                        ·
           Orgenliatlon, Orantor is o limited liability Company which is, end at 811 times shall be, duly organized, validly eJolistlng, and In good standing
           under end by virtue o1 tha laws of tha State of Tax:as. Grentor rs du!y 11utho1fz11d to transect business In au other states in which Grantor is
           doing bueinass, having obtained 11!! necessary filings, governmantal tlconsas end approvals for aech state in which Grantor is doing
           business. Specifically, Grantor is, and at all times shall ha, duly qualiflod es a foreign limited liability' company In all states in which the
           failure to so Quelilv would have a materiel adverse eflect on its business or financial condition. Grantor has Iha full power and authorltv to
           own its propart!os and to transact the buSiness in wh!ch It ls presMl!y engaged or presently proposes to engage, Grantor meintains an
           office at 1700 Brazos Avo., Rockdale, TX. 76567. Unless Gran tor hes designated otharwiee in w1iting, the principal oflice is !he office at
           which G,antor keeps its books and record~ including Its records concerning the Collateral. Grantor will notify Lender p,ior to any change In
           1hB location of Grantor's stata of orgi:inl:i:-atlon or any change In Grantor's name. Gr11n1or shall do all things necessary to preserve and to
           kaop In (u!I force and affect its exlstrmce, rights end prlvlfeges, end shall comply with all regulations, ruJes, ordinances, &tatt.11es, orders and
           docroas ol any governmental or quasi-govtlrnmantel authority or court appllcobla to Grantor and Grantor's business activities.
            Authorbetlon. Grantor's llxecut!on, delivery, and performance of this Agreement and all the Rotated Documents have bean duly authorized
            by all necessary action by Grantor, do not roqulra the consent or approval of any other parson, re9ula1ory authority, or governmental body,
            end do not conflict with, result In a violatiOn of, or constitute a dafault under 111 any provision ol lo) G!OntOt's artlcles of organization or
            membarehlp agreements, or !b} any agreement or other Instrument binding upon Grantor or !21 any law, governmental regulation, coun
            docroo, or ardor eppllc11blo lo Granlor or 10 Grantor'e proparties. Grantor has the power and authority to enter Into the Note end tho
            Related Documents ond to grant collateral as eecuritv for tha Indebtedness, Grantor has the lurthor power and alJlhority 10 own and to
            hold an of Grantor'& assets and properties, and to carry on Gran10,'s business as presently conducted,
            Perfecllon of Security Interest. Grantor OQraes to take whatever actions are requested by Ler1der to perlect and continua lender's security
            intorasl in tho Collatarat Upon request of Lander, Grantor will deliver 10 Lander any nnd nll of the documents evidencing o, constituting the
            Collateral, and Gr.antor wlll note Lander's Interest upon any and alt chattel pnper and Instruments if not delivered to Lendor !or pos$;assion
            by Landor, This la a continuing Security AgrHment nnd w111 continua In affect even though ell or amy pnrt of tho lndebtedne,11 i, paid In full
            and avan though for a period of time Orantor may not be Indebted to L1mdar.
           Noticoe to Land.or. Grantor wlH promptly notifv Lender in writing at Lendar's address shown above (or such other addresses es lander may
           daaignata from dmo 10 t!maJ prior to eny (1) changa In Grantor's name;, (2) change in Grantor's assuroed business name[sJ; (3) chenge
           in the managomnnt or In the members or managers of Iha Umited liability company Grantor; (4) change in the authodzad signer{s); (6)
           change In Grantor's principal office address; 161 change in Grantor's state of organization; f7! conversion of Grantor to e new or dillerant
           type ol business entity; or (8) change in any other aspect of Grnn1or that directly or indirectly relates to any aQrnements between Orantor
           and lander. No change in Grantor's name or &!eto of organization will teka effect until eftor Lender has receivad notice, Grantor
           represents and wanants 10 Lender thet Gr11n1or has provided lender with Grantor's correct Employer Identification Number. Grantor
           promptly shall notify Lander should Gran1or apply tor or obtain a new Employer ldentifica1lon Number.
           No Vlolatlon. Tho execution and delivery Of this Aoreoment will not violate eny law or agreement governing Qrantor or to which Granter Is
           o partv, and its membership egreament does not prohibit any term or condition of this Agreement.
           Enforceability of Cotlatorel, To tha extent tha Collateral consists of accounts, chattel paper, or general intangibles, as delined by tho
           Uniform Commarclal Coda, tho Collatoral is enforcaablo in accordance with its tarms, is ganuin11, and fully complies with s!I applicable laws
           and regulsdons concerning I01m, content and manner of prepsralion end execution, end all persons oppea1ing to be obli9a1ed on 1ha
           Collatarol havo euthorlcv and capacity to contract and are In !act obUgetad as they appoor lo boon the Co!lataral. Thora shnll ha no satoffs
           or countarclalms against any of the Colla\eral, end no agreement shall have been mode under which any deductions or discounts may be
           chilmad concolning tho Collateral o)lcept thosa disclosed 10 Lender In writing.
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 19
                                        of 58 AGREEMENT
                          COMMERCIAL SECURITY
                                                                      (Continued I                                                                Page 2

         location of the Co!!otorot Except for vehicles, and except othel'Niso in the ordinary course of Grantor's business, Granter agrees to keep
         tho Colfnteral et Grontor'e addre8$ shown. obovo or nt such other locations es ere acceptable to Lender. If the Collateral Is a vehicle,
         Grentor will keep the Collateral et those addrassas eimept for routine travel. Upon Lender's request, Granter will delivor to Lender in form
         s11tfsfectory 10 lender o schedule of reel proponies and Collateral locations relatin!i to Grllntor's operations, including without limitation tho
         following: (11 ell ,eel property Grnntor oW:ns or Is purchasing: {21 all real propeny Granter !s renting or leasing; 13) oU storage (ecitities
         Grontor owns, rants, teases, or uses; and {4) au 01hor propertles where Collateral is or may be located.
         Removal of 1ho Collo101ol. Except in the ordinqry course of Grantor's business, Grantl'lr shall not remove the CoJlaterol from its existino
         location wilhollt Lender's prior written con~ent. To the e)ttent that the Collateral consists of vehlctes, or other titled property, Grantor shall
         not take or permit any action which would require oppllc11tlon for certificates ot title for the vehicles outside the State ol Texas, without
         lender's prior w1itten consenl. If Grantor moves from Grantor's address shown above to ano1her location within the same state, Grantor
         may move the Collaleral to Grantor's new add1ess, but only if Grantor givee Lender the new address in writing pl/or to Grnntor's moving.
         Jn any 8Vent, Grantor ogroos to keep Lendor informed at all limes of Grnntor'8 current address. Grontor shall, whenever requested, advise
         Lender of the axact location of tho Co!!aterill,
        Trt1r1Bt1ctlonn fnvoMng CoUo.torol. Except! far inventory sold or accounts collected in the ordinary coursEi of Grantor's business, or BS
        otherwise provided for In this Agreement, Granto, shall not sell, offer to sell, or otherwise transfer or dispose of the Collateral. Grunior
        shall not pledge, mortgage, ancumbor or,otherwisa p!lrmft the Collateml to be subject to any lien, security interest, encumbrance, or
        charge, other than the security Interest pr<iv!ded for In this Agreemont, without the prior writton consent of Lender. This includes security
        interests even if junior in right 10 the security interests granted under this Agreement. Unless waived by Lender, all proceeds trom any
        disposition ol the Collateral (for wha1evef reason) shall ba he!d in trust for Lender and shall not be commingled with any othor funds;
        provided however, this requirement &he!I flot constitute consent by Lendor to any solo or other disposition. Upon receipt, Grnntor shall
        Immediately dotivar any such proceeds to Lender,
        Titre. Grnnlor represents and warrnnts 10 Lender that Grantor holds good and marketable title 10 lhe C0Ua1erat, free and cleaf of all liens
        and oncumbroncos e1ecept for tho lien of ,this Agreement, No financing statement covering any of the Collateral is on li!e in any public
        office other than th<lse which raf/act thO securitv interest created by thls Agreement or to which Lender has spac!lfoally consented.
        Grnnror shall defend Lender's 1lghts in Iha Collatere1 agaiost the claims snd damanda of all other persons.
        lnapoction of CoUalerol. Lendor and Lender's desigoated representatives and agents shall hava the right at ell reasonable times to examine
        and lnspoct tho Collateral wherever localed,
        Taxoo, Asaoumonla end Liens. Grantor Will pay when duo ell le1ees, asse9sments and liens upon the Collateral, its use or operation, upon
        this Agroemeni, upon any promissory no1a or notes evidencing tho lndebtadnesa, or upon env of the other Related Documents, Grantor
        moy wi1hhold any such payment or may elect to contest any lien If Grantor is in good faith conducting an appropriate proceeding 10 contsst
        tho obligation to pay end so long as Lendet's interest in the Collateral Is not jeopardized in Lender's sole opinion. In any contest Granior
        shall defend itsoll and Lender and shall s&tisfy arw finii! adverse judgment before enfo1cemenl against the Collateral, Granter sh.all name
        Lendor as an additional obligoa under any iiurety bond furnished In the contest proceedings,
        Repa!ra and Maintenonce, Granter shalt keep end maintain and shall cause others to keep and maintain the Collateral in good order, repair
        end merchantable condition, Granior shall fur1her make and/or c;!.use oil necessery repairs to be made to the Collateral, including the repair
        ond 1estoratfon of any portion of lhe Collpteral that may be damaged, lost or destroyed. In addition, Granter shall not, without the prior
        written conBent of Lender, make or permit. to be made any alterations lo any of Iha Collateral that may reduce or Jmpait the Collateral's use,
        value or merkatebiUty. Furthormom, Grantor shall not, nor shall Granror permit others to abandon, commit waste, or deslroy the Collateral
        or any part ot ports thereof. Grantor furthet agrees to furnish L1mder with evidence that such taxes, assessments, and governmental and
        other chargee have been paid In full and !n a timely manner. Grantor may withhold any such payment or may elect to contest any lien if
        Grantor fs in nood faith conducting an appropriate proceeding to conte8t lhe obligation to pay end so long as Lendor'& interest in the
        Collateral is not Jeopardized.
                                                    '
        Compllanco with Oo11ernmentn1 Requi1e1Tlonts. Grnntor shall comply promptlv with all laws, ordinances, ttJles end regulations ol all
        govammentel au1horltles, now or heteafter in effect, appHceble to tho ownership, production, disposition, or use of the Collateral, including
        oil laws or regulations ,elating to the undue erosion of hlghly-erodible !and or relating 10 the conversion of wetlands far the production ol an
        ogrJcultural produc:1 or commodity. GroJ]tOr may contest in good laith any such law, ordinance or regu!etion and wilhhold compliance
        during any proceodlng, Including opproprla111 appea!s, so long os Lender's interest ln 1he Collateral, in Lender's opinion, is not jeopardized.
          Hazardous Substances. Granter rep,esef1ts and warrants that 1ho ColfBtetal never has been, and na11er will be so long as this Agreement
          ramolns a IJen on the Col!o1erol, used in vlo!atlon of any Environmental Laws or for Iha generation, manufacture, storage, trnnsportation,
          treatment, disposal, ro!easo or throateil8d tefease of anv Hazardous Subslanca. The ropresenlations and warranties contninod hete!n era
          based on Grantor'a due dl!Jgenca In invas1ige1lng the COlla1arel for Hazardous Substances. Granto, hereby (1} releases and waives any
          futuro clsims against Lender for indemriity ot contribution In 1ha event Orantor l:>ecomos liable for cleanup or other costs under any
          Envlronrnontal Laws, end 12} agrees 10 indemnlly, defend, and hold harmless Lender against any and all claims and losses resulting from a
          broach of this provl~Jon of this Agreement. This obligation to indemnify and defend shall su/'\/lve the payment of the Indebtedness and the
          sati&lactlon of thla Agrooment,
          Maintenance of Casualty ln,umnce. Gren1or shall procure and maintain all risks lnsuranc&, including without limitation fire. theft and
         liability coverage together with such other insurance as Lender may require with respect to Iha Collateral, ln form, amounts, coverages and
         basis roasonobly occepteblo to l6nder. Orantor, upon request of Lender, will deliver 10 Lender from time to time the po1!cies or certificates
         of insuronce In lo1rn satislactorv to Lend~r. including stipulations thal coverages will not be cancelled or diminished without ot least thirty
         130) deys' prior written nollce to Lender and not /nc!udlng anv disclaimer of the insurer's liability for fa!!ure to glve such a notico. Each
         lnsuranca policy also shell includa an enQorsament providing that coverage in favor of lender will not bo Impaired in any way by any act,
         omission or dafau!t of Grantor or any other peraon. In connec1ion with all pollcles covering assots in which Lender holds or is offered a
         securitv interest, Grantor wl!f provide Lender with euch loss payable or other endorsements as Lender may ,equiro. If Gtantot at any time
         foils to obtain or maintain env insurance as roquirad under this Agraemant, Lender mev lbut shsll not be obligated tol obtain such insurance
         as Lender deems appropria1a, Including ii Lender so chooses •sfng!e Interest Insurance,· which will cover onlv Lendar's Interest in the
         Col!ata,al.
         App!lcotlon of Insurance Proceada. Grsntor shall promptly notifv Lander of any loss or d{lmaga to tho Collateral, whether or not such
         casualty or losa ia covered bv Insurance. Lender may mako proof of loss II Grantor fails to do so w!thln fifteen 116) days of 1he casualty.
         All proc:oeds of any Insurance on Iha Coll(lrnt!ll, including accrued proceeds thereon, shall be held by Lender as part of 1he Collateral. II
         Lander consents to repair or roplacemanl' of the damaged or destroyed Collateral, Lender shell, upon sa1isfactory proof of e1ependitura, pay
         or reimburse Grantor !tom the proceeds for the reasonab!a cost of repair or restoratio11. If Lander does not consent 10 repair or replacement
         of the Collateral, Lender shall retain e Sufficiont amount of the proceeds to pay all ol the Indebtedness, and shall pay tho belanca to
         Grantor. Any proceeds which have not been disbursed within six (6) months afler their receipt and wh!ch Grantor has not commined to
         the repair or resto1ation of th!! Collateral Shall be used to prepay the Indebtedness,
         fie quired Inaurenca. So long as 1his Agreement remains in effect, Granto, shall, at its sole cost, keep and/or cause others, at their expense,
         to keep tho Collateral constantly insured against loss by fire, by hazards included within the term "extended coverage,• and by such other
         hezerds /including flood insurance whero eppliceb!oJ as may be required bv lender.
        lnturence Proceed&. Lander Sholl have the right to direcUy receive the proceeds of all insurance protecting the Collaleral, In the event that
        Grontor should receive any such lnsuran¢e- proceeds, Grantar agrees to immediately tum over and to pay such proceeds diroctly to Lender.
        All Insurance proceeds may be applied, at its sole option end discretion. and in such a manner as Lende1 may determine !after payment of
        oil toasonab!e costs, 1;1xpen9es and attorrjoys' fees necessarily paid or fees necossarllv paid or Incurred bv Lender in thia connection), for the
        pUrposa of: (1) repairing or restoring th& lost, damaged or destroyed Colfotara!; or (21 reduclng th8 thon outstanding befance of Grantor's
        lndeb1edness.
        Londor's roceipt of such insurance proceeds and Iha app!!cetlon of such proceeds es provided herein shell not, howeve,, aflect tho tlen of
        this Agreement. Nothing undar this section shall be deemed to e1ecusa Granto, from its obflgations promptly to repair, replace or restore
        any lost or demaged Collateral, whether or nol the same may be covered by insurance, end whather or not such proceeds of insurance are
        available, and whether ouch proceeds are sufflclant In amount to complete such repair, replacement or restoration to the satisfaction of
        Lendet, rurthermoro, unless otherwise Confirmed by Lender in writing, the applJtmtion or raloase of any Insurance proceeds by Lendor sh11l!
        not b& deemed to curo or waive any Event ol Default under this Agreement. Any proceeds which have not bean disbursed within six (6)
        months altet 1heir receipt and which Grantor haa not committed to lhli' repair or restoratlon of the Collateral shell be used to prepay the
        lndobtedness.                                ·
        Jn~u,anc11 Reaa111H, Lander msy require Grantor to maintll!n whh Lander reservos for payment of lnsuran~e premiums, which rcsiuves shat!
        be c,aoted by monlh!v payments from Qrantor ol e sum estimated by Lender to be sufficient to produce, at least fifteen (15) davs before
        tho premium duo date, amounts et feast 11ciu11l to the insurance premiumB to bo paid. 11 fifteen 1151 days bafo,e payment is due, the rnservo
        fonds ore insufficient, Gramor shall upo.n demand pay any dalic1encv to lender. The reserve lunds shall be held by Lender as e gonaral
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 20
                                       of 58 AGREEMENT
                          COMMERCIAL SECURITY
                                                                          (Continued)                                                                 Page 3

             doposit end shell cons1ltule a non·interest-boarlng account whlch lender may satisfy by p11yment of the insurnnce premiums required to be
             paid by Grantor 11s thoy become duo. loru;lor doos not hold tho reserve funds In trust tor Grontor, and Lendor Is not the agent of Grantor
             lot peymont of tho Insurance prnmiums r~quirnd 10 be paid by Granter.           Tho responsibility for 1h11 payment of premiums shall, remain
             Grnmor's sole responsibillly.
             lnsuranco Reports. Gtentor, upon request of Landor, shell furnish to Londet reports on Mch existing policy of Insurance showing such
             information es Lender may reasonably requ~st including the fol!owlng: {1) the name or IM insurnr; (2) tho risks insured; f3J the amount
            of the policy; 141 tho property insured; {51 the then current value on the basis of which insurance has baen obtainad and the manner of
            determining the! value; tlrld (6) the expir.ation date of the policy. In eddition, G1antor shall upon request by Lender (howevor not morn
            often than onnuolly) hovo en independent iipproiser sat!slectory to lender determine, es applicable, tho cash valuo or r11placaml!nt cost of
            tho Coflataral.
            Prior E11cumbronceo. To the extent applicable, Grentor shalt fully and timely perform any and all ol Grontor'6 ob!!gations under any prior
            Encumbrom::es ollecting tho Cotla1era1. Without limiting tho lorogo!ng, Grantor shall not commit or permit to exist any breach of or default
            under any such prior Encumbrances. Grantor shall further promptly notify lender in writing upon the oc:currence of any event or
            circumsrnnces 1ha1 would, or that might, result in a breach of or default under any such prior Encumbrance. Grantor shall funher not
            modify or oxtend ony of Iha terms of any prior Encumbrance or any lndebtednass secured th8reby, or request or obtain any addltionol loans
            or other ax1ensions ol credit from any third party credltllr or creditors wheriaver such addiliimal loan advances or other extensions of credit
            may be directly or Indirectly secured, who,ther by cross·collateralizalion or otherwise, by the Collateral, or any purt or parts thereof, with
            possible pteferenca and prlorfty over Lender's sei:urity Interest. Grantor additionaUy agrees to obrnln, upon Lender's reques1, a11d in form
            end substani:o Os may then be satisfactory to Lender, appropriate waivers and subordinallons of any lessor's liens or privileges, vendof's
            liens or priviJOl)Oa, purchase money ~ecuritV interests, ond any other Encumbrances that may affect the Collateral at Bny time.
             Future Encumbmnces. Granto, shall not, without the prior written consent of Lender, grant any Encumbrance that may effect the
             COIIBteral, or ony port or patts thereof, nor shall Grantor permit or consent to any Encumbrance attaching to or being mad against any of
             the Collateral In favor of anyone olher thari Lender. Grantor shall further promptly pay when due ell s1a1amonts and charges of mechanics,
             materlalmen, laborers end others incu1ted 1n connection with the a1teratilln, Improvement, repair a11d maintenance ot the Collateral, or
            otherwise lumlsh appropriate socurity or bond, so that no future Encumbrance may ever attach to or be filod agtilnst any Collateral. In the
            ovonl that the Collateral or ony paf't or pacts thereof is endfor may be located in and/or on leased premises, Grantor shall promptly pay tha
            fu11 amount of such rental or !case payments whenever 1he same shall be due so that no lessor's !Ian or privi!ego may ever attach to or
            aflllet any of tho Collateral w[th poss!bta !)reference and pr101ity over the Hen of this Ag1eement. tn the event that any of the Collateral is
            purchased or otherwise acquired by Grantot on a ctodit or deferred p11yment 11ales basis, Grantor she!! promptly pay the full amount of tho
            puri:hase or acquisition price of such Collateral eo that no vendor's lian or privilege, or porchese money security interas1, may ever attach to
            or be asserted a(lainst any of the Collateral wilh possible preferoni:e and priority over tho lien of this Agreement, Grnntor additlonaUy
            agroBs to obtain, upon requost by Lender, end in form and subsrnnce as may then be satisfactoiy to lender, appropriate waivars and/or
            subordinations of any lessor's liens or1 privileges, vendor's Ji11ns er privileges, pu1chase money security interests, and any other
            Encumb,ances that may affect the Collateral at any time.
            Ao tong es this Agraoment remains In affect, Grontor wilt not permit any !ovy, attachment or restraint to ba made affecting any of the
            Collateral, or permit any notice of lien to ~e filed with ,espect to the Collateral or any part or parts thernol, or permit any receiver, trustoe,
            custodian or assignee for tho bonolit of. crnditors to be appointed to lake possession o( any of the Collateral. Notwithstanding the
            foregoing, Grantor mey, at ita $Ole o:,cponso, contest in good faith by appropriate proceedings the validity or amount of any levv,
            attochmont, rosira!nt or lien fifed against 9r affecting the Collateral, or any part or parts thereof; provided that ll) Granter notmes Lender
            In advance of Grantot's !ntant to con1est Such a levy, attachment, restraint or lien, and {2) Grantor provides additional security to lender,
            In form and amount satislacro,y w Lender.
            Notlco of Encumbrances. G111nior shall immed\otely notify Lender In Writing upon the liling of any attachmem, lien, judicial process, <:lolm,
            or 01her Encumbrance. G,antor 11dditionally agrees to notify Lendor Immediately fn writing upon the occuirence of any default, or event that
            with tho passage of time, !allure to curt or glving of notii:a, might result in a delau!t u11der any of Grantor's obllgatlons that may be
            secured by any presently exlsting or future Encumbrance, or 1ha1 might result ln an Encumbrani:e aHec1tng 1he Collateral, or should any of
            tho Collateral bo seized or attached or levied upon, or threatened by seizu10 or attachment of levy, by any poison other then Lender.
           Books and Records, Ornn1or wm keep proper books and records with raga,d to GrMtor's business activities and the Collateral in which a
           Mcurity Interest Is granted hereunder, in 'accotdance with GAAP, applled on a consistent basis throughout, whlah books and records shall
           at all ,aesonable times be open to inspection and copying by Lender or Lender's d$Signated $gents, Lender shall also have 1ha right to
           inspect Grantor's books and records, anti to discuss Grantor's affairs and finances with Grantor's officers and representatives, at such
           roosonob!o timos es LOl'lder may dosi9na1e.
           Financing Stetem&nta. Grantor authorizes lender to fife a UCC financing statement, or alternatlvely, a copy of this Agrcement to perfect
           Lender's security interest. At Lender's request, Grantor addilional!y agrees to sign all other documents that are necessary to perfec1,
           protect, end continua Lender's security il)terest in the Property. Grantor wlll pay all filing fees, titla transfer lees, and other fees and costs
           Involved unless prohibited by low or unteSs Lender is rcqui111d by law to pay such fees and costs. Grontor !t1evocably appoints Lender to
           execute documonts noceasary to transfer_ tide !l tharo is a default, Landor may Filo a copy of !his Agroomlll'lt es a financin8 statement.
      OAANYOR'S AIOHT TO POSSESSION. Unttl dafau1t, Granter may have possession of the tangible personal property and beneficial use of all the
      Collateral and may use it in any lawful manner nol inconsistent with this Agreement or the Related Documents, provided that Grantor's right to
      possession and boneficiol use shall not epp!Y to eny Collaloral where possession of the Collateral by Lender fs required by law to perfect
      Lender'o aecurlty interest in such Collateral. JI Lender ot any time has possession of any Collateral, whethar bafore or after an Evant of Default,
      Lemler &hell be doomed to have exetcised ra~~onabla care il'l tho custody and preservation of the Collateral If lender lakes such action for that
      purpose as Grantor shall request or as Lender', In Lender's sole discretion, shall deem appropriate under the circumstances, but failure 10 honor
      any roquost by Grontor shall not of itself be deemed to be a failure lo oxarciso reasonable cara. lander shall not be required to take any steps
      neceseaty to prosetva any righto In tho Collateral against prior parties, nor to protect, prasarvo or maintain any soi:urity [nterest given to secure
       the Jndeb1adness.
      Ll:NOEA'S E)(Pf:NOIYURCS, II any aodon or proceeding is commenced lhat would moterielty alfect Lender's /merest In Iha Collateral or ii
      Grnntor fails to comply with any provision of this Ag,eement or any Related Documents, Jnc!uding but not limited to Grantor's failure to
      discharge or pay whan dua any amounts Gr6mot is required to discharge or pay under !his Agreement or <my Related Documents, llmder on
      Grantor'e behalf may jbut shall not be obl!gatad to) take any action that Lender daems appropriate, Including but not limited to disi:harging or
      paying ofl taxes, lions, security Interests, eni:llmbrances· and other claims, at any time levied or placed on the Collateral and paying atl costa for
      inlluring, maintaining and ptesurving the Collateral. AU sui:h expenditures paid by Lender for such purposes will then bear interest at the Nole
      role from tho data paid by Lender 10 Iha d*e of repayment by Granter. To Iha extent permitted by applicable low. alt such expenses will
      become a part of tho Indebtedness and, al Limd&r'8 op1io11,    wm    {Al be payable on demand: (Bl be added to tho bohmce of tho Noto and be
      npportioned among and be payable with any lnstellmenl payments to become dua du,ing either !1 I tho term ol any applicable insurance policy;
      or 121 the remaining term of the Note; or IC) be tteated as a balloon payment which wlJI be due and payablo et the Nola's mamrity, Tha
      Agreemont also w!IJ eocure payment of thos11 amounts, Suah right shalt bo in addition 10 all other rights and remedies to which lender may be
      ontitlod upon Default.
      OEFAUL T. Each of tha following shall constlluta on Even1 of Dela.ult under thls Agreement:
          Pfl.ymant Daffi.ult. Granter falls to moka il.ny payment when duo under the Indebtedness.
          Other Oalnuh11. Gt1mtor foH, to comply Y.,ith or to perrorm any other term, obtlgatlon, covenant or condition contained in th!s Agreement or
          in any of the Related Documents or Id comp!y with or io perform any term, obligotion, covenant or condition contained in any other
          agreement batwoen Lander end Grantor ..
          Oefoult In Ftivor of Thud Pertioa. Grantf?r defaults under any loan, extension of credit, security agreement, purchase or salos agreement, or
          any other egreament, In favor of any o'ther oreditor or person lhat may materially affect ony of Grantor's property or ability to perlorm
          Grantor's obligations under this Agreement or any of the Related Documents.
          Folse Sta!llmante. Any warranty, reproSontation or statement made or furnished to Lender by Grantor or on Grantor's behell, or made by
          Guarantor, 0( any other guarantor, endorser, surety, or accommodation party, under lhis Agreoment or tha Related Documents ln
          conntlction with the obtaining of tho Indebtedness av!denced by tha Note or any security doi:ument directly or !ndlrecUy securing rapaymont
          of tho Note Is folso or misleading in any matoriel rospei:t, either now or ot tha timo mode or furnished or becomes false or misleading at any
          limo thoreafrnr,
          Defective CoUateroHiatlon. This Agrool)1ont or any ol cha Rotated Documents ceases to bo In full force and offoct /including failure of any
          collateral doi:ument to create a valid ond perfected security Interest or !Jen) at any tlmo and for any reason.
          lnaolvan~y. The dissolutlon of Granto~ fregerd!ess of whether elaction to conlinue Is madoJ, any membor wi!hdraws from 1he llmitod
          liabllity company, or any other tenni~tion of Grantor's e,dstence as o going business or the dealh of any member, the insolve11cy of
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 21
                                        of 58 AGREEMENT
                          COMMERCIAL SECURITY
                                                                         (Continued)                                                                Page 4

             Grentor, the sppolmmem of a reco!ver for any part of Grantor's property, any assignment for the benefit of creditors, any type of creditor
             workout, or 1ho commencomont of ony pr0Poodin9 under any benkmptcy 01 insolvency laws by or against Grantor.
             C,odltor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture proceedings, whether by judicial proceedino, sell·help,
             repossession or any other rMlhod, by any creditor of Granter or by any governmental agency against any cortaterel securing tho
             lndebtadnoes. Thls includes a garnishment of any of Grantor's accounts, including deposit accounts:, with Lender, Howovor, this Evl'lnt of
             Oafault shall not apply If there ls a good faith di~pute by Granlbr as to the Valldity or reasonableness ol the cJaim which is the basis ol th!!
             cmditor or forfeituro proceeding end if Grantor gives Lender written notice of the credilor or forreiture proceeding end deposits with Lender
             manias or a suroty bond for tho creditor Or forfllitoro proceeding, in an amount determined by Lender, ir1 il!I gofe discretion, os being an
             ndequo10 roservo or bond for the dispute.
             Executloni Atcnchmont. Any execution or attachment is levied against the Collateral, and such execution or attachmenl is not set aside,
             d)6charoed or oteyed within thirty 1301 day/; after the same is levied.
             Chango In Zonfng Qr Publio Restriction. Any change in ony zoning ordinance or regu1Mion or any other public restriction io enoGted, adopted
             or Implemented, thol limits or defines the uses which may be made of tho Co!teterel such that tho present or Intended use of 1ha Collateral,
             os specif!ed In the Related Documents, would be in violation of such zoning ordinance or regulation or public restriction, as changed.
             Default Under Other Lion Oocumonlo. A do!ault occurs under any other mortgage, deed of tru$t or socurity agreement covering oll Of any
             portion ol tho Colfotoral.
             Judgm1;1nt, Unless adequately coveted b'{ insurance in tho opinion of Lender, tho entry of a flna1 judgment for the paymon1 of money
             irtvoMng more than ten thousand dollars ($10,000.00) againsl Grantor and 1ho failure by Gramor to discharge tfle same, or cause it to be
             discharged, or bondod off lo Lender's satisfaction, within thirty (30) doys from the date of tho older, decree or process under which or
             pursuant to which such Judgment was entered.
             Evanto Affecting Gurmlntor. Any of tho pfooeding events occurs with respect to any Guarantor, or any olher guarantor, endorser, surety,
             or accommoda1ion party of any of the Indebtedness or Ouarantor, or any othor guarantor, endorser, surety, or accommodation party dies or
             becomoe Incompetent or revokes or disputes tho vallditY of. or liability under, any Guaranty of the tndobtadnoss.
            Adveroa Chango, A moterlal odvorsa c~onge occurs in Grantor's financial condition, or Lender believes the prospect of payment or
            performance of the lndebt8dOBss is !mpaitOd.
            fnaocurlty. Lendor In good faith boliovos it/;efl Insecure.
        RIGHTS AND REMEDIES ON DEFAULl. If an Event of Default occurs under thio Agreement, at any time tharoalter, lender shall havo an the
        rights of a secured party under the Taxes Uniform Commercial Code. In addition and without limitation, Lendor may exercise any one or more of
        tho following rights and remedies:
             Acco1nmla lndabtodr1e,a, Lender may decj11ro the entiro Jndobtedness lmmediatllly due and payable, without notice of any kind to Granto,.
            Ao~emb!o Collaterol, lender may ,oquiro Grantor to deliver to lender all or any portion of the Collateral end any and ell cartifico1os of title
            and other documents relating 10 the Colla~etal. Lendor may require Granter to llSSemb1e the Collateral and mtike it ovoilablo to Lender at a
            p!aco to bo designated by Lendor. Lendor also shall have fu11 power 10 enter, provided lender does so without a breach of the peace or a
            lta&pass, upon the p1operty of Grenier 10 lake possession of and remove tho Co!latarol. II tho Collateral contains other goods not covered
            by this Agreement at tho time of repossession, Grantor agrees lender may take such olhor goods, provided that lander makes reasonable
            efforts to return thorn to Grantor after repossession.
            Soll tho CoHolorol. Lendor shall hava lull power to saU, l8ose, 1ronsler, or otherwise deal with the Collateral or proceeds thereof In Lander's
            own name or .lhot of Gmntot. Lendor may sell tho Co11oterol et publ!c oui:don or private sale. Unless tho Collateral thraoiens to decline
            apoadily in value or Is of o type cuslomar(ly sold QI\ a recognbad market, Lender will give Granter, and other persons as required by law,
            reasonable n.ot!oa ol the time end placo of any public so!e, or tho 1imo after which ony private salo or any olher disposition of tho Colfatcral
            Is to be made. However, no notice necd·bo provided to any person who, altar Event of Default occurs, enters into and alllhenticates an
            agreement waiving that person's right to notification of sale. The requirements of reasonable notice shall be met if sllch notice is given at
            faost ten (1 OJ dove before the time of the solo or disposition, All el!pensos relaling to the disposition of the Collateral, including without
            limitation 1ho ak:pensas of retaking, ho!d!ng, insuring, preparing for sale and seWng tho Collateral, shall become a part of the Indebtedness
            secured by this Agreement and shall be pa,yabla on demand, wfth Interest at tho Noto rate fnim date Cif expenditure until repaid.
            Appoint Receiver. lender shaff have the right to have a receiver appointed to lake possess!ort of all or any part of tho Collate(a!, with tho
            power to proloct ond preserve tho Collateral, to operate tho Collateral preceding foreclosure or sofa, and to collect the rants from tho
            Collateral nnd apply lho proceeds, over and above the cost of tho receivership. against the Indebtedness. The receiver may serve without
            bor!d If pormiUad by faw. Lender's right '10 the oppoinlmant of a receiver she!f exist whelher or not the apparent value of Iha Collateral
            ok:coods tho Indebtedness bye subslantiat amount. Employmant by lender shell not disqualify a person from serving as 8 receiver.
            Collect Revonuas, Apply Accoutrts. Lander, either itself or lhrough a receiver, may collect tho payments, rants, inco1na, and tevenues from
            th!;) Col!otoral. Lendor may at any tJmo In LMder's discretion transfer any Collateral into Lender's own name or 1hat of Lender's nominee
            end receive tho payments, ronts, income, and rnvonues therefrom and hold the same as sccuril',' for tho Indebtedness or apply ii lo
            poyman1 of the lndobtodnot;s In such ordor of preference as Lender may dote1mlne. Insofar as the Collateral consists of accounts, general
            lntanglblos, Insurance policies, Instruments, chattel paper. choses in ac1ion, or siml!ar property, lander may demand, collect, receipt to,,
            001110, compromise, adjust, sue for, !Qratlose, or roollze on the Co!letatol as let1dor may dolermino, wh&lhor or not Indebtedness or
            CoHoterel Is lhen duo. For these purposes, Lendor may, on behalf of and in tho noma of Gmntor, receive, open ond di11posa of mail
            addressed to Gtanton changa any eddrosS lo whioh mail and payments are to be sant: and endorse notes, checks, drafts, money orda,s,
            documents of title, Instruments and ll!lmS pertaining to payment, sh[pmem, or storage of any Col!ate,al. To facilitate coHoctlon, Lendor
            may notify otcount debtors and obligors oh eny Col!atercl to make payments directly to Lendar,
           Obtain Ooflcloncy, fl Lender choosao to sell any or all of tho Collateral, lender may obtain a judgment ego.inst Gtontor fot any deficiency
           romeinlng on the Indebtedness due to Lendor after application of all amounts received from tho exercise of the rights provided in this
           Agreement. Gtontor shall be liable for a deficiency even Jf the transaction described in 1his subsection is a sale of accounlS or chattel
           paper.
           Other Ri9hto end Romodias. Lender t;hO:ll have oU tho rights and remedies of a secured creditor under the provisions of tho Uniform
           Commercial Code, as may be amonded from time to limo. In addition, Lender shall have and may exercise any or elf other rights and
           remedies it may hove available at law, tn equity, or otherwise.
            Elecilon ot Romadlea. Except as msv bit prohibited by sppticab!o law, all of Lender's righ1s and romedles, whether evidenced by this
            Agreement, tho Re1atod Documents, or by any other w,ltlng, ahsll be cumulative end may be exercised singularly or concurrently. Election
            by lender to pursue any remedy shall not exclude pursuit of any 01her remedy, end an election to make expenditures or to toke action to
            perform on obllgot!on ol Granter under thls Agreement, altar Grantor's failure to perform, sha!I no1 affect lender's right to declare a default
            and exorcise lts romad1es.                '
      NON-LIABILITY OF LENDER. The relationship between Bortower and Lender created by this Agreement is strictly a debtor and creditor
      refatlonship and not fiduciary In natum, nor Is the retadonship to bo construed as creating any partnership or Joint venture between Lender and
      Borrower. Borrower Is exercising Borrower's own judgment wlth respect to Bortower's business, All information supplied to Lendor is for
      Londor's prolectlon only and no other party is entitled 10 rely on such folonnation. Thero is no duty for Lendor 10 review, inspect, suparvlse or
      inform Borrower of any matter with respect ,lo Borrower's business, Lender end Borrower intend thet Lender may reosonobly rely on all
      !nformotion supplied by Borrowor end any lnve8tlgotion or failure to investigate will not diminish lender's right to so rely.
      ACCOUNTS. Notwithstanding any other provisions of this Agreemant to the contrary, the word ~ Accoun1· also includes 1ha meaning provided in
      the Uniform Commercial Code, as amended from time to time,
      AUTHENTICATED DEMANDS AND REQUESTS. If Grantor makes on authenl!cated demand or a request for an accounting, a request regarding
      tho Collateral, o roquosl regarding a statement of Grantor's account or o request !or a termination stotoment under tho Uniform Commercial
      Code, Granier agrees to address 1ha demand or request to Landor at the following address: Compass Bank loan Research Dept., P. 0. Box
      11830, Blrm)ngham, Alabama 35202, Gramor agrees that, to the extant parmiued by oppllcab1o law, Lander has no duty or obliyatlon to
      respond to tha demand or request untll latJdar receives !t or notice of it at this address.
      VALID ISSUANCE. All securities and othar inVE!&lmont property included in the Colleteral have been duly and validly issued and ore fully paid and
      aro nonoososs11blo.
      CONSTRUCTION OF DOCUMENTS. In 1he ev!)nt of any conflict within the provisions of thfs document or between this document and any
      Related Document, end notwithstanding any other provision to tho contrary in any of Iha foregoing, tha provisions most fllvornbla lo lender sha!I
      control. The parties hereto agree and acknowledge thnt no rufo of conslruction permitting or requiring ony clafmad amblgui1ies to ba resolved
      ogaillSt the drahtno party shell be employed in the interpretation of this document or any of the Related Documents.
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 22
                                       of 58 AGREEMENT
                          COMMERCIAL SECURITY
                                                                         (Continued)                                                                Page 5

       ERRORS AND OMISSIONS, Tho parties sgroo t~at if deemed necessary by Lendor or any agent clos!ng the loan evidenced by the Nate, Lender
       or the agent may corrMt end adjust this document end ony Related Documents on behalf of any other party, as if such other party wern makino
       the correction or adjustment in otder to correct clerical errors. A clerical error Is information in a document that is missing or that does not
       reflect accurately anothar party's agreement with Lender Ill tho time tho document was executed. !f any such clerical errors aro material
       changes, Iha 01her !)arty agrees to fully cooperate in correcting such errors wl1hin 30 days of the date of maillng by Lender ol a request to do
       lhat, Any chango in tho donumC1nls o~C1r th11y om signed to !effect a chango in the agreement of 1h11 part111s is an "alteration" or "amendment;
       which must b6 in writing and signed by the pmtv that win be bound by tho change.
       CONSIDERATION. Grantor represents and warrants to Lemler that Granlor derives a substantial banafit from any loal\ evidenced by tha Nota and
       ony services wh!ch glva ris11 to tho Jndobtadne~s. and there is adequate consideration inducing Grnntor to execute and deliver this agreement
       nnd pledge tho Collateral h11reuridor.
       SWAP AND SIMILAR OBLIGATIONS. Granter otjroos that (al wlthOut limlting the dollnit/on of lridebt11dnoss herein or tha Cross-Collatera!izat/on
       provfoJon h1;1reof, "lndebtedn&ss~ os defined herein shall lnc!udo all of Borrower's obligations end liabilities under any agreement between
       Borrower Bt'ld leridar or any of Landat's aHiliatas wrth respect to any cap, lloor, collar, swap, fmward ot derivative transaction or option or
       similar agreement Involving, or settled by reference to, On6 or more !nlerest or other rates, currencies, commodities, equity or debt instruments
       or securities, ot economic. financial or prieirig lndicas or measures of economic, llnanc!al or pricing 1fsk or value, or any combination of the
       for6golng (each e ·Leodec SWDD AgreAroeot'), t1_nd {bl tho occurrence of a default or termination avant undar any Lender Swap Agreement shall
       co11s1huto an Evam ol Dalnult hereunder end uhdor each Related Oocumerit, Notwithstanding anything to tho contrary contained herein or in
       any Related Document, no Lendor Swap Agra9ment shall constitute a Related Document !or the purposes of this Agreement or any other
       Related Oocum11nt,
       ADDITIONAL EVENTS OF DEFAULT, Notwlthste_nding BRY oth11r provisions herein to the contrary, each of tho followino also shall be an Evant of
       Default hereunder:
       ti! any change lo the owner.ship {whothar in ii sfng!e transaction or a series of transactions) of twanty-fivo percent (26%) or more of the
       owna,sh!p Jriterests las defined below) of Borrower, 1111y Guarantor or any Grantor; ·ownership iriterest" of any entity shall mean any direct 01
       indirect ownership, cont,ol or profit interests in svch entity, including- eny and an shares, momborship interests, general and limited partnership
       int11111sts, tmst interests or other equivalents (reQardlass of how designated).
       {iii Any matorlsl adverse change in the fh1nn!l!11I condition of any Guaramor or Grantor,
       NO ASSIGNMENT, Notwithstandirig 1;1ny other p"rov!s!ons herein to tho contrary, Granter end Bouower 11gree not to es.sign any of their ,ights or
       obligoliono horoundar.
      JUR1SDIC1ION / SERVICE OF PROCESS. Any tegot action or proneeding brought by Lander, Borrower or Gran1ot arising out of or relating to this
      agreement {a "Proceedhtg~J shell bo insthuted In the federal court for or the state court sitting !n the nounty where Lender's office lat tho
      address for Lender first s.ot fonh above) Is lo~arnd; provided that, notwithstanding the fo1agoi11g, Lender shall have the right 10 blirig any
      Procaoding ogolnst any party hereto or lts pro1'111rtles in the courts of onv other jurisdiction, With respect to any Proc11adin11, Borrower and
      Grontor, to tho fuftest extorit pormittod by law, each irrevocably: ti! waives any objeotlons that Borrower or Grnntor may now or hernaftar have
      bt1sad on venue and/or forum mm convanlans In such federal or state court {and agrees not to plead or claim the same): (Ii) submits to the
      Jurlsdiotron of any sur.h fodaral or state court; {iii! agroes that service of process in any Proceeding may be effec1ed by mall/rig a copy thereof by
      ro-gistorod or certified United States mail (or any substantially similar lo1m of United States ma!U, postago prepaid, to the address for Borrower
      or Groritor, as applicable, first sat forth above; (Ind !M agrees that nothing her6in shall affect tho right to effect service of process in any other
      mariner permitted by law.                           ·
      MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of this Agreement:
           Amondmants. This Agreement, together with any Related Documents, conslliutas 1he entire uriderstending and agraoment of Iha patties
           es to the matters sot fonh in this Agreamlint. No 1dteration of or amendment to this Agreement shall be effective unless given in writing
           and signed by tha p11rty or parties sought to be charged or bound by tho alteration or em6/ldment,
           Attornaya' FHs/ Experisea, Granter agr~es to pay Uptln demand aU of Lender's costs end oxparises, Including Lander's reasonable
           at1omeys' leas and Lender's legal expenses, lncuired in conriection with the enforcement of this Agreement. Lender may hire or pay
           someone else 10 help onfo1ce this Aoreem_ant, Md Granter shall pay th6 costs and expanses of such enforcement. Costs and exJwn~es
           lnc!ude Lender's reasonable attorneys' fees and fe{l"t1I expenses whether 01 not thara Is a lawsuit, Including Landa1's reasonable attorneys'
           fees and l6gel expanses lot bankruptcy pr,;ioeodlngs Unclud!na efforts to modify or vacato any automallc stay or injunc1ionJ, appeals, end
           any onticipoiad post-judgment collection se'rvices. Grantor also shall pay all court costs and such additional fees as may be directed by the
           court.
           Caption Headings, Cep1!on headings In this Agreement ore for convenience purposes only and aro not to be used to intarprol or deline the
          provisions of this Agra6ment,
          Govomlng Law, This Agreetn(lnt wlU ba governed by fedarsl lew oppUcab!e to lender and, to the alrtent not preempted by fodoral tow, tho
          lawn of tho Stnta of Texan without regerd :to its confHcts of low provisions, Thio Agreomont Ima bean accepted by lendat in tho St61o of
          TeKae.
          Non-Llabl!lty of Lender. The ralotlonshlP batwaori Grantor and Lender created by thls Agreement is strictly B debtor end creditor
          relatlonshJp and not fiduci&ry in nature, nor is the relatiorishlp lo be construed as creating any partnership or joint ventu,e between lender
          and Grantor. Grantor ls exorcising Graritor's own /udgmerit with respect to Grentor's busin11ss. AU informetion supplied to L1111det is tor
          lender's protection only and no other party Is entitled to rely on such Information. Th1;1re !s no duty for Lender to review, inspect, supervise
          or inform Granter of any matter with respect to Grantor's buslneaa. Lender and Granter intend that Land6r may reasonably rely on all
          Information suppl!ed by Granter 10 Lender, logathor with all rept6sant6tions 611d watrantios given by Grantor to Lender, without
          lnvost1gn1!on or confirmation by Lander 1md that any investigation or failure to investigate will riot diminish lender's right to so rely,
          Notice of Lender's: Broach. Gtentor must noti1y lerider in writing o! any breanh of this Ag,eemant or the Related Documents by Lender and
          any other t:laim, cause of action or offset against Lander within thirty (30) days ofter the occurrnnce of such breach or after tha accrual of
          such claim, cause of action or orfse1. Grantor waives any claim, cause of action o, offset for whicl\ notice ls no1 glve,i in accordance with
          this petogreph. Landa, is entitled 10 rnly on any failure to give such notice.
           Indemnification of Lander, Grentor agraet: to lndomnlly, 10 defend and to save anti hold Landar harmlass from any and all claims, suits,
           obligations, damago.s, losses, costs and expenses (including, wilhout limimion, Lender's Lender's reasonable attorneys' fees}, demands,
           116bJ!itlo.s, penalties, lines end iorfeilllras of any nature whatsoever that m11y be asserted egeinst or incurred by Lender, ils officers,
           directors, employees, erid agenls ari5ing m,it of, talalino to, or in anv manner occasioned by this Agreement and the 11:.i.erclse ot the rights
           anti remedi11s granted Lender under this~ as wall as by: {1} the ownership, use, operation, construction, renovation, domolition,
           prosorvatlon, manegament, rope!,, condition, or maintenance of eny pert al the Co!l6teral; 12) the exercl.st1 of any of Grantor's 1!ghts
          calleterally assigned end plodgod 10 Lend6f hereunder: 13) any failure of Grantor to perlorm any of Its obligations hereunder; and/or {4)
           eoy failure of Granter to comply with thq environmental and ERISA obliga1lons, representations end warranties set forth herein. The
          foregoing indemnity provisions shall survive tho cancellation of 1his Agreement as to all matters arising ot accruing prior tll such
          CBncaUetion and tho foregoing Indemnity stie!l autvlvo in the event that Lander afocts to e1<a1cls11 any al ihe remedies as provided urider this
          Agreement following default hereunder, Grantor's iridemnity obligations under this section shall not in any way bo affected by the presence
          or obseneo of covering insurance, or by the amount of such Insurance or by the failure or ralusel of ariy Insurance carrier to perforn1. any
          obllgation on its part under any insurance policy or policies affecting tho Collateral and/or Grantor's business actlvili6s. Should any clafm,
          action or proceeding ba made or brought 8gainst Lender by reason of any event as to which Grentor's Jndomni!lnatlon obligations apply,
          than, upon Lender's demand, Granter, at lte aota cost and expanse, shall defend such cla1m, action or proceeding In Grantor's name, ii
          necessary, by the attorneys ror Grantor's insurarice carrier (If such claim, action or proceeding is covared by Insurance), or otherwise by
          such attorneys as Lander shsU approva, londar may also engage Its own attorneys at its reasonable dlscrotion to defend Grantor and to
          assist In its deranse and Grantor agrees lo pay the fees and disbursements ol such attorneys,
          No Waiver by Lendor. Lender shall not be deemed to hav6 waived any rights under this Agreement unless such waiver Is given in writing
          and signed by Lander. No do!ay or omission on the part of Lander in exercising ariy right shall operate as s waiver of such right or any
          othor rlgh1. A waiver by Lander of a provision of this Agreement shall not prejudice or constitute II waiver of Lender':. right oth11rwlse to
          demand strict compl/anca with that provi~lon or snv other p1ovislon of this Agreement. No prior waiver by Lander, nor any course of
          d6allng between lender and Grantor, shall conetiluta a waiver of any of Lender'a rights or of any of Grantor'e obligations EIS to any fulure
          trenseclions. Whenever tho consent of L(!ndar is required under this Agreement. the gr6nting or such COMant by Lender in any instance
          shalt not constitute continuing consem 10. aubsB(Juent instances whero such consent is required and In ell cases such consent may be
          gratited or withheld fn the solo discretion of Landor.
          Notfoeo. Any notice required to be given under this Agreement shall btl glvsn In writing, and shell be ellactivo whari actually daliverad,
          when actually renalvad by telelacelmlle (unlasa otherwise required by tow), whtln doposltad with a netlonolty recognized overnight courier,
          or, If mailed, Whan daposltod 1n tho United:Stata.s mail, as lirst class, certified or registered mail postage prepaid, directed to 1he addresses
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 23
                                        of 58 AGREEMENT
                          COMMERCIAL SECURITY
                                                                        (Continued)                                                               Page 6

           ohown near tho beginning of this Agtoemeint. Any partY may change its addrnss for no1ices under this Agreement by giving formal wrilien
           notice 10 the other portios, spocilying that the purpose ol the notice is to change tho po,t'{s address. Ftlr notice purposes, Grnntor egrlles
           to keep Lender informed at ell times of Grantor's current odd1ess, Unless otherwise provided or required by law, if there [s more then one
           Granter, any notice given by Lender to ony Granter ls doomed to be not\ce given to all Grantors.
           Powor of Attom11y. Grantor hareby appoints Lender as Gromor's Irrevocable attorney-in-fact for the purpose of oxecu1ing any documents
           necossary to porl!lct, emend, or to continue tho security interest ornntsd in this Agroemant or to demand termination of filings of other
           oocutod porties. landet moy ot ony time, and without further authorization from Grantor, file a ca,bon, photogrnJ1hic or othet reproduction
           of nnv 1/rHmcing statemont or of this Agreement for use as a financing statement. Grantor will reimburse lender fat all expenses for the
           perfection and the continuation of the po1f6cllen of lender's St1curlty interest ln the Collateral.
           Soverabll!ty. If a court of competent Jurf~dict!on finds any provision of this Agreement to bt1 illegal, invalid, or unenforceable as 10 any
           circumstance, 1hat finding ahaU not make the offending provision illegal, invalid, or unenforceabla &s to any other cfrcumetanco. !f feasible,
           the offending provision shall be considered modiliod so that II becomos legal, valid end enforceable. If the offending pt0vlsion cannot be so
           modified, it shall be considered deleted from this Agreement, Unless otherwise required by law, the illegality, lnvalid!ty, or unenforcaability
           of any provision of this Agrnamom shall not affact tho legality, valid!ty or 1mforcoabi!ity of any other provision of this Agreement.
           Solo Dlsc1ollon of Lendor. Whenever londer's consent or approval !s required under this Agreement, tho decision as to Whether or not to
           consent or approve shelf be In the solo an~ a•clusive discretion of lendar end Lender's decision shall bo final ond conclusive.
           Succoaaora ar1d Assigns. Subject to any limi!atlons slated in this Agreement en transrer of Grantor's Interest, this Agreement shall bo
           binding upon end inure to the benefit ol the parties, !heir successors and assigns. If ownership ol the Collateral becomes vested in a
           person other than Granter, Lender, withou1 notice to Grontor, may deal with Grantot's successors with rnforenco to this Agreement and the
           Indebtedness without rolesslng Gtontor from the obligations of this Agreement or liability under tho Indebtedness.
           Sllrv!vol ol Representations and W11rrnnti~s. All representations, warrnnt!es, and agreements made by Granto, in this Agreement shall
           suNlva the execution and delivery of this Agreement, shell be continuing in nature, and shall remain In full forco end affect until such lime
           as Grantor's Indebtedness shall be paid in ,lull.
           TimG lo of !he Essence, Time fs of the es&enca In tho performance of this Ag,eement.
           WBfve Jury. All partlo& to this A91eemant hereby waive tha light to ony Jury ltlul In uny nctlon, proceeding, or counlorc!eim brought by eny
           party ogelnat any othor party.
      DEFINITIONS, The following capitalized words ond terms shall have the following meanings When used In this Agreement. Unless specif!ca\ly
      stated to tho contrary, all references to dollar amounts shell moan amounts in lawful money of the Uni1ed States of America. Words and terms
      used in tho singular shall Include the plural, em~ tha plural shalt fncluda the singular, es the context may require. Words end terms not otherwise
      doflnad in this Agrnement shall have the meaniftgs attributed to suoh terms in the Uniform Commercial Code!
          Agrooment. l'ho word "Agreement• means this Commerc!ot Security Agreement, as this Commercial Sacurity Agreement may be amended
          or modified from timo to time, togother w\th all oxhlb!ts and schedules attached to this Commorcial Security Agrnament from time to timo.
          Bor,owar. Tho word "Borrower" means Rockdale Blackhawk, llC and includes all co-signers and co-makers signing the Note and all th81r
          successors and osslgne.                                                                                                  '
          Collateral, The word "Collatorol" means 011 of Grantor's right, lido and Interest in and to all tha Collateral as described in tho Collateral
          Oesc,lption section of this Agreement.
          Oefautc. The word ·ootau11• means tho Oofault sot forlh in this Agroement In tho section titled "Oefaurt·.
          Encumbrance. The word "£ncumbrenco'1 moons any and aH presently existing or future mortgages, liens, privileges and other contrnctuol
           ond statutory security Interests and rights, of every nature and kind, whether in admiralty, at Jaw, or ln equity, that now and/or in the future
          may affect tho cone,oral or any PBrt or p~ns theraof.
          Envtronmentol lowe, Tho words "Envlrimmontal Laws· me1111 any and al! slala, federal end local &tanrtos, rngulatfo11& ar:id ordimmcm;
          relating to the protection of human hoallh or the environment, inc!ud!11g without limitation tha Comp1ehensiva Envlronmeniel Rosponse,
          Compensation, and Uabi!ltv Act of 1980, as amended, 42 U,S,C, Sec11on 9601, el SQQ, l"CERCLA"I, the Suporfund Amendments and
          Roouthorlzat!on Act of 1988, Pub, L. No. 99-499 {"SARA"!, th& Helardous Ma1atlals Transportation Act, 49 U.S.C. Section 1801, et soq.,
          the Rosource ConseMilion and Recovery Act, 42 U.S.C. Section 6901, et seq., or other appllcable state or lodorel laws, rules, or
          regulations adoptod pursuont thereto.       i
          !:vent of Default, The words "Event of Default" moan individua!!y, col!ectively, and lntarchon11aably any of the events of default sat forth In
          this Agreement 11'1 the doleult section of this Agreement
          GAAP, The word "OAAP" means goner11_!1y accepted accounting principles.
          Orontor. Tha word "Granter" means Rockdale Blsckhawk, LLC.
          Guanmtor. The word "Guarantor" moans any guarantor, surety, or accommodation party of any or all of the Indebtedness, and, In each
          case, Grantor's successors, assigns, heirn, personal representatives, execulors end adm!11fs1rators ol any guarantor, surety, or
          accommodation party.
          Guaranty, The word ~Guaranty· means iho guaranty from Guarantor, or any other guarantor, endorser, surety, ot nccommodation party to
         londor, Including without Um!tatlon a gua.ranty of a\! or part of the Note.
         Hazardous Sub1tnncoe. The words "Hazardous Subs1ancos· mean materials that, because of their quantity, concentration or physical,
         chemical or lnloctlous characteristics, inay c:ause or pose II present or potential hazard to human health or the environment when
         Improperly used, treated, stored, disposed of, generated, manufactured, transported or otherwise handled. The words "Hazardous
         Substancll!I" ore used In their very broadest sense and include without limitation any and all hatatdous or toxic substances, materials or
         waste as dolfnod by or l!stod under tho Erlvironmental Lows. Tho term "Hazardous Substancas" also Includes, without fimftatlon, petroleum
         and potro!aum by-products or any fractiop thereof and asbestos,
         lndobtodnosa, Tho word "Indebtedness• means 1ho indebtedness evidenced by the Noto or Related Documents, lncludfng all principal and
         internet together with oil other Indebtedness and costs end expenses for which Grantor is responsible under this Agreement or Undat any of
         tho Related Documents. SpocllicaUy, without limitation, Indebtedness includes all amounts that may be Indirectly secured by lho
         Cross•CoHatnrallzat!on provision of this Agreement,
          Lender, The word "Lendor• moans Compass Bank, its successors and assigns.
         Noto. The word "Note· moans each p[omissory note ar1d egreamont executed by 8ortowerls! evidencing e promiso to pey eny sum or
         onolher obligation to Lender, including sjlecif/cally !but without llmitalionl tho promissory note in the principal amount of $32,874.70, dated
         July 22, 2016, together with all ranawal!l ol, ei1tonslons, rnodlflc&tions, rcfinancings, consolldatlons, and substitutions al or each note or
         agreement, Indebtedness ·evidenced· by the Noto or Related Documents" or "payable Under tho Credit Agreement and Related
         Documents," ae this phrase Is used in the definition Of "Indebtedness,· lncludos amounts indirectly eecurad by any Cross•Co11atoratizotion
         proviaion In this document,               (
         Property, The word "Property• means.all of Grantor's right, tltle and lnterast h1 and to all tho Property as described In the •collateral
         Doscrlptlon~ St1¢tion ol this Ag1eomont, '
         Releted D0<:umenta. The words "Related Documents" mean ell promissory notee, credit agreements, loan agroemonta, environmental
         ogreoments, gu11rar1tiee, eeourity agraatiianto, mortgages, deeds ol t1ust, security deeds, co!/ataral mortgages, and all other ins11umonts,
         ogroamonts end documents, whether now or hereafter existing, executed in connection with the Indebtedness.
      GRANTOfl HAS READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS COMMERCIAL SECURITY AGREEMENT AND AGREES TO ITS
      l'ERMS. THIS AGREEMENT IS DATED JULY 22, 2016, EXECUlED _/_/_,
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 24
                                        of 58 AGREEMENT
                          COMMERCIAL SECURITY
                                                                (Continued)         Page 7



       GRANTOR:


       ROCKDALE BLACKHAWK, LLC


       LITlLE RIVER HEALTHCARE HOLDINGS. LLC, l'.dombor ol Rockdale Blackhawk, LL

       .,,         ~~
             Rvan ~Manager of Lltllo River Honllhcora
             Holdfng11, LLC
  h~+wnn~MBlfi!!ft'l'llOOl~@'Al'«@Wi?lf@'/]ffi@:fil'\i:M/tlMl'®~M~m@;®~~~«~"lj'.lf@?..:;:p;;giW@l4'f;l~l)'#S@~)1N/"'J'ffei~1WIJUi"f•~
18-60526-rbk Doc#836\ . Filed 03/26/19            Entered 03/26/19 16:59:30 Main Document
                                          .5')(~;\:))-\--'\:c._.!J                                 I           Pg 25
                                                      of 58
      Upon sale of this vehicle, the purchaser nlust apply for a new titlffwithin 30 days unless the vehicle is
         purchased by a de?ler. Until a new title is ,rssued1 the vehicle record will continue to reflect the owner's
         name listed on the current title. SEE BACK OF TAB FOR ADDITl,ONAL INFORMATIOl'II.                                                                                                                                                         9       (


                                                                                                                                                                                                                                                       0
                                                                                                                                                                                                                                                       0
                                                                                                                                                                                                                                                       l
                                                                                                                                                                                                                                                       9
                                       COMPASS BANK                                                                                                                                                                                                    5
                                       ATTN: TITLES
                                       701 32ND STREET SOUTH
                                                                                                                                          \                   '</                                                                         \
                                                                                                                                                                                                                                                       l
                                       BIRMINGHAM, AL 35233




                                                                                                                                                              '    .                          ,~ Hi    ~is:t b o
                                                                                                                                                                                                 .,,., ···"                   \··'
                                                                                                             . • YEAR MODEL                   MAKE OF VEHICLE .                                     BODY STYLE ,.. <"'

                                                                                                                     2016                      CHEV ·~                                                'pl(.:::·.:
                                                                                                                                           TITl~UMENT~UMBER                                                 , OATEJlllE ISSUED
                                                                                                                                        . • . - - _·  •J                          :       '            •.... ;•"· r,       -

                                                                                 MFG. CAPACITY
                                                                                                                                        .l6610l4iS7
                                                                                                                                                 1
                                                                                                                                                    l084624 ,107'l'3'il/2016
                                                                                                                                                                                                                          ~
                                                                                                       r~    . - •    •   ••
                                                MODEL                           .•    !N}ONS           '·:·::.~WEtGf;:~           · • LICENSE'NUMBER          1                       \       • .          · .-               <'



                                                15C \                                                     5200                         HNl6607
                                                                                     PAEVIOUS'OWNER                                                                                                              ,.:;sJ@~sER REAOIN
                                                                                                 ! '
                    'MIL,LER STARNES                                                                                                                                                                             ::: '15
                                                                         OWNER                                                                                                  ·;.:·;_::,: A_[fi!ARK~t: .. ~"                                 )
                                                                                 \                                                                                 ~   ..         I~""                 ,.~        , .. .,.,,_..,
                     ROCKDALE BLACKHAWK, LLC                                                                                                                       ACTUAi.. MI_LEAGE
                                                                                                                                                                                 ...... ......                            _
                     170'.0 ;fiRAZOS - · · " ·                                                                                                                                                                    .       .,. ·,
                     ROCKD~L'E:;' :TX:'.7 6'.56,7,                                                                                                                                                                ,_ -.       '·-
                        .
                          . """"... ","-......
                             ..;;,.;;.. ......
                              ~
                                 ..,.,_.,,,nt'
                                               .......... ,, ..
                                                   .:......   ht"" ........ •

                                                    .._.,._,,_..,..
                                                                                . . . . . ~--·

                                                                                 , ~·~:_'.:"'"

                                                                                                                                                                                                                  '. %. •,

                                                                                                                                                                                                     '.




                                                                                                                                                                       "'         . • , ~THORl!EO AGffi._t(!' ~                    ,

                                                                                                  3RO LIENHOLDER                                                                                     '...... '"' ~<•"!}"''
                    ,{iATEOFUEN                                                                                                                                                                      ~~-
                                                                I                                                                                                              '.,---~·                         ~f>>,/t, ..........
                                                                                                                                                                       3RO'LIEN RELEASED ...... ., <>~" ,,,..,_.                          \
                             \                                                                                                    .i                                .' ... : :... ,;::" ::::l ~:.::~:rt~
                                                                                                                                                                                                     "'""' "'~"'1-......
                                                                                                            I.
              · ·1r 1s HEAe0YciEAT1F1Eo·THA'l'·THE-PERS0f'fHEAE1N NAMED 1s THE OWNER                                                                                                      M.JTHORJZEO ,\(!ENT · ' ,.
               , OFT,HEVfl!9!tfil!E{_Qf.W.e9:f!IP~(~H1~l:1($ s.Q.ij,11crro THE Aeove LIENS.
                             ~       .......,     ,-q.,,._..,. ....... --.-. ----·-                                                                       '                                         '.,. ....   .,-~,      , '


               RI   ~   HT   s"'$\:: s ~. . iv ..1·v O~RVS                      ~·:l;P~::,a A E 1:"111 E NT                                                                                                                            .QATE

           ,ri:~l:~~!:t{{~~E~f£~~;;;:!:~i~1;;'.s~:·~i~. -
                                            0
               AND IN THE EVENT 6F DEATH OF' AN{ OF lHE° PERSONS ~ED· 1N THE                                                                              :! .              SIGNATURE.        ~                 .;, .:
                                                                                                                                                                                                                                       DATE

          ~    A_(lREEMENT;niEOWNERSHIPOFTHE VEH!ClE SHALL VE;STlN TH~~~~Y~OR(~)- .,                                                   ,;..c--,-,-C~--·-,,'-~===--_;.._;..;,.,'ire-~=~
                                                                                                       ..E-.-,                                                              SIGNATUAEt,                         :.,:• '. "; •          DATE ."
                                                                                                             HOWING            ERASURE, ALTE.RATION, 0.J:t        MUTtl./1.TION.
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 26
                                       of 58
                                                                                                                        11111
                                                            "021 OOOOOOOOOOOOOOOOOOOOOAFS0950 •

                                                                PROMISSORY NOTE


          References in 1ha boxes above era for Lender's use only and do not lfmlt !he appltcabUlty of this document to any particular !Mn or itero.
                                       Ahy itom above containing   n•••~   has been omitted due to text length !imitations.

      Borrower:       Rockdale BlackhoWk, LLC                                        Lender:         Comp!lae Bar1k
                      1700 Brazos Avoi                                                               Texas Proct188ing Center
                      Rockdale. Tl( 76567                                                            3620 EJCecutlve Center 01ive, Building 6, Suite 100
                                                                                                     Austin, TX 78731-1642
                                                                                                     (800) 239-1996


        Prlnclpal Amount: $18,6~2.85                                                           Date of Note: July 22, 2016, Executed               _,_,_
       PROMISE TO PAV. Rockdale Blatkhawk. LLC {"Borrower~) promisoa lo puy to Compaaa Bank ("lender·). or order, in ltlwfof money of tho
       Unitod Statas ol Amorico, the principal emoont of Eighteon Tho1nend Six Hundr6d Twanty•1wo & SS/100 Dollars {$18,622.85), together with
       lntorost on tho unpaid prlne!pal. be.lanelil from Jutv 22, 2016. eoleulatad as described In thB "INTEREST CALCULATION METHOD· parllg1aph
       using on Jn1e111at rota of 4.520% per annum based on a yeet of 360 days, untll maturity, The Interest ,ata moy change undar tho terms ond
       conditions of the ")'>OS'f MATU~ITV RATE" aoction.
        PAYMENT, B011owsr wlll IJ,IIY this loan in 60 payments of $347.93 each payment. Bonower's fiist payment Is due August 22, 2016, and all
       aub~equent peymenb 11111 dua on tho s11mo d11',' of oach mon1h after 1hat. Bonowor's finul payment will be due on July 22, 2021, and will be for
       all principal end all accrued lntarost not vat paid, Payrnanu !nt!udo prlnclpal and lnterost. Unless otherwise a9reed or r'JltWred by eppllcabla
       Jaw, paymonts wlll be appnad first to !nteros1, then to any fees or amount& for additional products or servtcoa you obtain In connoctlon with thls
       loon (such aa debt cancellation/suapens:ion protection, crodit lrismanca, warranty covarago, etc.I that are payable with or llo part of your
       payment, tfJQn to pdndpel due}lhon to any unpaid coll8ctlon cosl9 t1nd other chorgas due under this Note, with any rarMining amount to the
       ouutendtn9 principal bolonto. !!ortowar wifl pay Lender at lender'& 11.ddress shown ebovo or at auch othor place as Landor may das!gneto In
       writing.
       INTEREST CALCULATION METHOD. lntaroat on thls Noto le computed on a 365/360 basis; that lo, by applying the rotlo ot tho Interest rato
       over a ye1;1r of 360 days, mult,ipUod by the outstanding princlpol balance, mutdpflod by the actual numba1 of d1tya the princlpal bah!.nce Is
       oulatondfng, unless such calcul*tlon would ,esult In a usutfoua rote, In whlt:h case lnteuut shall be crdculeted on ft par diam basis of ft yoar of
       365 or 366 doys, as the case 111ay ba. All Interest payable under this Note Is computed using thls method, This co!culatlon Jilethod rosutts fn a
       hrghor offectiva interast reto the'n tha numeric int.lrost rota stated In this: Noto.
        IRANSACTIONS WITH AFFILl~TES. Borrower shell not directly or indirectly !including through its paron! compony!ies). subsidierylies), or
        afliliotefs)J transfer any proceeds of tho Loan lo, nor use them for the benefit of, a Bonk Aflilialo, including using any ol 1ha proceeds of Iha
        Loan to make any payment on (or with respect to) any loan or other debt from any Bank Aflill111e. Borrower may request a list of Bank
       Affiliates, which Is updated on a quarterly basis, from the Bank by contacting Jts te1ationshlf) m<1nagor. Tha term "Bank Affiliate~ moans any
       entity {ti that is dlrectlv or indirElctly !including ownership through e trust and bonoficio1 ownatship), controlling, controlled by, or under common
       control wilh Lender (such an entity e ·control Entity"), 12) In which a majority of Its directors. trustees, or goneral partners (or individuals
       exorcising similar functions) corjstitute a majority of tho persons holding any such office with Lender or a C<intml Entity, (3) that ls sponsored
       end advisad on a contractual basis by Lender or another Bank Allilieto, or !41 1het is (al an investment company for y.,hich Lender or any other
       Bank Alfll!ate serves as an lnve~tmont advisor, es def!nnd In section 210)1201 of tho Investment Company Act ol 1940 (15 U.S.C. 80e-2fa)l20)),
       or !bl an Investment fund for which Lender or another Bank Affiliate sotvas es on Investment advisor, if Lendor and the othor Bonk Afliliatos
       own or control in the aggrogat~ moro than five percont (5%) of env class of voting securities or of the equity capital of tho fund !It bo!ng
       undenuood that tho ownership Of flfteon percent 116%1 or more of tho ownership Interest in an ontitv shall be deemed control of J~e entity, and
       that oath general partner shall have con1rol over the partnership).                                                                       ,        ,.
      To the extent the proteeds of this Loan will be usod to purchase securities {regardless ol whether such purchase is conducted through SBVA
      Sacmftios Im.:. or through enothiir broker-doeferl: {1) no socuritias of a Bank Afliliata (Including those underwritten by a Bank Alfillato) shall be
      purchased duling an issuani::e or1underwriting period, or In a wev that would transfer Loan proceeds toe Bank Af!illata; 121 no securh!as shall be
      purchooed whore a Bank Alfi1iat8 is setllng thorn es pr!rit!pal (oven In the open market); and (31 Bouowor agrees to promptly notify lender of any
      violation of this provision,
      Falruro to comply with the foregoing Tronsactions wlth Afll!iates requirements at any time during tha term of this Agreement, including renewals
      and extensions tha1oot, shall be deemed a Oelault and subject to the default prov!slons and remedies available to lander,
      PREPAYMENT, Borrower may P.OV without penalty on or a portion of the amount owed ea11ier than it Is duo. Prepayment Jn full shall consist ot
      payment of tho romelnJng unpaid pfinclpol balance together with o!! eccruad end unpaid interest and ell other amounts, costs end eKpenses for
      which Boriower lo responsible under this Note or any other ogreomMt with Landot pertaining to this loon, and In no event will Borrower ever be
      requ[red to pay el\y uMerned lnterost. Ea1ly payments wlll nol, unless agreed to bv Lender In wrhtng, roliava Borrower of Borrower's obligation
      10 continue to make paymems under the paymont schedule, Rather, early payments will reduce tho principal balance due and may mstdt In
       Borrower', me king fewer pOylllants, Bo1rower agrees not to send Lender payments marked "paid in lull", "without recourse", or similar
      longuoge. If Sorrower sends such a payment, Lander moy actept It without rosing any of Lond~r·s rights under this Note, and Sorrower will
      remain obllgetad to pay any further amount owed to Lander. All written communlcationo concerning disputed amounts, including any chock or
      othar poymant Jnatfwnont that Indicates that the payment censtitutas •payment In full" of the amount owad or thot lo tendered with otllar
      condJUono 0t Umltatlons or PS full eatlsfoctlon of e dlaputod amount mu.st bo 11111lled or dellvorod to: Compau Bank, Texas Pfocosalng Cantor,
      3520 EKecutlvO C'Jntar Dri11a, Building 6, Suite 100, Austin, TX 78731-1642.
      LATE CHARGE. If a payment Is 10 doys or more late, Borrower will be charged 5.000% of the unpaid portion of lha ragulorfy schodulad
      !)8ymont.
      POST MATURITY RATE, 1ha Pqst Maturity Rote on this Noto is tho !assor ol !Al tho maxlmurn rate allowed by low or !Bl 2.000% pe1 annum
      above the note rate in olfoct flt the 1lmo ol linal matur!ly. Bouowor Will pav Interest on a!I sums duo alter llnal maturity, whothor by
      ai::celetation or otherwise, at 1hat rato,
      OEFAULT. Each of lhe lollowin9 shall constitute an event ol d&laul1 l"Evant of D!lfau!t"l undor ;his Note:
          Paylll!lnt Dofault, Bouower f11ila lo make any payment When due under this No111.
          Othor DefouJts. Borrower fjllls !O compl',' with or to perform any other term, obllgotlon, covenant or condition contained In this Note or In
          anv of Iha ,elated documents or to comply with or to perform onv lorm, obl!getion, covenant or condition contained in any other agreement
          between Lender and BotroWer.
          Default 1n F1111or of Third Pt"lftlas, Bortower or anv Grentor defaults under any loon, extanafon of credit, security agroemant purchosa or
          at1les agreement, or any 0th.er agreement, in favor of any othot creditor or person lhat mav materially effoct any of Borrower's property ot
          Borrower's ability 10 repay this Note or pelform Borrower's obliget/ons under this Noto ot any of the related documents.
          False Statement,. Any war'ronty, representation or statement made or furnished to Lender by Borrower 01 on Borrower's behalf undot this
          Nole or tho related documents Is folsa or mislooding in any meterlef respect, either now or et tho tlmo made or furnfa-hed or bocomas false
          or misJeedlng et any tlmo thoroolter.
          D1111th or fn1olvam;:y. Th& ·dissolution of Borrower (regardless of whethar election to continua is mada), any member withdraws from
          Borrower, or any olhar tern)ination of Borrower's exiatenc,;i as o goln9 business or tho dealh of any member, tho insolvency ol Borrower,
          tho appointment of e recei11~r lot any part of Boffower's propet1y, any assignment !or tha benefit ol creditors, any 1ype of cfeditor workout,
          or the commencement of onv proceeding undat any banltruptcv or Insolvency laws by or against Borrowor.
          Crnditor or Forfeltmo Proaiodlngs. Commani::omont of foreclosure or forfoitura proi::eedings. whether by judicial procae-dtng, self,holp,
          repossession or any other rn,nhod, by any creditor of Borrower or by ony governmental a9ancy against any col!eceral saturlng the loan.
          This Includes a garnishment of any of Borrowor's accounts, including deposit accounts, wlth Lender, However, this Event ol Dotault shall
          not llpp!y If there is a good fbith dispute by Borrower as to tha validity or r11asonob!enoss of the claim which is the basis ol the c1aditor ot
          lorfolture proceeding and If Borrowor gives Lendor written notice of tho creditor or forfeiture proceeding and daposits wilh Lender monies or
          a surety bond for 1ha creditor or forfeiture procooding, in en amount determined by Lender, in its sole discretion, as being an adequate
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 27
                                        of 58NOTE
                                 PROMISSORY
                                                                          (Continued)                                                                   Page 2

             rosarve or bond for the dls'pute.
            Evoritll Affectfog Ouorontor, Any of tha preceding ovon1s occurs With respect to ony guarantor, endorser, surety, or uc(;omrnodution party
            of any of tho indeb1edness or any guarantor. ondorser, suretv, or accommodation party dies or becomes incompetent, or revokes or
            disputes the validity of, or 'tiabllity umler, My guarnnty of the inclobtodnoss evidenced by this Nola.
             Advo1110 Change, A me1iiria! adverts change occurs in Borrower's financial condition, or Lender believes the i:in:ispect of payment or
             parlormence of this Note iS lmpoirod.
             Insecurity. Lander in good faith believes llsell insecure.
       LENDER'S RIGHTS. Upon default, LMd8r may dectara tho entire indebtedness, including the unpaid p1incipal bahince under this Note, all
       accrued unpa!d Interest, and all other ornounls, costs and expenses for which Botrower is responsible under this Not8 or any other agreement
       wl!h Lendor pertaining to thls loon, immediately duo, without nolico. end then Borrower will pay 1hat amount.
       ATTORNEYS' FEES: EXPENSES. Lendor may hire an attorney to holp collect this Note if Borrower daes nat pay, and Borrower will pay lender's
       reosanable onorneys' feos, E_orrowor olso will pay lender all other amounts Lendor actually Incurs as court costs, lawful fees for filing,
       recording, rolaastng to any public ofllce ony instrument securing this Note; the ,easonable cost actually e)(pended for repossessing, s1oring,
       praper!ng for sele, ond soiling 'any secu1ity; end fees for noting a lien on or trans/erring a certificate of title to any motor veh!cle offered as
       security for this Note, or premiums or Identifiable charges received In connaction wllh the E1ale of authorized insuronce.
       JURY WAIVER. Lender and Borrower horeby waive the tight to any Jury trial In eny action, proceeding, or eounterelalm brought by either Lender
       or Douowar agolnst 1he olhar.
       GOVERNING LAW. This Noto will be governed by federal law eppl!cab!e to Lendllr and, to the elrtant not preempted by fodarel law, the laws of
       tho Stato of ToxBS without regard toils conflfcls of law pr4visions. Thi9 Note haa beeR accepted by Lender In Iha State ofTa1Ce9.
       DISHONORED CHECK CHARGE. 8onowor w!II pay a processing fee of $25,00 if anv chock given by Borrower to lender as a payment on this
       foan Is dishonored.
       RIGHT OF SETOFF. To Iha extilnt permiWid by applicable law, lender resorves a right of setoff in oil Borrower's accounts with lender {whether
       checking, savings, or some other account). This includes a!I accounts 8orrower holds Jointly with somaona o!sa and all accounts Borrower may
       open In tho future. However, 1his does not include sny IRA or Keogh accounts, or sny trust accounts for whioh setolf would be prohibited by
       ltM. Borrower authorizes Lender, to the extent pMmltted by applicable law, to charge or sotoff ell sums owing on tho indebtedness against hnY
       end !!II ouch accounts.
       FEE TO WAIVE VIOLATION OF COVENANT, Lender raserves the 1!ght 10 assess and collecl a tee in con1'18ction with any agreement by Lender to
       waive the violation of any covenant contained in the Nole ot any other document or agreement signed in corme~tion with the Note or to waive
       or forego Ju; rights and torni?dios upon tho occummce of e delaull, Tha foregoing statemenl shalt not in any respact obligate tho Lender 10
       waive the violation of any covef'lant or to forego its rights and remedies upon th!'! occurtence al a default, which it m1;1y or may not do in its sole
       discrot!on.
       AMENDMENTS, This Nolo coristitutos tM entire understanding and agreements of tho parties as to the mattors sot forth In this Noto. No
       alterotion or l'!mendment of this Note shall be effective unless given in wrfting and signed by the party or patties sought to be bound by the
       aluirntion or amendment.        '
       SEVERABIUTV. If e court of competent jurisdiction finds any J>tOvision of this Note to be illegal, invalid, or unenrorcoablo as to any
       circumstance, 1hst lindlng sholl nor make the offending provision illegal, invalid, or unenlo1ceab!e as to any other circumstance. If fe11sib!e, the
       ollending provision shall be considered modified so that it becomes legal, valid end enforceable. If lhe offending provlslon cannot be so
       modified, it shall be considered deleted from this Note, Unless otherwise required by !ew. the Ulegality, lnv1;1Udi1y, or unenforceabllily of eny
       provision of this Note shell not affect the legality, validity or enforceability of any other provision of lh!s Noto.
       ADDITIONAL PROVISIONS. No/withstanding any other provisions of this Note to the contrary: {allet1der's Remedle!, Lender also may exercise
       any and all remsdles ovaHoble 10 It. Lender's fights aro cumulative end may bo Okerclsod together, separately, ond in any Ofl.l&r: !b}No
       Asulgnment, Borrower agrees not to ai;slgn any of Borrower's rights or obligations under this Note; lc)Prepayments, Tho terms ~prepayment"
       and ~early paymantR moon e.nY payment tha1 O)lceeds tho combined nmount of interest, principal due, and charges due as of the date Lender
       receives 1ha1 peymeni. The amount of this excess wm be oppl!ed 10 the outstanding principal balanco;ldJFinal Payment. Borrower agrees that,
       if Borrower owes any le1e charges, collection costs or othor amounts undet this Note or any related documents, Bottowcr's final payment under
       this Note will include all of these amounts, as we!! as a!I unpaid principal and accrued imerest;(e)loon Fe8s. Borrower agrees that au !011n fees
       and othor prepaid finance cha1ges ore luUy earned as ol the dale of the loan and will not bo subject to refund upon early payment (whothor
       volun18ry or as o result of defa1.1!t),
      BUSINESS PURPOSE. Thn Borrower agrees to uso the ptocaeds of 1hls Note or Credi! Agraement solo1y for business purposes and not any
      personal, family or household piJrpose.
       CHANGE IN INITIAL !NTERESTiRATE. If this Note ovidencos an extension of credit withs verioblo rote and en initial ore current interest rate or
       lndoic la ototod, tho loitlal or current rate or Index stated on the Note mav dlffor from tha octuel rate or index due to chengos in the rate or index
       before closing.
       CONSTRUCTION OF DOCUMENTS. In tho ovant of any conflict within the provisions of 1hls Nota or between this Nolll and any other document
       1olorred to 01 executed in con:naction with this Note, and notwithstanding any other provision lo the contrary in My of the foregoing, the
       provisions most fevo,ab!e to Lender shall control. The F)artles hllreto agtee and acknowledge that no rule of construction permitting or requiting
       any claimed arnblgulties to be resolved against th& drafting patty shall be employed fn the interpretaUon of thls Note or ony of the other
       documonts ,eferred 10 or axeeuiod ln connection with this Nole,
      ERRORS ANO OMISSIONS, l e'gree that ii deemed neceaaerv by lender or any agent closing the loon evidenced by this Note ("tho Loon·J,
      lender or the agent may cortect and adjust this Note end any other document& executed in connection with the Loan !~Related DocumentEl"I on
      my behalf. es If I Weta making the correction or adjustment, In order to correct clerical er,ors. A c!oricel error is lnfcrm!llion in e document that
      Is missing or 1h01 doss not rellllct accur1;1taly my egteement with Lender at the time the document was executed. If any such clerical errors ore
      materiel ehanaes, I agreo to fuily cooparnta In cottacting such errors within 30 days of the date of mailing by Lender of a request to do that.
      Any chnngo ln the documents a,ftcr Ihay ere &igned to relloct e changa fn the agreement of tho p11rtios is 11n "alter111ian· or "11mendment, • which
      must be In writing and signad by the jlerty who wijl bo bound by the change.
      MINIMUM INTEREST RATE. Notwl1hstandlng anything to the contrn1y                contained In your note, credit agroament or other lnstrum!lnt { tho
      "NoteRI your lnterost rate or Porlodlc Rllln, wnl naver be lower than the      legal minimum lntorost 1010 or fTOQt O!l dascrlbad In your Note. It your
      Noto provides fur II vor!obto ,ate tied to en Index plus a mergin, that rate   mey, at times, totol un an1t1unt less then the Minimum lntarast Rate, In
      auch case your Interest raht or Parlodic Rate will be thlt eta1'9d Minimum     Interest Rate, In the evcint th111 thff sum of the Index plus tho margin is
      gni11ter thnn the Minimum lntareat R11to, then this higher rate ahsfl be the   interest rate or Ps,todie Rate chflfg-ed on your Noto.
      AUTHORIZATION TO OBTAIN CREDIT INFORMATION REOARDING BORROWER. Borrower hereby authorizes lander lo obtain credit informatlon
      on Borrowor from creditors 11nd°1credit reporting agencias at any time and from timo to time for the pu1pose of reviewing any loan, other financial
      llccommodatlcn or service prov[dod by Lendor to Borrower.
      ADDITIONAL EVENTS OF OEFA,UL T. Notwithstanding any other ptovisions herein to 1he contrary, each of the following also shall ba an Ev11nt of
      Oo1aul1 hereunder:
      to any change In the owna,ship !whether in a slng!e transaction or o series of transactions) of twenty-rive percenl 125%) or rnora ol the
      ownership lntotests (as deflned be!ow) of Borrower, any Guarantor or any Granier; "ownorship interest" of any antlty shell mean any direct or
      indirect ownetshlp, control or profit intorosts in such t'mtity, inGluding any and aU shares, membership interests, general and limited partnetship
      ln1erests, trust Interests or other equivalents (regardless ol how designated}.
      (ii) Any mnterial adverse chsng,a in Iha financial condition of any Guarantor or Grentor.
      JURISDICTION / SERVICE OF PROCESS, Any legal action or proceeding brought by Lander or Botrower against the othsr arising out of or
       rata1Jng to the toen or other 8)(fenslon of credit evidenced by, secured by or otharwiso taletod to this instrument or a9raement la "Proceeding")
      shnll be instiluted In tho fedetai court for or the slate coun sitting In the county whete Lender's office !at the address !or lender lirst sat forth
      at>ove) is focatad; provided that, notwithstanding the foregoing, Lender shall hava the right 10 bring any Procoed!ng against any party hereto or
      its propenies in th& courts of any other jurisdiction. With respect to ony Proceeding, Borrower, to the fullest eMtent permitted by low,
      irrevocebtv: (I) waives cny objections. that Bortower may now or hereafter have based on venuo and/or forum non conveniens in such federal or
      state court (1;1nd agrees not to plead or claim the same); (ii) submits to Iha jurisdiction of any such iadetal or state oourt; (iii) agrees that service
      of jlrocess In any PtocMding m~y be affected by malling a copy theteol by reglsterad or certified United States mnil (or any substantla!!y similar
      form ol United States mel1), postoge prepaid, 10 the (!ddrees for Borrower lirst set fo1th above; and Hvl egrees that nothing horeln shall aifoct
      th.a right to effoct sarvico of pro,cesa In any othor munMr permitted by Jaw,
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 28
                                        of 58NOTE
                                 PROMISSORY
                                                                         IContinued)                                                                 Page 3

                                       '
       REINSTATEMENT OF MINIMU(i1 INTEREST RATE OR INDEX. II tha Note provides lor a minimum interest rate or minimum interest rote index
       !somelimea referred to es tho 'floor'!. end such minimum interest rate or minimum Interest ra1e index is waived or removed In conjunction with
       Borrower entering Into en inter~sl rate swap transaction, such minimum Interest rate shall automEJtica!!y be reinstated it, and at the time, the
       interest rate swap transaction i~ canceled or ,orm!natod to, any rMSOl'I.
       SUCCESSOR INTl:.RESTS. Th& terms of this Noto shall be binding upon Borrower, and upon Sorrower's heirs, personal reprosenrntives,
       succe1mori; and bSSigns, end sh·au inure to the benelit of lender and its successors and assigns.
      GENERAL PftOVlSIONS, NOTICE: Under no circumstances (and notwithstanding MY other provisions M this Noto! shall the interest charged,
      collected, or contracted for on .this Note 8Kceed the me>timum rote permitted by law, The term "maximum rate permitted by law" !Is used in
      this Note meuis the greater of {a) the maKimum rate of in111rost ptirmlued under federal or other law app!!cable to the indebtedness evidenced
      by this Note, or lb) tho higher, 11s of the date of this Note, of the "Weekly Ceiling" or 1he "Quarterly Coiling" as referred to in Seclions 303,002,
      303.003 and 303.006 or the te1Cas Finance Code, If any part of this Noto cllflnot bo enforcod, this fact will not &Hect tho rest of tho Noto.
      Bortower does not agree or intend to pay, and lender does not agree or intend to contract for, charge, co!lect, take, reserve or receive
      {collectively referred to herein a·s ffcharge or collect~), any amount in tho naturn of intorost or in tho nature of a leo far this loan, whloh would Jn
      any way or event Oncluding demand, prepayment, or acceleration) cause Lender to charge or collect more for this loan than the maximum
      Lender would be permitted to charge or collect by federal law or the law of the State of iexas {as applicablel, Any such ex.cess Interest or
      unauthorized fee shall, lnstead,of anything stated to the contrnry, be applied first to reduce the principal balance of this loan, and whon tho
      princlpel hes been paid In full, be refunded to 801rowor, Tho right to accelerate maru,ity of sums due under this Note does not include the right
      to eccelerato any intorost whfch has not otherwise accmed on the date of such acceleration, and lender does not intend to charge or collect any
      unearned Interest in the event of acceleration. All sums paid or agreed to be paid to lender for the use, forbearance or detention of sums due
      herconder shall, to tho extent permitted by applicablo 111w, be amortized, prorated, allocated and spread throughout the full term of the loan
      evidenced by this Note until pn\'mont in full so lhM the rate or amount ol intorost on account of tho !oan evidenced hereby does not o>tceed the
      eppllcabla usury celling. lender may delay or forgo enforcing any of Its rights or remedios under this Note without losing them. Botrower and
      any other person who signs, guluantees or endorses this Note, to the extent allowed by law, waive presentment, demand for payment, nollt:e of
      dishonor, notlco of Jntont to acc:ererate the maturity of this Note, and notice of acce1ert1tlon of the maturity of this Note. Upon any change in the
      to1ms of this Note, ond unless otherwise expressly slated in writing, no pe,ty who signs this Note, whether as maker, guarantor,
      accommodalion maker or endorser, shall be released from liability. All such parties .igroe that lender may renew or &Jttend (topeatedly and lor
      any length of timo) this loan or,ralease any party or guoral\tot or coUaterol; or impa!r, fail to reali~e upon or porfect Lender's socurity interes1 in
      Iha collateral without 1ho consc.nt of or notice to anyone. All such parties a!so agree that Lender may modify this loan without the consent of or
      notice to anyone other than the potty with whom the mad!llcation is made. The obligations under lhls Note ara joint end several.
      PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERS'l'OOD ALL THE PROVISIONS OF THJS NOTE. BORROWER AGREES TO THE
      TERMS OF THE NOTE.
      BORROWER ACKNOWLEDGES JlECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

      BORROWER:



      ROCKDALE BLACKHAWK, LLC



      U'TTLE RIVER HEALTHCARE HQLOINGS, LLC, Membor of Rockdalo Blackhawk,

      .,. ~~d::::---
                oi
        • Ry8nDownton,Mell!lger            Uttre River Heolthcare
                                                                                 By:
                                                                                                               r of Little Rivor Heallhcore
          Holdlng11, LLC
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 29
                                       of 58
                                                             •021000000000000000000000AFS0235"

                                                COMMERCIAL SECURITY AGREEMENT

     !ll~f,M~f~~llfu;~ii\~tt:~RIR\~3~~i~t]lliitt1~~i~•r~~1all\ll~ikf{lti;1#(¥~LtWlr!~ill~ll~{I
          Relarences in 1he boxes above 1ire for lender's use only end do Mt limit the app!ic;:ibility of ttils di>CUMant to any panicu!ar loan or Item.
                                    Any item ebova containing • • • •" has been omitted due 10 text length limitations.

      Grantor:           Rockd11le Bleckh;iwk, LlC                                    Lender:        Compasa Bonk
                         1700 Brttzos Av8.                                                           l"exoe Procmulng Can1er
                         Rockdale, TlC 16667                                                         3520 Executive Center Drive, Building 6, Suite 100
                                                                                                     Austin, TX 78731"1842
                                                                                                     (6001239·1996



       THIS COMMERCIAL SECURITY AGREEMENT dated July 22. 2016, Exocutad$J.f;?~ Is modo and executed botwlt(ln Rockdale Blackhawk, LLC
       rGrontor•J and Compass Bonk rLender"),
       GRANT OF SECURITY INTEREST. For voluoble consideration, Gr11ntor grants to lander a security Interest in tho Cullalllml to sacu10 tho
       rndobtodneSfl ond ag,oos tho.t i.enda1 sholl have the rights stated In this Agreement with rospec-t to th8 C0Hatt1ral, In addition to ell other rlghte-
       whlch Lendor m8Y ho.110 by law.
       COLLATERAL DESCRIPTION. The wotd "Collateral" os used in this Ameernent means the following deiwibed property fn which Grantot is
       giving to lender a security interest for tho payment of the fndebtedneilS and perrormanco of all other obligations under the Note end this
       Agreomont:
            2015 Ch&wolot City Expriiss Corgo !VIN 3N63MOZNXFK7252501
       In addition, the word ~Co!leterEII~ also includes all the following:
            {A) All accessions, attachments, accessorios, replacements of and additions to any of the collateral described herein, whether added now
            orlatt'lf,
            lB) AH producra and prod_Uce ol any of tho property described In this Collateral section.
            {Cl All accounts, general intangibles, instruments, rants, monies, payments. and a\l other rights, arising out of a safe, lease, consignment
            or 01har disposition of 11nv of the prope,ty dasc,ibed in this Col!aternl section.
            !DI All proceeds lincludir!Q insurnnce proceeds) from tho sale, dest1uct!on, loss, or other disposition of any of the property described in this
            Collateral section, and sums dua fron1 tt third pttrty who has damaged or destroyed tho Collateral or from thot party's insurer, whether due
            to Judgn1ent, settlement o, other process.
            IE) All records and data relating to any of the property described in this Collateral tiection, whether in the form of a wtiting, photograph,
            microfilm, microfiche, or electronlc medle, together with an ol Gramor's righl, tltfe, and lmerost In and to all computer software required to
            utiliw, cteale, mainlain, and process any such reco1ds or dala on electronic media.


       CROSS·COLlATERALIZATION. In addition to the Note, this Agreement secures oll obligations, debts and liabilities, a,lus interest thereon, ol
       Grentor to lender, or any one or more ol them, es well as on cla!ms by Lendor against Grontor or any one or more of them, whether now
       oxisl!ng or hereaftet :Irising, ~hather relnted or unrelated to the purpose of the Noto, whether voluntary or otherwise, whothor duo or not due,
       direct or Indirect, determined or undetarminod, absolute or contingent, liquidated or unliquidaled, whether Grontor may be t1ab!e individually or
       !o1ntly with 01hers, whether o!;,!igated as guorontor, surew, accommodation party or otherwise. However, this Agreement shall not secure, and
       the 'lndobtcdness" shall not lricludo, any obl!gatfons arising under Subchapters E and F of Chapter 3'12 of the Texas Finance Code, as 11mended,
       RIGHT OF SETOFF. To the eXtent permitted by opp!icab!o low, Lendor reserves a right of setoff in au Grantor's occoun1s with Lender {whether
       chocking, savings. or somo other account). This includos ell accounts Grantor holds Jointly with someone o!se ond au accounts Grantor may
       open in the future. HoweVof,'th!a does not include MY IRA or Keogh accounts, or any trust accounts for which setofl would be prohibited by
       !BW, Grontor authorizes Lender, to tho e:,ctent permitted by applicable law, to charga or setoff ;:ill sums owing on the Indebtedness against any
       ond all such accounts.      I
       GRANTOR'S REPRESENTATIONS ANO WARRANTIES WITH RESPECT TO THE COLLATERAL. With respect to the Collateral, Grantor represents
       and promises to lender thet:
           Orgonl,atlon. Grantor Is 8 limited liability comp11ny which Is, and at alt times shall ba, duly otgan!wd, vaUd!y existing, and in good standing
           under and by virtue of tha lows of the Stato ol Telles, Grenior rs duly authorized to transact business ln all other stotes in which Grantor is
           doing buofnoss, hovtng obtotnod al! necessary filings, governmental licenses and approvals for oach state In which Grantor ls doln!J
           bmi!n!lss. Speolllca11y, Grantor is, ond at ell times shall be, duly qualified as a foreign limited liability company in alt states in which Iha
           failure to so (tua!ify would have a material odvorsa effect on its business or financial condition. Grantor has the lull power and authority io
           own its properties and to trensoct the business In which ii is presently engaged or presently proposes to engage. Gtantor ma!nta!ns on
           office at 1700 Brazos Ava., Rockdale, TX 76567. Unless Grantor has des!gnalad otherwise in writing, tho princlpal office is the ollica at
           which Grantot keeps its ~ooks and records Including Its records concerning the Collateral. Granto, wi!I notiry Lendor prior to any change In
           tho location of Grantor's state of orgonlzotion or any change !n Grantor's name. Grantor ah;:ill do oH things neceasary to preserve ond to
           keep in full force and effect Its existence, rights and privileges, end shall comply with all regulations, rules, ordinances, statutes, orders and
           decrees of any governmaiitat or quasi--oovarnmentol authority or court appllc;:ible to Grantor and Gmnto,'s business octlvitlos.
           Authorization, Grantor's execution, delivery, and performance of this: Agrnement and all tha Related Documents have been duly authorbed
           by oll necessary action by Granto,, do not require the consent or approval of any other pernon, regulatory ;:iuthority, or governmental body,
           and do not conllict with, result in a violatlon ol, or corts:tltuto a default under (1) any provision of {a/ Grantor's articles of organilation or
           membership ag1oements,'or tbl any ogreemenc or 01her Instrument binding upon Grontor 01 (2) any law, governmental regu111tion, court
           dacree, or order app!!ceb!e to Grentor or to Grantor's properties. Grantor has the power and authority to enter Into tha Note end the
           Related Documents and io grant collateral as security tor tho Indebtedness. Granto, hos the further powar iind authority to own and to
           hold all of Grantor's assots 11nd properties, and to carry on Grantor's business as presently conducted.
           Perfection of Security lntl,rellt, Grontor aoraes tO take whatever actions ore requested by Lender to perfect end continue lender's security
           interest In the Collateral. ;Upon roqu11st of Landor, Grentor wi11 del!vor to lender any and all of the documonts ovidoncing or constitutirig the
           Col!aterol, and Grontor will note lender's Interest upun ony and all chattel paper ond instruments if not delivered to Lender for pussess!on
           by Londet, This Is a continuing: Security Agrooroont 1md wlll continua In affect evon thotJgh all or nny part of the lndabtadneu i~ poid in full
           and avan though for II poifod or !Ima Or11ntor mny not be !ndc:ibtod to lander,
           Notlcae to Landor. Grantor will promptly notify Lender in writing at lender's t1-ddress shown abovo (or such other addresses as Lender may
           designate- from time to time-) a,rlor to any 111 change In Gro-ntor's name; 12) chan110 in Grnntor's assumed business name{s); (3) change
           tn tho management or In the members or managers of tho llmited liablllty company Grnnlor; 14) change in the authorized signer(s); (5}
           change In Grantor's- principal office address; (6) chan(le in Grantor's state of organization; !71 conversion ol Grontor to a new or d!lferent
           typo ol business entity; or {81 chanoe ln any other aspect of Grantor that dlrac1ly or indirectly rnlate& to any agreomonla between Grantor
           and Lander. No cheng~ in Gramor's- name or stote of orgonizotlon will take olfec1 umil after Lender has received nol:ico. Granlor
           ropre$8fllS and wortants to Lender that Grantor has provided Lander with Granlor's com1cl Employer ldan11/Jcallon Number. Grantor
           promptly shall nolify Lender should Grantor apply lor or obtain a now Employer Identification Number.
           No Vlolatlon, The execution and delivery of this Agreement will not violate any law or agreement governlng Grantot or to which Grantor is
           a party, ond its mamborSl)ip a9reamont does not prohibit any term or condition of thia Agreement.
          Enforceability of Collaterill. To the e:,ctent tho Collateral consists of accounts, chattal papet, or general lntanglblos, as defined by tho
          Uniform Commerciel Code, tho Coftatorsl is enlorcaebte in accordance with its terms, is genuine, end fully complies with all applicable laws
          and regulations concaJnl11g form, content and manner of preparation and execution, and au persons appearing to be obligated on the
          Collatond havo authuritY ~nd capacity to contract ond are in fact oblig;:ited as they appaor to ba on tho Col!atero1, Tharo shall be no sototts
          or counterclaims against any of Iha Co!!atoral, end no agreement shall hava been mode undor which any deductions or discounts may be
          claimed concerning the COiiaterai eicept those disclosed to lender in writing.

                                      I                     6){"'; ~1-\- \If_ t I
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 30
                                        of 58 AGREEMENT
                          COMMERCIAL SECURITY
                                                                       (Continued)                                                                  Page 2

          LO!:otlon of the CoUatoral.; Except for vehicle6, and except otherwise In th& ordinary course of Grantor's business, Grantor agrees to keep
        · tho Collateral at Grnntor'S address shown above or at such 01her locatlons as aro acceptable to lender. If tho Collateral Is a vehlcle,
          Grantor will keep tho Collateral et those addresses except for routine travel. Upon Londer'a request, Granter will deliver to Lendor !n form
          satisfactory to Lender a sCheduh:i of real properties and Col!aieral locatfone relating to Grantor's operations, including wilhout limitation the
          following: (11 all real property Granter owns or is purchasing; (21 ell real property Granter is renting or leasing; {3J all storage facilities
          Granter owns, r0n1s, least!s, or uses; and (4) ell other properties whara Co!Jateral is or may ba located.
          Removal of 1he Collateral.( Exc1:1p1 in the ordinary courso of Grantor's business, Grontor shall not remove the Collateral from its oxlstinll
          location without lender's prior written consent. To the extent thal the Col!aternl consists of vehicles, or other titled property, Grantor shall
          not take or permit any action which would r11.quire application for certificates ol title for the vehicles outside the Slate of Toicas, without
          lender's pdof wrinen con'sem, II Grantor moves from Grantor's address shown above to ano1har location within the same state, Granto,
          may movo tho Collateral tP Grantor's new address, but onlv if Grnntor gives Lender lho now address ln writing prior to Grantor's moving.
          In any avant, Grontor agr8os to koep londor informod at .ill times ol Grantor's cuuent addtess. Grantor shall, whenever requested, advise
          Lender or the exact locotiQn of the Collateral.
         Tram1actlon11 Jnvolv!ng Ctj!!otaral. l:xcept for inventory sold or accounts colrected ln the ordinary coutse of Grantor's business, or as
         othorwiso providod for In this Agreomoat, Gront(lr t1hell not sen, offer to son, or othorwiso transfer or dispose of tho Collateral. Grantor
         shall not pledge, mortgal)e, oncumbor or othorwlse permit tha Collateral to be subject to any lien, sacuritv intetest, encumbrance, or
         charge, other than the se4urity interest provid!ld for in this Agreement, without the prior written consent of l!lnder. Thia includes security
         Interests even If junior Jn'.right to the security interes1s granted under this Agreement. Unless waived by Lender, all proceeds from any
         disposition ol tho Co!feteial {for whatever reason} shall be held ln trust for Lander ond shall not bo commfngled with any other funds;
         pmvlded however, this re1quirement shall not constitute consent by Lender to nny sale or other dlspositlon. Upon receipt, Grantor shall
         immi:idiataly deliver any s~ch proceeds to lander.
         Title. Grantor represent!! 1and warrants to Lender that Granter holds good and marketable title to tho Collateral, /fee and clear of 1111 liens
         and encumbrances 8)(Cept for the lien of this Agreement. No financing statement covering any of tho Collateral is on lile !n any public
         office other than those Which reUect the security Interest created by this Agreement or to which Lender has specificaflv consemed.
         Grantor shall defend Lond~r'a rights in tho Collateral against the claims. and dam.ands of alt oth0r parsons.
          Inspection of Colt11torel. ~ender and Lender's designated representfltives and agents shall have the right at all reasonable times to examine
          and Inspect the CoJlateral ,whernvar localed.
         Toxoa, A11aossm1mta and ~Ions. Grantor will pay when duo all ta)(os, assossmen1s and liens upon the Collateral, its use or operation, Upon
         this Agreemerit, upon enV promissory no1e or notos 011idenclng the Indebtedness, or upon any of tho othar Related Documents. Grnnlor
         mev withhold any such p~yment or may elect to contest any lien lf Grantor fs in good faith cOilducting an appropriate proceedi11g to contest
         lhe obligallon to pay and so lortg as lendM's interest in the Collateral is not jeopardized in Lender's solo opinion. In any contest Granter
         shalt dofond itself and loDdor and shall satisfy any final adverse judgment before enforcement against tho Collateral. Granlor shall name
         L811dar as an additional ob,lioea under any suretv bond furnished in the contest proceedings.
         Reptiirs end Maintenance.; Grantor shell keep and maintain and shall cause others to keep and maintain the Co!feleral in good order, repair
         and merchamab!e condi1iqn. Grantor shall further make end/or causa au necessery tepairs 10 be made 10 the Collateral, including the repair
         and restoration of any po["tion of the Collateral that mav be damaged, lost or destroyed, In addition, Grantor shall not, witho1.1t tho prior
         written consent of Lenderi make or permit to be made any alterations to any of the Collateral that may reduce or impair the Co!laterars use,
         value or marketability. Fu/thermore, Grantor shall not, nor shall Granter permit others to abandon, commit waste, or deslroy the Collateral
         or any part or parts therebf. Grantor further agrees to fumish lender with evidence that such taxes, assessments, and governmental and
         other charges hava bean Paid in full and In a timely manner. Grantor may withhold any such payment or may elect to contest any Hen if
         Grantor !s in good faith ¢onductlng a11 oppropriate proceeding to contest the obligation to pay and so long as Lender's interest in the
         C<ltlateral is not jeopardize'd.
         Comptfenca with Oovern,'.nental Requirements, Granter shall comply promptly wlth all laws, otdinances, rules and regulations of all
         governmental authorities, now or hereafter ln effect, applicable lo the ownership, production, disposition, or use of the Collateral, Including
         all laws or ragull'llions rel.iring to the undue erosion of highly-erodible land or relaling to the convetsion ol wellands for the production ol an
         agrlcultural product or cQmmodily. Grantor may con!est In good faith any such law, ordinance or regulation and withhold compliance
         during any proceeding. ln~ludlng appropriate appeals, so tong as let'lder's interest in the Colte1eral, in LMder·s opinion, is not Jeopardized.
         Huordous Subst.oncu. Granlor represents and watrants that the Collateral never has been, and never will be so long as this Agreement
         remains a Ihm on Iha Codatara!, used in violation of any Environmental laws or for the ganeralion, manufacture, storage, lfansportetlon,
         treatment, disposal, relea~a or threatened ralease of any Ha1ardous Substance. Tha represenlalions and warranties contained herein are
         based on Grantor's due diligence In invastigaUng the Collateral for Hazardous Subat11ncaa. Grentor hereby (1) rnleases and waives any
         ltJtur11 claims against Letjder tor indemnity or c11ntribution in the event Grantor becomes liable for cleanup or other costs under any
         Envlronmentel laws, and •!2) agrees 10 indemnify, dafend, and hold harmless Lender against any and all claims and losses resul1tng from a
         breach of this provision of this Agreement. This obligation to indemnify and defend shall survive the payment of the Indebtedness and the
         satisfaction of this Agreomant.
         MnJntanonca of Casualtv:1r1suranca, Gran1or shall ptocure and maintain a!I risks Insurance, !nclud!ng without llm!tation fire, theft and
        !iabilily coverage together'wlth such other insurance as Lender may require with respect to the Collateral, in form, amounts, coverages and
        basis reasonably eccepta~te to Lender. Grantor, upon request of Lender, will deliver 10 Lemler from 1ime to time the polic!es or certificates
        of insurence in form satisfactory to Lender, including stipulations that coverages will not be cancelled or diminished without at least thirty
        f30J days' prior written nOtice to Lendor and not Including any disclaimer ol tho insurar's llab!!itV for fa!!ure to give such a notice, Each
        !nsurenco policy also shall include an endorsement providing that coverage ln favor of lender will not be impaired in any way by any act,
        omiGs!on or default of Gr~ntor or anv other person. In connection With all policies covering assets In which lender holds or is offered a
        security interest, Grantor Wilf provide Lender with such loss payable or other endo,sements as lender may require, If Granior et any time
        fails to obtain or mointain:artv Insurance es requirod under this Agreement. lander may {but shall not ba obllgatad tol obtain such insurance
        as lander deems appropriate, inc!udlng ii lender so chooses "sing!o intetest insuranca," which wilt cover only lender's Interest In the
        Collateral.                 I
        Appllcatron of Insurance Procesds. Grentor shllll promptly notify Lender of any toss or damage 10 the Collateral, whether or not such
        casualty or Joss Is covaro~ by Insurance. lender may make proof of toss: lf Orantor falls to do so within firteen 1151 days of tho casualty.
        All proceeds ol any insurllnce on the Collateral, includirtg accrued proceeds thereon, shalt bo held by Lender as part of the Collateral. II
        Lander consents 10 rapair ·or replacement of the damaged or destroyed Col!etaral, Lendet shoU, upon satisfactory proof or e>1penditura, pay
        or re!mbUlse Grantor from; the proceeds tor the reasonable cost of repair or restora1fon. If lender does not consent to repair or replacement
        of the Colleterel, LO!'ldor shall retain a sultlclent amount of the proceeds to pay ell of the Indebtedness, end shall pay the balance to
        Grentor. Anv procaeds v,hlch have not been disbutsed within six 16) months after their receipt and which Granter has not committ(ld to
        the repair o, restoration of tho Collateral shell be used to prepay thll ll'ldebtedness.
        Required lnsu,ence. So l(!ng as this Agreement remains In effect, Grantor shell, at lts sole cost, keep and/or cause others, at 1heit expanSl!,
        to keep 1he Collateral con.stantly insured against loss by lire, by hazards included within Iha term "extended coverage,· and by such othar
        hazards !Including flood ln'suranca where app1Jeebla) as may bo required by landar.
         Insurance Proceeds. lender shall have the right to directly receive the proceeds of all insurance protecting the Collateral. In the event 1hat
        Granter should receive onY such lnsurance proceeds. Granter agrees to Jmmed!otely turn over and to pay such proceeds dlretlly to Lendor.
        AU lnsu,once proceeds may be applied, at its sole option end discretion. end in such a rnunner as lender may determine (after payment of
        an roaconable costs, axpel'lses and attorneys' foes McessatilV paid ot taos necessarily paid or Incurred by Lender In this connection!, for the
        purpose of: {1) repairing·or restoring the lost, damaged or destroyed Collateral; or (21 reducing the- then outstanding balance of Grantor's
        lndobtodness.
       lendar's receipt of such i~suranca procaeds and the appUcation of such proceeds as provided herein shall not, however, affect the Hen of
       this Agreement, Nothing under this section shall be deemed to excuse Granter from ils obligations promptly to repair, replace or testore
       any lost or damaged CoUaJeral, whnther or not the same mav be covered by insurance, and whether or not such proceeds of insurance am
       availebla, and whether stich proceeds are sufficient in amount to complete such repair, replacement or restoration to the satisfaction of
       Landor. Furthermore, un!~ss otherwise confirmed by lender in writing, the appHcation or release of any insurance proceeds by lender shall
       not be deemed to cure or waiva ony Event ol Default under this Agreement. Any proceeds which have not baan disbursed within six 161
       ~d:t~=d~::;. their receipt; end which Grentor has not committed to the repair or rastoretfon of the Collateral a hall be used to prepay the

                                  '
        Insurance Rasarves. Lender may require Grantor to m11lntain with Lender reserves for payment of insurance premiums, Which resetves shall
        bo crea1ed by monthly pa.Yments ftom Granter ol a sum estimated by Lendor to be sulliclent to produce, et toast fifteen (15) days before
        the premium due date, aniounts at least equal to the insurance premiums to .be paid. If fifteen (15) days befote payment ls dua, the reserve
        funds are insufficient, Gr1ntor shall upon demand pay any deficiency to lender. Tha rnserve lunds shell be held bv Lende, as a gene,al


                                  i
                                  !
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 31
                                        of 58 AGREEMENT
                          COMMERCIAL SECURITY
                                                                          (Continued)                                                                  Page 3

             daposi1 and shall cons1imte a non·interest•boaring account which Lender may satisfy by payment of the insurance premiums required to bo
             paid by Grnntor as thoy bhcome due. Lendat does not ho!d the reserve funds In trust for Granter, and lender is not tho agent of GrMtor
            for poymonl or the insurance premiums required to be paid by Granlor. The responsibility for the payment of p1amiums shsll rema!n
            Grnntor's so!a responslbllliy.
            lnaurnnc:o Raporta, Granter, upon rnquast of Lender, shall furnish to lender reports on each existing polloy ol insurance showing such
            !nformat!on as lander may rnasonably request including the fallowing: 111 the name of tho insurer: (21 the risks insured; (3) 1ho amount
            of tho policyJ (41 the ptoperty insured; 15) the then current value on tho basis of which insurance hos been obtained and tho manner of
            determining that value; and 16) the expiration data of tho policy. In addilion, Grantor shall upon request by lender {however not more
            ohen than annually) have an independent appraiser satisfactory to lender determine, as applicable, 1he cash value or replacement cost of
            tho Collateral.
            Prior Encumbrances. To ihe oKtant appficablo, Grantot shall fully and timely perform any and an of Grantor's obligations under any prior
            Encumbrnnces effecting tho Collateral. Wilhout limiting th8 foregoing, Grantor shall not commit or permit to exist any breach of 01 default
            undar any such plior En/;umbrances. Grantor shall further promptly notfly lender in writin11 upon the occurrence of mw event or
            citcumstonces that would, ot that mil)ht, result in a breach of or default under any such prior Encumbrance, Grantor shall lunher not
            modify or aKtond any of the terms of ony prior Encumbronca or 1my indebtedness secured thereby, or request or obtain any additional loans
            or other extensions of credit from 1my lhird party craditor or creditors whenever such addilional loan advances or other extensions of credit
            may ba directly or indirectly secured, whether by croSS·Co!!eteratizalion or otherwise, by tha Collaterol, or any part or parts thereof, w!lh
            possible preference and priority over lender's security interest. Grantor additionally agreos to obtain, upon lender's request, and in forrn
            and substance as may than be satisfactory to lender, appropriate waivers and subordinations of any lessor's liens or privileges, vendor's
            liens or privileges, purchase money security !nt1Jrests, and any other Encumbrances that may affect the Colleterol et any time.
             Future Encumbrnnces. (!rantor shall not, without the prior written consent of Lender, grant any Encumbrance that may affect the
             Co!latara1, or eny part or ports thl!feof, nor shell Granlor petmit or consent to any Encumbrance attaching to or being filed against any ol
             the Collateral in ravor of a[lyone other than Lender. Grantor shall further promptly pay when due all statements and charges of mechanics,
             materlalmon, laboror6 oml: others incurred in connection with the alteration, improvement, repair Bild maintenance ol 1he Collaternl, or
            otherwise furnish appropriate security or bond, so that no futute Encumbrance may aver attach to or be filed against any Collateral. In the
             ovent that the Collateral or ony part or ports thereof Is end/or may be located In and/or on leased premises, Grantor shall promptly pay the
            full amount of 6uch rental or lease payments whenever the same shall be due so that no lessor's lien or prlvilege may ever auach to or
            affect any of the Collateral wi1h possible preference and priority over the lien 01 this Agreement. In the event that any of the Collateral is
            purchssed or othElrwise acquired by Grantor on a credit or dolorred payment sales basis, Grontor shall promptly pay the fun amount ol tho
            purchase or acquisition p1ice of such Coltatoral so that no vendo,'s lien or privi!e11e, or purchase money security in1eras1, may ever attach to
            or be asserted against any of 1he Collateral with possible preference and prioritv over the lien of this Agreement. Grantor additionally
            enrees to obtain, upon re(tuest by Lender, and ln form and substance as may then b0 satisfoctory 10 Lender, oppropriete waiv.ers and/or
            subordinations or any lessor's liens or prlviloges, vendor's liens or p1lvi1eges, purchase money security Interests, and any other
            Encumbronces that may aifect the Collateral et any t!me.
           As long as this Agreement remains In effect, Grantor will not permit any levy, attachment or testtaint to be made alfncting any of the
           Collateral, or parmit any notice of lien to be filed with respect 10 the Collateral or any part ot parts thereof, or permit any receiver, trustee,
           custodian or assigneo tor the benefit of creditors to be appointed to take possession of any ol the Collateral. Notwithstanding the
           foregoing, Granter may, at its solo expense, contest in good fuilh by appropriate proceedings tho validity or amount of any levy,
           attachment, restraint or lion filed ogains1 or effact/ng tho Collateral, or any pert or parts thereof; provided that (1) Grentot notifies lender
           In advance of Grantor's intent to contest such a levy, atlachrnent, restraint or lien, and {2) Granto( provides additions! security to lender,
           in form and amount satisl~ctory to lender.
           Notice of Encumbrencos. Granto, shell immediately notify Lender in writing Ul)on the filing of any attaohment, lion, judicial process, claim,
           or other Ericumbrenco. GrantOt additionolly agrees to notify Lander immediately in wrMng upon tho occurrence of any default, or a.,ent that
           with 1he passage of limo, lailuro to cure, or giving of no1ice, might tesu!t in a default under any of Grantor's obl!gat!ons that may be
           socmed by any presently existing or future Encumbrance, or that might result In an Encumbrnnco affecting the Collateral, or should any of
           the Collateral be seized or attached or levied upon, or threa1ened by seizure or attachment or levy, by any pa,son othar 1han lender,
           Books and Records. Granter will keop propet books and records with regard to Grantor's business activities and the Collateral in which a
           socutity !nleres1 is grante~ hereunder, in accordance with GAAP, applied on a consistent basis throughout, which books and records shall
           at al! reasonable times be· open 10 inspection and copying by Lender or lender's deslgn11ted agents. lender shall also hava IM right to
           inspect Granlor's books ejld records, Md to discuss Grantor's affairs end finances with Grantor's officers and represen1atives, at such
           reosoneble times es Londor may dasi9nata,
           Financing Statemonta. G1ilntor authorizes lander to lilo e UCC financing s\atement, or altarnatively, e copy of this Agreement 10 pertact
           lander's security interest.. At Lender's 1aques1, Gtantor addltionatty agrees to sign an other documents that are necessary to perfect,
           protac1, ftf'ld continuo Lendar·s securitY Interest in the Property, Grantor will pay ell filing fees, title transfer fees, and other leas and costs
           involved unles9 prohibiled by law or unless Lender Ja required by law to pay such feea and coats, Granto~ lrravocably appoints Lender 10
           executo documOJ'lts nocesSary to transfer title if there is a default, Lender may file e copy of this Agreement as a finaMing statement.
      GRANTOR'S RIQHT TO POSSE~SION. Until dofauh, Gtantor may have possession of the tangible personal property and benafrciaf use of all lho
       Col!oteral and may use It In an'( lawful manner not inconsistent with this Agrenmant or the Related Documents, provided that Grantor's right to
       possession and beneficial use .shelf not epply to any Coltoterol where POssession of the ColJetera! by Lender ls raquired by law to pnrfect
       Lander's security interest in such Collateral. If lander et any time has possession of any Collateral, whether before or after an Event of Default.
      Lendor sholl bo deomod to havd exercised rilflsoneb!e care in the custody and proservation of the Colla1erel if lender 1akos such action for thal
      purpose es Grentor shall request or 11s lender, In Lender's so!a discretion, shall deem appropriate under tho circumst8nces, but failure to hono,
      eny request by Grantor shall not of itself be deemed to b!l a failure to exercis11 reasonable earn. lelider shall not b1;1 required to take any steps
      nocossary to preserve any rights in tho Collateral against prior parties, nor to protect, preserve or maintain any security interest given to sacura
      the Indebtedness.
      LENDER'S EXPENDJTUAES. If any action or proceeding Is commenced that wou!d materially affect lender's interl'.lst in thl'.I Collateral or If
      Grantor falls to comply with ~ny provision of this Agreement or any Related Documents, including but not limited to Grnntor's failure to
      discharge or poy when due anv emounts Grantor is requJred to dfschar11e or pay under this Agreement or any Rolaled Documents, lender on
      Grantor's behalf may [but shol~ not be obligated to) take any action that Lendor deems appropriate, including but not limited to discharging or
      paying el) t111tes, liens, security interests, encumbrances and olhor claims, et 8ny tlme leviod or placed on 1he Collateral and payinl) all costs for
      insuring, ma1ntain!ng and prasefving the Collateral. All such expenditures paid by lender for such purposes wlll then bear interest at the Nole
      rate from Iha date peid by Lender to the data of repaymen1 by Grantor. To the extant J)f!rm!tted by applicable law, aU such expenses wilt
      become a psrt of the lndebtedf'!ess and. 01 Lender's option, will /Al be payable on demand; (8) be oddad to tho balanca of !ho Note and be
      apportioned among and bo payeble with any Installment paymems to become due during eilher (1) the term of any applicable Jnsuranco policy;
      or {2) the remaining term of ihe Note; or ICJ be tteated as e balloon payment which w!II be due and payable at the Note's maturity. Tho
      Agreement also wl!I secure payment of these amounts. Such right shall be in addition to all other rlghls and remedies to which lender may be
      entlt!ed upon Default.
      DEFAULT. Each of tha followlng shall consti1uta an Event ot OafaUll under this Agreement:
           Payment Dofautt, Grentor fails to make any payment when duo under the Indebtedness.
          Othat Oofoul1s. Grantor fails to comply with or to perform any other term, obligation, covenant or condition contained in this Agreement or
          in any of the Refat!'.ld Documents or to comply with or to perfotm any term, obllgation, covenant or condition containad in eny other
          egroamem between londei and Grantor.
          Default in Fovor of Third P!!rties. Grantor defaults under any loan, extension of credit, security agreement, purchase or sales a11reement, or
          any other agt6emont. in fllvor of any other cwditor or parson 1hat may materially artecl any of Grantor's property or ability to perform
          Grantor's obligations undet1this Agreement or eny of Iha Related Documents.
          False Statements. Any w~rranty, representation or statement made or furnished to lender by Grantor or on Grantor's behalf, or made by
          Guotantot, or any other Quatantor, endorser, surety, or accommodation party, under this AgrMment or the RelatC!d Documents in
          ccnnecllon with the obt11ining of 1ho Indebtedness evidenced by the Note or &ny security document directly or indirectly securing rnpeyment
          ol the Nole is 111180 or mishisdlng in any material respect, either now or at the time made or furnished or becomes !else or mi5teading at any
          time thereafter.
          Ot1factive Col!at111elitation. This Agreement or any of the Related Documents ceases to ba in lull force and efle<it (including failure of any
          co!loteral document to create a valid and perfected secuiity interest or lien} at any time and for any reason.
          lnsolvanc\l'. Thu diuotution of Grentor !ragerdlass of whather electlon to continua is made), any mamba, withdraws from the limited
          liability company, or any Other termination of Grantor's existence es a going bu5ines5 or the death of any mambar, th!l insolvency of
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 32
                          COMMERCIAL SECURITY
                                        of 58 AGREEMENT
                                    (Continued I                     Page 4

            Granter, the oppointment,of a rccei11at for any part of Grantor's proponv, any assignment for tho bcmollt of creditors, any typo of creditor
            workout, or the commam;:omt:int ol any proceeding undor any bonkruptc:\I or inst1!voncy laws by or against Grentor.
             Crnditor or Forfeiture Prcicoodings,   Commencement of foreclosure or lorfoituro proceedings, whothor by judicial prtlcooding, self.help,
            repossession or any other method, by any creditor of Grantor or by any govommenta1 agency against any collateral securing tho
            Indebtedness. Th!s Includes a garnishment of any of Grantor's accounts, including deposit accounts, with lender. However, this Event of
            Oolault cheU not apply 1f fhoro is a good faith dispute by Gtantor as to the validity or reasonableness of the claim which is th8 basis ol the
            creditor or forfoitura proceeding and if Grantor givas Lender written notice of the creditor or forfeiture proceeding and doposits with Lender
            monies or a surety bond .for the creditor or forfeiture proceeding, in an amount determined by Lender, in its sole discretion, as being an
            adequate reserve or bond for Iha dispule.
            EX&cution: Attachment, Any execution or attachment is lovled against the Collateral, and such oxecution or attachment is not Sot Dside,
            discharged or ateyed within thirty (30) days after tho s11me is levied.
            Chango In Zoning or Pubhi: Rnabiotion. Any change in any zoning ordinance or regulation or any other public ras1rlctlon is enacted, odoptad
            or implemonted, that limits or defines the uses which may bo mado of the Coll11teral such that the present or intended use or th!l Collateral,
            as specilled In 1he Related: Documents, would be in violation of such zoning ordinance or regulation or public restriction, as changed.
            Default Under Ottler Lian Documenle. A default occurs under any other mortgage, deed of trust or security agreement covering ell or any
            portion of the Co!fntoral,
            Judgmont, Unless adoqiiately coverod by insurance in the opinion of Landor, tho entry of o final judgment for the payment ol money
            involving more than ten tliousond dollars 1$:10,000.00J against Granter end the failure by GrantQr to dist:harga the same, or cause It to be
            discharged, or bQnded off to lender's setislact1on. within thirty 1301 doys from the dote of the order, decree or process under which or
            pursuant to which such judgment was entered.
            Evania Affecting Guarantor. Any of tho preceding events occurs with respect to any Guarantor, or any other guarantor, endorser, surety,
            or act:ornrnodation party of any of tho lndebtednes:; or Guarantor, or any other guarantor, endorser, surety, or accommodation party dies or
            becomes Incompetent or r_ovokes or disputes tho validity of, or liablfity undor, 1my Guaranty of thll lndobtodnoss.
            Adverse Chnnge. A material adverse chango occurs in Oranlor's llnancial condition, or Lander believee tho prospect of paymQnt or
            porform81"\co of the fndebt~dness is impaired.
            Insecurity. Lander in good faith believes itself insecure.
       RIGHTS ANO ftEMEOI.ES ON DEFAULT, If nn Evant ol Delault oct:urs under this Agrooment, at any time thereafter, Lender shall have aU the
       rights of a secured party under•tha Texas Uniform Commercial Code. ln addition and Without lim!tat/on, lender may exercise any one or more of
       the following rights and remedies:
                                       1
            Accalarate lndebledooss. Lender may declare the entire Indebtedness immediately due and payobla, without no1ice of any kind to Grantor,
            Auembte Collatero1. lenqor may require Granter to deliver to Lender all or any portion of the Collateral end ony end aU certificates of title
            ond othet dotuman1s relallng 10 the Co!!atara!. Lender may require Grantor to assemble the Collateral end make it available to lender at a
            place to be designated by lender. lender elso shall have full power to enter, provided lender does so without a breach ol 1he peace or a
            trespass, upon the properly ol Granter to take possession of and remove the Collateral. If I.he Collete,al contains other goods not covered
            by this Agreement at the Jime of repossession, Grantor agrees Lender may take such other goods, pmvided that Lender makes reasonable
            oftorts to return thorn to Grantor ohcr ropossossion.
           Soll the Col!oterol, Lendor shall have lull power to sell, lease, transfer, or otherwise deal with the Collateral or proceeds thereof in lender's
           own name or that of Grantor, Lender may sell the Collateral at public auction or p,ivate sale, Unless the Collateral threatens lo dect!ne
           epoodily in va!ue or iu of'! type customarily so!d on a recogni~ed morket, Lendor will glvo Grantor, end other persons as required by low,
           reasonablo notice of tho ti[llO and place of any public sale, or the time after wh!ch ony private sale or eny other disposition of tho Collateral
           is to bo made, HQwover, no no1lce need be provided to any parson who, after Event of Default oct:urs, enters Into and authentfoates an
           agreement wai11lno that person's right to notification ol sate. Tho requirements of reasonable notice shall be met if such notice is given at
           least ten 00) days before the time of the so!e or disposition. AU expenses relating to tho disposition of tho Collateral, includlr1g without
           llmitotion 1ho expensas of ,retaking, holding, insuring, preparing for sale and soiling the Collateral, shall become a parl of the Indebtedness
           SMurlld by this Agreement end shell be payable on demand, with Interest at the Note ra10 lrom date of expenditure untl! repaid.
           Appoint Rocelvor, lender shall have the right to have a receiver appointed to take possession t>f all or any part of the Collateral, with the
           power to protect and preserve the Collateral, to operate the Collateral preceding foreclosure or sale, and to collect the rents lrom the
           Collateral and apply Iha prOceeda, over and above the cost of tho receivership, against tho Indebtedness. Tho receiver m11y servo without
           bond if po1mlttod by law,· lender's right to the appointment of a receiver shall exist whether or not the apparent value of the Collateral
           exceeds tho Jndebtadnoss py a subst1mtlal amount. Employment by lender shall not disqualify a person from serving as .a receiver.
           Collect Revenues, Apply At:counts. Lender. aither itself or through e receiver, may collect the payments, rents, income, end revenues from
           the Collateral. lendQr meV et any lime in Lendar's discre1ion transfer My Collateral in10 Lender's own name or that of Lendor's nominao
           and receive tho payments:, rents, Income, end revenues therefrom and hold the same as .security for Iha Indebtedness or apply lt 10
           payment of the lndebtednBss in such ordar of pref6rence as Lander may dote1mino. Insofar as the Collateral consists of .llot:ounts, general
           intangiblos, iMuranco po!h;ios, insuumems, chattel paper, choses in action, or similar propeny, Lender may demand, collect, receipt for,
           settle, t:ompromlse, adjusj, sue for, foreclose, or ronlilo on thn Collateral as lender may determine, whether or not Indebtedness or
           Collateral Is then due. FOr these purposes. Lender may, on behalf of and in the nama of Grontor, receive, open and dispose of mail
           addressed to Grontor: chahge any address to which mall and payments are to be sent; and endorse notes, <:hecks, drafts, mOnl!y ordr.irs,
           documents of title, instruments and items perta!nlng to payment, shipment, or storage of any Co!laleta1. To facilitate collection, Lender
           may notlty at:count dobto,s and ob!igors on any Collateral to make payments directly to lender.
           Obtain Deficiency. If lender chooses to sell eny or ell of the Collateral, Lender may obtain a judgment against Grantor lor eny deficiency
           remaining on the Indebtedness due to Lender after apptlcatfon of ell amounts received from lhe exercise of the rights provided In this
           Agreament. Granto, shall be liable for 11 (lallciency ovon if tho transaction described ln this subsection Is a sale of acoounts or chattel
           paper,
           Other Rights and RemedlJs. Lendar shell hava el! the ii{lhts and remedies of a secured c(aditor under tho provisions of the Uniform
           Cornmarclal Code, as may be emended from time to time. In addition, lender shall have and may exercise any or all other rights and
           remedies it may have avalllib!e at law, in equity, or otherwise.
           Election of Remadlsa. Ex~ept os may be prohibited by applicable low, all of lender's rights and remedies, whether evidenced by this
           Agreement, tho Related Ddcumen1s. or by any other writing, shall be cumulatlve and may be exercised singularly or concurrently, Election
           by Lender to pursue any r4medy shol! not oxcluda pursuit of eny other remedy, and an election to make expenditures or to toke action to
           perform on obligatlon ol Granter under this Agreement, after Grantor's failure to pllrform, shall not affect lender's right to declare a default
           Md exercise its rnmedios. i
      NON-LIABILITY Of' LENDER. The relationship between Borrower and lender created by this Agreement is strictly a debtor and creditor
      tQloJionship and not fiduciary ln•naturo, nor Is the rolat!onship to be construed es creating any partnership or Joint venture between Lender end
      Borrowor. !lor,owar is exercisjng Borrower's own Judgment with respect to Borrower's business. AU information supplied 10 lender is for
       lMder'o protacrion only and no· other party l.'i Mtitled to rely on such inlormalion. Thero is no duty for Lender to review, Inspect, supervise or
      Inform Borrower ol any matter'. with respect to Borrower's bu5tness. lender and Borrower intend that Lender may reasonably rely on ell
      Information supplied by BorrowEjr end any investigation or failure to investigate will not diminish lender's right to so rely.
      ACCOUNTS. Notwithstanding any other provisions of lhis Agreement 10 the contrary, the word 'Accoun1" also Includes the meaning provided In
      th!l Uniform Commerc!al Code, .js amanded from timo to time,
      AUTHENTICATED DEMANDS AJVD REQUESTS. If Granlor mokos en .iuthentlcated dnmand or a request for an accounting, a request regarding
      tho Colleteral, a roquast regarding II statement of Grantor's account or a request for e termln11tion statement under the Uniform Commorcial
      Coda, Grantor agrees to i!ddtes_s tho derna11d or request to Lender at the following address: Compass 8ank Loon Research Dept., P. O. Box
      11830, ai1mingham, Alabama 35202. GranlOr agrees that, lo I.he e:i<tent permitted by applicable law, Lender has no du1Y or obligation to
      respond to tho demand or requeiit until lender receives it or notice or it at this address.
      VALID ISSUANCE. All securities and other Investment property Included In the Collateral have been duly and val!dly Issued and ere tuHy paid end
      aro ntmessesseblo.
     CONSTRUCTION OF DOCUMENTS. In the event of eny t:onfllct within the provisions of this document or between this document and any
     Related D0cuma01, and notwlthlitend!ng any other provision 10 the contrary In any of the foregoing, the proviaiona most favo,ab1e to Lende1 aha!l
     cont1ot. Toa parties hereto agr8e and acknowledge the! no rule of construction parmitting or raquiring any Gloimed ambiguities- to be resolved
     against 1he drafting party shall b,e employed In the interpretation al this document or any of tho Re le tad Documents,
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 33
                          COMMERCIAL SECURITY
                                        of 58 AGREEMENT
                                                                        {Continued)
                                                                     Paga 5

      ERRORS ANO OMISSIONS. Th~ per1ies agree that ii deemed necessary by Lend&r or any agent closing tho roan ovldenced by the Note, lender
      or the agent may corrnct ond adjust this document end any Related Documents on behalf of any other partY, 11s if such other party were making
      the couact1on or adjtJstmont, (n order lo correct clerical errors. A clerlcel error is infarmalion in a document that Is missing or that does not
      rnfloct occurototy another parjy's agreement with Lander at tho time the document was oxocutod. If ony such clmica! errors em matmial
      changes, the other pertv agrees to fully cooperate in comicting such errors within 30 days of the date of mailing by Lender or a request to do
      that. Any change in the doculT\ants after they are signed to rolloct a change in 1he agreement of tho parties Is an "alteration" or "amendment,·
      which must ba in writing and signed by tho porty that wr!I ba bound by the change.
       CONSIDERAllOrJ, Orantor repr'asems and warranls to Londeir that Grentor derives a substantial benefit from any loan evidenced by the Noto and
       any servicas which give tiS8 tO the Indebtedness, and there is adequate consideration inducing Orantor to execute and deliver this agreement
       and pledge the Co!Jatarnl hereuhder.
       SWAP AND SIMILAR OBLIGATIONS. Granlor agrees that ja) without limiting tho definition of lndeblednass heroin or the Cross•Coltatera1izat1on
       provision horoof, "Indebtedness• as defined herein shall include el! of Borrower's obligations and liabilities under any agreement between
       Borrower ond Londor or any of Londer's aftil!ates wilh ,espect to any cap, floor, collar, swap, lo1word or derh1a1ive transac1ion or option or
       s!mllar agreement involving, or settled by reference to, one or more Interest or other totes, currencies, commodities, equity or debt instruments
      or securities, ot otonomic, finem;fal or pricing indices or measures of economic, llnanciol or pricing risk or vo!ue, or any combination ot the
       lorogolng {each a ·tonder Swap Aoreeroem·1, and {b) the occurrence of a defeull or termination event under any Lender Swap Agreement shall
      consthute an Event of Dalault,hereunder and under each Related Document. Notwithstancting anything to 1ha conttary contained herein or in
      any Related Document, no Lender Swap Agreement shell constitute a Related Document for the purposes of this Agreement or any other
      Related Document.
      ADDlilONAL EVENTS OF DEFAULT. Notwithstanding any other provisions herein to tho contrnry, eech of the lol!owing elso shall be en Event of
      Oofau1t horoundor:
      Iii any change in the ownership {whether in a sing/a uansaction or a saries of transactions) of twenty-five percent (25%} M more of the
      ownership Interests las defined below) of Borrower, any Guarantor or .iny Grentor; "ownership interest• ot ony entity sha!! mean any direct or
      indi1ect ownership, control or Profit interestG in such entity, including any end e!I shares, membership interests, genera! and limited partnership
      interests, trust interests or other equiveren1s /rogardlass of how designated).
      {ii! Any ma101ial adverse change in tho linancia! conctition of any Guarantor or Grantor.
      NO ASSIGNMENT. Notwithsteocting &ny other provisions heroin to the contrary, Grantor and Borrower ngrea not to assign any al their rights or
      ob!igetlons hereunder.
      JURISDICTION I SERVICE OF i-iROCESS. Any !ogal action or proceeding brought by Lender, Sorrower or Grantor arising out of or relating to this
      agreer'tlent (a "Ptocoeding") shEIII be instituted !n the fecteral court for or tho Slate court sitting In thil coumy where Lender's offlce {et the
      address for Lender first sot forth above) is localed: provided that, notwithstanding 1h11 loragoiny, Lender shall have the right to b11ng eny
      Proceading ogoinst any perty hereto or its properties In the courts of ony other ju1isdiction, With respect to any P101:eeding, Borrower end
      Grantor, to tho fullosl extant permitted by law, each Irrevocably: {i) waives any objections that Borrower or Grantor may now or hereafter have
      based on venue and/or forum non conveniens in such lederal or state court land agrees not lo plead or ctoim the same); !iii submhs to the
      jurisdiction of any such federal or state court; {iii) agrees that service of process !n any Proceeding mev be effected by mailing a copy !hereof by
      rogistored or certified United Stoles mail tor any substantially similar form of United States mall), postage prepaid, to the actdress for Borrower
      or Grantor, as eppllcab!o, first set forth above; and livl agrnes that nothing herein shall affect the right to effect service ol process in any other
      manner permitted by low.
      MISCELLANEOUS PROVJSJONS. The lol!ow!ng miscellaneous provisions ore II pan of this Agreement:
          AmondlilQntS, This Agreement, togelher with any Related Documents, conslitules the entire understanding and agreement of the patties
          ea to the matters sol forth in this Agroemont. No alteration of or 11mendmont to this Agreement shall be effectlva unless givon In writing
          and signed by the party or parties sought to b11 charged or bound by the alteration or amendment.
          Attomoya· foas: Exp1mso's. Grantor 11g111es to pay upon demand al! of lender's costs and expenses, !ncfuding Lcnder·s 1easonable
          ettorneys' foes end Lender's !ego.I oxpenses, incurred in connec{ion with the enforcement of this Agreement. Lender may hire or pay
          someone efs(l to help enforce this Agreoment, end Granter shall pay the costs and expenses of such onforcement. Costs and ekpensos
          include Lendor's rnasonobie attorneys' foes and legal ekpenses whether or not there Is a lawsult. including Lender's rnesoneble attorneys'
          faos end fegal oxpenses for bankruptcy proceedings Unclud!ng efforts 10 modify or vacate any automatic stay or injunction), appeals, and
          any anticipated post-judgment collection services. Grantor also shall pay all court costs and such additional fees as may be directed by the
          court,
          C11ption Heeding&, Caption hoactfngs in this Agreement ore for convenience purposes only and are not to be used to intorprnt or def/no tho
          provisions of this Agreement.
          Governing Law. This Ag:rOemant will bo govamod by fedlH'lll law app!lcable to Londer and, to tha extent not proomptod by federal law, the
          lewe ol tho State of To!tas without regard to it9 conflicts of low provisions. Thie Agreoment hu been accopted by Lendor In the State of
          TOllH,
          Non•Llo.blOty of Lendor. The relationship between Gr.intor and lander created by this Agraemen1 is strictly a debtor end creditor
          relotlonshlp and not fiduciary in nature, nor is 1ho relationship to ba construed as creating any pannershlp or joint venture between Lender
          ond Gren1or. Grantor Is exe1cising Grantor's own /udgment with respect to Gran1or's busim~oa. All information supplied to lender is for
          Lender's protection only and no other pony ls entillad to rely on such Jnformatlon. There ls no duty for Lender to review, inspect, supervise
          or Inform Gr1mtor of tmy ·matter with respect to Grantor's business. Lender and Granter Intend that Lender may rMsonably rety on aU
          information supplied by Grantor to Lender, together with all representations and warranties given by Grantor to Lender, without
          inves1Jgation or confi,mat!~n by Lander and that any lnvestiga1lon or failure to investigate will not diminish Lender's right to so rely,
          Notice of Lender's Breach. Orantor must Mlify Lender ln writing of MY breach of this Agreement or the Related Documents by Lenctet and
          any other claim, cause of action or olfsot against lender within thirty {30) days ofter the occummco of such breach or after the accrual of
          such claim, cause of action or offset. Grentor waives any claim, cause of action or offset for which notice ls not given In accordance with
          this peragrnph. Lender Is entitled to rely on any failure to give such notice.
         fndemnlfkntlon of Lander. G1antor agrees to Indemnify, to defend and to sove end ho!d Lendor ha(mless from any and ell claims, suits.
         oblfgatlons, damagas, rossos, costs and eKpensas (includlng, without liml1a1!on, Lender's Lender's reasonable artornoys' fees), domands,
         1iobtfities, panaltlos, flnos·and forfeitures of any neturo whatsoever that may bo assorted against (if incurred by LondM, its olfJcers,
         direotors, amployaes, and ogenls arising out of, ,elating to, or In any manner ocoasionad by this Agrmimant and the oxercfso of tho tights
         and remedies granted Lendor under this, as well as by: !1) the ownership, use, operntion, conatruction, renovation, demolition.
         prosorvatlon, managemenl, repair, condition, or maintenance of any pert of the Collateral: !21 the OKOrcise ol any of Grantor's rights
         collaterally assigned end pledged 10 Lender hereunder: (3) any failure of Granter to perform any of Its ob!igaUons hereunder; andfor 14)
         any laUura ol Gramor 10 comply with the anvironmantBI and ERISA obligations, repraeentations Bnd wBrranties sot forth hiualn. The
         foregoing Indemnity provisions shall survive tho cancellation of this Agreoment as to all matters arising or accruing prior to such
         cencallotion ond th11a foregoing indemnity shall survivo Jn tho 11vent that Lender elects to exorcise any ol tho remactios as provided under this
         Agreement fo!low!ng default hereunder. Grantor's indemnity obligations under !his section shall not In any way he affected by the presence
         or absence ol covering lnSuranco, or by tho amount of such insurance or by the failure or refusal of any insurance carrier to perform any
         obligation on its part undet any insurance policy or policies affecting the Colh11era1 and/or Grantor's business activities. Should any clalm,
         ao1ion or proceeding ba rilada or brought against lander by reason of any event es to whloh Grantor's indemnilic11tion obligatlons apply,
         then, upon Lender's demand, Grantor, at its 6019 cost and expense, ehall defend such cl11lm, 11ction or proceeding in Grantor's name, if
         necessary, by the auornaYs for Gremor'a Insurance carrier (if such claim, action or proceeding Is covered by insurancol. or otherwise by
         such attorneys as Lender shall approve. Lander ml)y olso eogega Its own attorneys at its reasonable discretion to defend Gramor and to
         assist in its defense and Grantor agrees 10 pay tha lees and disburscmonti: of such attornevs.
         No Waiver by Lllnder. Lo{ldar shall not bll deemed to have waived any rights under this Agreement unless such waiver is given in wfiting
         and signed by Londor. No delay or omission on the part of Lender in eKercising any right shall opera;e as a waiver of such tight or any
         olher right. A waiver by Lender of a provision of this Agreement shall not prejudicn or canstitute a waiver of Lender's right otherwise to
         demand strict compllanoe with that provision or any other ptovis!on of this Agreement. No prior waiver by Lendor, nor any course Of
         dealing between Lender and Grentor, shall constitute a waiver of any of londar's rights or of env of Grantor's obligations es to any future
         uansactions. Whenever the consent of Lander Is required under this Agreement, the granting of such consent by lender in any instance
         shall not constitute conriquing consent to subsaquont instances where such consent is rnquired and In all cases such consent may be
         granted or wi1hhold in thn sole discretion of Lender.
         Notlcos, Any notice requlred to be given undet this Agreement shall be given in w1iting, and $hall be effective when actually delivered,
         when actually received by to!ofacsimi!u (unless otherwiso required by law), when deposited with a nationally recognized overnight courier,
         or, If mailed, when deposited in cha United Statos mail, as lirst class, cenifted or rogisterlld mail postage prepaid, directed to tho addresses
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 34
                                        of 58 AGREEMENT
                          COMMERCIAL SECURITY
                                                                        (Continued)                                                                  Page 6

           shown near tho beginning ol this Agreoment. Any party may changa its address fot notices under this Agreement by giving formal written
           notice to the othilr parties, specifying that the purpose of the notice fa to change tho party's address. For notice purposes, Grentor agrees
           to ke8p Lendsr informed iii ell Jimss of Grantor's current address. Unloss othorwisa provided or roqulrod by few, if there is more than one
           Grantor, any notlce g1vel) by Lender to any Grantor is deamed to be notice given to all Grantors.
           Power of Attomay, Grnntor hereby appoints Lender as Grantor's irrevocable attorney•in•fact for tha purpose of executino any documents
           nec11ssary 10 perfect. amend, or to continue the security Interest granted !n this AgreemeJlt or to demand termination of Wings of other
           socutod portios, Londer riioy nt ony time, and whhout further 11u1horiiation from Grnntor, file II carbon, photographic tlr othor reproduction
           of any linanclng statement or of this Agreement for use as o financing statement, Grontor will rnimbutso Lender lor au expanses for the
           perfection lmd tho continu'at1on of the perfection of Lender's security interest in the Collateral.
          SovombUlty, ti a coun of competent jurisdiction finds any provision of this Agreement to be Illegal, invalid, or unenforceable as to any
          clrcumstanco, that finding shell not make the offending provision illegal, Invalid, or unenforceable as to any other circumstance. II feasible,
          the offendirtg pro'lisfon sh.ill be cot1Sidorad modified so that Jt bocomils legal, valid and anforcaabllal. If the offending provision cannot be so
          modified, It shnll bo consit;lored deleted from this Agieement, Unless othm-WiM required by raw, tho i!legality, invalldity, or unonforcaability
          of any provision o! this Agreement shall not affect tho legality, validity or enfofcaabil!ty of any othor provis!on of this Agreement.
          Soto Dlscratfan of landm .. Whenever lender's consent or approval is required under this Agreement, the decision as to whether or not to
          consent or approve shall ba in 1he solo and exclusive discretion of Lendor and Lender's decision shall be final and conclusive,
           Succossa1s end Aaslgne, Sul;joct lo any llmltatlons s1a111d in rhis Agreement on transfer of Gra11tor's interest, this Agroomom shall be
           bindll){J upon and inute to lho banelit or tho parties, their successors end assigns. If ownership of lhe Collateral become:. vested In 11
           person other then Grimtor; Lender, without noiice to Grantor, may deal with Grantor's successors with reference lo this Agreemenl end tho
           Indebtedness wi1hout to1opsing Grentor from tho obligations of this Agreement or Habili1y under the Indebtedness.
           Survival of Ropresantatlohs nnd Wa1rantl11s. AU representations, warranties, and agreements mado by Granter in this Agtoemom shall
           survlvo lho execution !ll'ld1 delivery of this Agreement, shall be continuing in nature, and shall remeln in full force and effect until such time
           os Grantor's Indebtedness shall be paid in full.
          Time la of the Euem:o. T'ime is ol 1he essence in the performance ot this Agreement.
           Waive Jurv. Al! parties 10 th1s Agraemont herebv Wlllve the right to env jury 1rial in tiny tictfon, proaaeding. or coun1areloim b,ought by ony
           party ogD1net 1mv other party.
      DEFINITIONS. The following Copitelized words end terms shall have the following fl'IOanin9a whon used in this Agreement. Untess speclflcallv
      stated to the contrary, ell references to do!lar amounts shall mean omounts in lawful money of tho United State5 of America, Words and terms
      used In the singular ~hall Include the plural, and the plural shall inc!ude the singular, as the context mey fOqulre. Words end terms no1 othe,wise
      defined In this Agreement shal! have the meanings attributed to such terms !n tho Uniform Commeroial Code:
          Agroamont, The word "Agrooment" means this Commercial Security Agreement, as thi:. Commeicle\ Security Agreement may be amended
          or modified from tfma to t!ma, together with all exhibits and schodules attached to this Commercial S0cu1ity Agreement from lime to tlmo.
          Borrower. Tho word ~sorrower" means Rockdale Blackhawk, llC and includes all co-signers and co-makers signing tho Noto and all their
          successors and assigns.
          Collatornl. Tho word ·cOllatoral" means all of GrMtor's right, title and interest In and to ell the Co!latoral os described In the Collateral
          Oescr/ptlon section or thiS Agreement.
          Default. Tho word "Default" means the Default sct forth in this Agreement In tho section titled "Default".
          Encumbronca. Tha word·"Encumb,ance" moans any and al! presently existing or future mortgages, liens, privileges and othar contractual
          and statuiory eacu,lty interests and rights, ol avaiy nature and kind, whalher in adm!ralty, al low, or in eQU!ty, that now and/or !n the future
          may affet:t the Col!otaral Qt any part or parts thoroof.
          Envlronmental Lows, Tho words "Environmental Laws• mean any and all state, federal end local statutes, regulations and ordinances
          relating lo the protec1ion of human hoal1h or 1he environment, including without limltelion the Comprehensive Environmental Response,
          Compensation. and UabiHty Act of 1980, as omonded, 42 U.S.C. Section 9601, ot seq. rCERCLA"I, the Superfund Amendments and
          Raeuthoriia1ion Act ol 1986, Pub. L No. 99-499 i"SARA"), thn Haiardous Mater/a!s Transportation Act, 49 U.S.C. Section 1801, ot seq.,
          1he Aesouroe Conservation end Recovery Act, 42 U,S,C. Section 6901, et seq., or other applicable slate or federal laws, rules, or
          regulations adopted pursuant thoreto.
          E1t0nt of Default. TM words "Event ot Default" mean indi.viduolly, collectively, and intarchangaably any of the events of default set forth in
          this Ag11111mant in the default sec1ion of this Ag1eament.
          GAAP, Tho wo1d "GAAP" maans generally accepted accounting principles.
          Grontor. The word "Grentor" moons Rockdale Blackhawk, LLC.
          Gua,entor. The word "Gparantor· means any guarantor, surety, or accommodation party ol any or all of the Indebtedness, and, In each
          case, Giantor's successors, assigns, hairs, personal represente1ives, executors and administrators ol any guarantor, surety, or
          eccommod11t!on party.
          Guaranty. The word "Gu~ranty" means the gueronty ffom Guarantor, or any othar guaran1or, endorser, surety, or sccommodation party to
          lender, including without limitation e guaranty of al! or part of the Note.
          Ho10rdous Subuances. Tho words "Hazardous Substances· mean materials that, because of their quantity, concentration or physical,
          chemical or infectious cha,acto1is1ics, may cause or po:.o a present or potential hazard to human heellh or the environment when
          improperly usod, treated, stored, disposed of, generatad, manufactured, transported or otherwise hand/ad. Tha words ·Hazardous
          Substonces· ere used in their very broadest sense and Include without lim!tatlon any end all hazardous or toxic substances, materials or
          waste as dolinod by or listed under the Environmental laws. The term "Hazardous Substances" 11lso Includes, without limitadon, patro!eum
          and pet1otaum by-products or any traction thereof and asllostos.
          lndobtodnoH. The word l·1ndobtadness· maens lhe indabtedness evidenced by 1he Note or Related Documents, including a11 principe1 and
          interest togother with all other lndobtodness and costs and expenses for which Grantor is respons!bte under this Agreement or under any ol
          1he Rolatod Ovcumants.: Spe1.ffical!y. without limitation, Indebtedness Includes all amounts that may bEI indi,acdy secured by the
          Cross-Collataralization provision ot this Agreement.
          Lender. The word ''LendJr~ moans Compass Bonk, its successors 11nd assigns.
         Note, The word "Note" :moans each promissory note and agreement executed by Borrowor(s) ovidonclng a promise lo pav anv 5urn or
         aoothar obligation to Lanctsr, including spec!flcal!y (but without llmitatlon) the promfssorv note In tho principal amount of $18,622.85, dated
         July 22, 2016, togather With ell tonowals of, a11tensions, modifications, refinancings, consolidations, and substilutions of or each note or
         agreement, lndebtodne~s -evidenced by the Note or Related Documents" or ~payable under the Credit Agreement and Related
         Documents,• as this phniso is used in the doflnition of "lndebtednas5," includes amounts indirectly securad by any Cross·Coll111arolization
         provision in this document.
         Property. Iha word ~PrOperty" moans all of Grantor's right, title and interest in and to all the Property as described in the "Collateral
         Description" section of 1h!s Agreement,
         Related Oocomente. Tho words "Related Documents" moan all promissory notes, credit agroornO!'lts, loan agraemanta, environmental
         agreements, gvaranlios, security agreements, mortgages, deeds of trust. security deeds, collateral mortgages, and all other Instruments,
         agreements and documanls, whether now or haraattor ex[st!ng, executed in connection with the Indebtedness.
      GRANTOR HAS READ AND UNDERSTOOD ALL THE PRDVISIO~ j)_F\TWS COMMERCIAL SECURITY AGREEMENT AND AGREES TO ITS
      TERMS. THIS AGREEMENT IS DATED JULY 22. 2016, EXECUTEDu/~J_\,l'
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 35
                                       of 58 AGREEMENT
                          COMMERCIAL SECURITY
                                                                 (Continued)                                        Paga 7



       GRANTOR1


       ROCKDALE BLACKHAWK, LL(;



       LITTLE RIVE!! HEALTI-ICARE /iOLDINGS, LLC, Membllf of Rockdo[& Blackhawk,

      ,,,~--
          Ryon Downton, Mnrtagor Of Uttlo River Healtheare
                                                                         By:
                                                                                   r ot Littla Ri1,1or Heolthenro
          Ho!dJng!I, LLC
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 36
                   '- -                       E 1,-.:.of 58          F '! ;                         n,-\ "'
                                                                                                    .          C\
      Upon sale of this vehicle, the purchaser m~t appl)i' for a new title';Within 30 d~ys unless the vehicle isl/
        purchased by a dealer. Until a new title is issued, the vehicle reco(d will continue to reflect the owneri                                                                                                       ,
        name listed on the current title. SEE BAqK OF TAB FOR A~DITlfNAL INFORMATION.                            /
   =
   ===~                                                                                         \                           ,- \                                                                                     0
   -~
   ===o                              J               I
                                                           '
                                                                                                                            J
                                                                                                                            ~
                                                                                                                            i.
                                                                                                                                                                                                                     0
                                                                                                                                                                                                                     1
                                                                                                                                                                                                                     9
           ~                                                                                                                ii
   -N                               COMPASS BANK                                                                                                                                                                     4
   -
   _g
     o                              ATTN: TITLES
                                    701 732ND ST SOUTH
                                                                                                                                                                                                                     9
   :==::;~                          BIRMINHAM, AL 35233
   =<0
           ci
   _;;
   ----
                                                                                            '


                                                                                     YEAR MODEL .         MAKE 0~ VEHICL"E -
                                                                                                                                                          '             .
                                                                                                                                                              ., BODY. STYLE
                                                                                                                                                                                 ,             ~      ~   •

                                                                                      2015                 CHEV'                                                        CG,.. "\
                                                                                                        TITLE/DOCUMENT t:,IUMBER

                                                                                                      16610142'571084045 Jli7V30/2pl6
                                           MODEL                                                    ·uc~seNuMBER                                                                      ,'   ~ <·


                                            I                                   3300                HNL66Q6
                                                                    PA~VJOUS ~WNEA

                'MILLE.~ STARNES·                                                                                  \ ,.IJ
                                                           OWNE.R

                                                                                                                                 ACTUAL MILEAGE
                                                                                                                                          .                     ~           ;•
                                                                                                                                                         ,, . . . o-.




                                                                                                                                                \             ";.·




                                                                                                                                   av
                                                                                                                                                     , ~ORIZE() AGENT"'.'~-·-



                                                                                                                                   2ND LIEN·A!:l.EAS~O         ~~-''==---
                                                                                                                                                                                     ~ ,DA~,
                                                                                                                                                                                                      •
                                                                                                                                   av
                                                                                                                                                    , /µTHOAIZED AGENT.
                DATE OF LIEN                                                3RD UENHOLOER
                                                                                                                       t
                                                                                                                                    -- -~·::....J, ....~ ,::: .......,::;~,~1\
                                                                                                                                 .3ADUENRElEASEO .._._.., ,.._.,. ...._..,
                                                                                                                                                                          ~-.· \~ .
                                                                                                                                                                                      ..
                                                                                                                                                                                                      ~

                                                                                                                       ,)               -
                                                                                                                                          .. -·~'
                                                                                                                                              ....
                                                                                                                                                          ~._.,,,._.. . '""-·DATE•••
                                                                                                                                                          ~
                                                                                                                                                                            ...........
                                                                                                                                                                                     ~                    '


                                                                                                                                  av
              !TIS HEREBYqE!N'1F1eQ,fi-fA_TTHE PEA$Qt£Hl§1!€JN NAMED 1s THe·owN,eR                                                                   JJJ11iORIZ\:I? A_!3J~f-!T ..1
              0FTHEVEHICLeOESCRIBE0ABOVEWHICHlSSUBJECTTO.lHEAB0VELIENS.
                    ................. '"!t,~.... -,-,y-~, -- •.                                                                                                ~                                      -1 /
                       ....,.   ......~-                                                                                                                            0            :     "'~

                                                                                                                                                                                     . ',..,
                                                                                                                                                                                             -I-·,.
                                                                                                                                                                                             ..
          A   1-d tfr s·"o:;               s ~";'"R";_~.;·~ o'~-'s H~~~~:.r GR E E'"M ENT                                               SIGNATURE
                                                                                                                                                                                         ··.:,.
                                                                                                                                                                                                              DATE
         "WE, THE MARRIEO PERSONS WHOSE SIGNATU.<µ;S APPEAR HEREIN, HERESY
        .' AQREE THAT THE OYmERSHIP· OF THE VEHICLE OESCRISEO ON· "!HIS
                                                                                                \ I. /                ',:                              .,
           CERTIFICATE OF Tl* SHA.tl FROM THIS DAV FQAWAAD 111:: H~W _JQl/fll:Y_._ ,                                  :F.
           AND !N lllE EVENT OF DEATH OF" ANV OF Tl\E PERSONS 'NAMEQ lN THE                                                             S!GNAfuRE
        O AdREEMENT, lllEOWNEASttiPOFTliEVEHJClE SH,AU '{es'rlNnle'.suRV&OR{S).·
            .                                                        -~
                                                        ~            ,- ,., .                                                           SIGNATURE ..
                                                        DO NOT ACCE_PT TlTLE SHOW[N_G E.AASU.R€, ALTEAA11.0N, Oft MUT{LATION.
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 37
                                       of 58
                                                                  I/Iii
                                                           •021 oooooooooooooooooooooAFS0950 •
                                                                                                                    1111111"1


                                                               PROMISSORY NOTE

     1.:w:~%il~:~~i~fil1M~~w~~%;tim~\~li~¥~~m;~1~~~1~1;:~;i,:~1:1~1~:~t~~~iJ:~1~~1~)1~~-4~~e~
          Reforencos In the boxes ebova aro for l~ndor's use only and do not limh the applicability of this document to any particular loan or item.
                                      Any item above containing "• • •" has been omitted due to text length limitations.

      Borrower:       Rockdale Blackhawk, LLC                                       lender:         Compass Bank
                      1700 81010s Ave.                                                              Texas Processing Center
                      Rockdale, TX 76567                                                            3520 Executive Center Driv8, Building 5, S1,1lte 100
                                                                                                    Aus1tn. TX 78731-1642
                                                                                                    (800) 239-1996


       Principal Amount: $20,046.11                                                           Date of Note: July 22, 2016, Executf@/~
       PROMISE TO PAV, Rockdoto Blackhawk, LLC l"Borrowor"J promlsm1 to pay to Compass Bonk l"lendnr-1, or ordor, In lawful money of tho
       Unitod Stato, of Amerieo, the principal 1imount of Twenty Thousand f"orty-s!x & 11/100 Dollllrs {$20,04B. 11 ), together with intorost on tho
       unpaid p1lnclp11I b1.1lonc;e from July 22, 2016, cotculatod os described In the ·1NTEREST CALCULATJON METHOD~ paragraph using on lntersat
       rtlte of 4.S20% p!lt 11nnum basod on II yOor of 360 days, until maturity. The Interest rate moy change under the terms and conditions of the
       "POST MATURITY RATE• section.
                                                  '
       PAYMENT, Bonower will pily this loan 111 GO pnyments of $3'74.52 each payment, Borrowar's fiut psymont Is due Augus.t 22, 2016, end ell
       subsequent poymonts a,e dtlB on tho some doy of ooch month after that. Borrower's finol payment will be duo on July 22, 2021, and will be for
       nll prlnc/pol nnd all accrued lntorullt not yet paid, Payments Include prlnclpal end lntera!lt, Unlt\as 01herwle& oareod or roqulrad by app!/coble
       h1w. puyrnonts wlll bo oppRod first to lntinost, then to any foea or amount& for eddllionol products or &ervlces you obtain In connection with thls
       loen !such os debt cencellatlon/suapon$lon protection, cwdit insurenco. warranty co\lerage, otc,J that are poyablo wlth or as part of your
       payment, then to principal due, then to eny unva!d collection co,ta end other charges due under this Note, with any remaining amount to the
       outstanding prlnc!po1 b8l11nce. Bortowar ·wrn pay Lender !It lender's address shown above Of at such 01h01 place as Lend(l1 may dosignato In
       w1ltlng.
       INTEREST CAlCUlATION METHOD. lnt!]tosl on lhis Noto io computed on a 365/360 basis: thot is, by opp!ylng the ratio of the tnteroot rate
       011st o ya11r of 360 days, multiplied by'tha outslanding principal bolonco, mutt!pli11d by tho 11cttml number of doys tho princ;ipo! balance Is
       outalondlng. unlose euch eolcufotlon wo11fd rosutt In a usurious rBto, In which caso lntero!t shnll bo c11!c11lated on a pet diem basis of a year of
       365 or 366 dayd, aa the c11ss moy ba, AU lntarost payable under thfa NQtll J, computed using this method. This calculation method results fn e
       higher effective lntoroet rate than tho nurhorlc inttmlst tlito !ltated in this Noto.
      TRANSACTIONS WITH AFflLIATES. Borrower shell not directly or ind/reedy (including through its parent companyUos), subsJdlory!losl, or
       ofllliato/s)) -transfer any proceeds of the 1Loan to, nor use them for the benefit of, a Bank Affiliata, including using any of tho proceeds of Iha
       Loon to make any payment on (or with rnspect to) any !oen or other debt from any Bank Afliliate. Borrower may request a list of Bank
      Altillates, which Is updated on a quarterly basis, from the Bank by tonlacting ils relationsh!p manager. The term ~Bank Affiliate" means any
      onilty ll l that is directly or indirectly !including ownership through a trust and bonaficiol ownership), controlling, conttolled by, or under common
      conlrol wilh Londer !such on entity o •control Entity~), 12) in which o majority of its directors, trustees, or oanerol partners (or individuals
                                                     1
      exercising elmltar functions) constitute a mojorrty of the persons holding any such office with Lender or a Control Entity, 13) that is sponsored
      and ed11Jsed on a conlroctual basis by Ll!nder or another Bank Aflilia1e, or (4) that is (a) an investment company for which lender or any other
      Bank Afllllato 801'\/0B as an invoslment eq11issr, es defined in 6ection 2(011201 of the Investment Componv Act of 1940 115 U.S.C. S0a·:2faH20)},
      or (bl on investment fund for whkh Lendor or enother Bank Affilloto servos as on investmont advisor, if Lender end the other Bank Af/il!atos
      own or control in the aggregote mo,a than five percent (5%) of eny cless ol voting sacuritlas or ol the equity capital of the lund (It be!no
      understood that the ownership of fHtoen 1porcent !15%) or more ol the ownership interest in on entity Sholl be deemed control of the entity, and
      that each gonerel par1nor shall have control over the partnership).
      To the extent the proceeds of this Loon•wm be usad to purchase securities {rogardlass ol whether such purchase ls co11duc1ed through BBVA
      Securities Inc. or through another broke~-doaler}r {1) no securities of a Bank Afllllate {including those unde1written bv o Bank Affiliate) shall be
      purchast1d during on issuenco or underwfiting period, or In a way that would trnnsfer Loan proceeds to a Bank Affilia10; 12) no securities sha!I be
      purchosod where a 8snk Af!iliata Is sellirig thorn as prlnclpal (oven In tho open market); and 131 Borrower ogrees to promptly notify lander ol any
      violation of this provision.              ,
      FoHuro to comply with the foregoing Trohsoctions with Affl!l111es requiromo!'lts at any time during the term of 1hls Agreement, Including renewals
      and EJ){tensions thereof, shall ba dasmed, o Default and subject 10 the detauh provisions and remedies ava!lable to Lendn,.
      PREPAYMENT. Borrower mey poy withbut penalty al! or o portion of the amount owed earlior than it ls dun. Propsyment in -tun shall consist of
      payment of the romaln!ng unpaid principal balance together with all accrued end unpaid inte1es1 and all other amounts, cos1s and ollp11nses for
      which Bormw11r is rMponsib1o undat thiS Noto or any other agreement wilh Lender pertoining to this loan, end in no event wiO Borrower ever be
      required to pay any uneamed Interest. ~orly payments will no1, unless agreed 10 by lender in writing, relieve Borrower ol Borrower's obligation
      to toniinue to make payments under l~e paymanl schedula, Rathe,, esily payments will reducB Iha p1lnclpal balance due and may result in
      Boirower'$ moking !ewer payments. Borrower agrees not to sand Lender payments ma1ked "psid in lu!t, "without recourse", or slmi!or
      languoge, If Borrower srmds such e p,iyment, Lender may accept it without losing any of Lendor'$ rights under this Note, end Boirower will
      romoln obligated to pay any further amount owed to Lender, All written communlcotlons concerning disputed aniounu, including ony check or
      other payment Instrument that lndlcatea thot the poyrnent con&tltutos "paymant fn full" of tlle amount owed or that 19 tendered wl1h other
      condltlona or IJmltatfona or as full sotlaf11ctlon of e disputed omount musl bo mallod or dotlvered to: Compo!, Bonk, Tlixas Processing Center,
      3520 Executive Cooler D1i11e, Building 5, Suito 100, Auatin, TX 78731-1642.
      LAT.I; CHARGE. If n pnyment ts 10 dp.ye or more late, Borrower will be charged 5,000% of the unpuJd portion of tho regularly scheduled
      payment,
      POST MAIORITY RATE. Tho Post Motyrity Rate on this Note is the lesser of !Al the maximum rote allowed by law or (8) 2.000% per annum
      obovo the noto rtite in offact at the tlmo ol final maturity. B011ower will pay interest on au sums duo ahor final moturitY, whether by
      nccoferotion or olhorwlso, at that rate.
      OEFAUL T, Each of !he following shall constituto on event of default !WEvent of Default") under this Note:
          Peym11nt ~fault. Borrower fails t6 make any payment when due under this Note,
                                              '
          Othar D&feulH, Borrower /ails to Comply with or to parform any other term, obligotion, covenant or condition contained In this Note or fn
          any of the telated documents or to,ccmply with or to perlorm any term, obligation, covenant or condition contained In any other agreement
          between Lendor and Bortower,      1
          Defautt in Favor of Third PartiH•. Borrower or any Granlor dofoults under any loon, extension of credit, saturity ogreemant, purchase or
          soles agreement, ot any other agreement, In favor ol ony other creditor or parson that may motetiolly effect onv of Borrower's proponv 01
          Borrower's ability to repay this Note or porlorm Borrower's obH{tations under this Note 01 tiny of the re/oted documents.
          Folse Stetom1urts. Any warranty, representation or statement mode or furnished to lender by Borrower or on Borrower's behall under this
          Noto or the related documents is false or misleading in any motsri.i1 respect, either now or et Iha time mode Qr furnished or becomes false
          or misleading at any !Ima thereolts.r.
         01111th or tnso/1111ncy. The dlsso!lf(ion of Borrower (rogordlass of whether election to continue Is made!, any member withdraws from
         Boirower, or any other termination of Boirower'o existence as a going business or the death of any member, the Insolvency of Sorrower,
         tho oppoin1mant of o receiver !or o'ny p11r1 of Borrowor'8 property, any assi9nment for tho benafit of creditors, eny typo of creditor workoul,
         or tho commencement of any proc~edlng under any bankruptcy or Insolvency laws by or against Boirower.
         Creditor or Forfalture Proteodfng~. Commencement of foreclosure or forfeiture proceedings, whether by judicial proceeding, self·halp,
         reposs&ssion or eny other metho~. by any creditor of Borrower or by any governmental agency against any collateral securing the loon.
         This includes o garnishment of any ol Borrower's accounts, including deposit accounts, with Lender. However, this E11ent of Default shall
         not apply If thsro Is o good faith dispute by Boirowar as to the v111idity or rsesonobleness of the tlalm which is the bosis of the creditor or
         forfeiture proceeding and if Borro~er gi11es Lander wrltton notice of tho credittlr or forfeiture proceeding and deposits with Lender monies or
         a surety bond for the creditor or forfolturo proceeding, In an amount determined by Lender, in ita solo discretion, as being en adequate

                                                          ~')(."' ~ ~~, \\ C:, , ,
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 38
                                        of 58NOTE
                                 PROMISSORY
                                                                           (Continued)                                                                  Page 2

             reserve or bond lor tM disputo.
             Evonls Attoctlno Gu11rnntor, Any of tho p1aceding events occurs with respect to any guar.intor, endorser, suroty, or accommodotion party
             of any ol thu indebtedness or eny Quarantor, endorser, surety, or accommodation party dies or becomes incompetent, or rovokos or
             disputes the validity ol, or liability under, any guaranty of the !ndeblednass evidenced by this Note.
             Ad11ors11 Chunoa, A material adVl!fso change occurs in Borrower's financial condition, or Lender believes the prospect of payment or
             p&rlormonca of this Note is impalred ..
             lneocurity. lender tn good faith beliav8a Itself insecure.
        LENDER'S RIGHTS. Upon default, Lender may decloto tho ont!re indebtedness, including the unpaid principal balance under this Note, all
        accrued unpaid !nterost, and all other amounts, cost& end 01cpcnses for which Borrower is responsible under this Note or any other agreement
        with Lendor pertaining to this loan, immad!atoly due, without notice, ond then Boirower wilt pay that amount.
       ATIORNEVS' FEES: EXPENSES. Lendor rrioy hire an attorney to help collect this Note ii Borrower does not pay, and Borrower will pay lander's
       roosonoblo ottotr1eys' fees. Borrower also will pay lender an other amounts lender actually incurs as court costs, lawful foes for filing,
       recording, raleasing 10 any publio oflica a'ny lnstmment securing this Note; the reasonable cost actually expended lor repossessing, storing,
       prepa1lng for sole, ond selling any socuritV; ond fees: for notlng o lion on or transferring a certificate of title to any motor vehicle orlered as
       security tor this Note, or premiums or idenJifiablo chargos received in connection with tho sole of authorized insurance.
       JURY WAIVER. lender nnd Borrower hrmiby w11lva tho right to ony jury trial In any oction. procMdlng, or counterclelm brought by 8ithor Lender
       or 8onowar ogolnst tho oth11,.
        GOVERNING LAW. Thi& Noto will be gov8mod by fedarol law el)pl!coble to tend-Or and, to tho extent not preempted by federal !ow, tho laws of
        the State of Toxo, without regard to Its co'nflicts or !aw provisions. This Noto hos been accepted by Lender In the State of TexDs.
        DISHONORED CHECK CHARGE, Borrower will pay a processing fee of $25,00 If any chock given by Borrower to Lendor as II payment on this
        loan is dishonored.
       RIGHT OF SETOFF, To tho extent permitted by opp!icabla law, lander rasarvas a right of setofl !n all Borrowor·s accounts with lender (whathet
       chocking, savings, or some other account). '!'his includes ell accounts Borrower holds jolritly with someone else and all accounts Sorrower may
       open in tho future. However, this does nllt Include any IRA or Keogh accounts, or any trust accounts for which setoll would ba prohibited by
       !aw, Borrower nuthoriws Lender, to the e:Xtent permitted by applicable law, to charge or sotoff all sums owing on tho indebtedness against any
       and oll such accounts.
       FEE TO WAIVE VIOLAilON OF COVENANT. Lender reserves the right to assess and collect .a lee in connecUon with any agreement by lender to
       waive tho violation of any covenant conta/nod In the Note or anv other document or agreement signed in connection with the Note or 10 wa!ve
       or farago l1s rights and remedies upon tlia occurrence of a default, The foregoing statement shall not in any respect obligate the lender to
       waive the violation or any covenant or 10 jorego its rights ond remedies upon ths occurrence of a default, which it may or may not do in its sole
       discretion.
       AMENDMENTS. This Note constitutes th!J entire understanding and agraamants of tho parties as to th11 matters set forth in this Note. No
       alteration or amandmom Of rhls Note she.II bo el/octrva unless given in writfng and signed by tho party or parties sought to be bound by the
       nltornlion or amendment.
       SEVERAlllll1Y', If a court of competent Jurisdiction finds nny provision of this Note to be illegal, Invalid, or unenforceable os to any
       circumstance, that finding shall not make tho offending provision illegal, inval!d, or unenforcaabfa as- 10 any other circumst!lflce, If faaslb!e, the
       offending provision shall be considered r'ilodilied so that it becomes legal, valid and enforceable, If the offending provision cannot be so
       modified, It shtll! be considered deleted lfom this Note. Unless otherwise required by law, the Illegality, invalid!W, or unenforceability of any
       provision Of this Note shall not effect the legality, va!ldity or enforceability of ;Jny other provision of this Note.
       ADDlilONAL PROVISIONS. Nolwithstandlng any other provisions of this Nole to the contrary: (a)lend&r'a Reniadlee, Lender also may exercise
       any and all remedies availoble to it, liinder's rights ara cumulative and may be exercised togather, separately, and ir1 aoy order: !b)No
       Aulgnment. Borrower agrees not to assign any of Borrower's rights or obligations under this Note; (c)Propoyments. The terms "prepayment"
       and "early payment· maon any payment thal exce1;1ds the combined amount of interest, principal due, and charges du8 as of the data Lendor
       receives thilt payment. The omount ol t~is axcess will be applied to tho outstanding principal ba1ence:!dlflruil Paymerlt. Borro"."'er agrees that,
       tf Borrower owes any late ch11rg0S, collection costs or other amounts under this Note or any related documents. Borrower's llnal payment under
       this Note wm include all of these amounts, as wall as all unpaid principal and eccruod intarest;!e)Loan Fees. Borrower agrees tha1 all loan fees
       and othor p1epald finance charges are fully earned es of the dote of tho loan and will nol be subject IO refund upon early payment !whether
       voluntary or as a rllsult ol default).
       BUSINESS PURPOSE. Tho Borrower agrJes to use tho p1oceeds ol this Note or Credit Agreement solely for business purposes and not any
       personal, family or housohold purpose.
       CHANGE IN INITIAL INiEfiEST RATE, If this Note evidences an extension of credit with B variable rote and an initial or a currant interest rate or
       index Is stated, tho initial or current rate l!or index stated on tho Noto may differ from the actual rnto or index duo to ch1m11aa in thEI rate or index
       before closing,
      CONSTRUCTION OF DOCUMENTS. !n 1he event of any conflict within the provls:iona of this Noto or between this Note and any other document
      roforrod to or executed in connection w·ith this Noto, and notwithstanding any other provision to the contrary in eny of the foregoing, the
      provisions most fovorabte to lender shall control. Tho parties hereto agree end acknowledge that no rule of construction permitting or requirlng
      any clslmad arnblguitfes 10 be rosolvad 'against the drafting party sholl be employed in the interpretation ol this Note or any of the other
      document& referred to or executed !n confloction with this Note.
      ERRORS AND OMISSIONS, I agree that If deemed necessary by lender or any agent closing the loan evidenced by this Note {"the Loan"!,
      Lender or tho ogom may conocl end adjust this Noto and eny other doctJmllnts executed in connection with the Loon t"Reletad Documents") on
      my behalf, as II I wore making tho correction or adjustment, In order to corroct cfar!cal errors, A clerical error is Information in ll document that
      Is mlsslng or th.it does not reflect accurately my agreement With lender at the time the document was executed. II any such clerical errors are
      ma1erl11I changes, I agree to fully cooperate in correcting such errors within 30 days of the date of mailing by Lender of a request to do that.
      Any change In tho doeuments ofter they are signed to reflect a change in the agroamem of the parties is an "alteration• or n11mendman1," which
      must be ln writing and signed by 1ha partV who will be bound by Iha chang&.
      MINIMUM INTEREST RATE, Notwithstanding anything 10 the contu•ry contained In your not11, credit ogr11ament or othar Instrument I tho
      ilNotaHI your fntore,t ro.lo or Porlodlc Rote, will nevor ho lower U.e.n the lege.l minimum Interest into or floor cis d11.sc,lbed In yollr Noto, lf your
      Noto provldea for a variablo rote tied to on Index plus o margin, that rato may, ot timas, totol an amount leas then the Minimum Interest Rato. h'I
      auch coso your Interest r11te or Perlodh: Rate wm ba tho stated Minimum !11tarest Rote. In the event that tho eum of the tndait pll.lS the marQln is
      graator than tho Minimum Interest Reta, than 1hlt higher rate $hall be the Interest roto or l'erlo(llc Rote chtlrgsd on your Note.
      AUTHORIZATION TO OBTAIN CREDIT 1NfORMATION REGARDING BORROWER. Borrower hereby authorizes lender 10 oblain credit inrormadon
      on Borrower liom credilors and credit rePorting agencios at any time end from tima to time for the purpose of reviewing any loan, other financial
      accommodation or service provided by lander to Borrower,
      AODITIONAl EVENTS OF DEPAUL i. Notwithstanding any other provisions herein to thti contrary, each of the following also shall be an Event of
      Default hereunder:
      rn any change In tho ownership {whethor in a single lr&nsactlon or II series of transactions) of twenty-fo1a percent (25%1 or moro of the
      ownorship interests [as do!inad below) of So1towor, any Guarantor or any Grantor: ·owne1ship interest" of any entity shall mean any dlroct or
      indirect ownership, control or profit inter(lsts in such entity, including any end an shares, membership interests, general and limited par111ership
      interests, trust intorests or other equivalents {regardless ol how designated).
      (ii) Any material adverse change in the financial condition of any Guarantor or Grnntor.
      JURISDICTIOM / SERVICE OF PROCESS. Any logo! action or proceeding brought by Lendor or Borrower against the other arising out of or
      r&latlng to the loan or other extension of credit evidenced by, secured by or otherwise related to lh!s insuument or agreement (a "Proceeding")
      shall be Instituted in tho faderal court for or 1ha stato court sitting in tho county where Lender's office (at tho address for ler1der first set forth
      above) Is located: provided that, notwith.standing !ho foregoing, Lender shall have tho right to bring any Proceeding against any party hereto or
      its propartios In the courts of any othOr jurisdiction. With respect to any Proceeding, Borrower, to the fullest extent pormittod by law.
      irrevocably: Ii) waives any objections that Borrower may now or hereafter have based on venue and/or forum non conveniens In such federal or
      stete court land agreaa not to p!ead or claim the ssme); (ii! submits to 1he jurisdiction of any such federal or state court; (iii! agrees that service
      of process In any Proceeding may bo effected by mamng a copy thereof by registered or certified United States mall {or any substantially sfmllor
       torm of United States moll), postage prepaid, to the address for Borrowor Ur.st set forth above: and (Iv} agrees that nothing herein shall affect
      the right to effect service of process In any othor manner permitted by law.
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 39
                                       of 58NOTE
                                 PROMISSORY
                                                                                            (Continued)                                                                        Page 3

       REINSTATEMENT OF MINIMUM INTEREST RATE OR INDEX. Jf tho Nore pro\l!des !or a minimum interest rate or minimum interest rate index
       /some1imos reHirred to as the 'lloor'l, und'auch minimum Interest rote or minimum interest rota index ls woivlld or removed in conjunction with
       Borrower onte1in11 Into an lntorost rate sWap transaction, such minimum intorast rata shall autome1h:11!1y be reinstated if, and at the time, tho
       lmornst rllte swap transaction is canceled br terminated for any reason.
       SUCCESSOR INTERESTS. Tho tetma oi this Note shall be binding upon Borrower, and upon Borrower's heirs, personal rnptMcntativcs,
       successors and usslgns, and shall inure to the benefit of Lender and its slii;cessors and assigns.
       GENERAL PROVISIONS. NOTICE: Under no c!rcumstancl'IS (and notwithstanding any other provisions of this Note! shall tho !ntorost charged,
       collected, or ctintracted for on this Note exceed the maximum rote permitted by law. The term "maximum rate permitted by law• as used in
       this Noto moans the greater of !al tho m~lllmum rate of !nterost permiued under federal or 01her law applicable to the indobtedness evidenced
       by this Noto, or {bl tho higher, as of the d.ota of this Norn, of the "Weekly Coiling" or the "Quarterly Ce!fing" as referred to In Sections 303,002,
       303.003 end 303.006 of the Texas Finai:ico Godo, If any part of this Noto cannot be onforcod, thfs fact wilt not effect the rest of the Noto.
       Borrower does not a9re11 or Intend to PilY, and Lender does not agree tJr intend to contract for, charge, col!ec:t, take, m.<.:orvo ot feceive
       (collacdvely raforred to herein as "charge pr coUecrl, tmv amount in the nawra of interest or ln the naiura of a fee for thls loan, which would in
       any way or event !including demand, prepayment, or occereratlon) cause Lendor to charge or collect mom tor lhis loan 1han the maximum
       Lender would be permitted to charge or 'fOllect by iede1al raw or tho law of the State ol Texas !es applicable}, Any such e:<coss inte1est or
       unauthorliad fOe ahall, Instead of anything statod to the contrary, be applied first to reduce tho princfplll balance of this loan, end when the
       jlrincipol has been paid in full, be refunded to Sorrower. Tho right 10 accelerate maturitV of sums due under this Noto does not include the right
       10 acco!arate 01w Interest which hos not otherwise accrued on tho date of such acceleration, and Lo11der does not intend to charge or collect any
       unearnod inlerest in the avant of acceleration. All sums paid or agreed to b11 paid to lender for the use, forbearance or detention of sums dull
       horeundor shall, to the extellt p11rmitt11d bv epp!icoble law, be amortized, prorated, aHoca!Ad and spreed throughout the fu!I term of tho loon
       evidenced by this Noto until payment in full so that tho 111111 or amount of interest on account of the loan avldonced hereby does not exceed the
       oppflcab!o usury ceiling. lender may de!a"y or forgo enforcing any of its rights or rnmodios under this Note without !os!ng ihem. Borrower and
       any other person who signs, guarantees or endorses this Note, to the axiom allowed by law, waiVll presentment, demand tor payment, notice of
       dishonor, notic(,l of intenl to accel11rate the maturity ol this Note, and notice of acceloration of the maturity of this Note. Upon any change in tho
       te1me of this Note, and unless othe1"1:"ise expressly stated in writing, no party who signs this Noto, whelher as maker. guarantor,
       nccommodallon maker or endorser, shall be released from liability. AU such parties egroo lhat ltmder may renew or e:<tend lrepoatedly and for
       any long th of time) this loan or release any party or guarantor or collateral; or Impair, fail lo realize upon or perfect Lender's security interest in
       the collateral Without the consent ol or notice to anyone. All such parti11s also agree that Lender may modiry this loan without tho cotlSent of or
       notice to anyone other then the peftV wltti whom th11 modification is mode. The ob!!gatlons under this Note ore jolnt end several.
       PRIOR TO SIGNING THIS NOTE, BORROWER READ ANO UNDERSTOOD ALL THE PROVISIONS OF THIS NOTE. BORROWER AGREES TO THE
       TERMS OF THE: NOTE,
       BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

       BORROWER:



       IWCKDALE BLACKHAWK, LLC



       LITTLE RIVER liEALTHCARE HOLDINGS, J.LC, Membor ol Rockdale Blackhawk, L

       By,       /:::J.<::~ ! .
             Ryen Downton, M11nager of Uttf11 Rhror He111thc1H11                                                                                   Llttlo Ri11er Hoallhc11ro
             Holdings, LLC



                                          ......... YM,11.>.,0.<»I . _..........   c,,..,_,..,,..,... ,.... - · - · .,. C-,"-""""""""'""c ,.,.,.,,,. "',,
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 40
                                       of 58

                                                       I
                                                COMMERCIAL SECURITY AGREEMENT


          References In the boxes above am for Lender's use only and do not limit 1ha appllMbillty of this document to any particular loon or item.
                                       Any ilem above containing_"•••• has been omitted due) to text length !Imitations,

      Grantor:        RockdolD Blackhawk. LLC                                        lender:          Compass Bank
                      1700 Dro?o!I Avo.                                                              Texoe Procees!ng Center
                      Rockdale, TX 76667                                                             36201:xacutlva Canter Drive, Building S, Suite 100
                                                                                                     Austin, TX 78731·1642
                                                                                                      (8001239-1996


       THIS COMMERCIAL SECURITY AGREEM!NT dated July 22, 2016.                EJCecute"Jbl\?1s mode and executed between Rockdalo Blackhawk, LLC
       i·ornntor"I and Comp.is11 Bank ["lond1.1r").
       GRANT OF SECURITY INTEREST. For ;va!ueble cons!derotlon, Granter grants to ltmder a security lntnrost 111 the Collateral to sGcure tho
       htdebtedneae 11nd egress thet Lender 11h111/ hiwe thri tights sfeted In this Agroemont with respect to the Collalorel, in addition to ell other righ1s
       which Lender may ha11e by law.            I
       COLLATERAL DESCRIPTION. The word1 "Cotlateralft as used in this Agreement means the following described property in which Grentor is
       giving to LMder a security interest for ·tho payment of the Indebtedness and performance of all other obligations under the Note and this
       Agrnement:                              "
            2015 Chevrolet City Express Cargo t\JIN 3N63MOYNXFK725475l
       fn llddition, tho word "Colfateral" also incjudes ell the following:
            {Al AH eccsssions, attachments, accessories, replacements of and addltlons to any of the c0Ua1era1 described herein, whather added Mw
            or tater,
            [B) All product6 and produce of any ;of tho property described in this Collateral section,
            IC) All accounts, general intangible$, lnstrnmems, ronls, monies, payments, and all other rights, arising out of a sale, lease, consignmem
            or 01har dlsposllion of any of the property described in this CoJJatera! section.
            (OJ All proceeds !including im;uronctl proceeds) lrom tha saht, destruction, loss, or other dlsposl1ion of any of the property destribed In this
            Collaterol section, end sums duo lroin II third party who has damaged or destroyed the Co!lotarnl or from that party's Insurer, whether due
            to judgment, settlement or 01her pro~ess,
            !El All records and da1a relating to ·any of tho propl:JtY described in this Collateral section, whether In the form of o writing, photograph,
            microfilm, mlcroflcho, or electronic rt\edla, together with all of Grantor's rloht, title, and interest in and to all compute, software required to
            utillze, 1;:reete, maintain, end process' any such records or data on o!ectronlc media.


      CROSS·COLLATERALIZATION. In addltlPn to the Note, this Agreement secures all obligations, debts and liabilities, plus interest thereon, of
      Grontor to Lendor, or 11ny one or more Ot them, as well es all cl11lms by lender ogeinst Granter or any one or more ol them, whether now
      existing or hereotter arisl11g, whether ralo:ted or unrelated to the purpose of the Note, whether 11o!untary or otherwise, whether due or not due,
      direct or Indirect, determined or undetermined, obso!uto or contingent, llquldated or unliquidaled, whether Grantar may be Uabte individually or
      jointly with others, whether obligated as {Juora.nior, surety, accommodation pany or otherwiso. However, this Agreement shall not secure, and
      tho "Indebtedness" shall not Include, any ,obl!gatlons arising under Subchapiers E and F of Chapter 342 ol lhe Texas Fimmco Code, es amended.
      RIGHT OF SETOFF. To 1h11 ei,:tant permiitad by applicable tow. lender reserves a right of 6e1off in all Grantor's accounts wllh lender (whether
      checking, savings, or some other account). This Includes all accounts Grantor holds jointly with someone else and all accounts Grantor may
      open In the future. Howevor, this daes Oot Include any IRA or Keogh accounts, or any U1,.1st accounts for which setoff would be prohibited by
      law. Grantor authorizes Lander, to 1he extent permitted by applicable law, to charge or setoH all sums owing on the Indebtedness against any
      and all 6Uch accounts.
       ORANTOR'S REPRESENTATIONS ANO 11\'.ARRANT/i:;S WITH RESPECT TO THE COLLATERAL, With respect to the Co!la1er11!, Granlor represents
       anti promises 10 Lender that:
                                                   '
           Orgonltntlon. Grantor ls a l!mited liob!lity company which is, end at all limes shall be, duly organized, valld)y existing, and Jn good Standing
           under and by vlnue of tho lawa of th,e Steto of Texas, Grontot is duly authorized to transact business In all other states !n which Grantor Is
           doing busineGs, he\/ing obtained al! necesso1v filings, governmental licenses end approvals for each state in whtch Grantor is doing
           business, Specil!col!y, Grantor la, <1nd at all times shall be, duly qualified as a foreign Hmited !!ability company in all states in which lhs
           failure to so qualify would have a mOte1lo! adverse elfec1 on its business or flna.nclal condition, Gran1or has the 1uH power end authority to
           own Its propen!es and to transact t.he business In which It Is prasemly engaged or presently proposes to engage. Grantor maintains an
           office et 1700 8rt1zos Ava .. Aockdo1e, TX 76567. Unless Gtantor hes design8lod otherwise in writing, the prlncipal office is the office at
           which Grantor keeps its books and r9cords including Its records concerning tho Collotetal. Grantor will notify Lender prior to any change In
           tho location of Grantor's state of crgonlzotion or tiny change ln Grantor's name, Grantor shall do all things necossDry to preserve and 10
           keep in full force and affect Its existence, rights end privileges, and shall comply wi1h all regulations, ,utes, ordinances, statutes, orders and
           decrees of any go11ornrr1ental or qua~l-governmenta! authority or court eppllcab!e to Grantor and Grantor'a business actl\/ilies.
           Aulhorintion, Gtontor's executiori, .delivery, end performonco of this Agrsemer\t end oil tha Related Documents have been du!y authorized
           by oil necessary actlon by Gremor, do not require the consent ot opprovol of any other person, regulatory authority, or governmental body,
           and do not confl!ct with, result rn a ',ilolatlon of, or constitute o default under (1) any provision of (a) Grantor's anicles of organization or
           momborship agreements, or (bl any agreement or other lnstwmant binding upon Granter or {21 any faw, governmental regulation, court
           decroe, or order epp!iceb!e 10 Granter or to Grantor's propertla6. Grantor has the power and aulhority to enter into the Note and lh&
           Related Oocumants and to grant cojlotota1 as security for the lridebtednBss, Gron1or ha6 the furthar power ond authority to own and to
           hold au of Grantor's assets and prop~r.1los, and to cutry on Grontor's business as presently conducted.
          Porfectfon of SGcudty hrtorHt. Gra~tor agrees to 1ake whatever actions are requested by lender to perfect and continua Lender's security
          interest In tho Col!oterot Upon rcqu{/st of Lender, Granter will deliver lo lender any and an of the document6 evidencing or constituting tha
          Collateral, end Grantor will note len~or's Interest upon any and all chattel paper imd instruments If not dellvered to Lander for possession
          by Lendi:r, Thia Is a continuing Socljrity Agroomont ond wm continue in affect even though ell or 11ny port of the lrtdebtednoa!J i& pefd in full
          and evon though for a period oi time. Orontor may not bo lndebtad to Lander.
          Noth::os to Lendor. Grantor will pron\p1ly notify Lander !n writing at Lander's address shown abova {or such other eddresses as lelldar may
          designate from time to time) prior 101 any /1) change in Grantor's name: 121 change in Grantor's assumed businasa name!sl: (3) change
          in the monagemllllt or In the memb~rs or managers of the limited liabllity company Granto,; (4) change In the authori:ed signer!sl; {5)
          change in Gtantor's princlpal office a,ddress: !61 change In Grantor's stale of organization; t7l conversion ol Granter to a new or different
          type of business entity; or (8) cha~ge In any olher aspect of Grantor that directly ot indlrectly relotos to MY agreements between Granter
          end Lender, No change Jn Granto.r's name or state of organization wlll take elfact until after Lendor has raceivod notice. Grantor
          raprosonls and warrants to Lernler;1hat Grantor has provided lender with Grantor's correct Employer !dentif!cadon Numbe,. Grantor
          promptly shall notify Lender should Granter apply for or obrn!n a new Employer Identification Number,
                                               ' of 1his Ag,eement will not vlola1e any law ot agreement governing Gran1or or to which Grantor Is
          No Vlolo.Uon. The ei,:acutlon and dalJvery
          e porty, end Its membership sgreem~nt does not prohibit ony term or condition of this Agreilment.
           Enforceability of Colfata1el. To thel extant the Collateral con6lsts ol accounts, chattel paper, or general in1anglblas, as def!nad by the
           Uniform Commercial Code, the Collatarol 16 enfcrceobla In accordance with its terms, Is genuine, and fully compiles with all applioable laws
          end regulatlons concerning lorm, cOntent and manner of propara1ion and execution, and all persons appearing to be obligated on tha
          Colla!ore1 have authority and capacit\, to contract and are In fact obligated as they appear to bo on tho Collateral. There sha!I be no setofls
          or counterclaims ogainst any of the 'Collateral, and no agreement shall ha\/e been made under which any deductions or discounts may be
          clolmed concemit1g the Co!lat-0ral ax4apt those disclosed 10 lender in writing,
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 41
                                        of 58 AGREEMENT
                          COMMERCIAL SECURITY
                                                                      (Continued)                                                                 Page 2

         location of tho CoUntaral. Excl!pt tot vehicles, and el!cept otherwise In the ordinary course of Grantor's buslneSs, Grantor agHms to keep
         1he Coll11tat0I at Grantor's addros9 shown above or lll such other locations as are occcptab!a to Lender. If tho Collateral Is a vehicle,
         Grontor will keep the Colloteral et 1hoso addresses except for toutino travel, Upon Landar's raquast, Grontor will deliver to Lendor in form
         sntislnctorv to Lander a schedule of reel properties and Collateral loc.itions relating to Grantor's operations, Including without llmltation the
         following: 111 all real property Grantor owns or Is purchasing; (21 all real property Grantor Is renting or leasing: {3) all storage facilities
         Grimtor owns, rents, leases, or uso11; and {4) all 01h11r properties where Collateral is or may be Joaa1ed,
         Remove! of the Co!!Ptoral. Except iii th8 ordinary cou1se of Grantor's busiMss, Grantor shall not remove the Collateral rrom its existing
         location without lender's prior wrluOn consent. To tho a11.tent that the Collateral consists of vehicles, or oth8r titted property, Grantor shall
         not take or permit any action which would require opplicotion for certificates of title ro, the vehicles outside the State of Texas, without
         Lender's prior written consent. If Giantor moves from Grantor's address shown above to another tocatlon within the same steto, Grantor
         may move tha Co!lataral to Grantor'S new address, but only if Grantor gives lender the naw addross in writing prior to Grantor's moving,
         In any ovent, Grentor 11groos to keep lender informed at all times of Grantor's current address, Granter shall, whonover requested, advise
         Landor of tho exact location of the COUotaral.
         TransocUona lnvolvlng Cotrl'ltarel. ~xcept for inventory so!d or accounts collected in the ordinary course of Grantor's business, or as
         otherwise provided for in this Agree_ment, Granter shall not sell, oHer to sell, or otherwise transfer or dispose of tha Collateral. Grnntor
         ehsll not pladgo, mortgage. encumber or otherwise pe1mit the Collateral to bo subject to any Uan, security Interest, ancumbrnm;o, or
         charge, othor than the secu1ity intorost provided for in this Agreement, without tho prior written consent of lender. This includes security
         interests even If junior in right to the security interests granted undar this Agreement. Unless waived by Lendor, all proceeds from any
         disposi1lon of the Collateral lfor wh_alever reason) shaU be hafd in uust !or lander and shall not be commingled with any other 1unds;
         provided however, this requirement _shall 1101 constitute consent by Lender to any solo or other disposition, Upon receipl, Grantor shall
         lmmadiotely deliver any such proceeds to Lander,
         Titto. Grantor represents and warrn[lts to Lender that Granto, holds good and marketab!o title to the Collateral, free and clear of all liens
         and encumbrances except for tho lion ol this Agreement. No financing statement covering ony of the Collateral is on file in any public
         office othar than those which reflect the security imerest created by this Agreement or to which lender has specifically consented.
         Grantor shall defend lander's rights in the Collateral against the claims and demands of 1111 othor parsons.
         Inspection of Co1hitam1. Lendor and lender's designated representatives and agents shall hava the right al all roesonabla times lo axamiOB
         and inspect the Collateral wherever located.
        Toxos, Aas1uamonts and Lions. Grnrito1 wlll pay when due all laxes, essassmonls and liens upon tho Collateral, its use or op11ralion, upon
        lhis Agmemont, upon 11ny promissory note or notes 011ldoncing the todabtadnass, or upon any of tha othor Related Documents. Grantor
        may withhold any such paymant or moy elect to contest any lien if Grantor is in good faith conducting an 11pproprla1e proceeding to contest
        tho obligation to pay and liO long us Lender's inter!lSt in the Co!fatoral Is not jeopardized in Lander's sole opinion, In any contest Grimtor
        shall doland 1tsa1! and Lender and shall satisfy any final adverse judgment baforo anlorcoment against tho Collateral. Grantor shal! name
        Lendor as on additional obtigea u11dar: any surety bond furnished in the contest proceedings.
                                               1
        Repair!! and Metntenenca, Grantor s hall keep and maintain and shall cause others to keep end maintain the Col!ataral in good order. repair
        end rnerehantabte condition. Grantor shall further make andlor cause all nacessary ropafrs to be made to tha Collotetal, Including tho repair
        end restoration of any ponion of thJ Collateral that may bo damaged, lost or destroyed. In addition, Grantor shall not, without the prlor
        written consom of lender, make or Permit to be mode ony al1aretions to any of the Collet oral that may reduce or impuir the Col!aterars us 11.
        value or me,kotobility, Furthermore, Grentor shall not, nor she!! Granter pilrmit others to abandon, commit waste, ot destroy the Collateral
        or any part or parts thereof. Grantoi' runhar agrees to furnish lender with 011!dence that such texes, asllossments, and governmental and
        other charges have boen paid /o run and In a timely manner. Grantor may withhold any such payment or may oloct to contest any l!en if
        Grantor Is In good loith conducting an approprlatet proceeding to contest the oblig!ltlon to pay end so long as Lender's interest in the
        Co!leterel is not jeopardized.
        Compllonca with Oovernmanta.l Ra(julrements. Gr.inter shall comply promptly with all laws, ordlnencos, rutas end regulatlon<; of all
        gow11nmenral authorities, now or heioafter in effect, apptlcabfe to tha ownership, produo1ion, disposition. or use of Iha Collateral, includ!ng
        all laws or rogu!elions rotating to the undua erosion ol highly-erodible f11nd or relating to Iha conversion of wetl11nds for 1h11 production of an
        agricullurel product or commodity. Granter may ocntest in good faith any such law, ordit1enca or rogulBtion and wllhhotd cornp!ienca
        during any proceeding, including app;oprlata appeals, so long as lender's interest In the Collateral, in lender's opinion, ls not jeopardized.
        Hetardoue Subetencea, Grantor represen1s and warrants that the Collateral never has bean, and never will be so long as this Agreemen1
        remains e Hen on the Collateral. usea in vlolation of any Environmental Laws or for the gonoretlon, manufacture, storaga, transponalfon,
        treatment, dispos11I, release or threatonod release of any Hazardous Substal'ICO, The representations and wor,antlas contahied haroin ore
        besad on Grantor's duo dillgenco in investigating tho Collateral for Hazardous Substancos. Grentor hereby (1) releases and waives eriy
        lutu10 ct81ms against Lendor ·for lnclemnity or contribution in the event Granto/ becomes liable for i:leanup or other costs under any
        EnvirOl'lmentel Laws, and 12) ag1eo!I to lndamnily, dofand, and hold harmless Lander against any and all clolms and losses resulting from a
        broach of this pro\llslon of this Agredment. Tnis obligation to indemnify and defend shall survivs the p11yment of tha Indebtedness and the
        eotlafaction ol this Agreement,       '
        M11lntenanca of Cnuahy lnsu,anca., Granter shall procure and maintain all risks insurance, Including without limitation fire, theft end
        !!ability coverage together with such 'other insurance all lender may require with respect to the Collateral, in forn1, amounts, coverages and
        basis reasonably acceptable to Lendljr. Grentor, upon request ol Lendor, wl!I deliver to Lander from time to tlme the policies or certificates
        of Insurance in lorm eetislactory to lender, including stiput11tiom; that coveragee wm not be cancelled or diminished without at least lhirty
        {301 days' prior written notice to Lohdar end not including any disclaimer of the insurer's liability for lailure to give such a notice. Each
        insurance policy elso ehell im::lude an endorsamant providing thnt coverage In favor of lender will not be Impaired in any way by eny set,
        omission or defeult of Grentor or any other person. In connection with all policies covering assets in which Lender holds or is offered a
        security !merest, Gramor will provide Lender with such loss payable or other endorsements as Lender may raqufro. If Granior at any time
        fails to obtain or maintain any insurance os reQuired under this Agreement, Lender msy (but shall not be obligated tol obtain such insurance
        as Lender deems appropriate, inclu(!ing ii Lander so chooses 4 Singta interest lnsurenca, • which wm cover only Lander's lnlarast in tha
        Col!otora1.
        App!lcatfon of lotutence Proeeeda, Granter shell promptly notify Lender of ony loss 01 damage to the Colhnerel, whether or not such
        cnsuelty or loss Is covered by lnsurailca. Lender mey make proof or !oss if Granto/ fails to do so within fifteen 1151 days of the casualty.
        All proceeds of any insuronoe on tha Collateral, including accrued proceeds 1haraon, shall be held by lander 11s part of the Collateral, If
        Lender llOnsents io repair or replacerpen1 of the damaged or destroyed Collateral, Lendor shall, upon saW;tactory proof of expenditure, pay
        or ralmburso Grnntor from 1h11 proceeds !or the reasonable cost of repair or res1ora1ion. If Lender does not consent to repair or replacement
        of tho Collatarill, Lender shell reteiri a surticient amount of the proceads to pey ell of the h1debtedness, BOd shall PHY the balance to
        Granter. Any proceeds which hove not been disbursed within six !6! months after their receipt end which Granter has not committed to
        tho repair or restoration of the C0Uat1;1ral shall be used to prepay the Indebtedness.
        nequlred ln!lumnce. So long as this f\greoment remains In effect, Grantor shall, at its sole cost, keep and/or cause othors, at their expense,
        lo keep tho Collatare1 constantly !rlstjred against loss by lire, by hazards included within the term ~extended coverage, - .ind by such other
        hazards {including flood insurnnce w~ere epplic11bte) as may be required by lander.
         ln&urance Proceeds. ll:mder shall haife tha right to directly receive the proceeds of all insurance protecting 1ha Collateral. In the event that
         Grnnlor should receive any such insu.rance proceeds, Grantor agrees to immedia1ely turn over and to pay such proceeds directly to Lender.
         All insure.nee proceeds mey be 11pplll?d, et its solo option and discretion, and in such a manner as Lender may, determine laflat payment of
         all reasonable costs, expenses end at;torneys' fees nocessa,Hy paid or fees necessarily paid or lncurrad by lander in this connection), for the
        purpose of: O I repairing or restoring the lost, damaged or destroyed C0Uater11I; or !2) reducing the than outst11nding be lance of Grantor's
        Indebtedness.
        Lander's receipl of such insurance pfoceads and tho application of such proceeds as provided heroin shall not, hQwever, affect the lien of
        this Agreement, Nothing under this ,section shall be deemed to excuse GrBntor from its ob!ig11tions promptly to repair, replace or restore
        any lost or damaged Collateral, who1her or not tho aama may be covered by inaurence, and whothor or not such proceeds ol insurance 11ra
        aveilob1a, and whether such proceeds ere sufficient in amoun1 to com11le10 such repair, replacement or restoration 10 the satisfaction of
        Lander. Furthermore, unless otherwise confirmed by Lender in writing, tho a!)p!loetion or rafease of any insurance proceeds by Lendo, shall
        not be deemed to cure or waive any Evant ol Derault under this Agreement. ,Any proceeds which hove not been disbursed within six (61
        months oher th&ir receipt and which Grentor hes not committed lo the repair or restoration of the Col!aterel shall be used to prepay tha
        lndeblednass.
        Insurance Reserva9. Lendor may raqylra Granto, to maintain with lender teso,ves !or payment ol insurance premiums, which reserves shall
        be c111atod by monthly payments froin Granror ol a sum estimated by lander to be solliclent to produce, at le&st fifteen 115) days IJeforc
        the premium due data, amounts at leiist equal to Iha insuranca premiums to bo p.iid. If lift a en f161 days boforo paymont is due, tho resor11a
        funds era insufliciant, Gr11ntor shall ~pon demand pay any doflclency to Lander. Tho rasaive funds shall be held by lender as a general
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 42
                                        of 58 AGREEMENT
                          COMMERCIAL SECURITY
                                                                         (Continued)                                                                  Page 3

           deposit nnd shall constitute e 1\0fl•interast-bearing account which Lender may salisfy by paymen1 of the insurance premiums (equired to bo
           paid by Grantor as 1hey become due, Lander does not hold tho reserve funds in trust for Grtmtor, and Lender le not the agent of Gtontor
           for payment of the insuram:o premiums required to be paid by Grantor. The responsibility for the payment of premiums shall remain
           Grantor's soh1 responsibility,
            lnminnce Reports. Granlor, upon roquest of lander, shall furnish 10 lender r11ports on each existing policy of Insurance showing such
            information 11s Lender may reasonably request including the following: (1) the name of the lnsuier; (21 the risks insured; (3) Iha amount
           of the policy; {4) the property insured; 15) the then current value on the b,;1sis of which insurance has been obtained and the manner of
           dererm!ntno thal value: end 16) thp expiration dato of the policy, 1n addition, Grantor shell upon request by Lender {however not more
           oftOtl thM annually) havo en independent appraiser satisfactory to Lender determine, as applicable, the cesh ve!ue or replacement cost ol
            the Collateral.
           Prior Encumllrencoa. To the extant applicab!o, Grantor shall fully and timely perform any end ell of Grantor's obligations under any prior
           Encumbrnnces affectlng the Collator~!. Without !1miting the forngoil'lg, Gran!or shall not commit or parmil to exist any breach of or default
            undar eny such prior Encumbral'ICOS, Gran1or shBlt futthBr promptly no11fy lender in writing upon thB occurrMce of any event or
           circumstances that would, or that inlght, result in a brnach of or default under any such prior Encumbrance. Grantor shall funhor not
           modify or oxtond any of the terms of any prior Encumbronco or any indebtodness secured thernby, or request or obtBin any add!tionol loons
           or other o)ltensions of credit from any third party creditor or creditors whenever such eddltionol loon advances or other extensions of credit
           mlly bo dl1acUy or indirectly secured, whether by cross•to11ateralizat!on or otherwise, by the Collator.ii, or any part or PBns thereof, wl!h
           possible prefomnca en.cl p1iority over Lender's security i11teras1. Granter additionally agrees to obtB1n, upon Lender's raquBst, and Jo form
           and substance as may then be satlsractory to Lender, approp1iat£1 waivers and subordinations of any lessor's liens or priVIIBges, vendor's
           liona or privileges, puichese monBY eecuritv lnleres1s, end any other Encumbrm1ces that may affae11he Collateral at BOY time.
           Future Encumbrances, Granto, shalt not. without the prior written consent of lender, grant eny Encumbrnnca that may affect the
           Collateral, of any pert or pans thoradt, nor shall Grantor permit or consent to any Encumbrance attaching 10 ot boing li!ed against any of
           the Collateral In favor of anyone other than Lender. Grnntor shall further promptly pay when due all statements and charges of mechanics,
           mete,Jalmon. laborers and others Incurred In connection with the alleratlon, improvement, repair and maintenance of the CoUaternl, or
           otherwise furnish appropriate security or bond, so that no future fncuinbranca may ever attach to or be !ilad against any Collateral. tn the
           event tMI the Collo1etol or any part or parts theroof Is and/or may be located In and/or on leased premises, Grnntot shall promptly pay tho
           full amount of such rentill or lease payments whenever tha same shall be due so that no lessor's lion or prlvilege may evM attach to or
           affect ar\'{ of lhB Collateral with poSsible preference and priority over the lien of this Ag1eement. In the event that any of the Collateral is
           purchased or otha,wise acquired by.Grentor one credit or deferred payment sales basis, Grontor shall promptly pay the full amount of the
           purchaae or acquisition pr!ca of Guch. Collator&! so that no vendor's lion or privllago, or purchase money security interest, m<1y over attach to
           or bo easertad agair,st any of the (:ol/ataral with possible prererence ond priority over the !ion of this Agreement, Grm1tor additionally
           agrees 10 obtain, upon reques1 by lender, and in form and substance as m.iy then be satisfactory to lender, appropriate waiv1m end/or
           1iubordl1111tions of any lessor's lie~s or pr!vilogos, vondot's liens or prlvl!egos, purchase money socurlty Interests, and any other
           Encumbrnnces thot may affect thB Colloteral Bl any timo,
           As long as this AgtcomBnt remains· in affect. Grentor will not permit any lovy, attachmBnt or restraint lo be made affectiflg any of tho
           Collateral, or permil any notice of li8n to bi'! lilod with respect to the Collateral or any par! or parts thereof, or permit any receiver, trustee,
           custodian or es61anee tor tho benefit of credltors to be appolntad to take possosslon of any ol tha Collale,al. Notwl1hstandlng the
           foregoing, Grantor may, at its solo expense, contest in good faith. by appropriate proceedings Iha validity or amount of any lBvy,
           attachment, restraint or lien filed egtlinsi or alfecling the Co!latoral, or any part or parts the,eof; provided thBt l1l Grantor notifies Lender
           in advance or Gran1or's intent to contest such a levy, attachment, rastre!111 or !!en, and 12} Grantor p1ovld£1s additional security to Lendor,
           in form and amount slltlsfactory to L_endar.
           Notice ol Em:umbrancos, Gtantor shell Immediately notify Lander in writing upon the filing of eny 8UBchment, lien, judicial process, claim,
           or 01hor Encumbrance. Grantor odditionelty ag_rBBB to notify lender immediately In wrl1ing upon the occurrence ol env default, or event that
           with the pss~ege of time, tailura to cure, or giving of notice, might result In a default under any of Grantor's obUgations that may be
           secured by any presently existing or future Eneumbrnnce, or thal might result in an Encumbrance affecting the Collateral, or should any of
           the Col!aterel be seizBd or attached Qr levlBd upon, or threatened by seizure or attechmont or levy, by any person other than Lander.
           Books and Records. Grnntor wilt keep proper books and records with regard to Grantor's business BClivities and thB CcllatBral In which 9
           oocurity Interest Is grnntod hereundGr, In accordance with GAAP, applied on o consistent basis throughout, which books and records shall
           at all reasonable 1fmes be open to !nspoctlon and copying by lender or LendBr's designated agents. Lender shall also have the right to
           Inspect Grantor's books end rocords, and to discuss Granlof'6 affaiis and linonces with Granlor's officers and representatives, at such
           reesonab1a times as Lendor m11v dasJgnatti.
           AnBnclng Statamel'lta. Grant-Or outhoriies LendBr to file 8 UCC financing statement, or Bltemative!y, a c:epy of this Agreemeflt to perfect
           Lander's &Bcurlty Interest, At Lender's request, Gr&ntor add!1!onally agrees to sign all other documents that are. nacessary to perfflct,
           protecl, end continue lender's security lntares1 In the Property. Grantor will pay an fi!fng lees, title transfer fees, and other fees and costs
           Involved unless prohibited by law of. unless Lender is required by law to pay such foes and costs. Grentor Irrevocably appoints lender to
           axacu10 documents necessary to traj,sfar title ii there Js a default, lender may file fl copy of thfs Agreement 6S a l!npnclng statement.
       GRANTOR'S RIOHT TO POSSESSION. Until dBfoult, Grnntor may have possession of the tangible pBrsonal property and beneficial use of a!! the
       Collateral and may uso it fn any lawful manner not inconsistent with this Agreement or tho Related Oot:uments, provided that Grantor's right to
       poirneaslon end beneficial use shall not Bpp]y to any Colt11!ernt where possession of the Collateral by lender is required by Jew to perfect
       Lander's security imerest in such Collateral. H lender Bl any time has possession of Bny Co11aternl, whBther before or after an Event ol Default,
       Lendor shall bB deemed to have elCercised mosonable care in the custody Md preservation of Iha Collateral if lender tokes such action for that
       putpose as Grantor !lhall request or as L!)ndar, in Lernfat's solo dlscretion, shall deem appropriate under tho circumstances, but failure to honor
       BnY roQues1 by Grantor ahall not of itself_ bB deemed to be e failure to exercise reasonable care. Lender shall not be required to take any stops
       nocese11ry to p1eserve any rights in the Co11&teral against prior parties, nor to protoet. preserva or maintain any security interest given to secure
       the Indebtedness,
       LENDER'S EXPENDITURES, If any action or proceeding is commenced thal would mBteria!ly affect Lender's interest in the Collateral or II
      Grantor loi!s to comply wllh any provi:Slon of this Agreement or any Rela1od Documents. Including but r10t limited to Granlor's faUure to
      discharge or plly when due any amount~ Grentor is required to discharge or pay under this Agreement or any Retetad Oocuments, Lender on
      Grentor's bBhalf may !bUI shall not be oPligeted to) tske any action that Lond1H deems appropriate, including but not limited to discherging or
      payiflg all taxos, lions, security Interests., encumbrances and other claims, a1 any time levlod or p!oced on the Collateral Bnd paying oil cos1s for
      insu1ing, maintaining and preserving the CoUeteral. All such expenditures paid by Lend11r for such purposM will then bear interest ot the Note
      mla from Iha date paid by Lendor to the data of repayment by Gran1or, To the extent pB1mitted by app!!cabfo law, all suth ex!)enses will
      become a port of the !ndabtednBss and, ot landar's option, wll! (Al be payabto on demand; (BJ bo added to tho balance of the Note and bo
      apportioned among and ba payob!e with l.ny Installment payments to become due during oithe, (1 I the term ol eny app!!cable Insurance policy;
      or /2) tho remaining 1erm of tho Note:/or IC) be treated os a balloon payment which will be due end payable at the Note's maturity, The
      AgreemBnt o!so will secura payment of tfiese amounts, Such right sha!I be in addition to all oth11r rights and remedies to which Lender may be
      ant/trod upon Default.
      OEFAUL T. Each of thB following shall tonstitute an Event of Default under this Agreement:
          Payment Default, Gren1or tails to make any payment when due undor 1ha Indebtedness.
          Othot Default,. Grentor fflil, 10 coniply with or to perform any other term, obligation, covenimt or condition contained in lhis Agreement or
          in any of tho Relotad Documents c;ir to comply with or to perform any torm, obligation. coVBnant or condition contained in any other
          agroemont between lender and Grantor.
          DefBult in Favor of Third Pertias. Grlmtor defaults under any Joan, extension of credfl, security agreement, purchaSil or sale$ agreement, or
          any other egreemenl, in favor ol any other creditor or person that mey materially affect ony of Grantor's property or abl!ity to perfo1m
          Grantor's obligotlons und£11 this Agreement or any of the ABiated Documents.
          Fal!Ml StatBment,, Any wa,ranty, riipresontatlon or statement made or furnished to Londer by Grantor or on Grantor's behalf, or made by
          Guarantor, or any other guarantor, endorser, surety, or accommodation pany, undet this Agreement or the Related Dtlcuments in
          connection with the obtaining oi the Indebtedness ovidam;ed by tho Note or any security document directly o, indirectly securing repayment
          of tho Nota Is ffllsa or misleading In bny mBtorial 1ospacl, either now or at tho time made or furnished or bocomas false or misleading at any
          time thotaofter.
          Defectivo Collaterallzalion, This Agfaament or any of the Related Documents ceeses to bo in full force end effect !including failure of any
          col/i1teral document to create a valid and perfected SMutity interest or lien! .at any time and for any roason.
          lnaolvency. The dissolution of Gr8ntor (regardless of whBther ofoction to continua Is madeJ, any member withdraws flom the limited
         'liabmtv company, or any other torrhination of G,antor's e)listenca os o going business or the dea1h of any member, the lnsolVoncy of
                                               I
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 43
                                         of 58 AGREEMENT
                         . COMMERCIAL SECURITY
                                                                         I Continued)                                                                Page 4

            Grnntor, tha appointment of a receiver for any parr of G,antor's property, any assignment !or the benefit of creditors, any type of creditor
            workout, or the commum::ement of orly proceading undlH any bEmkruptcy or insolvency laws by or agalnst Granter,
           Crodit<Jr or Fo,fi1lluro Proceedlnge. 'Commencement of foreclosure or forfeiture p10ceedings, whether by judicial proceeding, sell-help,
           repossession or any other method, by any creditor of Granter or by any g:overnmenta1 agency ageh1st any collateral securing 1ha
           lndobtedness, This includes a garnishmont or any of Grantor's Bccounts, including deposit accounts, with lender, However, this Event of
           Default shell not apply II there is a good faith dispute by Grantor as to the validity or reasonableness of the claim which is the basis of the.
           creditor or forfoituie proceeding ond ii Gran1or gives Lender written notice of the creditor or forfeiture proceeding 11nd deposits with Lender
           monlus or u surety bond for tho creditor or forfeiture prQcoeding, in an 11mouf\t determined by Lender, in ils sofe discretion, os being on
           adequate rosorVo or bond for tho disl}ute.
           E;;ecutlon; At1achmnnt. Any execu1ion or attachment Is levied aaainsl the Collateral, and such execution or attachment is not set aside,
           dischllrgod or stayed within thirtv 130! devs after the same is levied.
           Change In Zoning or Pub!lc Rastllctfoil. Any change In any zon1nt1 ordinance or regulation or any other public ,estriction Is enacted, adopted
           or implemented, that tim!ts or define~ the uses which mev be mai1e of 1ha Co!1ateral Such that the present or Intended use of the Collateral,
           as specified In the Related Documenis, would be in violation of such zoning ordinance or regullltion or public restriction, as changed.
            Default Under Othor lion Document&. A default occurs under any other mortgage, deed of trust or security agroamant covering all or anv
            portion of the Collateral,
            Judgment. Unless adequately cove_(ed by insurance in tho opinion of lender, the entry of a final judgment for the payment of money
            lnvoMng morn than ten thousand dcil!ars {$10,000.00) against Grantor ond tho failure by Granter to discharge the same, or cause it to be
            discharged, or bonded off to lendet's salisfaction, within thirty !301 days from the dote of the order, decree or process under which or
            pursuant to which such judgment wils entered.
            Events Affecting Guarantor. Any of the precedlno events occu,s with respect to any Guarantor, or any other guarnntor, endorser, surety,
            or accommodation party ol any of tl'!o Indebtedness or Guarantor, or any other guarantor, endorser, suret',', or accommodation party dies or
            becomos Incompetent or rovokes or ilieputos the validity o1, or liability under, any Guatanw of the Indebtedness.
           Adverse Ch1mgo. A material adverse change occurs in Grantor's financial condiliOn, or Lender believes the prospect of payment or
           performance of Iha Jndebtednass Is impaired.
           Insecurity. Lendor in good faith beliQVes itsell Insecure.
      RIGHTS AND REMEDIES ON DEFAULT. ·11 en Evant of Default occvrs under this Agreement, ot any time thereafter, Landor shall have all the
      rights of a secured party under the Taxes Uniform Commerclol Coda. !n addition snd without limitation, Lender may exercise any one or mo,e of
      the foltow!ng rights and remedies:
           Accelerate lndebtedneee. lender m~v dec!ero tho entire Indebtedness lrnmadiutely duo end payable, without notice of eny kind to Grontor.
           Assembla Colh:1lert1I, Lender may re.Guire Grontor 10 deliver to Lender a11 or any portion of tho Collateral and any and an certificotea ol title
           and other documents rele11ng to 1he Collateral. Lender may require Grantor to ossemble the Collate(a1 end m11ke it availoble to Lender at a
           place 10 be designated by Lender. l,.endM also shall have full (lower to enter, provided Lender does so without e breach of the peace or a
           trespass, upon the property of Granto, to take possession ol and removo the Collateral, If the Collateral contain$ other goods not covered
           by this Agreement et the time of ro~ossession, Grantor agrees Lender may take such other goods, provided thet Lender makes rm1sonabte
           efforts to return them to Grantor 11tt,r repossession.
           Sell the Collateral. Lender shall hav~ full power to sell, tease, transfer, or otherwise deal with tha Collateral or proceeds thereof In Lender's
           own name or that of Grantor. Lendor may sell the Collateral ot public auction or private sale. Unless the Collateral threatens to decline
           speedily in value or Is or a type customarily sold on a recognized market, Lender will give Granto,, and other persons as roqulred by law.
           1ot1sonab!o notice of the time and plai:e of any public sele, or the time after which any private sale or 1my other dispositiOl'I of the Collateral
           is to bo mudo, However, no notii:e need be provided to any person who, altar Event of Dafaul! occurs, enters into and authenticates an
           aoraemont waiving that par.son's right to notification ol sale, Tho requirements of reasonable notice shall be met if such notice is given at
           least ten !10) days bofora the time of the sale or disJ)osition. All expenses relating to tho disposition of the Collateral, including without
           !imitotlon the axpen909 of retaking, holding, Insuring, preparing for sale and selling the Collateral, shall become a pBrt of the Indebtedness
           secured by this Agreement and shall be payabh1 on demand, with Interest et the Note rate from date of expenditure until ,epaid.
           Appoint Rat:alver, Lender shall have tho right to have a raceiver appointed to take possession of all or any pan ol the Collaternl, with the
           power to protect end preserve the· Collateral, to operate the Collateral pteceding foreclosure or sate, and to collect the rants lrom the
           Collateral end apply the proceeds, over irnd above the cost of the receivership, against the Indebtedness. The receiver may serve without
           bond If permiUed by law. Lender's right to the ep(lointment of a receiver shall exist whethe, or nol the appatent value of tile Collateral
           excaeda the lndabtednass by a substan1lal amo1.1n1. Employment by Lender shall not disqualify e person 11am serving as a receiver.
           Collect Rovonues, Apply Accounts, lender, either itself or through a receiver, moy co1leot the payments, rents, income, and revenues from
           the Collateral. Lender may at any time In Lender's discrot!on tfansfar any Collaleral Into Lander's own name or that of Lander's nominee
           and roce!ve 1he payments. rents, income, 11nd rovonues therefrom and hold the same as secudty fer the Indebtedness or apply it to
           payment of the Indebtedness in such order of ptefarenco as Lendet may determine. Insofar as the Collateral consists oi accounts, general
           Intangibles, insurance policies, instruments, chattel paper, choses In action, or similar property, Landor may demand, collect, receipt for,
           settle, compromise, adjust, sue for, foreclose, or realize on the Collateral as Lender moy determine, whether or not lndebtednese or
           Collateral Is then due. For these Purposes, Le11der may, on behalf of and in tho name of Gremor, rQceive, open and dispose of mail
           eddressad to Granto,; change anv Eiddrese to which mail and payments ere to be sent; and endorse notes, checks, drafts, money orders,
           documents of title, instmmants end hems pertaining to payment, shipment, or storage of any Collateral, To facllitata coUection, Lender
           moy notify account debtors and obli1:1ors on any Collateral to make payments directly to Lender.
           Obtain Ooficloncy, II Lender chooses to Boll any or ell of the Collateral, Lander may obtain o judgmanl against Granter for any deficiency
           romainlng on the Indebtedness duil to Lander after eppllcution of ell amounts received from tho exercise of lhe rights provided in 1hls
           Agreemenl. Grnntor shall be fiabl8 for a deficiency even if the transaction described In this subsoc1lon Is a sale of accounts or chattel
           paper.
           Othar Rights ond Remedies. Lon~or shall have alt the rights and remedies of a secured creditor under the provisions ol tho Uniform
           Commorcial Code, es may be amefldod from 1ima 10 time. In addition, lender shell have and may exorcise any or all other rights and
           remedies It may have available et lay.', in equhy, or otherwise.
            Election of Retnedla.11. Eirnept as iTiay be p!Ohiblled by appl!coble law, ell of Lender's rights and remedies, whether evidenced by 1h!s
            Agreamont, the Related Documents, or by any other writing, shaU be cumulative end may be exercised singularly or concurrentlv. Election
            by Lendo, -to pursue any remed',' shall not exclude pursuit of anv other romodv. and an election to make expenditures or to take action to
            perform en obligation of Grentor un~er this Ag1eament, after Graiitor's failure to perform, shall not aflect Lendet's right to declare a default
            and exercise ils ramedies.
      NDN•LIABtllTY Of LENDER. Tho relotionsh!p between Borrower and Lendor created by this AgroQment is strictly a debtor and credhor
      raloiionship end 1101 fiduciary in nature, [\or is the relationship to be construed es creating eny partnership or joint venture batwean Landa, and
      Berrower. Borrower is Ol(Brcisino Sorrower'.a. own judgment wilh respect to Borrower's business. All information supplied to Ulnder Is for
      Lender'a. ptotectJon only and no other p~rty is entitled to rely on such Information. There ls no duty !or Lender 10 review, Jnspect, supervise or
      Inform Sorrower of any matter wilh re"spect to Borrower's business. Lender and Borrower intond that lender mey raosonebjy rely on all
      info,metion supp!!ed by Boffowor end any invesUgatJon or fai!urn to investigate will not diminish Lender's right to so rely,
      ACCOUNTS, Notwithstanding any other provisions of this Agreement to lhe contrary, the word "Account" also includes the meanlng provided fn
      the Uniform Commercial Code, es amended from time to time.
      AUTHENTICATED DEMANDS AND REQUESTS. If Grentor makes en a\fthenticated demand or a request for an accounting, a request regarding
      the Collateral, a request regarding a st.iwment of Grantor's account or a request for a termination statement under the Uniform Commercial
      Code, Gromot agrees to address the d(!mand or request to Landor ot the following eddress: Compass Bank Loan Research Dept., P. O. Box
      11830, Birmingham, Alabama 36202. Grantor agrees 1hat, to the el(tent permitted by applicable law, Lender has no duty or obligation to
      respond to tlie demand or 1equest until Lendor receives it or notice of it at this address.
      VALID ISSUANCE. All securitiog and othat investment property. Included In the Collateral have been duly and velldl',' issued and ere fully paid end
      ora nonassossabla.                       i
      CONSTRUCTION Of DOCUMENTS. Jn the event of any conflict within the provisions ol this dot:ument or be!waen this documtmt and any
      Related Document, and notwithstanding eny other provision to the contrary in anv of the foregoing, lho provisions most favorable to Lander shall
      control. Tho parties hereto agrea and acknowledge 1hat no rule of construction permitting or requiring any claimed embigultias to ba rosolvod
      against 1he drolling party shell be emptojod in the interpretation of this document or eny of the Related Oocumonts.
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 44
                                         of 58 AGREEMENT
                         , COMMERCIAL SECURITY
                                                 ·                      (Continued)                                                                Page 5

        ERRORS ANO OMISSIONS, Tho parlies ~grea that if dMmed micessol)' by Lender or any agent closing the loan evidenced by the Note, Lender
        or tho eoent may corrnct and edjust this document end .any Related D0cum1mts on behalf of any othet party, as If such other party were making
      . the corraotJon or adjustmen1, in order to correct clericol errors, A clerical otror ls informotion in a document that is missing or that does not
        rellect accurately another party's agreemont with Lender at the time the document was O)(ecuted. If any such clerical errors are material
       changes, the other party agrees to fuUy cooperarn in couecting such errors wilhin 30 davs of the data of mai!!ng by Lender of a request to do
       th111. Any change in tho documents ahor they ere signed to reflect a change in tho agreement of tho parties ls an "alteration· or "amendment,"
       which must be In wliting end signed by ttie party that will bo bound by the change.
       CONS1DERAT10N. Grantor represents and warrants to lender that Grnntor derives a substantial benetit from any loan evidenced by the Note and
       ony services which glva dse to tho Indebtedness, artd thcire ls adequate consideration inducing Granter to execute and deliver this agreement
       end pledge the Co!lalOfal hereunder.
       SWAP ANO SIMILAR OBLIGATIONS. Gra'ntor egroos that (al without limiting the definition of Indebtedness heroin or the Cross-Coflateralization
       p1ovlslon hereof, -1ndabtedmm1: es defined herein shall include au of Borrower's obllgatfons end liabillties under any agreemont between
       Bormwer and Lender or any of lender's affiliates with respect to any cap. floor, co!far, swap, fmwar"d or derivative transaction or option or
       similar agreement Involving, or satlled by raforonca to, one or more Interest or othot rates, currencies, commodities, equity or debt instrumenis
       or eecuriti1;1e, or oconom!c, llnancial or pricing imlicos or measures of economic, fin11ncJa! or pricing risk or v11fue, or any combination al the
       foregoing (each a -1 ondar SWllP Agroomanrl, and (b) tho occurrence of o default or termination avant under any Lendor Swap Agroamont shall
       constitute en Evant of Oolault hereunder and under each Related Document. Notwlthstandinr, anythinr, to the contrary contained herein or in
       any Relolad Document, no lender Swap Agreemoni shall constitute a Related Document for the purposes of this Agreement or any other
        Related Documsn!,                            I
       ADDITIONAL EVENTS OF DEFAULT. Not~-.rithstanding any other provisions herein to tho contrary, each of the fol!ow/ng also shs!! be an Event of
        Dofoult harounder:
        (i) any change Jn tho owtl8rshlp (whotlior in a sing1o lransaotion or a sorios of transactions! of twenty-live percent {25%) or more of 1he
       ownership Interests (as defined below) ot Borrower, any Guarantor or any Grantor: •ownership interilSt" of any entity shall mean any direct or
       indirect ownerahip, contfol or profit lnterestG in such entity, Including any end all shares, membership interests, general and limited partnership
       Interests, trust fntetosls or other eqtJiV<lleflta {regardless of how designated).
       Iii) Any malarial adverse change in the li{lancia1 condltion of any Guatantot Of Grantor.
      NO ASSIGNMENT, Notwithstonding ony Other provisions heroin to tho contrary, Granto, and Borrower agree not to assign anv of their rights or
      ob!igetlons horeundor.
      JURISDICTION/ SERVICE 01= PROCESS. Any legal action or proceeding brou{Jht by Lander, Bortower or Grantor arising out ol or relating to this
      ll(lrMmont ta "Proceeding") shall bo ins1ituted in the federal court for or tho state court sitting In 1he countV where Lander's oflice lat tho
      address !or Lander first set forth above) is located: provided that, notwithst1mding tho foregoing, Lllndar shall have tho right to br!ng any
      PfOcelldlng against any party hereto or Its properties in the courts ol eny other jurisdiction. With ,espact to any Proceeding, Borrower and
      Grentor, to tho fullest e:,,;tent permhted by law, each irrevocably: ti} waives any objsctlons that Sorrower or Grentor mey now or horoeftor have
      based on venue and/or forum non convenians in such federal or state court (and agrees not to plead or clilim the some); (iil submits to the
      jurisdiction of any such federal or state court; (iii) agrees that service of process In any Proceeding may be effected by mefllng a copy thereof by
      rog!storod or certified United States mail tor any substantially 6imilar form of United States mail). postagll prepaid, to tho address for Bor,owor
      or Gnmtor, as epplicublll, first set forth above; and !iv) agrnlls that nothing herein shaU affect tho righl to eflect service o( process in any other
      manner parmittad by law.
      MISCELLANEOUS PROVISIONS. Tho following miscellaneou6 provisions 8'0 a part ol this Agreement:
           Amend!Tlllnts. This Agreement, together with ony Related Documents, constitutes tho entire understanding and agreement of the paniea
           as to the matters sot forth in this Agreement. No alteration of or 1in1ondmant to 1his Agreement shell be effoctivo unless given in writing
            and signed by !ha party or partles sought to be charged or bound by the altarntion or amondmllnt.
           AttorMys' Faes: Eicpansa&. Grantor anrees to pay upon demand aU of Lander's costs end expenses, includin11 Lender's reasonable
            attorneys' foes end Lendor's lo11ct llXpenslls, incurtcd in connecllon with tho enforcement of this Agreement. lender moy hire or pay
           someone e!se to help enforce this Agreement, and Grentor shall pay the costs and expanses of such enforcement. Costs and oltpensas
            include lender's reasonable nttorna'{s' fooe and legal expanses wMther or not thoro Is a lawsuit, including Lander's reasonable attomoys'
            lees and logo! axpen~oa lot bankrup'1cy pmcoedinr,s [Including offOrts to modify or vacate any automatic stay or injunction), appeals, and
            any andclpatod post-Judgment collac'ilon services. Grantor ts!so shall pay all court costs and such additional fees as may be directed by the
           court,                                 1

           Cllptlon Headings. Caption heading$ in this Agreem!lnt era /or convenience purposlls only nnd nre not to be used to Interpret Of define the
           prov!Jlions of this Agreement,         ·
           Governing Lew. This Agroel1\(lnt wlh b& governed by fodsral law oppl!coblo to lender end, to thll extant not proomptod by federal law, the
           Iowa of tho Stat& of To.1100 without rogard to its conflicla of low provisions. Thia Agraomont hes bean accepted by Lender In the State of
          Tell.as.
           Non-LtablUty of Lendor. Tho rclationshlp between Grantor and Lendor created by this Agreement is strictly a debtor and creditor
           relatlonshlp and not liduoiery in naturll, nor is the relationship to be construed as creating any partnership or Joint venture between lllndsr
           end Grentor. Granter is exercising Grantor's own judgment with respect to Grantor's business. AH information supp!!ed to lender is for
           londor's protection onlv and no other party is entitled to rely on such information. There is no du1y for Lender to revfow, Inspect, supervlsll
          or inforn1 Grantor of any matter with respect to Gran1or's business. Lendor ond Grantor imand that Lander may reasonably rely on 1111
           information supplied by Gtantor tq Lender, together with all representations and warranties givon by Grantor to Lander, without
          investigation or confirmation by Lender and that any lnvost!gation or failutll to Investigate will not diminish Lender's right to so roly.
          Notice of Lander's 8reoch. Granter tm.1st notify Lendor in writing ot tiny breath of this Agreement or thll Related Documents by Lender end
          any othor claim, couse ol action or Offset against Lender wllhin thirty {30) days after the occurrenoo of such breach or after the accrual of
          &uch claJm, cause of action or offset. Granto, waives any claim, causo ol action or olfsat for whfch noticll ls not given In accordance with
          thfs paragraph. Lendor is enlitlad to rely on any f11Uurll to give such notice.
           lndomnllketlon of Landor. Grantor agrees to Indemnify, to defend and lo sovo and hold lender harmless from any and aU claims, sui1s,
           ob!iglltlons, damages, tosses, costs and axr>enses tlnc1ud1ng, without t1mita1ion, Lander's lender's roasonab!e attorneya' fllasl, demands,
           Jlab!lltles, penalties, fines and forleJturas of any nature wha1soaver that may be assorted again!!t or ir1currad by Landor, its ollicers,
           dlractors, employees, and agantli arising out of, reluling to, or in any manner occasioned by 1his Agreement and ths exercise of tho rights
           l'ltld remediea granted Lender und(!r lhis, as weU as by: 111 tho ownership, use, operation, cor1stn.iclion, tenovation, demolition,
           ptoaatvelion, mana91lment, tepair, Condition, or malntananco of any part of tho Col!at!lral; (2) the exerclse of any of Grantor's rights
           collatar11lly ossignod end pledged to Lender horeundor; 13) any failure of Grantor to perform any of its obligations hereunder: and/or 14\
           any !allure ol Grllntor to ciompl',' v.!ith the envlronmllnta1 and ERISA obligations, representations and warranlies set fotth herein. The
           foregoing indemnity provisions shall survive the cancellation ol this Ag1oement as to all matters arising or accruing prior to such
          cbncilllation end the foregoing indom'nitv shall survive in tho event that Lender elects to ei.;orcisa any of the remedies as provided under this
          Agreement following default hereunder, Grantor's indemnity obllgations under this section eheU not In any way be affected by the presence
          or absence of covoring lnsuranco, o~ by the amount of such insurancll ot by the failure or rafusal of any insurance cerfier to perform any
          obligation on Its part under any Insurance pol!cy or policies elfectlno the CoUatara! andfor Grantor's business acdvlttas. Should any clatm,
          action or proceeding be made or br')ught against Lendor by rOt1son of any event 11s to which Grontor's indemn!f!c111ion ob!lget!ons apply.
          then, upon Landllr'e demand, GrBn1pr, et its sole cost end oicponso, shall dllfend such claim, action or p1ocaading In Grantor's name, II
          n!lcessary, by the nttorneys for Grantor's insuranco carrier (if such claim, action or proceeding is covered by Insurance}, ur otherwise by
          such ettornoys as Landor shall appri:wa. Lander may also engage its own attornoys at its reasonable discretion to defend Granter and 10
          assist in Its defense and G(antor agrties to pay tho fees 11nd d!sbursomonts of such attorneys,
          No Waiver bi, Lender. lender shall not bo deemed lo have waived any rights under this Agreement unless such waiver is g1von in- writing
          and signed by Lander. No delay or omission on tho part of tendsr in exercising any right shall opor.ata as a waiver ol such right or any
          othar right, A waiver by Lander of ii provislan of this Agreement shall not prejudice er oonstituto a waiver of Lender's right otherwise lo
          demand strict complianco with that p1ov)slon or any other provision of this Agreamen1. No prior waiver by lender, no, any course of
          dllafing between Lender end Grantor, ehal! conatitute o waiver of any of Lander's rights or of any of Grantor's obligations as to any future
          transactions. WhaMvor the consent of tllndar Is required under this Agreement, tho granting of such consent by Londa, In any instance
          shell not oonslituta continuing consElnt to subsllquant Instances where such consent Is required and In all cases such consent moy bO:
          granted or withhold In the soh! dlscrat!-On of Lender.
          Notices, Any notice raqu!red to be given under this Agroemllnt shell bo given Jn writing, end shall be effaclive when actually delivered,
          when actually received by te!elacs!rr)l!O !unloss otherwise required by law), when deposited with a notionally recognized overnight couriijr,
          or, If mailed, when deposited in the United States mall, es llrst class, certified or registarnd mall postage prepald, directed to tho addresses
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 45
                                         of 58
                         1 COMMERCIAL SECURITY AGREEMENT
                                                 1                      (Continued)                                                                Page 6

           shown ,ieat the begfrmlno of 1his Agroemont. Any party may chanoo its address for no11c:es under this Agreement by oiving formal written
           notice to the other parties, specifyin'g that the purpose of the no1ice is to change tho party's address. For notice purposes, G1ootor agrees
           to keep Lender informed at o!l tlmosiof Grantor's currant address. Unless otherwiso provided or required by law, If thorn is more than one
           Granter, any notico given by Lender ~o any Granter is doomed to bo notice given to al! Granters.
           Power of Attorney. Granter hereby"appolnts Lendor as Grantor's i1revocablo attornoy•ln•Fact for the purpose of e)(ecut!ng any documen!s
           necessary to perfect, amend, or to ,continue the s1rnurity interest granted in this Agrnement or to demand termination of filings of other
           aecured partios. Lander may at any timo, and without further authoriwtion from Granter, file a carbon, photograph!c or other 1eproduction
           of 1my financing statement or ol th1S Agreement for use es a finandng stal8ment. Granter wll1 reimburse Lender for a!I expenses for the
           perfection and the continuotion of th~ perfection of Lender's security Interest in the Collateral.
           Sevetebility, !I a court of compete/it Jurisdiction finds any provision ol thls Agreement to be illegal, invalid, or unenrorcaable as to any
           circumstance, that finding shell not make ths olfarid!ng provision illegal, invalid, or unanforcsable es to any other circumstance, !I feaslb!e,
           the offending provision shall bB coos)dered modiliod so that it becomes legal, valld and enforc:eabla. It the offending provision cannot be so
           modified, It shall be considorod delotod from this Agreemenl, Unless otherwise required by law, the illegality, invalidity, or unenforce<1bility
           of any provision of this Agreement shall not affect the !egaHty, validity or eoforceability of any other provision of this Agreement,
           Solo Discretion of Landor. Whenev~r lender's consent or approval (s required under this Agreement, the decision as to whether or not to
           consent or approve shall be in Iha sqla and exclusive discretion of Lander <1od Landar'a decision shall be fin0! and conclusive.
           Succeasors ond Assigns. Subject ~o any limitations stated lo this Agreement on transfer of Grantor's interest, this Agreemeot shall b8
           binding upon and inure to tho bonefil of the partios, their successo1s and assigns. II ownership of the Collateral becomes vested in a
           parson other than Granter, lender, Without notice lo Grantor, msy deal with Graotor's successors with reference to this Agreement and the
           Indebtedness without releasino Gran!or from the obligations of this Agreement 01 liabllity under the Indebtedness.
           Survive\ of Ropresentatiooo end W~rronties. Al! representations, warranties, and agreements made by Grantor in this Agreement shall
           survive the ex0cutlon and delivery of this Agreement, sho!J bil continuing In nature, and shall remaio in full force sod affect until such time
           us Grantor's lndabtedoess shall be pprd in full.
           Tlm11 ls of the Esoence. Time ls ol the essenc11 in the performance of this Agreemeni.
           Waive Jury, All part!oa to thl~ Agra~ment hereby wol1111 the right to tiny jury trlot In any action, proceeding, or counterclalm brought by uny
           PDr1Y ogolnst any other party.       i
      DEFINITIONS. Thu following capitalized Words and terms shall have the following meanings when used in this Ag1eemenl, Unless specilicelly
      stated to tho contrary, all references to dollar amounts shall mean amounts in lawful money oi the United States of Ame1ice, Words Md terms
      used In the siogular shell lnc!uda the p!ur41, and tho plural shall Include tho singula1, as the context may require. Words and terms not otMrwi!io
      defined In this Agreement shall have the l'.neanlngs attributed to such terms in the Uniform Commercial Code:
          Agroemant, The word • Agreement~: means this Commercial Securitv Agreement, as this Commercial Security Agreement may be amended
          or modified from time to lime, togetl;ior with all exhibits and schedules attached to this Commarclal Security Agreement lrom time to time,
          Borrower. The word "Elorrower~ m8ans Rockdale Blackhawk, lLC and inctudes all co-signers and co•mskers signing the Note and all their
          successors and assigns.         '
          Colfatorid. Tho word "Collatarar nioans all of Grantor's right, title and Interest in and to all the Collateral as described in tho Collateral
          Oescriptlon section of 1h!s Agroema~t.
          Default. Tho word "Defsolt" means tho Default set forth in this Agreement in the section titled "Delaulr,
           Encumbrunca. The word "tnoumbrSnc:a" means any snd ell presently e)(isting or future mortgages, liens, privileges and other contrectual
           end s1etulory security interests and rights, of every nature and kind, whether In admiralty, at lsw, or in equity, that now tmdlor in the fu1ure
          may afract the Collateral of any part·or perts thereof.
          Envlronmantal lawa. The words "~nvitonmental Laws· mean any and all state, federal and local statutes, regulatlons and ordinances
          re!atlng to the protection of human, heolth or the environment, including without limilatlon the CotnpreMnsivo Environmental Response,
          Compensotlon, end Liablllty Act of 1980, as amended, 42 U.S.C. Section 9601, et seq. {"CERCLA"I, tho Superfunij Amendments and
          Reautho1iza11on Act of 1986, Pub. L No. 99.499 !"SARA"), the Hazardous Materia!s Transportation Act, 49 U.S.C. Section 1801, et seq.,
          the Resource ConserV11tion and Rei:ovllry Act, 42 U,S,C. Section 6901, et seq., or oth8r applicable state or fedora! laws, rules, or
          regu!atlone edopted pursueot thereto.
          E11ont of Default. Tho words "Event:of Default" mean individuolly, collectively, end interchangeably any of the events of default set Forth in
          !his Agreement in lhe default sectiol) of this Agreement.
          GAAP, Tho word "GAAP" moans e4nereUy acc:epled accouoting principles.
          Grantot, The wo,d "Grantor" means Rockdale Blackhawk, LlC,
          Guarantor. The word "Guarantor" ~eans any guarantor, surety, or accommodation party of any of all of the Indebtedness, and, in each
          coso, Grantor's successors, assigns, heirs, personal representatives, axeculors and administrators of any guarantor, 5Uretv, er
          accommodation party.             !
          GUllranty, The word "Guaranty" me.ans the guaranty from Guarantor, or any other guarantor, endorser, surety, or accommodation party to
          Lender, includiog without limitation 8 guaranty of all or part of the Nole.
          H1mudoua Substnncu. The word~ ~Hazardous Substances· me11n materials that, because of their quantity, concentration or physical,
          chemical or infectious chaructsrlstics, may cause or pose a present or potential hazard to humao health or the environment when
          improperly usod, lfeated, stored, ~isposod of, generated, manufactured, transported or otherwise handled. The words "Haiardous
          Substaoces" are used in their very broadesi sense and include without !Imitation any and all hazardous or to)(ic substances, materials or
          waste as defined by or l!stad under I.ha Envfronmontal laws. The torm ~Hazardous Substances" also includes, without limitation, petroleum
          end p8troloum by-ptoduc1s or any lr~ctJon thereof and asbestos.
          Jndobtednass, The word "lndabtadiiess~ means the Indebtedness evidenced by the Note or Related Documenls, lncludin13 all principal and
          interest togethor with all other lndeb,tednass end costs and expenses for which Grantor Is rospons!bte under this Agreement or under any of
          tho Rilletod Oocumonts, Specificillly, wl1hout limitation, Indebtedness iocludes ell amounts that may be indirectly secured by the
          Cross-Collatoralization provision of this Agreement,
          Landor, The word "Lendor" means ~mpess Stink, its successors and assigns,
         Noto. The word "Note" ma.i.ns aaCh promissory nole and agreement executed by Borrower(s) avidenciog a promise to pay any sum or
         another oblig0tlon to lender, lncfud!ng specifically (but without limitetionl the promissory note In the priocipal omount of $20,046, 11, dated
         July 22, 2016, togeth8r wlth ell reriowals of, extensions, modifications, refinanclngs, consolidations, and substitutions of or each note or
         aoroument. Indebtedness ·ovident:ed by the Note ot Related Documents" or "payable under the Credit Ag11;1eme11t and Related
         Documents," as this phrase ls usedlin the dafioition ot "lndebtednes5," iocludes amounts lndlrectly secured by any Cross-Col!ataralizetlon
         provision In this document,
         Proporty, ihe word "Property" meilns all of Grantor's right, title and interest In and to all the Property as described In the "Co!!a1eral
         Description" section of this Agreem~nt.
         Related Do<mmontll, The words "F!Ata1ed Documents" moon all promissory notes, credit sgre0monts, loan agreements, environmen!al
         ogroamen1s, guaranties, security agteements, mortgages, deeds of trust, security deeds, collateral mortgages, and all other instruments,
         agreements end documents, whether now or hereafter existing, executed in connection wilh the lodebtedness.
      ORANfOR HAS READ AND UNDERSTOOD All THE PROVISIONS OF,THIS COMMERCIAL SECURITY AGREEMENT AND AGREES TO ITS
      TERMS. THIS AGREEMENT IS DATED J~LV 22, 2016, EXECUTED<l._..{Q_J_y
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 46
                                        of 58 AGREEMENT
                          COMMERCIAL SECURITY
                                                             (Continued)                                   Page 7



      GRANTOR:



      ROCKDALE BLACKHAWK, llC



      LITTLE RIVER HEALTHCARE HOLDINGS, LLC, Member of Rockdale Blackhawk, LL

      .,,~.
         Ry11l1 ~MBnbgITTOfllttfeRi)IElr Ha1dthcore
                                                                    By:
                                                                                of Ut1to River HMlthcare
         Ho!dlng&, LLC               '
 mmngmm1W#iV.~iftlrfffl~;ttf;$%'\W~bM~?-i:'V·11mr'100f'iiV'tft»tf'.S:?@i:if!'i'illi[lliW-fff:'ft7'@Y"fft'l#§J~..'i'Ff'OO'lfft£~/ill!l'§"l.'::t.ifWtlllf;@~ilffi$£lm,r®'W,.ifl
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 47
                                        of 1'
                              5'y; "'; }_),i 58'-} i'J:.. 'I ••      ',,
           Upon sale of this ve~icle, the purchaser must apply fbr a' new title; within 30 days unless the vehicle is
           purchased by. a dealer. Until a new title is issued, the vehicle reco1d will c6ntinue to reflect the owner's
           name listed on the current uye. SEE BACK OF TAB FOR ADDITIONAL INFORMATION.
                                                                                                                          •C                                                Q        I
                                                                                                                                                                                01
                                                                                                                                                                                0
                                                                                                                                                                                l•
                                                                                                                                                                                9
                               BBUA COfylPASS                                                                                                                                   4
                               ATTN: ·Tll',TLES      '·                                                                                                  \                      81
                               701 32ND ST SOUTH
                               B1RMINGHAM, AL 3.5233
                                                                                                              I




                                                                                                                                .JEXASOEPAlln,,ta(J"qfMOTOR~

                                                                                                                                      '"'
                                                                                                                                 :,i, e       ·-·•"..
                                                                                                                                        !'l a:2      ·1,:i;, ·sI.7
                                                                                                                                      >•~•) ,-;...J.           ry-1
                                                                                 YEAR MODEL '                                        BOD'fSlY~E·~"~-"'
                                                                                  201,!i                                              " ca·::.."')-.,

                           \

                                       .               "    PREviqus O~SR
                   MIL'Llo~ STARNES
                                                    OWNER                                                         '-r,.


                                                                       LLC
                                                                                                                    )

                                                                                                                           ".                    v,, .. ..,,, ... ,,,.
                                                                                                                          \.          ....,,,,    ·&~·
                                                                                                                      /                          J ti ~            ., .
                                                                                                                                                    f~     I   q~
                                                                                                                                                 ,,cl .,     ~ i
                                                                                                                                                 -., '        ~    JI - •

                                                                                                                                '                 ;,iH\




                   D/\TE_QFUEN,                             '.
                           '.                                       •;. r,
                                                                              '-~
                                                                             ~~r       ~,.,..;),,._,.

                                                                     •U"     -.,:     - -         r"'"~"
                                                                     ,,,_    ,:>s•,   ,.,,,._,,   '&.......
                                                                      ,• ..-~-r       ~~          ,._.-:-,<




                                                I
                   DATE OF LIEN




                 iris HEAiiBv ci'eAr1F1eD'THATTHE PERSON"f'.iERi::'iN NAMED 1s rHe OWNER
                 OF THEV~f.Llfffes.Q.f!((l1:DJ[ovE.wH1CH 1S s~SJE.cTTO 1HEABOVl:f1ENS.
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 48
                                       of 58
                      1111m1
                                                           •021000000000000000000000AFS0950"

                                                                PROMISSORY NOTE

     ~t~!li:~~~~i~~fq~11r:~~,g~t11ttE1~~~~1r1.1ftl~1ar~1:~t11!;1~~i?tJ111rr~~ii1~111~,!~~ill~~;~~~t]
         Aoferoncils In 1he boxos bbovo aro for". Lander's use only and do not limit the applicability of this document 10 any particular loan Or hem
                                      Any Item sbovo containing ~ • • •• has been omitted due to text length l!mitations.              ·            '

      Borrower:      Rockdelo Btockllawk, LLC.                                       tender:         ComJ)llSB Bank
                     l '100 Brazos Avo.                                                              Te:i1as Proceuing Center
                     Rockdale, TX 76567                                                              3520 Eio:ocutive Center Drive, 9uilding 6, Suite 100
                                                                                                     Austin, TX 78731-1642
                                                                                                     1800}239-1996


       Prln1,:lpnl Amount: $20,046.11                                                          Date of Note: July 22, 2016, Execut~d
                                                                                                                                                       11
                                                                                                                                                  'q_@JLL,,
       PROMISE TO PAV. Rockdalo BlackhaWk. LLC,i-Dorrowor"I promi1100 to pay to Compa~G Bunk rLondor"I, or order, In lawful money of tho
       United States of Amor!eo, tho prim::ipol ,emount of Twenty ThoU9Qnd Forty-six l!i 11/100 Oollrus ($20,046, 11), together with Interest on the
       unpaid pdnclpal bnlance from July 22,.2.016, celculatod aa described In the ~INTEREST CALCULATION METHOD" paragraph using an Interest
       rate of 4.520% per annum baaed on a Veer or 360 daya, untll maturity. The Interest rata may chango under the terms and tondltitJM ol tho
       ~POST MATURITY RATE" aaction.
        PAYMENT. Borrowet wlll pay this loon !n 60 payments of $374.52 each paymonl, Borrower's first poyment is due August 22, 2016, and ell
       eubsoquent poytnonts ore due on the oaJjle day of 88(:h month after that. Borrowar's final payment wlll ha due on July 22. 2021. 1111d will be for
        oll prlnclpel nlld oil accrued Interest not 'yet paid, Paymants lm:luda prlnclpnl ond Interest. Unll!IS9 olhl!lrwlsa Bgreed or required by applic11bls
        raw, payments wl!I bo oppllad first to ln~r1;1st, thon to 11ny fees or am11unts for additional products or aarvfoes you obtain In com'lectlon with thla
        loon (such oa debt cancollatlor1/eusl)tlnslon protection, credit lnsuwnca, w11rranty coverage, ote.l that ore payablo with ot us part of your
        payment, thon to prlncipel rlue, then to hny unpaid collection CO$ls and o1her charges due under this Note, with any rerm1inin{i amount to the
       outstanding principal bohmce. Bturow11f will pay Lendor at Lander's addreu shown ebova or et ouch olhor place es Londer mrr,y da,ign11ta In
        writing.
       lNTl:REST CALCULATION METHOD. lnlerHt on this Noto Is computod on a 365/360 busls: thot la, by opplying tho ratio or the Interest fl'lle
       over a yeer of "380 dnya, muttlpUsd by 11\a outataoolng principal balm1ce, mult!pllod by the actual numbilr of days the principrr,I balance ls
       outatandlng. unless ouch celculn,tfon wo1,1ld result In a usurloi.Hl rat&, In which case lnterost eheO be cotculetsd -0n n per diem basis of a yaor of
       365 or 366 daya, aa tho case may be, All lnteraot pay11bls undar this Noto Is computed using this method. Thia cah:uhnlon mo1hod rHults In a
       higher effective intarest rate than tho nuinor!c inlerest rato statod in thio Note,
       TRANSACTIONS WITH AFALIATES. Borrower shall not directly or indirectly [including through its parent company{iesl, subsldiary(ie~I, or
       afllllato{s)I uonsfor any proceeds of the loan to, not use them for the benefit of, a Bank Affiliate, Including using any of tho proceeds of the
       loon to make any payment on (or witij respect to) any loan or other dabt from any Bank Afflliate. Borrower mey request a list of Bank
       Afflllatea, which Is updated on a quartetlY basis, flam tho Bank by contacting Its ralatlonshlp manager. The term "Bank Affiliate" means any
       entity 11) that is ditoctly or indirectly !including ownership through a trust Bnd beneficlel ownership), c-0ntrol!ing, controlled by, or und11r common
       control with Lender leuch en entity a "Control Entity"!. {21 In which o majority of its din!Ctors, 1rustoes, or grmeral partners lor Individuals
      e1corcising simllnr functions) constitute a1 majority of 1ho parsons holding any such office with Lender or o Control Entity, !31 that is sponsored
      and advlsad on a contractual ba&io by L~nder or anothor Bonk Afliliata, or 141 that is {a) an lnvestmont company for whlch Lander or any other
       Bank Afflllete eorves as on Investment edvlser, os defined in sectl-0n 2{&)1201 of the Investment Company Act of 1940 (15 U.S.C. S0a-2(a)(20)I,
      or (bl en Jn.,.estment fund for which Lander or another Bonk Affilia1e servos es an Investment advisor, ff Lendor end tho other Bank Aflil111tas
      own or control in tho eggr{lgata more t!lan five percent {5%) of any class of voting securities or of tho equity c11pital of the fund Ht being
      understood that the ownership of lilteen porcent (f5%l or more of the ownership Interest In an entity shall be daemed control of the entity, 11nd
      thol eech goneraf partner 6ha!I hove contiol over tho partn11rship).
       To tho extant the procaada of this Loan will be used to purchase securities tregardtoss of whether such purchase Is conducted through BBVA
       Sacutities Inc. or through another brokar-dea!er): {1) no securities of a Bank Allifiate (including those underwritten by a Bank Alflllate) shall ba
       purchased during an issuance ot underw(iling period, -0r In e way 1hal would transfer loan proceeds to a Bank Aflltiata: l21 no securitlas shall be
       purchased whate ll Baflk Afl!Uate is seUJrig them as pr!ncfpal !oven in lha open merkatl: and (31 Borrower agrees to promptly nomy Lender of any
       violation of this provision.
       Failure to comply with the foregoing Transactions wlth AffiUetos requirements at any lime during the term of this Agreement, including renewals
      and extensions thereof, shall be deemed ii Oah'lul1 end subject to tho defaul1 provisions and remedies avallebla to Lander.
      PREPAYMENT. Borrower may pay witho~t penalty all or a portion of the amount owed esrfler than lt Is duo, Prepayment In fol! shell consist of
      pnymonl of tho remaining unpaid princip~I belanca together with ell accrued und unpaid Interest and all other amounts, costs 11nd eitpenses for
      which Borrower is responsib!& unde1 this Not& or any other agreement with Lender pertaining to this loan, end in no event will Borrower ever be
      requited to pay any unearned intarasl, Eerly payments wl11 not, un!sss agreed to by lender In writing, ralieve Borrower of Borrower's obligation
      to continue to m11ke payments under thO p11ymenl schedule, Rather, early payments will teduc11 the prJnclpal ba!anco due and may result In
      8orrowar'a making fewer payments. Borrower agrees not to send Lender payments merked "paid in lull•, "without recourse", or sfmifor
      language. If Borrowet sends such a payment, Lendor may accept It without losing anv of Lor1d11r's righis under this Note, and Borrower wi!f
      remain obllgolad to pay any further amount owed to Lender. AU written communications conc:t1ming disputed amounts, inclucDng 11ny check or
      oth11r payment ln&trument that lrid!cetas thnt the payment constitutes "puyment In fu11" of the am-0unt owed or thnt Is tendered with other
      conditions or ffmltotfons or as full aatfsfa'ctlon of a disputed amount must ba m11lkul or doltvorad to: Camposs Bt1nk, Tt1xas Processing Center.
      3520 Exacutlva Cantor Drive, Building 5, Sulta 100, Austln, Tl< 78731·1642.
                                                 0


      LATE CHARGE. If e payment rs 10 days or more late, Borrower will bo charged 5.000% of the unpaid portion of the- regutarly scl\sdu1ed
      p11ymant.                                      ·
      POST MATURITY RATE. The Post Maturity Reio on this Note is the lesser of (Al the maximum rote allowed by low or (BJ 2.000% par annum
      11bovo the note rote in effect et the tiiho of linal maturiw. Borrower will pey Interest on 11!1 sums due altar IIMI moturity, whethor by
      eccaletation or otherwise, at that rate. '
      DEPAULT, Each of the loll owing shall coilslituto on event of default l"Evem of Dalau1t"J under this Nota:
           Payment Dafau1t, Borrower f11ils to 1110.ke any payment when duo under this Note.
           Other Deleulta. Borrowar fells to <:amply with -Or to perfo1m eny othor term, obligation, covenant or condition contained In this Note or In
           any of the rela1od documents or to comply with or to pot!orm any term, obligation, covenant or condition contained In any other agreement
           between lender end Borrower.
           DMau11 ln Favor of Third Portloa, BOuower or any Grentor defoults under any loan, extension of credit, security agreement, purchase or
           11e!as egreemant, or any other agraoll\ent, in favor of any othar creditor or person that moy materlelly effoct any of Borrower's property or
           Borrowa,'s ability to ropay this Note or perform Borrower's ob(lgatlons under this Note or eny of the related documents.
          False Statememe, Any wemmty, rej)resentatior1 or statement made or fumish11d to lendar by Borrowar or on Borrower's behalf under this
          Nole or tho related documanta Is falSe or mis!eoding In ony material respect, either now or nt the tfmo medo or furnished or becomes false
          or m!sloedino ot any time 1h8realter.1
          Doath or ln90!vency. The dlssolutibn of Borrower (regardless of whethor olecdon to continue rs mode), any member withdraws from
          Borrower, or any othor termlnetion Of Borrower's exlstenca as a going business or the death of any member, the Insolvency of Borrower,
          tho appointment ol o rccaivar f-0r any part of Borrower's property, any assignment for tho benefit of creditors. any type of creditor workout,
          or the commencement of any pro cc oping under any bankruptcy or insolvency laws by or against Borrower.
          Crodllor or Forfeiture Proceedings •. Commencement of forsc;losuto or forfoiture proceedings, whether by jud!clal proceeding, self-help,
          repossession or any other melhod, by any creditor of Borr'ower or by ony govornmontal agency against any collateral securing the tosn.
          This Includes e garnishment of ony 01 Borrower's eccounts, !ncludlng deposit accounts, with Lender, However, this Event of Default shall
          not apply if there is e good leith disj:juts by Borrower es to the vs!idltv or reasonltb!enen of the claim whit:h ts the basis ol the creditor or
          forfaitura proi:eedlng and if 8orroworlgivos Lender wrilton notice of the creditor or forleitura proceadlng nnd deposits with lender monies or
          a surely bond for the creditor or fo~foiture proceeding, in an 11mount determined by Lender, in its sofa discretion, as being an edequato
                                                 '
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 49
                                        of 58NOTE
                                 PROMISSORY
                                                                           (Continued)                                                                Paga 2

            rasarvo or bond for the dispute.
            Events Affecting Guarantor. Any of the preceding avents occurs with respect to onv guornntor, endorser, surety, or accommodation pony
            of MY of the indebtedness or ony. guarnntor, Mdorser, suroty, or accommodation party dies or becomes !ncompatant, or revokes or
            disputes the val!dltv of, or trabilitv under. any guaranty of tho indebtedness evidenced by this Note.
            Adverse Change. A material 11dverso change occurs In Borrower's financial condl!Jon, or Lender believes tho p1ospect of payment or
            pwforma11co of this Nola is tmpaired.
             tnsocurity, Lender in good faith beli\lVOS ltse!f lnsocuro.
        LENDER'S RIGHTS. Upon default, Lender may decrore tho entire Indebtedness, including the unpaid principal balance under this Note, all
        acctllod unpaid interost, and 1111 other aniounts, costs and ewpenses 101 whlch Borrower ls responsible under this Note or a,w other agreement
        with lender pertaining to this loan, immofliotoly duo, without notice, and then Borrower will pay that amount.
        ATTORNEYS' FEES; EXPENSES. Lender may hire an attorr'ley to help collect this Note if Borrower does not pay, and Borrower will pay lender's
       reasonable attorneys' feoe. Borrower ~!so will pay Lendor all other amounts Lender actually incurs as court costs, lawful fees lor filing,
       recording, ro1011aing 10 ony publ!c officei any JMtrllment securing this Noto: the ,easonab!o cost actually ewpendod for ropossessing, storing,
       p1epering for sole, end selling any secutltyJ end fees for noting II lien on or transferring a certificate of title to any motor vehicle offered 86
       socurlty for this Note, or p111mlums or rddntiflable charges racolvad in c:onnoction with tho sale of authorized lnsurnnca.
       JURY WAIVER, Lander und Borrower ho.reby waive the right to any Jury trial In onv action, proceeding. or countorclolm b1ought by el!har Landor
       or Bouower against the other,
       GOVERNING LAW. This Note wlll be goilomod by federal law appUcoblo to Lender and, to tho 011.tont not preempted by fodorel law, the low$ of
       the State of Texas without regard to its conll1cta of law provisions. This Note has been accepted by Lender In the S1t1te of Texas.
       DISHONORED CHECK CHARGE. Borrower wilt pay n processing fee of $25.00 ti any check given by Borrower to Lender es a payment on this
       loan Is dishonored.
       RIGHT OF SEfOFF'. To the extent permitted by applicable low, Lender resarves a right of satoff in all Barrowor's accounts with Lendor !whethor
       chocking, savings, or some other 11ccoun_tl. This Includes all accounts Borrower holds Jo!ntly with someone elsa end eH accounts Borrower may
       opon in the future. However, this does not include any IRA or Keogh accounts, or any twst accounts for which setolf would be prohibited by
       law, Borrower authorizes Lender, to lhe extent p81'mitted by appllcabte law, to charge or setofl oll sums owing on the 1ndobtedness against any
       and all such accounts,
       FEE TO WAIVE VIOLATION Of COVENANT, lander reserves the right 10 assess ar"ld colloc1 a foe fn connection with any agraemen1 by Lendor to
       waive the vio!ot!on ot any covonant contained in the Note or any other document or agraemont signed !n connection with the Nata or to waive
       or forego Its rights and remedies upon the occuirenco of a default, The foregoing statement shall not in any respect ob!!gato tho Lender to
       wllivo tho violation of any covenant or to forego Ito rlghto Md remedies upon the occurrenca of a dofau!t, which il may or may not do in its solo
       discretion.
       AMENOMENTS. This Note constitutes the ontiro undetstandlng ond agreements or tho parties as to lhe matters sot forth in this Noto. No
       alteration or omandmont of this Note sfiall be effective unless given in writing and slgnod by the party or parties sought to bo bound by the
       alteration or omendmant.
       SEVERABILITY. lf a court of compele(lt jurisdiction finds any provision of this Note to be iltooal, Invalid, or unenforceable as to any
       circumstance, that finding shall not mah tho offending provision !!legal, 1nve1id, or unanforceabla as to any other citcumstanca, If feasible, the
       offending provision shell be considered modified so that it becomes legal, valid end enforceable. II the offending provision cannot be so
       modiflad, It shall bo considered daleted from this Note. Un!eas Olherwlso required by low, the i!!egelit)', invalidity, or unenforceabllity of ony
       provision of this Note shan not 11/foct the legality, validity or onforcoabilitv of any other provision of this Note.
       ADDITIONAL PROVISIONS, Notwithstanding any other provisions of this Note to the contrary: (a)Landar's Remadle!. Lender also may exercise
       ony and ell remedies available to it. lender's rights are cumuleUvo er"ld may be ewercisad together, separately, and tn any order: (bJNo
       A~elgnmant. Borrower agrees not to as&ign any of Borrower's rights or obligations under this Nota: tc)Prapoyrmmts. Tha terms "prepayment•
       and ~aorly payment~ rl'l880 any payment that exceeds tho combined amount of interest, principal due, and charges due as of tho date lender
       receives that payment. The amount of this ewcess will bo applied to the outstanding principal balanco;{d)Rno.1 Payment. Borrower ogreas that,
       U Borrower owes any Iota ch&rges, collection coots or other emounts under this Note or any related documents, Borrower's flnal payment under
       this Note will include all of these amounts, es wolf as eH unpaid prlnc[pa! and accrued lmeres1;!o)Loan Fees. Borrower agrees that a!! loan fees
       and other prepaid finance cha111es aro fully earned as of the data ol tho loan and will not be subject to refund upon early payment (whether
       voluntery or as a result of defeuhJ,
       BUSINESS PURPOSE. Tho Borrower agr'oes to use the proceeds of this Note or Credit Agreement solelv for busiMss purposes and not anv
       personal, 1amlty or household purpose,
       CHANGE IN INl'flAL INTEREST RATE. If thls Note ovldences an ewtension ol credit with a variable rote and an inillol or a current Interest rate or
       indew is stated, 1ho Jnltfal or current rate or index slatod on tho Noto mav dilfor from the actual rato ot lndo)t duo to changes in the rate or indox
       before closing.
       CONSTRUCTION OF DOCUMENTS. In th~ event of any connict within the provisions of lh!s Note or between this Noto and any other document
       roferrod to or e>1ecuted in connection With th1a Note, end notwithstanding any other provtsion to the contrary in anv of the foregoing, the
       jlrovisions most favorabla to Lender shall comrol. The po,ties he,ato agree and acknowledge that no rule of construction permitting or requiring
       any ch1imod umb!guitios to be resotvod agains1 the drafllng partv shell b8 employed In the imarprotation of 1hls Note or any of the other
       documents referred to or ewecuted in corinoction With this Noto.
       ERRORS AND OMISSIONS. I agree that ii doomed noces5ery by lender or any agent clostng the loon evidenced by thi$ Note ("the Loen·I,
       Lendor or tho agent may correct and adjust this Noto and any other documante 011:ermted in connection with the Loan !~Ralatad Oocumonu"I on
       my bohall, as if I woro making lho cor,el:tion or adjustment, in order to correct clerlcol eirors. A clerical error is information in a document that
      Is missing or 1hot does not reflect accurlite!y my agreement with Lender at the time the document was ewecutecl, lf any such clerical errors era
      metorlal changes, I agree to luUy cooperate fr"I cotrectlng such errors within 30 days Of 1110 date of mailing by lender ol o request 10 do that.
      Any change in the documents alter they ore signed 10 rolfoct a change ,In the agreement of 1he pertills is sn "alteration" or "amendment,· whlch
      must be in writing end signed by tho perty who will be bound by tho change,
      MINIMUM INTEREST RATE. No1wlthst110dlng ,mythlng to th11 contrary contelnod rn your noto, credit 09reemant or oth!lf histrument I the
      "Note"! your b1toroat rat& or Ptulodlc ffoi11, wm oover be low11r than the J11ge.l ml'nlmum Interest rete or t[oor oa deac1lbed In your Noto. If your
      Noto providei, for a variebla rato tied to Sn (ndex plus II margin, that rate mny, et times, total on amount lo:;s than tho Minimum lntomst R111a. In
      auch cnso your Interest rate or Periodic fl_eta wilt be the stated Minimum Interest Rote. In the event that tho surn of the lndew plus the morg!n Jg
      greeter than the MTnlmum lntaraet R010, !hen this hlghar rat& 1haU be the Interest relo or Periodic Aste che.rged on your Noto.
       AUTHORIZATION TO 08TAJN CREDlf INFORMATION REGARDING BORROWER. Borrowot hereby authorizes Lander to obtain oredit information
      on Bortower from creditors and credit rePDrtlng pgencies at any time and from tlmo 10 time for tho purpose o1 reviowing any loan, other flnancial
      accommodation or Mrvk:o provided by Lqndor to Borrower.
      ADDITIONAL EVENTS OF DEFAULT. Notwithstanding any other provisions herein to the contrary, eech of the following also sha!! be an Event of
      Default he,eunder:
      (ii any chon110 in tho ownership (whothor in o single transaction or e series of mmsectionsl ol twenty-live percent 125%} or mora of the
      ownership Interests las dalined below) ol Borrower, any Guaran1ot or any Grantor: "ownorshlp Interest" of any on1lty shell mean any direct or
      indirect ownership, control or prolit fnter'ests in such entity, Including any et1d all shares, membership it1te,ests, general end limited partne,ship
      interests, trust inl11rosts or olher equJvatente (regardless ol how design81odl.
       UiJ Any meteria1 adverse change In the li.nenciel co11ditlon of any Guarantor or Grentot.
      JURISDICTION / SERVICE Of PROCESS. Any logal actio11 or proceeding brought by lender or Borrower against the othar a,ising out ol or
      relating to tho !oan or other extension Of credit evidenced by, secured by or otherwise related lo this Instrument or egroemont (a "Proceeding~)
      shofl be Instituted In the fodaral court for or tha state court sitting in tho county whero Lll11der's office fat tho address for lender fiT$t set forth
      above) is located; prov!dad that, notwithstanding the foregoing, lender shall have the right to bring any Proceeding against c:1nv party hereto or
      Its propertias in Iha courts of any otMt jurisdiction. With respect to eny Proceeding, Borrower, to the fullest extent permitted by law.
      Irrevocably: HI waives eny objections th{lt Borrower may now or horeaftor have based on venue and/or forum non convoniens In such fedora\ or
      &tote court fend agrees not to plead or c!elm tho semi'I}; (ill submits 10 tho jurisdiction of My such lederel or s1ate oourt; (Iii) agrees that service
      of process In any Procooding may be efl~ctad by mafling a copy thereof by registered or certified United States mall !or any substantially similar
      form of United States ma!II, postogo prepaid, to the address for Borrower lirst set forth obovo: and (M agrees that nothing herein sha!I effect
      the right to oHect service of procasa ln a!}y other manner permitted by law.
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 50
                                        of 58NOTE
                                 PROMISSORY
                                                                         (Continued)                                                                 Paga 3

       REINSTATEMENT OF MINIMUM INTEREST RATE OR INDEX. II tho Note provides for a minimum interest rate or minimum interest rato indox
       (somotime11 rnferred to as the 'floor'), and such minimum interest rate or minimum interest rato indox is waived Qf removed in conjunction wilh
       8orrowor emering Into en lntemst rate swap transaction, such minimum intorost rate shall automatically be reinstated If, and et the time, the
       Jntorost roto swop transaction is canceled or termlm1tad for any reason.
      SUCCESSOfl INTERESTS, The terms 91 this Note shall bo binding upon Borrower, and upon 8or1ower's hairs, personal 1eprese11totives,
      succassors and assigns, and shall inuro to tho benefit of Lender and its successors and assigtis.
      GENERAL PROVISIONS. NOTICE: Under no c!rcumsurnce11 {and notwithstanding any other provisions or this Note) shall the interest chatgod,
      collected, or contrl!cted for on this Noto exceed the maximum rate permitted by law, The term "maximum rate permitted by law" as used in
      ihis Noto moans tho greater of la} the maximum rote of interest permitted under federal or other law opplicabfo to tha Indebtedness fl.videnced
      by this Note, or (bl tho higher, as ol the elate of this Noto, of tho "Weakly Ceiling" or the "Quarterly Ceiling" es referred to in Sectlons 303.002,
      303,003 end 303.006 of the Taxes Finance Code. If any part of this Note cannot be enforced, this fact will not effect the rest of tho Nata.
      Borrower docs not agree or intend to pay, and Landor does not a~ree or intend to contract for, charge, collect, take, reserve or receive
      (col!ectlvely rofarrod to heroin as ~charge or col!oct~J, 1.iny amount in the natura of Interest or in tha nature ol a fae for this loan, which would In
      any wtiy or event {lnctudino demand, piepoyment, or accelaratiot1l causo lendat to charge or collect more for this loan than the maximum
      Lendor would be permitted to charge or collect by federal law ot the raw of 1he State of Texas !as applicable), Any such excess Interest or
      unauthorized fee 6ha11, inatoad of anything stated to tho contrary, be opp1ied first to reduce tha principal beleMe of this loan, and wh81'1 the
      principal has been peid In full, be refunded 10 Borrowet, The right to accelera10 maturity of sums due under 1hfs Note does riot Include tho right
      to accelerate any interest which has not Otherwise seemed on the date of such acce!aratlon, and Lender does not intend to charge or collect any
      unearnad inteleSt in 1ha evonl of acce!e111tion, All Gums paid or agreed to bo paid 10 Lender for the use, lorboarance or detention of sums duo
      hereunder shall, to tho extent permittad by opp!iceb!e law, be amortized, pwrated, allocated and spread throughout the full term of tho loirn
      ovldom:;od by this Note until payment in lull so that the rote or omo\Jnl of interest on account of the 101111 ovidanced hereby does not exceed the
      applicable usury ceiling, Lender may delay or iorgo enforcing any of Its rights or remedies under this Note without losing them. Bo«ower 0nd
      any other J)erson who signs, guarantees or endorsas this Note, to the extent allowed by law, waive presentment, demand for pnyment, no!lce of
      dishonor, notice of intent to m:ce!erate th.a maturity of this Note, nnd nolice ol acceleratlon of the maturity' of this Note. Upon any change in the
      terms. of this Noto, and unless otherwise oxprassly stated in writing, no party who signs this Note, whether as maker, guarantor,
      accommod/llion maker or endorser, shall be released from llability, All such parties agree that Lender may renew or extend [repoatedly ond /or
      any length ol time) this loan or release any party or guarantor or coltatoral; or Impair, fall to rennze upon or perfect Let1der's security Interest In
      tho co1!111oral without tho consent of or notice to onyone. All such panlas also agree that Landor may modify this loan without the consent ol or
      notico to anyone other than tho party with whom the modilicotlon ls mode. The obllgations under this Note ore joint ond several.
      PRIOR TO SIGNING lHIS NOTE, BORROWER REAO ANO UNDERSTOOD All THE PROVISIONS OF THIS NOTE. BORROWER AGREES TO THE
      TERMS OF THE NOTE,
      BOA ROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE,

      BORROWER:



      ROCKDALE BLACKHAWK, LLC



      LITTLE    "'Y';:   ~ LT H C ~ G ~ C r.i,mbo, of Rookd,1, BJ,okhowk, L

      lly:      ~              V                                                 By:
             Ryon Downton, M11nnger of LIHle Rl11ar Healthcare
             Holdlnga, LLC
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 51
                                       of 58
                                          11~1111111111111
                                                             •021000000000000000000000AFso23s 0

                                                COMMERCIAL SECURITY AGREEMENT

     tu1z,1a~t~i~~~I ~d~~21;~~1~l~ t J.ri.iY~W2hl fj!~i!~i!;f~f~~ t~ti~L\t!~t~l ~at,~!i\&~Sl ~j~~; !tt~~=
          References in the boxes above ore for ~ender's use only nnd do not timlt tho applicability of this dru:umont to any particular roan or item.
                                      Anv item above containing••••" has been omitted due to toxt length limitations,
     Grantor:         Rockdale BlackMwk, LLC                                         Lender:          Compos!! Bank
                      1700 Brows Avt'I.                                                               Te.lCall Prm.:e:ulnu Center
                      RockdeliJ, TX 76667                                                             3620 Executive Center Drive, Building 5, Suite 100
                                                                                                      Austin, TX 78731-1642
                                                                                                      f800i 239-1996



       THIS COMMERCIAL SECURITY AGREEMENT dated July 22, 2016, Exocutod{_IIQIM Is made nnd executed between Rockdale Blackhawk. LLC
       1"Gr1mtor") end Compass Bonk l"Londnr"J,
       GRANT OF SECURITY INTEREST. Fo, valunblo con,ldarntfon, Grtmtor grunts to Lender a sacurity lntnro,t In tho Collateml to secure tho
       lndobtednoas and agraas th11t Lendor aha]I hallo tha rights st11ted ln this Agrootnant with rospact to tho Co!t11toml, In eddition to all othsr rights
       which Londe1 may have by f11w.
       COLLATERAL DESCRIPTION, Tho wo,d "Colloternl" as used in this Agreement means the lollowinn described property in which Grantor is
       giving to Lendor a security interest for tho payment of the Indebtedness and performance of all othe, obl!gotions under the Noto and thts
       Agreement:
            2015 Chev,olet City Expres,;1 Cargo £VIN 3NB3M0YN2fK72SB29J
       In addition, tha word "Collateral' also includes all the following:
           !Al All occesslons, attochmenls, accessories, replacements of and additions to any of the coUateral described hefl'lln, whether added now
           or later,
           [81 All products and produce of any ·of tho prope1ty described in this Co!laterol section.
           (C) Alt accounts, getiaral k1tan9ibtes, instruments, rents, mon!es, payments, and an other rights, arising out of a sate, !ease, consignment
           or other disposition ot any ot the proparw described in this Collateral section, ·
           !DI AU proceeds (including Jnsuranc\l proceeds} from tho solo, dostructlon, loss, 01 other disposition of any of the piaparty described in this
           Collateral eection, end aume due fro{ll a thi1d party who has damaged or destroyed tho Collateral or from that party's Insurer. whether due
           to Judgment, settlaml.!nt or other profess,
           IE) All records and data relating to ony of tho property desc,ibod in this CoUalera1 sectlon, whether in the form of a writing, photograph,
           microfilm, microfiche, or electronic f1led1a, together whh ell of Grantor's right, thle, and Interest in and to all computer software required to
           uti!izo, ctdelo, maintain, and process any such records or data on electronic media.


       CROSS-COLLATERALIZA'rlON. In addition to the Noto, this Agreement secures al! obllga1ions, dabts and liabilities, plus Interest thareon, of
       Grnntor to Lendor, or any one or more bf them, os well es all clalms by Lender against Gtentor or env one or more of them, whether now
       existing or hereafter arising, whether rel<!ted or unrola1ed to Iha purpose of the Note, whether voluntary or otherwlee, whether due or not due,
       dtroot or Indirect, determined or undetermined, absolute or contingsnt, liquidated or unliquideted, whether Grnntor may ba liable indMdually or
       Jointly with others, whether obll9a1ad as guarantor, sureiy, aocommodation pony or otherwise. However, this Agreement shell not secure, and
       Iha "lndebtodnass• shall not Include, any obligations arising under Subchapters E and Fol Chapter 342 of the Texas Finance Code, es amended.
      RIGHT OF SETOFF. To the extent permitted by epplicnbto law, Lender teserves e tight of setoff in ell Grantor's accounts with Lender {whether
      chocking, ssvlnge, or some other eccounl), This Includes al! accounts Grantor holds jointly wllh someone else end all accounts Grantor may
      open In the lututa. However, this doos (lot include any IRA or Keogh acoounts, or eny trnst accounts for which setoff would be prohibited by
      law. Grentor authorizes Lander, to the e.x1ent permitted by applicable law, to charge or satoff ell sums owing on the Indebtedness against any
      and all such accounts.                  '
      GRANTOR'S REPRESENTATIONS AND 1/,(ARRANTIES WITH RESPECT TO THE COLLATERAL With respect to the Col!eterel, Grvntor reprosents
      and promises to lander thot:
           Organization. Grantor is e Umited lie'bitity companv which is, and at all times shall ba, duly organized, vaUdly existing, and in good standing
           under end by virtue of Iha laws of ti)& Steto of Texas. Grantor ls duly authorized to transact business in all other states in which Grnntor is
           doing business, having obtained el! necessary filings, governmental Jlcensas end approvals for each stato lo which Grantor is doing
           business. Specifice!ly, Grentor is, Qnd at an times sh11H be, duly qu<11if1od as a foreign limlted liability company in all states In which the
           failure to so qualify would have a ma!er!al adverse effect on Its business or financial condition. Gtontor has the full power and authority to
           own Its properties and to transect 1_ha business In whlch it is presently- engaged or presently prnposes to engage. Gr11ntor maintains an
           of/ice at 1700 Brazos Ave., Rockdete, TX 76567. Unless Grantor has designated otherwise in writing, the principal office is the office at
           which Grentot keei:,s its books end rocOfds including Us records concerning the Co!laternl. Grantor will nolify Lender prior to any change in
           tha locat!on or Grantor's state of otganlzetion or any change in Grantor's namo. Grantor shall do all things necessary to preserve and to
           keep in full lo1ce and effect Its exist¢nce, rights and p,ivilegos, and shall comply with aft regulations, rules, ordinances, statutes, orders 1md
           decrees or eny governmental or qUas[-govemmontal authority or court applicable to Grantor end Grantor's business activities.
           Authoriuition, Grantor's exeoution, delivery, and performance of this Agreement and all the Related Documents have been duly authorized
           by all necassAry oction by Gtantot, do not require 1he consenl or approval of any other person, rogulatoty authority, or governmental body,
           and do not conflict with, result in a yiolation of, or constitute a default under {1) any provision of {al Gtanlor's artioles of organization or
           membership agreements, 01 (bl any agreement or othat instrument binding upon Grnntor or {21 any Jew, govarnmental regulation, aourt
           deemo, or order appUcablo to Granior or to Grantor's properties. Grantor has the power end authority to enter into the Noto and the
           Retetad Documents end to grant collattirel as security for the lndebtednass. Grantor has the furthat power and authority 10 own and to
           hold ell of Grantor's asS:alo end J)rop'enles, and to catry on Grantot's business as presently conducted.
           Perfoctlon of Socurlly lntamst. Grafltbr ag,oos to tako whatever actions are raquested by Lendor to perlecl and continua Lender's secutlty
           /merest In tho Colloteral. Upon reQU!]St of Lender, Grantor will deliver to Landor any end ell of the documents evidencing or constituting the
           CoUatorel, and Grantor will note Lan.der's Interest upon any end all chaltel paper and instruments ii not delivered to Lender for possession
           by Lender. This 19 a contintring S11c1,1tity Agreemanl and w111 continoo In effect &van tho1,1gh all or any part of the Indebtedness is paid In tull
           and avon though for q period of time Ornntor may not be lndobted to Lender,
          Notices to Lender. Grantor wl!I promptly notily Lendor In writing at Lender's addross shown above {or such other addressss as Landa, may
          designate from time to time) prior 10 any (1) change in Gram or's name: !2) change in Grantor's assumed business nama(sJ; (31 change
          in the management or in tho members or managers of the limited liability company Grantor; 141 chonga in the authorized signerfsl; /5)
          change in Grantor's p1inclpat oflica liddress: (6J change in Grantor's state of oroanfzatlon; !7J convarsfon of G,antor to a new ot dlfferent
          typo ol business enlity: or (8) charige In eny other aspect of Grantor that directly or indlrnctly 1el11tes to any egreemen!s between Granter
          end Lender, No change fn Grantor's name or state of organization wilt tako effect until allot Lender has received notice. Grantor
          re,:iresents end warraots to Lander that Grantor hos ,:irovldad Lender wilh Grantor's Colfeot Employer Identification Number. Grentor
          promptly shall notify Lender should Grantor apply for or obtain a new Employer ldentllicatfon Number.
          No Violation, The execulion ond delivery of this Agreement wlll not violate any law or agreement governing Grnn1or or to which Grantor ls
          a i:,a,ty, and its membership a9reen1qnt does not prohibit any term or conditioo of this Agreement.
          Enforconbilfty of Coll111erol. To tho o>r:tent th11 Collateral consists of accounts, chettal i:,aper, or genatel intangibles, as defined by the
          Unilorrn Commercial Code, the Co!leteral Is enfotcaabla in accordance with Its terms, Is genuine, and fully complies wi1h all applloab1e laws
          and (e91,11ations concerning lorm, content and manner of preparation and exeoutJon, and al! persons appearing to be oblig11ted on the
          Collateral have authority end capacity 10 contract and !Ire in tact obllgatod as they appear to be on tho Col!atoraJ. There shalt ba no satoffs
          or countarclalms against any of the Collateral, and no agreement shall have been made under which eny deductions or discounts may be
          claimed conoorning lh& Collateral ax!).ept those disclosed to Lender in writing.
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 52
                                       of 58 AGREEMENT
                          COMMERCIAL SECURITY
                                                                       (Continued)                                                                Page 2

          locoUon ot tho Colfotoral, Except tor vohich'ls, and e)(cept otherwiso in 1ho ordinary course of Grantor's business, Grantor agrees to keep
          tho Co!lotoro1 ot Grantor'o address Ghown above or at such other locations 11s ere occeptabta to Lender. Jf the Col!oteral is a vehfole,
          Gtentor w/11 keep tho Collateral ot those addresses except for roulina travat. Upon Lender's request, Grnntor will deliver to Lender In form
          sotisfoctory to loridOt a schodulo of real propenies and Collateral locations rnlating to Grantor's operations, lncludlng without ltmilation the
          following: tt) all real property Graritor owns orb purchasing; {21 all real property Granter is renting or leasing; (3) ell storage facilities
          Orentor owns, rents, teases, or uses! and (41 all other properties where Collateral is or may be located.
          Removal of the Co!lotoral. E1tcept hi the ordinary couf6e of Gn:mtor's businass, Grnntor shalt not remove lhe Collateral fron\ its existing
          location without londa1's prior w,itt~n consonl. To tho extent that the Collateral consists of vehicles, or other titled property, Grantor shall
          not 1ake or pe1mit any action whicti would requite epp!ic11tio11 for certificates of title for the vehicles outside the State of Tel<as, without
          lender's prior written consent, !f Gi'antor moves from GtantM's address shown above to another location within the sallle state, Grantor
          moy move !ho Collateral to Granlor's new add1ess, but only II Grantor gives lender the new address in writing prior to Grantor's moving.
          In any ovonl, Grnntor agrees to kaeJ) lender informed ot all times of Grantor's current address. Grantor sho/1, whenever requested, advise
          Lendor ol tho exocl location of the Col!ataral.
          Trnnmcttona lnvoMng Co!latorol, ~xcopt for inventory sold or accounts collected in the ordinary course of Grantor's business, or as
          otherwise p1ovlded for In this Agreement, Grantor she!! not sell, offer to sell, or oth!'llWiso trans/or or dispose of the Co11Btero1. Gronlor
          she!! not pledge, mortgage, ancumbar or otherwise permit the Collateral to bo subject to any Uan, security interest, encumbrnnca, or
          charge, other than the security Interest provided for In this Agrnemeot, without the prior written consent of lender. This includes security
          interests even 11 junior in right 10 the security Interests granted under this Aoreement. Unless waived by lender, alt proceeds from any
          disposition of 1h11 Collateral tfor whatever reason) ~hall be held in trust fOf lender and shall not be commingled wllh any other funds;
          provided however, this requirement shall not constitute consent by lender to ony oale or other diapo11ition. Upon receipt, Grantor eholl
          lmmedlato!y dellver any such proceeds to Lendor.
         Tltla. Grnntor represents and warrllnts ta lender that Granlor holds good and marketable title to the Co!!etera!, free end clear of all liens
         ilild encumbrances except for the !fan of this Agreement. No linancing statement covering any of the Collateral is on ma in any public
         oft!ce other 1han those which reflect the sacurily interesl craattid by this Agreement or lo which Lender hes specif/celly consented.
         Grantot ahall dofond londer's 1ighte ·in tha Collateral against the claims end demanda of ell other parsons.
         lnspaction of CoUatarnl, lender   and lender's doslgnatad representatives and age11ts shall have the right at all reasonable limos to examine
         and inspect the Colfeterol wherever located.
         Tol<oa, Aaaoasmenta ond Liens. Gnintor will pay when duo all taxes, assessmenta and Hens upon 1h11 Collateral, hs use or operation, upon
         this Agreement, upon any prom!ssdry note or notas evidencing the Indebtedness, or upon any of tho other Related Documents, Giantor
         may withhold any such payment or inay olact to contest any lien If Grantor Is in good faith conducting an approprlata proceedino to contest
         tho obligation to pay and so long a~ Lender's interest in the Collateral is Mt jeopard/1:od In Lender's sole opinion. In any contest Grantor
         shall dofond itself and Umdsr and Sha!! satisfy any final advarso judgment baforn enforcement against the Collateral. Grantor shall name
         Lendor as an additional obliges undS:r any surety bond furnished in the contest proceedif)i)S.
         Ropeire and Mo!ntonanco. Grentor ~hall keep and maintain and shall cause olhers to keep and maintain the Colhtteral in good ardor, repair
         and merchantable condltlon. Grant.::1r shall fur1hor make end/or cause all necessary repairs to be made to the Collateral, lnclud!ng the repair
         end restoration of any por11on of ttie Collateral that may be damaged, lost or destroyed, In lldditlon, Grantor shall not, wllhout the prior
         wriltan consent of Lendor, make or permit to be made any altoralions to any of the Collateral that may roduco or impair tho Co!tatoral's uso,
         value or mmkotabilitv. Furtharmoto~ Grontor shall not, nor shell Grantor permit others to abandon, commit waste, or destroy the Collateral
         or any part or parts thereof. GrantOr further agrees to furnish lendet with evidence that such taxes, assessments, £1nd govarnmonta1 and
         other charges have been pa1d In fulJ and in II timely mannot. G,antor ,nay Wilhho!d any such payment or may elect to contest any lion if
         Grentor ls in good faith conducting on appropriate proceeding to contest the obligation to pay and so long as lend!'lr's Interest in thl'l
         Collewal la tmt Jeopardjzod.
         Compflenco wflh (Jovammontol RBqulremont,. Grantor shall comply promptly with ell tows, ordinsncos, rules and ragulat!ons oi an
         govemmanlal authorities, now or hereafter in alfBct, epp!iceb!o to 1he ownat6hlp, production, disposition, Or use of the Collateral, tnc!udln9
         el! laws or regulations relating to thli undue erosion ol highly-erodible land or 1elating to tho conversion of we11anda for tho production of an
         aorlcullurnl product or commodity, Grantor may contest in good laith any such tow, ordinence or regu!et!on end withhold compliance
         during any proceeding, including appropriate eppee!s, so Jong as lender's interest in the Collateral, in lender's opinion, is not Jeopardized.
         Heiardous Substances. G,amor rePrasonts and warrants lhet the Colleterel never hlls been, and never wilt be so long as this Agreement
        remains II lien on the Collateral, used in vtolation ol any Envitonmenta.1 la.ws or !or the generation,· manulactu,a, storage, transportation,
        t,oatmont, dJspoeal, roloeaa or thro'etenod ro!aase ol any Hazardous Substance. The ,eprasantatlons and war,entlas contained herein art'I
        basod on Grantor's due dillgonco in invesdgatlng the Collateral for Hazardous Substances. Grantor hereby {11 releases end waives any
        future claims against lander for i{ldemnity or contribution tn the event Grantor becomes liable for cleanup or other costs under any
        Envlronmontal Laws, and (21 llQIO~s to lndomnily, dolend, and hold harmless lender against any and all claims and losses resulting from a
        brooch of this provision of this Agr¢ement. This obligation to indemnify and dolend shall survive th&. payment of the Indebtedness and the
        sotfalection of this Agreement,
        Malntononco of Cnualty Insurance. Gran1or shall procure and maintain all risks insurance, including without !imitation lire, theft and
        liability coverage together with such other insurance as lender may require with rospecl to tho Collateral, in form, amounts, coveregas em:t
        basis reasonably acceptable to Lender. Grantor, upon ,aquest of lender, will deliver to Lender from time to time the pof!cles or certificates
        of insurance in form satisfactory tci lender, including stipulations that coverages will not be concellod or diminished without et least thirty
        1301 days' prior written notico to lender and not including any disclaimer ol tho insurer's liability for failure to give such a notice. Each
        Insurance policy also shall include ~n endorsement providing that coverage in lavor of lender will not be Impaired in any way by any act,
        omission or default of Granter or liny other !)ersor'l. In connect1on with all policies covar!ng assets in which lender holds or ls offered a
        security intorest, Grantor wlll provl/:le lender with such loss payable or other endorsements as Lendor may 1equlre. If Grantor at any time
        fails to obtaln or main111in any insurance 11s required under this Agreement, Lendor may (but shall not ba obligated to) obtain such insurance
        es Lander deems opproprillte, including II Lender so chooses ~9ingle interest insurance," which will cover only lender's Interest In the
        Collateral.
         Appllcallon (I, lnstuonce Proceeds! Grantor shell promptly notify Lender of any loss or damaoe to the Collateral, whether or not such
        casualty or loss is covered by insufanc11. lender m11y make proof of loss JI Grantor falls to do 60 wflhln fifteen /15) days of the casualty,
        AU proceeds of any Insurance on tho Collateral, Including accrued procaeds thereon, shall be held by Lender as part ol the Collateral, If
        lender consents to repair or replac!):ment of the damaged or destroyed Collateral, lender shall, upon satisfactory proof ol C)lpenditure, pay
        or roimburso Grantor from the proceeds tor the reasonable cost of repair or restoration. If lender does not consent lo repair or repl11cement
        of the Collateral, lender shall retain a sufficient amount of the proceeds to pay 1111 ol the Indebtedness, end shell pay tha balance to
        Grantor, Any procoods which hav& not bean disbursed within six {6) months after their receipt and which Grantor hos not committed 10
        the repair or restoration of the Co!!a1arsl shaft be used 10 prepay the Indebtedness.
        Rl'lqU!rod ITi9Ufanco. So tong as this Ag,eoment remains in effect, Grantor shall, at its sole cost, keap andfor cause others, et their expense,
        to keep the Collateral constantly in~urod against loss by lire, by hazards inoluded within the term "extended coverage," and by such other
        ha1:ards tincfudlng flood insu,anco Where opplicab!el as may be required by lender,
        ln1u1an,:o Procotids. lender shall have tho right 10 directly receive the piococds of ell !nsuranco protectlng the Collateral. In tho event that
        Grnntor should receive any such in~urance proceeds, Grantor agrees to immediately tum over and to pay such proceeds directly to lender.
        AH !nsurenco proceeds may bo opjiliod, ot its so!e option and discretion, and In such a manner as Lender may determine {after payment of
        ell reasonable costs, expenses and attorneys' fees necessarily paid or fees necessarily paid or incurred by lender in this connection), for the
        purpose of: {1) repairing or restoring the lost, damaged or destroyed Collateral: or (2) reducing lhe then outstanding balance of Grantm's
        Indebtedness.                     '
        Lender's receipt of such insuranco proceeds and the application of such proceeds as provided horein shalt not, however, affect the lien or
        this Agreement. Nothing under lhls section shall be deemed to O)lcuse Grnntor from its obligations promptly to repair, replace or restore
        any lost ot damaged Collaternl, whether or not the same may be covered by insurance, end whathor or 1101 such proceeds ol insurance are
        available, and whether such proce'eds are sufficient in amount to comp1Bto such repair, (eplacemont or restoration to the satisfaction of
        Lender, Furthermoro, unless 01herwise conlirm&.d by Lender in writing, the application or release of any Insurance proceeds by lender shell
        not be doomed to cure or waive ahy Evant ol Default under this Agreomem. Any proceeds which have not been disbursed within Si)( 16)
        months after their receipt and which Grentor has no1 commilted to the repair or restoration ol tho Collateral shall be used to prepay tho
        fndobtodnass.                     i

        lnsutance Rasorvas. lender may require Grentor to maintain with Lender resel'\/es for payment of Insurance premiums, which resorves shall
        bo crooted by monthly payments !Jorn Gr1mtoJ' of a sum estimated by lender to be suflicient to produce, at least fifteen 115) days belore
        tho premium duu date, amounts at _!east equal to the insuranco premiums to bo paid. II fifteen 115) days be fora payment is dua, tho re5arva
        funds are insufticiont, Granter shell upon demand pay any deficiency to Lendor, Tho resetvo funds shall be held by lander as o general
                                           I
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 53
                                        of 58 AGREEMENT
                          COMMERCIAL SECURITY
                                                                          (Continued)                                                                 Page 3

            deposit ond shall consri1ut0 a non-Interest-bearing account which Lendor may satisfy by payment of tho insuram:o premiums required to be
            paid by Granter as they become due. Lendor does not hold the reseJVa funds in (rust for Gron tor, ond Lender Is not tho ogent of Granier
            for payment ol the Insurance premiums required to be pold by Gtantor.            The rnsponsibility for tho payment of premiums shall remain
            Grantot's so!o respoosibl!!ty,
            lnnuro.nce Reports, Granter, upon roquost of LMder, shall furnish to lander reports on each existing policy of insurance showing such
            lnfo1m111ion as Lendor may re11sonah!y request !nc:hldino the following: 111 the name ol tho insurer; !2) the risks insured; {3) tha amount
            or tho policy; (41 tho property insured; 15) tho then current value on the basis of which insurorn;a has bean obtained and tho manner of
            determining that value; and (6) tho expiration data of tho policy. In addition, Granto, shall uPon request by Lender {however not more
            often than annually) have an lndepo.ndent 11pprois1Jr satisfactory to Lender datermine, es applicablo, tho cash value or replacement cost of
            tho Colla1eral,                     ·
            Prior Encumbrances. To tho extanj applicable, Grantor shall fully and timely perform a,w and oll of Gtantor'e obligations under any prior
            Encumbrances effecting the CoUote(al. Wi!hout limiting the lorogolng, Grentor shall not commit or permit to exist any broach of or default
            under any sw::h pdor Encumbrencps. Graruor shall further promptly notify Lender !n writing upon the occurrence of any event or
            cfrcumstances that would, or that ·might, result in a broach of or dt"lfault under any such prior Encumbranca. Grantor shall funhar not
            modify or oKtend any of 1ha terms tjf ony prior Encumbrance or any lndebtednoss secured thereby, or request or obtoin any 11ddltiom1l loans
            or othor oxtonsions of crodit from a{ly third perty creditor or creditors whenever such additional Joan edvonces or other oxtens1ons of credit
            mey bo d!1oc1ly or indlremly secured, whether by cross·colla1eraliwt!on or mhorwisa, by tho Colfatoral, or ony part or parts thereof, with
            posafble proference and priority ovor Lender's security intorest. Grantor additionally agrees to obtain, upon Lender's request, end In form
            and substance as may then be s8lf/il<1cto1y to Lender, appropriate waivers and subordinations of any lessor's liens or privileges, vendor's
            lions or privileges, purchsse money Security intaresls. O!"ld al'ly other Encumbrances that moy affect the Co!!ater&I et &ny time,
           Futuro Encumbrances. Grentor shall l'\OI, without tho prior written consent ol Lender, grail! ony Encumbronco that may affect the
           CoUatere!, or any part or parts thereof, nor 5h11tl Grenlor permit or consent to any El'lc111nbrenca ananhing to or being iUed against any of
           tho Coll&teral in favor of anyone otl,ar than Lander. Grantor shall further prompllv pay when due all stotements and charges of mechanics,
           ma1erialmen, laborers end othe1s incurred in connection with the alteration, improvem&nt, repair and maintenance of 1he Collateral, or
           otho1wise !umish appropriate security or bond, so that no futurn Encumbrance may ever attach to or be fitod against MY Colleteral. II'\ the
           event that tho Collateral or any part or p11rts thereof is andfor may be located in and/or on leased promises, Grantor shall promptly pay tho
           full amount of such rental or lease payments whenever the same shall be due so that no lessor's lien o, privilege may over attach to or
           affect any of tho Coll11tllral with poi;sib!e preforance and priority over the lien of this Aureement. ln tho evem that any of the Collateral is
           purchased or otherwise acquired by· Grantor on a credit or deferred payment sales basis, Grantor ahs!I promptly pay the full amount ol tho
           purchase or acquisition price of such Collateral so that no vendor's !!en or privitega, or purchase mMay socutity interest, may evor attach to
           or bo asserted agi1inst any of the Co11atarel with possible preference and priority over tho J!en of thfs Aoreemant. G(&ntor additionally
           egre11s to obtain, upon rcquost by Lender, and In form and substance as may thl!l'l be satisfactory to Londar, appropriate waivers and/or
           subordinations of any lessor's l1ef1S or privileges, vendor's liens or privileges, purchase monsy security interests, and any other
           Encumbroncas that may alloct the you111erel et any time.
           As long as this Agrl"lomont remail'l$ In effect, Grtmtor will not permit any levy, attachment or restraint to ba made affecting any of tha
           Co!!atern1, or permit any notice of !i~n to be litad with respect to tha Collateral or any part or parts thereof, or permit any receiver, trustee,
           custodian or assignee for the ben~fit of creditors to be appointed to take possession of any of the Collateral. Notwithstanding the
           foregofng, Grantor may, at it11 solo eKpanse, contest in good faith by appropriate procoed!nl]s Iha va1idlty or amount of any levy,
           attachment, ro.!ltrelnt or lien flied aQainsl or affecting 1he Co//atoral, or any part or parts thereof; provided that 11) Granter notifies Lender
           ln advance of Grantor's intent to contest such a lavy, attachmant, restraint or lien, and 121 Grentor provides addlliona1 security to Lender,
           lri form and 11mount satis!Mtorv to Lendor.
           Notice ot Encumbrances, Grantor Sholl Immediately notify Lender in writing upon the filing of any attachment, lien, judicial process, claim,
           or othar Encumbrance. Grantor addillonally agroas to notify lender immediately in writing upon the occurrence of any default, or event !hat
           wi1h th& passage ol time, failure to cure, or giving of l'\otice, might result k1 a, dafou1t under any ol Grantor's obligations that may be
           secured by My presently existing o.r future Encumbrance, or that mfght result in en Encumbrnnco affecting tho Collateral, or should any of
           the Collateral be seized or attached or levled upon, or threatened by seizure or attachment or levy, by any person other than lender,
            Books end Records. Gtantor will keep proper books end records wlth regard to Grantor's business activities &nd the Co11meral in which a
           socurity interest is granted hareundBr, in accordance with GAAP, applied on a consistent basis throughout, which books and raco,ds shall
           at alt reasonable tirnes be open to !nspeclion and copying by lender or Lender's designated agents. Lender shall a1so have the 1lght to
           Inspect Grantor's books ond records, and to discuss Grantor's affaiis and finances with Grantor's officers and represenlatives, at i;uch
           reasonable times as Londor may da~ignaie.
           Financing Statoment!I, Gtantor authorizes Lendat to file a UCC financing statement, or altama11va1y, a copy of this Agrearnent to perfect
           Londor's security interest. At leni::ler's requost, Grantor odditiona1ly agrees to sign oll other documents that aro necossary to perfect,
           protect, and continue Ll"lnder's secilrity fntorest in the P1operty. Orantor wi!I pay a!I !Jtlng feos, title transfer fees, and other fees and costs
           involved unle&s p1ohiblted by law o'r unless Lander i& required by Jew to pay such fees end costs, Grantor Irrevocably appoints lender to
           execute documents necessary to tr~nsrer title if there is a default. Lender may Illa e copy of this Agreamont as e llnanclng statement.
       GRANTOR'S RIGHT TO POSSESSION. Until default, Grantor may havo possession of the tangible p&rsonal p1operty and benofiois! use of ell the
      Collateral and may use it fn any lawful Manner not inconsistent with this Agreement or the Aelated Documents, provided that Granto1's right to
       possession and benafii:iot use shall not apply to al'ly Col!eteral where possession of tho Colteterol by Lender is required by law 10 perfect
       Ltmdor's security interest In such Collateral. If Lendor ot any time has possession of any Collateral, whether before or aftor on Evant of Default,
       Lender shall be deemed 10 have axercisBd reasonable care ln the custody and preservation of the Collateral II Lender takes such action for that
       purpooo as Grantor shall reQuest or &s Lendor, In Lender's solo discretion, shall daem appropriate under the circumstances, but failure to honor
       any request by Grantor shall not of itself be deemed to be a failure to exercise reasonabfo car&. Lender shall no! bo required to take ony steps
       necosaary to prnseiva any righte il'l the Collateral agolnst prior parties, Mr to protoct, prosetva ot mointain any socl!titv Interest given to secura
       the lndeb1ednoss.
       LENDER'S EXPENDITURES. II any action or proceeding is commenced 1ha1 would materially affsct Lander's interest In the Collateral or if
       Gumtor fails to comply with tmy l)rovlsion of this Agreement or any Related Documents, including but not Umited to Grantor's fatrure to
      discharge or pey when due eny emounis Granter Is required to dlschsrge or pay under this Agreement or any Aela1od Documents, Lender on
      Grantor's behalf may (but shell not be qb!ig&ted to) take any action that Lendsr deems epproprioto, Including but not limited to dlsehar1,1ing or
      paying ell taxes, l!el'ls, security intarests, encumbrances and other clafms, at any time fav!ed or placed on the Collateral and paying all costs for
      insuring, maintaining and preserving the: Collateral. AH such expenditures paid by Lender for such purposes will then bear interest at Iha Note
      rato from tho date paid by Lender to tho dato of repayment by Grantor. To the e:,ctent permitted by applicable law, all such expenses will
      become a port uf 1he Indebtedness and, et Lander's option, will (Al be payable on demol'ld; (81 be added to the balence of the Noto and be
      apportioned among and be payable with any installmel'lt p&ymen1s to become due duril'lg either m tho term of any epplicabfa insurance policy;
      or (2) the iomalning term of tho Notai or (CJ bo treated es e b&Uoon payment which will be duo and payable et the Note's maturity. The
      Agreement also will secure payment of Jhesa amounts. Such right shall be Jn addition to oH other rights and remedies to which Lender may be
      entitled upon Default.                       '
      DEFAULT. Each of Iha tonov.iing shall cOnstituta an Evant of Default under this Agreomel'lt:
           P11ym11nt Default. Grentor fails to fl"jako any payment when duo under tho Indebtedness.
          Odlor Defaults. Grentor fells to corilp!y With or to perform any other te1m, obligalion, covenant or condition contained in this Agreement or
          in env of the Ralated Documents or to comply with or to perform any term, obligation, covenant or condition contained in anv other
          agreemant between Lender and Grahtot.
          Default In Favor of Third Parties. Gi'antor dofllutls under any loan, extansion of credit, security agrnement, purchase or sales .agreemonl, or
          nny othor agreement. In favor of any other crod!lor or person that may matorla!ly alfocl any of Grantor's property or abillty to parlorm
          Grantor's obligations under this Agreement or anv of thi? Related Documents.
          Fal~a Smtamants. Any warrenty, represomation or statement made or furnished to Lender by Grantor or on Grantor's behalf, ot mado by
          Guarantor. or any other guarantot endorser, surety, or accommodation pany, under this Agreement or Iha Related Documents in
          connection with the obtaining of thB Indebtedness evidenced by the Note or any security document di1actly or indirectly securing 1epayment
          ol tho Note is false or misleading in ony mGterial respect, either now or at tho time made or furnished or becomes !also or mlsleodlng et any
          time thereafter.
          Dafeetive Collatore.liratlon. This AQreament or any of the Related Documents ceases to ba ln lu!I force end oflect !il'lcluding fa)!ure of any
          co!later.it docum6!'lt to cre&te e valid and par/acted secu1ity Interest or lien) at any time and for any re&son.
          lneolvancy. The dissolution of Gr~ntor /regardless of whether election to continue is made). any mamber withdraW5 from tho IJmitad
          lieblllly company, or any other terrination of Grantor's eKiStence as 8 going business or tho death Of any member, the insolvency of
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 54
                                        of 58 AGREEMENT
                          COMMERCIAL SECURITY
                                                                         (Continued)
                                                                     Page 4

            Gramot, 1he appoinlmant of a reccivor for any part of Grantor's property, any assignment for tM benelit of creditors, any type of creditor
            workout, or the commencement of ahy proceeding under any bankruptcy or lrisolvency laws by or ogainst Grentor,
            Ct8ditot or Forfoltu,e Proceading!I, Commencement of foreclosure or lorfoitura proceedings, whether by judicial proceeding, so!f·help,
            rnpossession or any other me1hod; by any creditor of Grantor or by any governmontal agency against any collateral sacwing thi:t
            lndobtednoss, This !nctudes a gamishmont or any of <'.irantor's accounts, including deposh accounts, whh Lender, However, this Event of
            Oerault shell not apply If there is a gpod faith dispute by Grantor as to tho va\Jdity or reasonableness of the cla!m which is the basis of the
            crodltor or lorfoituro proceeding ond if Orontor gives Lendor written notice of tho creditor or forfeiture proceeding nnd deposits with Lender
            monios Of a surety bond for tho crei:ritor or forfeiture proceoding, in an amount dotermined by Lender, in ils sol1;1 discretion, as being an
            edequeto resa,ve or bond for tha disPulO.
            Execution: Att1rchmon1. Any oxecut)on or attachment is levied ageinst thll Collateral, and such execution or attachment is not sot aside,
            dischargod or stayed within thirty (30) days after tho som1;1 is levied.
            Chango in Zoning or Public RestJiction. Any chllnge In any zonlng ordinanca or regulation or any olher public restriction is enocled, adoptl'.!tl
            or implamantod, that limits or defines the uses which may ba made of tha Collateral such that the present or intended use of the Collateral,
            as specified In the Relo1ed Documents, would bo ln violatlon of such zoning ordinance or regulation or public 1astric1ion, as changed.
            Default Und11r Other Uon Documontli. A default occu,s under any other mortgage, dead ol trust or security agraemam covering alt or any
            portion of the Collateral.        '
            Judgment. Un!ass adequately covefad by insurance in 1ha opinion of lender, 1ha enuv of a final Judgmem for tho paymont of money
            involving moro than ten thousand doJtars (810,000.001 against Grnntor and the failure by Granter to discharge the same, or cause it 10 bo
            discharged, or bonded olf 10 Lender."s s11tisfoction, within thirty !301 days from the dota of tha order, docroo or process under which or
            pursuant to which such judgment w<!s anter8d.
            Evania Afflicting Guarantor. Any of the procod!ng events occurs with respect to any Guarantor, or any other guarantor, endorser, surely,
            or nccommodation party of any of the Indebtedness or Guarantor, or any othe1 guarantor, endorser, surely, or accommodation party dies or
            becomes incompetimt or revokes or disputes tho validity of, or liability under, any Guaranty of lha lndebtodnoss.
            Advanra Change, A m11taria1 adverse change occurs in Grantor's financial condition, or Lender believes the pmspac1 of payment or
            porlorrrtanco of the Indebtedness Is irnpairod.
            lneecu,lty. lander in good faith believes itself Insecure.
       RIGHTS AND REMEDIES ON DEFAULT. If an Event of Default occurs under this Agroemant, at any time thereafter, Landor shall have all Iha
       lights of a secured party under tho Texns,Unifotm Comma,clal Coda. In addition and without limitaliOrl, Lander may exerdstt any ono or more of
       the followlng rights and remedies:
            Acwforata lndabtodneas. Lender miiy declare the am!ra Indebtedness immodlacely duo end poyobla, without notice of any kind 10 Gmntor.
            AB~ert1ble Collateral. Lander may re~ufra Granter to deliver to lander all or any portion of tho Collateral and any and all certificates of tille
            and other da<:uments relating to lho,Collaternl. lender may require Granter to assemble tho Collateral and make it available to Lendor at l'J
            place to be deslgnatlld by lander. l,ondar also shall hove full power to enter, provided lander does so without o breech of the peace or a
            uosposs, upon the proporty ol Gran,or to take possossfon ol and remove tho Collateral. If 1h11 Collateral contains other goods nol covered
            by th1B AgreBmant at tho 1imo of repossession, Granter agraos lender may taka cuch othor goods, provided thet Landor makos reasonablo
            efforts to return tham to Granter aftf?r repossession.
           Seu the Collateral. Lendor shall have full power to seU, tease, transfer, or otherwise deal with the Collateral or proceeds thereof In lander's
           own name or thot of Grantor. Lender may sell th1;1 Collateral at publtc auction or privata sole. Unlass the Collateral threatens to deoline
           speedily in value or is of a type customerily sold on a recognized market, Lendor will giva Grantor, and other peraona flS reQuirod by law,
           reasoneb!a nodca of the time and ptiica of any public safe, or the 1(ma after which ony private sate or any other disposition of tho Collntarol
           is to bo made, However, no notica'need be provided to any parson who, after Event of Darauh occurs, enters into and authent!ca1es an
           egreamanl waiving that person's right to notification of se!a. Tho requirements of reasonable notice shall be met if such notice is given al
           least tan {10) days before tho time .of the sate or disposition. AH expenses relating to the disposition of the Collateral, inc!udino without
           limitation Iha ex:ponsas of retaking, t'iolding, Insuring, preparlng for sale and selling the Collateral, shall become a part of the Indebtedness
           secured by this Agreement end shall/be payable on demand, with Interest at tho Note iata from date ol expenditure until ropa!d.
           Appoint Reoelver. Landor shall haVij tho right to have a rncelver appointed to take poi.:sesslon of ell or any part of the Collateral, with the
           powllr 10 protect and preserve the ,Collateral, to operate the Co!lateral preceding foreclosure or sate, and to collect the rents from the
           Collateral and apply the proceeds, over and above the cost of lhe receivership, againsl the lndebtednm;s. The receiver may ser1111 wilhout
           bond If permitted by few. lander's right to the appointment of a recelvar shall exist whether or not the apparent value of the Co!late,el
           ax:caeds 1ha lndebtednoss by a substantial amount, Employment by lender shall not disqualify a parson from serving as a receiver.
           Call net Revanuoe, Apply Accounts, :Lender, either itself or through a receiver, may collect the payments, rents, incom1;1, tind revenues from
           the Collaumi!. Lender may at any time in Landar't: discretion trant:fer any Co!!otaral Into Lander·s own namo or 1het of Lender's nominaa
           and teceivo the paymentt:, rants, litcoma, emf revenues therefrom and hOld the same as security for lhB Indebtedness or apply It to
           payment of 1ho Indebtedness in such order of preference ns Lendar may determine. Insofar as tho Collateral consfsts of accounts, general
           inlongiblas, insurance pol!clas, lnstr!Jm&nts, chanol paper, choses In action, or similar propetty, Lander may demand, correct, receipt !or,
           settle, comp,ornlso, adjust, sue Joi, forecloso, or tealize on tho Collateral es Lender may determine, whether or not Indebtedness or
           Collateral ls then doe. For these P.urposas, Lendaf may, on behalf of end in lhe name of Granter, receive, opon and dispose of moil
           oddtassad to Granto,; change any 11.ddress to which mail and payments are 10 be sonl; and endorsa notes, checks, drafts, mofllly orders,
           docum&nta of title, Instruments and. items pertaining to payment, shipment, or storage of any Collateral. To facllitale collecdon, lender
           may notify account debtors end obli~ors on any Collateral to make payments dirnctly to Lender.
           Obtain Doflolanoy. II Lender chooses to sell any er all ol the Collateral. Lender may obtain a judgment against Grentor for any deficiency
           romoinlng on tho Indebtedness due to lender after application of all amoums tacaived from the exercise of the rights provided In this
           Agreement. Gnmtor shal! bo liable· for a deficiency oven ii the transaction described In this subsectiqn is o salo of accounts or chattel
           paper.
           Other Rlghl8 end Remodias. land~r shell have o!! the rights end remedies ot a secured c1aditor under the provisions of the Uniform
           Commarcfal Code, as may be amoAded From lime to 1!me. In addition, Lender shall have end may exercise any or all other rights and
           remedies It Moy have available ot law, in oquity, or otherwise.
           Eh1Gtlon of R11m11d!i111. Excepl as riloy be prohibited by applicable law, al! ol Lender's tights end remedfes, whether evidenced by th!s
           Agreement, the Related Documents, or by eny other writing, shall be cumulative and may be axercfsod s!ngufarly or concurrently. Election
           by Lander to pursue any remedy shiilf not ex:ctuda pursuit of any other remedy, and an alectlon to make expenditures or 10 take action to
           perform on obligation of Grentor un(!ar this Agreement, aftor Grantor's falture to perform, shall not affect Lander's right to declare a de!aull
           and exercise its remedies.            '
      N0/\1,LlAB!lllV OF LENDER. Tho ralatibnship botwoan Borrower and lender created by this Agreament is etrlctly a debtor and creditor
      relationship Olid not fiduciary in naturo, nor Is the rnla!Jonship to bo construed as creating any partn111ship or joint venture betwoon lender and
      Borrower. Bortowar Is exorcising Borrower's own judgment with respect to Borrower's business. AU informalion supplied to lender is for
      Lender's prolact!on only end no other party it: entitled to rely on such Information. Thero is no dilly for Lander to review, inspect, supervise or
      inform Borrower of any mottor With re*pecl to Borrower's business. Lender ond Borrowe, intend that Lender may reason11b!y rely on ell
      information 11uppliBd by Borrower and any investigation or failure to investigate will not diminish lander's right to so rely.
      ACCOUNTS. Notwithstanding any othar provisions of this Agreement to the contrary, the word "Accotmt· also includes tho moaning provided in
      the Uniform Commercial Code, as amond!ld from time to time.
      AUTHENTICATED DEMANDS AND REQUESTS, If Granter makes on Buthenticatad demand or a request !or an accounting, a request r<lgarding
      the Collateral, a roQuest rag/lrdlng a st.ilamant ol Grantor's account ot a tequest for a 1armination statement undet tho Uniform Commercial
      Code, Grnntor og,ees to address the deinand or request to lender al the following address: Compass Bank Loon Research Dept., P. O. Box
      11830, Birmingham, Alabama 35202. Granto, agrees that, to tho extent permitted by appl!cabla law, Lender has no duly or ob!!gation lo
      respond 10 thll demand or request until L~nder receives It 01 notice of it at this address.
      VALID ISSUANCE. AU securities end oth~r invostment property includod In the Collataro( hove boon duly and va!ldly issued end are fully paid ond
      aro nonessessabla.
      CONSTRUCTION OF DOCUMENTS. In the event ot any confl!ct within the provisions of this document or botwe1m this document end any
      Rofoted Oacumont, and notwithstanding eny other provision to tho contrary in any of the foregoing, the provisions most la'larab!a to Lender shall
      control. The pertiee hereto agree end aCknowladga 1hat no rule of col'IStruction permitting or requiring anv claimed ambiguities to be resolved
      against 1he drolling party shall ba employ·ed ln the lntarprotetion of this document or any of the Related Documents,
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 55
                                        of 58 AGREEMENT
                          COMMERCIAL SECURITY
                                                                         (Continued)                                                                Page 5

       ERRORS AND OMISSIONS. Tho pnniM ogree that if deomed necessary by Lendor or any agent closing !he loan evidenced by the Nole, Lender
       or the agent may correct end adjust this cjocument and any Related Documents on behalf of any other ptlrty, as. if such other party were making
       tho corrncllon or adjustment, In order to correct cterkal errors. A clerical error is information in a document that is missing or that dons not
       roffoct occurataly another p/lrty's agreement with Lender at the time tha document was executed. If any such clerical errors ore material
       changos, Iha other party agrees to fully Cooperate in correcting such errors whhln 30 days of the data of maifino by lender of a request to do
       thnt. Any change in tho documents after they are signed to refler.t a change in thti agreement of the panios is an "alteration~ or ~amendmenV
       which must be in writing and signed by t~r.t party that will be bound by the change.
       CONSIDERATION, Grnntor rep,esents and wetrants to lendet that Grontor derives e subst11ntiol benefit from any loan evidenced by the Note end
       ony services which give rise to the Indebtedness, end theta is adequate consideration inducing Grantor to execute and deliver this agreement
       Md p!odgo the Co11ntora1 hereunder.
       SWAP AND SIMILAR OBLIGATIONS. Granter agrees that (al without !imlting th9 definition of Indebtedness hereln or the Cross,Cotleteraliietion
       provision hereol, •rndebledness• es defined herein shall !nc!ude al! of Borrower's obligatrons end llebi!!tles under any agreement between
       Borrower and londot or any of Lender's-, armietos with respect lo any oap, floor, coU111, swap, forward or derivative uansaction or option or
       similar agreement Involving, or settled by roforance to, one 01 more interest or other rates, currencies, commodities, equity or debt instrumems
      or 11ecuritlea, or economic, financial or pricing indices or measures of economic, tintmcial or pricing risk or vefuo, or any combination of the
      lo1egofng (each o 'Lender Swso Agreemilnt·I. end {b) the occurrance of e default or te1mination event undor any lender Swap Agreoment shall
      constitute en Event of Default hereunder end under each Related Document. Notwithstanding anything to the contrery contained herein or ln
      any Related Document, no Lender Swap Agtoement shall constitute a Rolated Oocumant for the purposes of this Agreement or any other
      Related Document.
      ADDITIONAL EVENTS OF DEFAULT. Noti.vithstending any other provisions herein to the conlrery, each of the lol!owing olso shelf bo on Event of
      Dnfnurt hereunder:
      !i) any chon{le In the ownership {whether in o single transaction or a series of transactions! of twenty-live percent !25%) ot more of the
      ownership lnterosts las dorined be!owl Of Borrower, any Guarantor 01 any Grantor; "ownership interest"" ol My entity shall mean any direct or
      indirect ownatship, control or profit lntorllsts in such ontitv, including any and ell shares, membership Interests, general end limited pertnerehip
      interests, trust interests or other equivelents !regardless of ho.w designated).
       !ill Any ma1eril1I advorse chen9e in Iha financial condition of any Guarantor or Grentor.
      NO ASSIGNMENT. Notwllhstending any 'other pro11isions herein to the contrary, Gren tor and Borrower egiee not to essign any of the!r rights or
      ob\!get1one hereunder.             ·
      JURISDICTION / SERVICE OF PROCESS.'. Any toga( action or proc8ed!ng brought by Lender, Borrower or Gran1or 111ising out of or relating to this
      agreement (a "Prooaedingw) sheU be ins'tilUted in the fedetel court for or the state court sitting In the county whero Lender's office lat the
      address for lander first sat fonh obovill is located: provided that, notwithstanding the foregoing, Lender shall heve the right to bring any
      Procaading against any party hereto or •its properties in the courts of nny othar jurisdiction. With respect to any Proceeding, Borrower and
      Grantor, to tha fullest extent petmiued bV law, each Irrevocably: Ii) waives any objections that Borrower or Grontor may now or hereefter have
      based on venue ond/or forum non conv8niens in such federal or state court !end agrees not to p!aad or claim the same); (ii) submits to the
      jurisdtction of any such faderel or stain court; Hiil agrees thnl service of process in any Procaodlng may be affected by mailing a copy thereof by
      regislorud or certified United States mal! (or any aubstentlal!y similar form of United States mall), postage prepaid, to the address for B<mowar
      or Grantor, as epp!iceb!e, first set forth Pbove; and {iv] ao1ees that nothing herein shell effect tha right to effect service of process in eny othor
      manner permitted by law.
      MISCEt.LANEOUS PROVISIONS. The lo(!owlng mlscertoneous provisions era a port of this Agreement:
           Amnndmenta. This Agreement, together wl!h any Rela1ed Documents, constitutes the entire understanding and agreement of the parties
           es to lhl! matters set forth In th!s Agreement. No alletetion of or emandment to this Agreement shall be effactivo unless givon ln writing
           11nd signed by the party or parties sbught to be charged or bound by tho elterntlon or amendment.
           Attornaya' Feu; Expanses. Grantor agrees to pay upon demand ell of Lander's wsts end expenses, including Lender's reasonable
           attorneys' fees and Lender's legal expenses, incu1red in connection with the, enforcement of this Agreement. Lender may hlfe ot pay
           someone else to holp enforco this Agreement. and Granto, shall pay the costs and expenses of such enforcement. Costs and expenses
           include lender's reosonable attorneys' foes end legal expenses whether or not there is a lawsult, Including Lender's reasonable aUomeys'
           fooe and legal expenses for bankruptcy proceedings tincludino efforts to modify or vacate any automBt!c stay or hijunction), appeals, end
           eny anticipated post-Judgment col!eCtion services. Grontor also shall pay all <.:ourt costs and such additional foes as may bo dlrected by the
           court.
           Caption Hotidinge, Caption headlnOs in this Agrnom1u,1 ore for convenience purposes only and ore not to be used lo interpret or delina the
           provisions of this Agreement.    ·
          Governing Law. This Agroem11nt wlU be governed by federal law eppUceb!e 10 Lender end, to t110 extent not proomptod by fedorol law, the
          !awe of tho State of 10111111, without regard to lls confliota of law proviaiona. Thia Agreomont htH baon accepted by Lendor In the Stuto of
          T8l01B,
          Non-LleblUty of Lender. The re1~tionship between Grantor and lender created by this Agreement is strictly a debtor and creditor
          relelfonshlp and not fiduciary In neiure, nor ts tho relationship to be construed as crealing any partnership or joint venture blltween lender
          and Gren1or, Orantor is exercising Grantor's own judgment with resi:iecl to Grantor's business. All informlllion i;:uppliad to lender is fo1
          Lender's protection only and no other party 1s entitled to roly on such Information. There is no duty for Lender to review, inspect, supervise
          or lnforrn Grontor of eny matter with respect to Grantor's business. Lender and Grentor Intend that Lender may reasonably rely on ell
          information supp!!ed bV Grentor to lender, together with all representations and wanantiea given by Grantor to Ler'lder, without
          invostigetlon or confirmation by Lender and that any investigation or failure to investigate wlfl not diminish Lender's right to so rely.
          Notice of Lender's Breach. Grantof must notify Lender in writing of any breech of this Agreement or thn Related Documents by lender and
          any 01hat claim, cause of ac1lon or offset against Lender within thirty (30) days after the occurrence of such breach or after the accrual of
          such claim, cause of action or offset, Grentor waives any claim, cause or action or offset for which nolice is not given in accordance with
          this paragraph. Lender Is entitled fa rely on any tailurn to givo such notice.
           lndomnlfict1tlon of Lander. Orantof egtees to lndemnlly, to delond and to save and hold lender harmless from any and aU claims, suits,
           obligations, dameges, losses, costs and expenses Uncludlng, without limltatfon, Lander's Lender's reasonable etto,neys• fees), demands,
          liabilities, penalties, lines end !or.failures of any nature whatsoever that may be assorted against or Incurred by lender, its offfcers,
          directors, employoos, end agants arising out of, relalinll to, or in any manner occosiont1d by this Agreement and the e)(ercisn of the rights
          end remedies granted londar under this, es well as by: 111 Iha ownership, use, operation, construction, renovation, demolition,
          preservation, rn1megement, rapai,.' condition, or meinlenance ol any pert ol the Colletera1; 12) the exercise of any of Grantor's rl9hts
          collatorarrv assigned and pledged to Lender hereunder; 13) any failure ot Gramor to perlorm any of its obligations hereunder; end/or (41
          any faltum of Gremor 10 comply with the env11onmental end ERISA obligations, representations and warranties sot forth heroin. The
          foregoing Indemnity provisions shall survive the cencelletJon of this Agreement as to all matters arising or accruing prior to such
          cancnUetion end the foregoing indemni!y sht11l survive ln the event thnt Lender elects to aicercisa any ol the remedies as provided undt1r this
          Agreement following default hereunder. Grantor's indemnity obllgelions under this section shell not in any way be aHected by the presence
          or absence of covering insurance, or by tho amount of auch insurance or by the f&ilurt1 or ralusal of tmy insutllnce carrier to perform any
          obligation on its pert under any inSurance policy or policies affecting the Collateral and/or Grentor's business activities, Should any claim,
          action or proceedino be made or ~rough1 against lender by reason of any event es to which Grantor's indemnilicetion obligations apply,
          than, upon landor'a demand, Grehtor, at its soto cost and expense, shell defend such cloJm, ection or proceeding in Grentor's name, if
          neces-sery, by the euorneys for Grantor's insurance car,ier Ut such clafm, action or proceeding Is coveted by /nsurancol, or otherwise by
          such ettornays as lender shell approve. Lendor mey elso engage its own attorneys at its reasonable discretion to defend Grantor and to
          assist in its defense end Grnntor agrees to pay tho lees end disbursements of such attorneys.
         No Welver by L0ttder, lender she!! not be deemed to hove waived any rights under this Agreement unless such waiver is given in writing
         end signed by Lender. No delay or omission on the part of lender in exercising any right shall op!ltaw os a waiver ol such right or any
         ol:h8t righ1, A wolver by lender tjf a pro\'ision of this Agreement shMI not projudico ot constilu1e a waiver of lender's right othe,wise to
         demand s!rlc:t compliance with ttjat provision or eny other provision of this Agreement. No prior Waiver by lender, nor any course of
         dea!!ng betwtien lender and Grentor, shall constitute e walvt1r of any ol Lender'$ rights or of ony of Grantor's oblig11tions os to any future
         transactions. Whenever the consent ol lender is required under lhis Agreement, the granting of such consenl by Lendor in any instance
         shell not constitute <.:otitinuing consent to subsequent instances where such consent Is required and in ell casos such consent may be
         granted or wlthha!d in Iha sole discretion of lander.
         Nottcea. Any notice required to be given under this Agrenment shall be given in wriling, and shall be ellective when ectually delivered,
         whun actually received by telefeci1imile !unless otherwise required by law), when deposited With a netionally recognized overnight cou1ier.
         or, if malted, when deposited in tt'!e United States marl, es fitst class, certified or reg1sta,ed mail pos1ago prepaid, directed to tho addresses
                                            I
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 56
                                       of 58 AGREEMENT
                          COMMERCIAL SECURITY
                                                                         (Continued)                                                                Page 6

            shown near the beginning or this Agreement. Any pari;y may change its address for notices under thi!l Agreement by giving lormal wrlnen
            Mile.a to the other parties, sp&cilylrig that tho purpose of tho notice is to chnngo the party's address. For notice purposes, Grantor agrees
            to keep Lendor informed ol all time$ of Grantor's current address, Unless otherwise provided ot required by law, if there ts more than ono
            Grontor, any notice glven by Lendor'to any Grontor is deemed to be notice given to all GtMtors.
            Power of Attornoy. Granto, hereb,i appoints Lender as Grantor's irrevocable attorney,(n.faot for th1;1 purposo ol oi,,:ecut!no any documents
            necessary to porfoct, emend, or 10 contlnu11 the security interest granted in this Ag1eement or to demand termination of filings of other
            aocurod parties, Lender may at 1111y time, 11nd without further authorization from Grantor, file e corbon, photogrophic or other rnproduction
            of any linancfng statomonl or of this Agreement for use as a financing st11tement. Grantor wUI re!mburse Lander for all expanses for tho
            porfoctlon and the continuation of the perfection of Lander's itecurity interest in the Col!a1orol.
            Sevorab!Uty, lf a Court of compot4nt Jurisdiction finds any provision or this Agreement to be illegal, invalid, or un.enforceab1a as lo any
            clrcumstonce, thal finding shall not make tha oHonding provision illegal, invalid, or unanforcoob1o os to any other circumstance. If foasib!a,
            tho offending p1ovision shall be considered modified so that it becomes legal, valid 11nd enforceablo. If tho offending provision cannot be so
            modified, it shell bo considered de!0ted from this Agreement, Un!oss olherwise required bv law, the illegality, JnvaliditY, or unenforcoability
            of env provfslon of this Agreeme!lt shall not affect thB !egallty, valldity or enforcoabllity of any other provision of this Agreement,
            Sola Discretion of Lendor. Wheno','.cr lendar's consent or approval rs required u11der this Agreement, the decision as to wholher or not to
            consent or appravo shall b11 In the 1Jble and oxc(usive- discretion of lender and Lender's decision shall be f!nal end conclus!vo.
            Succossors and Assigns. Subject 10 any Umirntions statad In 1his Agreement on transfer of Grantor's interest, this Agreement shall bo
            binding upan end inure to lhe benpfit of 1he par1ies, their successors and ossi9ns. If ownership of the Collateral becomes vested in a
            parson other than Granter, Lender, Without notice to Grantor, may deal with Grantor's successors with referenca to this Agreement and the
            Indebtedness without releasing Grailtor from the obligations of this Agreemenl or liability under tho Indebtedness.
            Sur'\llvol of Roprasanlations 11nd W1mantios. All representations, warranties, and agreements medo by Granter In this Agreement shall
            survive the e)(ecutJon and delivery 91 this Agroomant, shall bo continuing in nature, and shall remain In full force and efleCI until such time
            as Grantor's Indebtedness shall be paid In full.
            Timo Is of tho Ess1mca. Time is of /he essence in tha performance of this AgreemMt,
            Wolve Jury. All partios to thl!I Agrliomarrt lwrebv wai11a tho right to 1my jurv t1ial in any action, proceadlng, or counterclaim brought by any
            porty ogo!nst any other party.       '
       OEflNITIONS. Tho following capltal!zad words- and terms shall have the following meanh19s when used in this Agreement. Un!oss spaclflcally
       stated to tho contrary, oil references to dollar amounts shaJI mean amounts in lawful money of the United States of Americr1. Words and terms
       usad in tha singuh1.r shall !nc1uda tha plural, and the plural shall include 1ha singular, as tho context may 1equ!re. Words and terms not othetwise
       defined in this Agroemont shall have the meanirtgs attributed to such terms in tho Uniform Commercfal Code!
           A1.1reement. Tho word "Agreement'' means this Commerclsl Security Ag1e11ment, as this Commercial Security Agreamont may be amended
           or modifiod from time to time, together wllh ell exhibits and schedules attached to this Commercial Secur{ty Agreement from tlme to time.
           Borrower. Tha wo1d "Borrower" means Rockdala Blackhawk, LLC and includes all co·signers and co-makers signing the Noto and all their
           successors and esslgns.
           Collelern1. Tho word "Co!!aterel" iner1ns all ol Grantor's right, title and interest in and to atl the Collateral as described in tho Collateral
           Ooscdption section of this Agraem;nt.
           Defauft. Tha word YOefoult" meank the Oafau[t Bat forth In this Agreement !n the sec1ion lilied "Default".
           Encumbranc::o, Tho word ·encumb.rance" moons any and OIi presently e)(isting or future mortgages, Hens, privi!oges and other contractual
           tind statutory secu1ity Interests and rights, of every na1uro 1md kind, whether in admiralty, at law, or In equity, that now and/or in the future
           may affect 1he Col101ara1 or any part or parts thereof.
           Em/Jronrnentel lows. Tho words ··Envlronmantal Laws" mean any and al! state, federal and local statutes, regulations and ord)nances
           relating to tho protection of humah health or the environment, including without limitation the Comprahensive En11lronmen1al Reaponse,
           Compenslltion, and Liability Act of 1980, as amended, 42 U.S.C. SectiOl'I 9601, 01 seq, !"CERCLA"J, the Superfund Amendments and
           Raouthorizetlon Act of 1966, Pub. L. No. 99.499 ("SARA''!. lha Hazardous Mpterla!s Transportation Act, 49 U.S.C. Section 1801, et seq.,
           tho Resource Consor11111ion and Recovery Act, 42 u.s,c. Secdon 6901. et sag., or other appUcabla state or fedetal fows, ru!es, or
           rogu!ations adopted pursuant theteio.
           Evant of Do!ilu1t. Tho words "Event of Default" mosn individually, colloclively, end intorch11ng11ably any of tho events of default sat forth in
           this Agreement In the delault sectiOn of this Agrooment,
           GAAP. The word "GAAP" means ~enerolly occep1ed accounting principles.
           Granter. Tho word "Gran1or· means Rockdale Blackhawk, LLC.
           Otummtor, The word "Guarantor• means any guaral'ltor, surety, or accommodation party of MY or all of tho Indebtedness, Md, in each
           cose, Grantor's successors, ossfgns, hairs, personal representatives, executors and administrators of any guarantor, surety, or
           acconunodallon petty.          '
           Guo.ronty. The word "Gunranty• rri.eans tha gu11ranty from Guarantor, or any other guarantor, endorser, surety, or occommodat!on party to
           Lender, Including without llm!tation a guaranty of ell or part of 1ha Note.
          Htttardous Substances. Ths W()rds "Hazardous Substances" mean mate1ials that, because of their quantity, concen1rntion or physlcat,
          chemical or infoctious chatacterlatics, may cause or pose a present or potential hozard to human health or the environment when
          Improperly used, 1reetad, stored, disposad of, generated, manufactured, transported or otherwise handled. The words "Hazardous
          Substances" aro usad In their very broadliSt sense and include without limitation any and an hazardous o, toxic substances. meteri11ls or
          waste IIS defined by or fisted undei tho Environmental laws. Tho term "H11zardous Substances" olso Includes, without limitation, petroleum
          and petroleum by-prodtJcts or any fraction thereof and asbestos.
           lndabtedneso. The word "/ndab1ednoss" maene 1ho Indebtedness e'!fdenced by the Noto or Related Documents, il'lcluding all principal and
           lnteraet together with oil olhor Jnd8btednoss arid costs and expenses for which Grantor Is respansible under this Agreomenl or under any of
           the Related Documents. Spacifi,cally, without liml1a1lon, !ndebtedMss Includes all amounts that may bo indlractly secured by the
           Cross·Colla1arollzotiol'I pro11ision of this Agreement,
           Lender, The word "Lender" mean~ Compass Bank, its successors and assigns.
          Note. The word "Noto" moans eilch promissory note and agreement executed by Borrower{sl evidancing e promise 10 pay any sum or
          another obligation to lender, inclw;ling spoclllcelly !but wi1hout !imitation) the promissory note In the principal amount of $20,046.11 dated
          July 22, 2016, together with all rjif'IOwals of, O)(tensions, modillcatlons, reflnanclngs, consol!datkms, and substitulions of or each note or
          ogreamsnt. Indebtedness •evid~nced by the Note or Rola1ed Documents" or "payab!o under the Credit Agreement and Related
          Documents,· oe this phrase Is us Eid Jn the definition o-f ·1ndabu1dnoss, • includes amounts Indirectly sacurod by any Cross-Colleteta1iza1ion
          provision ln !his document,
          Prol)flrty. Tho word "Property" nieans all of Grantor's right, title and interest In and to 11!! the Property as described in the "Co!late1al
          Oascript[onft section ol this Agroelpent.
          Related OC>Cumonta. l'ho words (~Related Documents~ mean all promissory notes, credit ogreaments, loan agreements, environmental
          ogroomants, guorentlos, Mcurlty 4greemema, mortgages, deeds of trust, security daeds, collateral mortgages, and aU other instruments,
          agreemems end documents, whetfier now or hereafter existing, executed In connection wlth the Indebtedness.
      GRANTOR HAS READ AND UNDERSTOOD ALL THE PROVISIO'i§ g_f, (HIS COMMERCIAL SECURITY AGREEMENT AND AGREES TO ITS
                                                                            1
      TERMS. THIS AGREEMENT IS DATED .,JULY 22, 2016, EXECUTED'-f.ft!!:/.l...l,.Q




                                                                                ··----~---·-·-···----------
18-60526-rbk Doc#836 Filed 03/26/19 Entered 03/26/19 16:59:30 Main Document Pg 57
                                       of 58 AGREEMENT
                          COMMERCIAL SECURITY
                                                             (Continued)        Paga 7



       GRANTOR:



       ROCKDALE BLACKHAWK, LLC


       UTILE RIVER HEALTHCARE HOLDINGS, lLC. Member of Rockda1o Blackhawk, LL

       By,~/~:                                                      By:
          Rye~Managor of tit1hi Ri,vor He11lthcera
          Holdings, L.Lc
  ~V+ 9DlfflP~IDffl'l'i"Mtv-~"tf}§ifffe~N,_"il}'@ll;"i:;l!(fl\M\\ftlfffi:01!PS'~/M:i%Iliffl~J!i.~~•,Uf~ri:fi'IT~~l;i.¥f,';~
   0



18-60526-rbk Doc#836    I     Filed 03/26/19            'o,
                                            'f::,')(Entered
                                                       of 58
                                                             03/26/19
                                                             ~        y,..,
                                                                \\ L'\16:59:30
                                                                           I
                                                                                      Main Document Pg 58
      Upon sale of this vehicle, the purchaser must apply for a new title within 30 days unless t~e vehicle is
           purchased by a dealer. Until a new title is issued, the vehicle reco{d will continue to reflect the owner's
           name listed on the current title. SEE BACK OF TAB FOR ADDITl\)NAL INFORMATION.                         ]

       -
       ="'
       _g;:
                                                                                                                              O'
                                                                                                                              0 '.
       =o                               /                       \                                                             11
                                                                                                                              9,
       -~
       -=N


       :::::::;                     i~~~~S¥x1e~~           1-                                             I
                                                                                                          (
                                                                                                                              5
                                                                                                                              0
       =o
       = o                          70~ 3?.ND STREET SOUTH
       =-..                         BIRMINGHAM, AL \35233
       ='°
       -~                                   I
       ---N
             0




                                                                                                  s
                                                                                                 ·"·
                                                                                                  1' ~·


                                                               · YEAR MODEL -~
                                                                                 '          '\
                                                                                     ~ 6F 1/EHIC~Ef1.
                                                                    20),',\i''        (,}HEV ·.


                                     MODEL



                                                'I
                 . Mil,.LER STARNES
                      \                         OWNER

                                                             LLC                                              ~   .... -.,.
                                                                                                          .;. ;.-~-~-

                                                                                                          ::~~/irt
                                                                                                          .... ...,.~
                                                                                                                  ~




                      --· ......-~
                      ......... ,

                              ..
                          "'"'"'-'""'
                           "'''"""'""
                            ~
               . DATE OFi.lEN




                                                        3RD LIENHOLOER




                                                        ',
